Exhibit 10.1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 2, 2011

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

as Lead Borrower

for

THE BORROWERS NAMED HEREIN

THE FACILITY GUARANTORS PARTY HERETO

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

WELLS FARGO CAPITAL FINANCE, LLC

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents

SUNTRUST BANK

U.S. BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

THE LENDERS

NAMED HEREIN

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO CAPITAL FINANCE, LLC

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO CAPITAL FINANCE, LLC

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

        2   

SECTION 1.01

   Definitions      2   

SECTION 1.02

   Terms Generally      56   

SECTION 1.03

   Accounting Terms      57   

SECTION 1.04

   Rounding      58   

SECTION 1.05

   Times of Day      58   

SECTION 1.06

   Letter of Credit Amounts      58   

SECTION 1.07

   Certifications      58   

ARTICLE II Amount and Terms of Credit

     58   

SECTION 2.01

   Commitment of the Lenders      58   

SECTION 2.02

   Increase in Total Commitments      59   

SECTION 2.03

   Reserves; Changes to Reserves      61   

SECTION 2.04

   Making of Revolving Credit Loans      61   

SECTION 2.05

   Overadvances      63   

SECTION 2.06

   Swingline Loans      63   

SECTION 2.07

   Notes      64   

SECTION 2.08

   Interest on Revolving Credit Loans      65   

SECTION 2.09

   Conversion and Continuation of Revolving Credit Loans      65   

SECTION 2.10

   Alternate Rate of Interest for Revolving Credit Loans      66   

SECTION 2.11

   Change in Legality      67   

SECTION 2.12

   Default Interest      67   

SECTION 2.13

   Letters of Credit      67   

SECTION 2.14

   Increased Costs      73   

SECTION 2.15

   Termination or Reduction of Commitments      74   

SECTION 2.16

   Optional Prepayment of Revolving Credit Loans; Reimbursement of Lenders     
75   

SECTION 2.17

   Mandatory Prepayment; Commitment Termination; Cash Collateral      77   

SECTION 2.18

   Cash Management      78   

SECTION 2.19

   Fees      81   

SECTION 2.20

   Maintenance of Loan Account; Statements of Account      83   

SECTION 2.21

   Payments; Sharing of Setoff      83   

SECTION 2.22

   Settlement Amongst Lenders      84   

SECTION 2.23

   Taxes      85   

SECTION 2.24

   Mitigation Obligations; Replacement of Lenders      89   

SECTION 2.25

   Designation of Lead Borrower as Borrowers’ Agent      90   

SECTION 2.26

   Security Interests in Collateral      91   

SECTION 2.27

   Extension of Commitments      91   

ARTICLE III Representations and Warranties

     95   

SECTION 3.01

   Organization; Powers      95   

SECTION 3.02

   Authorization; Enforceability      96   

SECTION 3.03

   Governmental and Other Approvals; No Conflicts      96   

SECTION 3.04

   Financial Condition      96   



--------------------------------------------------------------------------------

SECTION 3.05

   Properties      97   

SECTION 3.06

   Litigation and Environmental Matters      97   

SECTION 3.07

   Compliance with Laws and Agreements      98   

SECTION 3.08

   Investment Company Status      99   

SECTION 3.09

   Taxes      99   

SECTION 3.10

   ERISA      99   

SECTION 3.11

   Disclosure      99   

SECTION 3.12

   Subsidiaries      99   

SECTION 3.13

   Insurance      100   

SECTION 3.14

   Labor Matters      100   

SECTION 3.15

   Security Documents      100   

SECTION 3.16

   Federal Reserve Regulations      101   

SECTION 3.17

   Solvency      101   

ARTICLE IV Conditions

     101   

SECTION 4.01

   Effective Date      101   

SECTION 4.02

   Conditions Precedent to Each Revolving Credit Loan and Each Letter of Credit
     104   

ARTICLE V Affirmative Covenants

     105   

SECTION 5.01

   Financial Statements and Other Information      105   

SECTION 5.02

   Notices of Material Events      109   

SECTION 5.03

   Information Regarding Collateral      110   

SECTION 5.04

   Existence; Conduct of Business      110   

SECTION 5.05

   Payment of Obligations      110   

SECTION 5.06

   Maintenance of Properties      111   

SECTION 5.07

   Insurance      111   

SECTION 5.08

   Books and Records; Inspection and Audit Rights; Appraisals; Accountants     
112   

SECTION 5.09

   Physical Inventories      114   

SECTION 5.10

   Compliance with Laws      114   

SECTION 5.11

   Use of Proceeds and Letters of Credit      115   

SECTION 5.12

   Additional Subsidiaries      115   

SECTION 5.13

   Further Assurances      115   

ARTICLE VI Negative Covenants

     116   

SECTION 6.01

   Indebtedness and Other Obligations      116   

SECTION 6.02

   Liens      116   

SECTION 6.03

   Fundamental Changes      116   

SECTION 6.04

   Investments, Revolving Credit Loans, Advances, Guarantees and Acquisitions   
  117   

SECTION 6.05

   Asset Sales      117   

SECTION 6.06

   Restricted Payments; Certain Payments of Indebtedness      117   

SECTION 6.07

   Transactions with Affiliates      119   

SECTION 6.08

   Restrictive Agreements      120   

SECTION 6.09

   Amendment of Material Documents      120   

SECTION 6.10

   Consolidated Fixed Charge Coverage Ratio      121   



--------------------------------------------------------------------------------

SECTION 6.11

   Fiscal Year      121   

ARTICLE VII Events of Default

     121   

SECTION 7.01

   Events of Default      121   

SECTION 7.02

   Remedies on Default      125   

SECTION 7.03

   Application of Proceeds      126   

ARTICLE VIII The Agents

     127   

SECTION 8.01

   Appointment and Administration by Administrative Agent      127   

SECTION 8.02

   Appointment of Collateral Agent      127   

SECTION 8.03

   Sharing of Excess Payments      127   

SECTION 8.04

   Agreement of Applicable Lenders      128   

SECTION 8.05

   Liability of Agents      128   

SECTION 8.06

   Notice of Default      129   

SECTION 8.07

   Credit Decisions      130   

SECTION 8.08

   Reimbursement and Indemnification      130   

SECTION 8.09

   Rights of Agents      131   

SECTION 8.10

   Notice of Transfer      131   

SECTION 8.11

   Successor Agents      131   

SECTION 8.12

   Relation Among the Lenders      132   

SECTION 8.13

   Reports and Financial Statements      132   

SECTION 8.14

   Agency for Perfection      133   

SECTION 8.15

   Delinquent Lender      133   

SECTION 8.16

   Collateral Matters      134   

SECTION 8.17

   Co-Syndication Agents, Co-Documentation Agents and Arrangers      135   

ARTICLE IX Miscellaneous

     135   

SECTION 9.01

   Notices      135   

SECTION 9.02

   Waivers; Amendments      136   

SECTION 9.03

   Expenses; Indemnity; Damage Waiver      140   

SECTION 9.04

   Successors and Assigns      141   

SECTION 9.05

   Survival      145   

SECTION 9.06

   Counterparts; Integration; Effectiveness      145   

SECTION 9.07

   Severability      146   

SECTION 9.08

   Right of Setoff      146   

SECTION 9.09

   Governing Law; Jurisdiction; Consent to Service of Process      146   

SECTION 9.10

   WAIVER OF JURY TRIAL      147   

SECTION 9.11

   Press Releases and Related Matters      147   

SECTION 9.12

   Headings      148   

SECTION 9.13

   Interest Rate Limitation      148   

SECTION 9.14

   Additional Waivers      148   

SECTION 9.15

   Confidentiality      151   

SECTION 9.16

   No Advisory or Fiduciary Responsibility      152   

SECTION 9.17

   Patriot Act      153   

SECTION 9.18

   Foreign Asset Control Regulations      153   

SECTION 9.19

   Intercreditor Agreement      153   

SECTION 9.20

   Florida Tax Provisions      153   



--------------------------------------------------------------------------------

SECTION 9.21

   Existing Credit Agreement Amended and Restated      154   



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:

   Form of Assignment and Acceptance

Exhibit B:

   Form of Customs Broker Agreement

Exhibit C:

   Notice of Borrowing

Exhibit D:

   Form of Revolving Credit Note

Exhibit E:

   Form of Swingline Note

Exhibit F:

   Form of Joinder

Exhibit G:

   Form of Credit Card Notification

Exhibit H:

   Form of Compliance Certificate

Exhibit I:

   Form of Consolidated Fixed Charge Coverage Ratio Calculation

Exhibit J:

   Form of Borrowing Base Certificate

Exhibit K:

   Closing Agenda

Exhibit L:

   Intercreditor Agreement (including the letter agreement executed on February
24, 2011)

Exhibit M-1:

   Form of Tax Status Certificate (Foreign Lenders that are not Partnerships)

Exhibit M-2:

   Form of Tax Status Certificate (Foreign Lenders that are Partnerships)

Exhibit M-3:

   Form of Tax Status Certificate (Foreign Participants that are not
Partnerships)

Exhibit M-4:

   Form of Tax Status Certificate (Foreign Participants that are Partnerships)



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a):

   Lenders and Commitments

Schedule 1.1(b):

   Business Segments

Schedule 1.1(c):

   Pending Real Estate Dispositions

Schedule 2.18(b):

   Credit Card Arrangements

Schedule 2.18(c):

   Blocked Accounts

Schedule 3.01:

   Organization Information

Schedule 3.05(a):

   Title Exceptions

Schedule 3.05(b):

   Intellectual Property

Schedule 3.05(c)(i):

   Owned Real Estate

Schedule 3.05(c)(ii):

   Leased Real Estate

Schedule 3.06(a):

   Disclosed Matters

Schedule 3.06(b):

   Environmental Matters

Schedule 3.06(c):

   Superfund Sites

Schedule 3.06(d):

   Real Estate Liens

Schedule 3.10:

   ERISA Matters

Schedule 3.12:

   Subsidiaries; Joint Ventures

Schedule 3.13:

   Insurance

Schedule 3.14:

   Collective Bargaining Agreements

Schedule 6.01:

   Existing Indebtedness

Schedule 6.02:

   Existing Encumbrances

Schedule 6.04:

   Existing Investments

Schedule 6.05:

   Asset Sales

Schedule 6.07:

   Affiliate Transactions



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 2, 2011
among:

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION (in such capacity, the “Lead
Borrower”), a corporation organized under the laws of the State of Delaware,
with its principal executive offices at 1830 Route 130, Burlington, New Jersey
08016, for itself and as agent for the Borrowers and the Other Borrowers; and

THE BORROWERS AND THE FACILITY GUARANTORS from time to time party hereto; and

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, Boston, Massachusetts 02110, as administrative
agent (in such capacity, the “Administrative Agent”), and as collateral agent
(in such capacity, the “Collateral Agent”), for its own benefit and the benefit
of the other Secured Parties;

The LENDERS party hereto;

WELLS FARGO CAPITAL FINANCE, LLC and JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agents; and

SUNTRUST BANK and U.S. BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:

W I T N E S S E T H:

WHEREAS, the Borrowers and the Facility Guarantors have entered into a Credit
Agreement, dated as of April 13, 2006, as amended and restated by that certain
Amended and Restated Credit Agreement, dated as of January 15, 2010 (as amended
and in effect on and prior to the date hereof, collectively, the “Existing
Credit Agreement”), among such Borrowers and Facility Guarantors, the “Lenders”
as defined therein, Bank of America, N.A. as “Administrative Agent” and
“Collateral Agent”, Wells Fargo Retail Finance, LLC and Regions Bank, as
“Co-Syndication Agents”, J.P. Morgan Securities Inc. and UBS Securities LLC, as
“Co-Documentation Agents”, and General Electric Capital Corporation, U.S. Bank,
National Association and Suntrust Bank, as “Senior Managing Agents”; and

WHEREAS, in accordance with SECTION 9.02 of the Existing Credit Agreement, the
Borrowers, the Facility Guarantors, the Lenders and the Agents desire to amend
and restate the Existing Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned hereby agree
that the Existing Credit Agreement shall be amended and restated in its entirety
to read as follows (it being agreed that this Agreement

 

1



--------------------------------------------------------------------------------

shall not be deemed to evidence or result in a novation or repayment and
reborrowing of the Obligations under the Existing Credit Agreement):

ARTICLE I

SECTION 1.01 Definitions.

As used in this Agreement, the following terms have the meanings specified
below:

“2011 Dividend” means that certain dividend, a portion of which in the amount of
$298,090,547.23 was paid in cash to the stockholders of the Parent prior to
April 30, 2011, and a portion of which in the amount of $1,909,452.77 may be
made on or before May 31, 2012.

“ABL Borrowings Amount” means, as of any date (the “Reference Date”), an amount
equal to (a) the sum of the aggregate amount of Revolving Credit Loans of the
Borrowers outstanding as of the Reference Date and the last day of each of the
eleven months ending immediately prior to the Reference Date divided by
(b) twelve.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ACH” means automated clearing house transfers.

“Accommodation Payment” has the meaning provided in SECTION 9.14(d).

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, or (e) letter-of-credit rights or
letters of credit.

“Acquired EBITDA” means, with respect to any entity or business acquired in a
Permitted Acquisition (any of the foregoing, an “Acquired Entity”), for any
period, the amount of Consolidated EBITDA of such Acquired Entity for such
period (determined as if references to the Parent and its Subsidiaries in the
definition of Consolidated EBITDA were to such Acquired Entity and its
Subsidiaries), all as determined on a Consolidated basis for such Acquired
Entity in accordance with GAAP.

“Acquired Entity” has the meaning provided in the definition of “Acquired
EBITDA.”

“Acquisition” means, with respect to a specified Person, (a) an Investment in or
a purchase of a 50% or greater interest in the Capital Stock of any other
Person, (b) a purchase or acquisition of all or substantially all of the assets
of any other Person, (c) a purchase or acquisition of a Real Estate portfolio or
Stores from any other Person, or (d) any merger or consolidation of such Person
with any other Person or other transaction or series of transactions resulting
in the acquisition of all or substantially all of the assets, or a 50% or
greater interest in

 

2



--------------------------------------------------------------------------------

the Capital Stock of, any Person, in each case in any transaction or group of
transactions which are part of a common plan.

“Act” has the meaning provided in SECTION 9.17.

“Additional Commitment Lender” has the meaning provided in SECTION 2.02(a).

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of one percent) equal to (a) the LIBOR Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBOR Rate
will be adjusted automatically as to all LIBOR Borrowings then outstanding as of
the effective date of any change in the Statutory Reserve Rate.

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

“Advisory Agreement” means the Advisory Agreement dated as of April 13, 2006 by
and among Burlington Coat Factory Holdings, Inc., a Delaware corporation,
Burlington Coat Factory Warehouse Corporation, a Delaware corporation and Bain
Capital Partners, LLC, a Delaware limited liability company, as amended and in
effect from time to time in a manner not prohibited hereunder.

“Advisory Fees” means annual advisory fees, closing fees and transaction fees
and related expenses payable by the Loan Parties pursuant to the Advisory
Agreement, but not to exceed the amounts payable thereunder as in effect on the
Effective Date.

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Second Amended and Restated Credit Agreement, as
modified, amended, supplemented or restated, and in effect from time to time.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to:

(a) In the case of a Hedge Agreement documented pursuant to an ISDA Master
Agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination and (ii) such Loan Party was the
sole “Affected Party” (as therein defined);

(b) In the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss, if any, on
such Hedge Agreement to the Loan Party which is party to such Hedge Agreement,
based on the settlement price of such Hedge Agreement on such date of
determination; or

 

3



--------------------------------------------------------------------------------

(c) In all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss, if any, on such Hedge Agreement to the Loan Party
that is party to such Hedge Agreement as the amount, if any, by which (i) the
present value of the future cash flows to be paid by such Loan Party exceeds
(ii) the present value of the future cash flows to be received by such Loan
Party, in each case pursuant to such Hedge Agreement.

“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, enforceable
notices, binding agreements and/or rulings, in each case of or by any
Governmental Authority which has jurisdiction over such Person, or any property
of such Person.

“Applicable Lenders” means the Required Lenders or all Lenders, as applicable.

“Applicable Margin” means:

(a) From and after the Effective Date until November 27, 2011, the percentages
set forth in Level II of the pricing grid below; and

(b) (x) On November 27, 2011, and (y) thereafter on the first day of each Fiscal
Quarter (each, an “Adjustment Date”), commencing with the Fiscal Quarter
beginning on January 28, 2012, the Applicable Margin shall be determined from
such pricing grid based upon average daily Availability (i) with respect to
clause (x) above, for the period from the Effective Date through November 26,
2011, and (ii) with respect to clause (y) above, for the most recently ended
Fiscal Quarter immediately preceding such Adjustment Date; provided, however,
that until November 27, 2011, the Applicable Margin shall not be established at
Level I (even if the Availability requirements for Level I have been met).

 

Level

  

Average Daily Availability

   LIBOR
Applicable
Margin     Prime Rate
Applicable
Margin  

I

   Equal to or greater than 40% of the Loan Cap      1.75 %      0.75 % 

II

   Less than 40% of the Loan Cap, but equal to or greater than 20% of the Loan
Cap      2.00 %      1.00 % 

III

   Less than 20% of the Loan Cap      2.25 %      1.25 % 

“Appraised Value” means the net appraised recovery value of the Borrowers’
Inventory as set forth in the Borrowers’ stock ledger (expressed as a percentage
of the Cost of such Inventory) as reasonably determined from time to time by
reference to the most recent appraisal received by the Agents conducted by an
independent appraiser reasonably satisfactory to the Agents.

 

4



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Credit
Party, (b) an Affiliate of a Credit Party, (c) an entity or an Affiliate of an
entity that administers or manages a Credit Party, or (d) the same investment
advisor or an advisor under common control with such Credit Party or advisor, as
applicable.

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Capital Finance, LLC.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.

“Availability” means the lesser of (a) or (b), where:

(a) is the result of:

(i) The Total Commitments,

Minus

(ii) The Total Outstandings;

(b) is the result of:

(i) The Borrowing Base, as determined from the most recent Borrowing Base
Certificate (delivered by the Lead Borrower to the Administrative Agent pursuant
to SECTION 5.01(F) hereof (as may be adjusted from time to time pursuant to
SECTION 2.03 hereof));

Minus

(ii) The Total Outstandings.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
reasonable commercial discretion from the perspective of an asset-based lender
exercised in good faith as being appropriate (a) to reflect the impediments to
the Agent’s ability to realize upon the Collateral included in the Borrowing
Base, (b) to reflect claims and liabilities that the Administrative Agent
determines will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect the Borrowing Base and the aggregate value of the
Collateral or the validity or enforceability of this Agreement and the other
Loan Documents or the material rights and remedies of the Secured Parties
hereunder or thereunder, or (d) to reflect any restrictions in the Senior Note
Documents or the Term Loan Agreement on the incurrence of Indebtedness by the
Loan Parties, but only to the extent that such restrictions reduce, or with the
passage of time could reduce, the amounts available to be borrowed hereunder
(including, without limitation as a result of the Loan Parties’ receipt of net
proceeds

 

5



--------------------------------------------------------------------------------

from asset sales) in order for the Loan Parties to comply with the Senior Note
Documents or the Term Loan Agreement, as applicable. Availability Reserves shall
include, without limitation, Cash Management Reserves and Bank Product Reserves.

“Bank of America” means Bank of America, N.A., a national banking association,
and its Subsidiaries and Affiliates.

“Bank Products” means any services or facilities provided to any Loan Party by
any Lender or any of its Affiliates (other than Cash Management Services), on
account of (a) leasing arrangements and (b) Hedge Agreements.

“Bank Product Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Cash Dominion
Event, determines in its reasonable commercial discretion exercised in good
faith as being appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Bank Products then provided or
outstanding.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“Blocked Account” has the meaning provided in SECTION 2.18(c).

“Blocked Account Agreement” has the meaning provided in SECTION 2.18(c).

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the
Administrative Agent) of funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means, collectively, the Lead Borrower, the Borrowers identified on
the signature pages hereto and each Other Borrower who becomes a Borrower
hereunder in accordance with the terms of this Agreement.

“Borrowing” means (a) the incurrence of Revolving Credit Loans of a single Type,
on a single date and having, in the case of LIBOR Rate Loans, a single Interest
Period, or (b) the incurrence of a Swingline Loan.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) 90% of the face amount of Eligible Credit Card Receivables of the Borrowers;

plus

 

6



--------------------------------------------------------------------------------

(b) the Cost of Eligible Inventory of the Borrowers, net of Inventory Reserves,
multiplied by the Inventory Advance Rate multiplied by the Appraised Value of
Eligible Inventory of the Borrowers;

plus

(c) with respect to any Eligible Letter of Credit, without duplication of any
Eligible In-Transit Inventory, the Cost of the Inventory supported by such
Eligible Letter of Credit when completed, net of Inventory Reserves, multiplied
by the Inventory Advance Rate multiplied by the Appraised Value of such
Inventory of the Borrowers;

minus

(d) the then amount of all Availability Reserves.

“Borrowing Base Certificate” has the meaning provided in SECTION 5.01(F).

“Borrowing Request” means a request by the Lead Borrower on behalf of any of the
Borrowers for a Borrowing in accordance with SECTION 2.04.

“Breakage Costs” has the meaning provided in SECTION 2.16(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed; provided, however, that when used in connection with a
LIBOR Rate Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Expenditures” means, with respect to the Loan Parties for any period,
the additions to property, plant and equipment and other capital expenditures of
the Loan Parties that are (or would be) set forth in a Consolidated statement of
cash flows of the Loan Parties for such period prepared in accordance with GAAP;
provided that “Capital Expenditures” shall not include (i) any additions to
property, plant and equipment and other capital expenditures made with (A) the
proceeds of any equity securities issued or capital contributions received by
any Loan Party or any Subsidiary in connection with such capital expenditures,
(B) the proceeds from any casualty insurance or condemnation or eminent domain,
to the extent that the proceeds therefrom are utilized for capital expenditures
within twelve months of the receipt of such proceeds, (C) the proceeds or
consideration received from any sale, trade in or other disposition of any Loan
Party’s assets (other than assets constituting Collateral consisting of
Inventory and Accounts), to the extent that the proceeds and/or consideration
therefrom are utilized for capital expenditures within twelve months of the
receipt of such proceeds (or, in the case of any disposition of Real Estate the
proceeds of which will be used to reinvest in Real Estate, within eighteen
(18) months of receipt of such proceeds if a letter of intent or other binding
commitment to reinvest such proceeds is entered into within twelve (12) months
of receipt of such proceeds), (ii) any such expenditures which constitute a
Permitted Acquisition, or (iii) any expenditures which are contractually
required to be, and are, reimbursed to the Loan Parties in cash by a third party
(including landlords) during such period of calculation.

 

7



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP (except for
temporary treatment of construction related expenditures under EITF 97-10, “The
Effects of Lessee Involvement in Asset Construction” which will ultimately be
treated as operating leases upon a sale-leaseback transaction).

“Capital Stock” means, as to any Person that is a corporation, the authorized
shares of such Person’s capital stock, including all classes of common,
preferred, voting and nonvoting capital stock, and, as to any Person that is not
a corporation or an individual, the membership or other ownership interests in
such Person, including, without limitation, the right to share in profits and
losses, the right to receive distributions of cash and other property, and the
right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise Control over
such Person, collectively with, in any such case, all warrants, options and
other rights to purchase or otherwise acquire, and all other instruments
convertible into or exchangeable for, any of the foregoing.

“Cash Collateral Account” means an interest bearing account established by the
Loan Parties with the Collateral Agent, for its own benefit and the benefit of
the other Secured Parties, under the sole and exclusive dominion and control of
the Collateral Agent, in the name of the Collateral Agent or as the Collateral
Agent shall otherwise direct, in which deposits are required to be made in
accordance with SECTION 2.13(j).

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Specified Default, or (b) the failure of the Borrowers to maintain Availability
of at least the greater of (i) twelve and one-half percent (12.5%) of the Loan
Cap or (ii) $60,000,000, in each case for five (5) consecutive Business Days.
For purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing (unless the Arrangers otherwise agree in their reasonable
discretion or the Arrangers, in their reasonable judgment, have determined that
the circumstances surrounding such Specified Default cease to exist) (a) so long
as such Specified Default is continuing or has not been waived, and/or (b) if
the Cash Dominion Event arises as a result of the Borrowers’ failure to achieve
Availability as required hereunder, until Availability has exceeded the greater
of (i) twelve and one-half percent (12.5%) of the Loan Cap or (ii) $60,000,000
for thirty (30) consecutive days, in which case a Cash Dominion Event shall no
longer be deemed to be continuing for purposes of this Agreement, provided, that
a Cash Dominion Event may not be so cured on more than two (2) occasions in any
period of 365 consecutive days.

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Cash Dominion
Event, determines in its reasonable commercial discretion exercised in good
faith as being appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Cash Management Services then
provided or outstanding.

 

8



--------------------------------------------------------------------------------

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by any Lender or any of its Affiliates, including,
without limitation: (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services,
(c) foreign exchange facilities, (d) credit card processing services,
(e) purchase cards, and (f) credit or debit cards.

“Cash Receipts” has the meaning provided in SECTION 2.18(d).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time:

(a) any “change in/of control” or similar event as defined in any documents
governing the Senior Notes; or

(b) after the consummation of a Qualifying IPO, any person or “group” (within
the meaning of the Securities and Exchange Act of 1934, as amended), other than
any one or more of the Sponsor Group, is or becomes the beneficial owner (within
the meaning of Rule 13d-3 or 13d-5 of the Securities and Exchange Act of 1934,
as amended, except that such person shall be deemed to have “beneficial
ownership” of all Capital Stock that such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of (i) thirty-five percent (35%) or more (on a
fully diluted basis) of the total then outstanding Capital Stock of the Parent
(or Holdings if the Qualifying IPO is undertaken by Holdings) entitled to vote
for the election of directors of the Parent (or Holdings, if applicable), and
(ii) Capital Stock of the Parent (or Holdings, if applicable) entitled to vote
for the election of directors of the Parent (or Holdings, if applicable) in an
amount greater than the number of shares of such Capital Stock beneficially
owned by the Sponsor Group (or over which the Sponsor Group has voting control);
or

(c) prior to the consummation of a Qualifying IPO, a change in the Control of
the Parent such that the Loan Parties are not Controlled by any one or more of
the Sponsor Group; or

(d) the Parent fails at any time to own, directly or indirectly, 100% of the
Capital Stock of each Loan Party free and clear of all Liens (other than those
Liens specified in clauses (a), (e), (i), (l), (r), (v) and (ee) of the
definition of Permitted Encumbrances), except where such failure is as a result
of a transaction permitted by the Loan Documents.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law, (b) any
change in any Applicable Law or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority, provided however, for purposes of this Agreement,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, guidelines or directives in connection therewith and (ii) all rules,
guidelines

 

9



--------------------------------------------------------------------------------

or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or Canadian regulatory authorities, in each case pursuant to Basel
III, are deemed to have gone into effect and been adopted after the Effective
Date.

“Charges” has the meaning provided in SECTION 9.13.

“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, certificate of formation, operating agreement,
membership agreement or similar constitutive document or agreement or its
by-laws.

“Class” (a) when used with respect to commitments, refers to whether such
commitment is a Commitment or an Extended Commitment of a given Extension Series
or a New Extended Commitment, (b) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans, Loans under Extended Commitments of a given
Extension Series or Loans under New Extended Commitments, and (c) when used with
respect to Lenders, refers to whether such Lenders have a Loan or commitment
with respect to a particular Class of Loans or commitments.

“Closing Date” means April 13, 2006.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Co-Documentation Agents” has the meaning provided in the preamble to this
Agreement.

“Co-Syndication Agents” has the meaning provided in the preamble to this
Agreement.

“Collateral” means any and all “Collateral”, “Pledged Collateral” or words of
similar intent as defined in any applicable Security Document.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, and (b) each landlord of Real Estate leased by any
Loan Party, pursuant to which such Person (i) acknowledges the Collateral
Agent’s Lien on the Collateral, (ii) releases or subordinates such Person’s
Liens in the Collateral held by such Person or located on such Real Estate,
(iii) agrees to furnish the Collateral Agent with access to the Collateral in
such Person’s possession or on the Real Estate for the purposes of conducting a
Liquidation, and (iv) makes such other agreements with the Collateral Agent as
the Collateral Agent may reasonably require.

“Collateral Agent” has the meaning provided in the preamble to this Agreement.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

 

10



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
hereunder to make Credit Extensions to the Borrowers in the amount set forth
opposite its name on Schedule 1.1(a) hereto or as may subsequently be set forth
in the Register from time to time, as the same may be increased or reduced from
time to time pursuant to SECTIONS 2.02 and 2.15 of this Agreement.

“Commitment Increase” shall have the meaning provided in SECTION 2.02(a).

“Commitment Increase Date” shall have the meaning provided in SECTION 2.02(c).

“Commitment Percentage” shall mean, with respect to each Lender, the percentage
determined by dividing the Commitment of such Lender by the Commitments of all
Lenders hereunder to make Credit Extensions to the Borrowers, in the amount set
forth opposite such Lender’s name on Schedule 1.1(a) hereto or as may
subsequently be set forth in the Register from time to time, as the same may be
increased or reduced from time to time pursuant to SECTIONS 2.02 and 2.15 of
this Agreement.

“Compliance Certificate” has the meaning provided in SECTION 5.01(D).

“Concentration Account” has the meaning provided in SECTION 2.18(d).

“Confirmation of Ancillary Documents” means, collectively (i) that certain
Confirmation of Ancillary Documents dated as of January 15, 2010 among the
Agents and the Loan Parties and (ii) that certain Confirmation of Ancillary
Documents dated as of the Effective Date among the Agents and the Loan Parties.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, with respect to the Loan Parties on a Consolidated
basis for any period, (i) the sum (without duplication) of (a) Consolidated Net
Income for such period, plus in each case without duplication and to the extent
deducted in determining Consolidated Net Income for such period,
(b) depreciation, amortization, and all other non-cash charges, non-cash
expenses or non-cash losses, (c) provisions for Consolidated Taxes based on
income, (d) Consolidated Interest Expense, (e) Advisory Fees whether accrued or
paid in cash, (f) all transactional costs, expenses and charges in connection
with the consummation of the amendment and restatement of the Existing Credit
Agreement and this Agreement, and all transactions related thereto (including,
without limitation, the payment of fees and expenses in connection therewith),
and any transaction related to any Permitted Acquisition, Permitted Disposition,
issuance of Permitted Indebtedness or issuance of Capital Stock (provided that
any such transaction to which any Affiliate of the Loan Parties is party shall
comply with SECTION 6.07 hereof), (g) to the extent not already included in
Consolidated Net Income, proceeds from business interruption insurance, (h) to
the extent not already included in Consolidated Net Income and actually
indemnified or reimbursed, any expenses and charges that are covered by
indemnification or reimbursement provisions in connection with any Permitted
Acquisition or any Permitted Disposition, (i) cash receipts (or reduced cash
expenditures) in respect of income

 

11



--------------------------------------------------------------------------------

received in connection with subleases to the extent non-cash gains relating to
such income were deducted in the calculation of Consolidated EBITDA pursuant to
clause (ii)(b) below for any previous period, (j) cash charges not to exceed
$25,000,000 in the aggregate after the Effective Date associated with
restructuring activities, including, but not limited to, restructuring,
consolidation or discontinuance of any portion of the operations, severance,
recruiting, retention, relocation and other expenses of management and contract
and lease termination expenses, and (k) unusual, nonrecurring or extraordinary
expenses, losses or charges, minus (ii) the sum of (a) any Restricted Payment
(other than any Restricted Payment made with the proceeds of any equity
securities issued or capital contributions received by any Loan Party or any
Subsidiary) made in cash during such period to any Person (other than a Loan
Party) having an interest in any Subsidiary of a Loan Party, (b) non-cash gains
for such period to the extent included in Consolidated Net Income, and (c) cash
payments made during such period on account of non-cash charges added back in
the calculation of Consolidated EBITDA pursuant to clause (i)(b) above for any
previous period. For the avoidance of doubt, in calculating Consolidated EBITDA,
Acquired EBITDA for the relevant period shall be included in such calculation.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Loan
Parties for any period, the ratio of (a) (i) Consolidated EBITDA for such period
minus (ii) Unfinanced Capital Expenditures during such period, plus
(iii) proceeds of any equity securities issued or capital contributions received
by any Loan Party or any Subsidiary to the extent used to make payments on
account of Debt Service Charges to the lenders under the Term Loan Financing
Facility, to (b) the sum of (i) Debt Service Charges payable in cash during such
period plus (ii) federal, state and foreign income Taxes paid in cash (net of
refunds received) during such period, plus (iii) the annual management fee
provided for in the Advisory Agreement, whether accrued or paid in cash during
such period, all as determined on a Consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, on the last day of any Fiscal
Quarter, the ratio of (a) Consolidated EBITDA of the Loan Parties for the period
of four consecutive Fiscal Quarters most recently ended on and prior to such
date, taken as one accounting period, to (b) Consolidated Interest Expense of
the Loan Parties paid in cash for the period of four consecutive Fiscal Quarters
most recently ended on and prior to such date, taken as one accounting period.

“Consolidated Interest Expense” means, with respect to the Loan Parties on a
Consolidated basis for any period, (a) total interest expense (including that
attributable to Capital Lease Obligations in accordance with GAAP but excluding
any imputed interest as a result of purchase accounting) of the Loan Parties on
a Consolidated basis with respect to all outstanding Indebtedness of the Loan
Parties, including, without limitation, the Obligations and all commissions,
discounts and other fees and charges owed with respect thereto, but excluding
(i) any non-cash or deferred interest financing costs and (ii) any non-cash
amortization or write-down of any deferred financing fees or bridge facility
fees, all as determined on a Consolidated basis in accordance with GAAP and
reduced by interest income received or receivable in cash for such period. For
purposes of the foregoing, interest expense of any Loan Party shall be
determined after giving effect to any net payments made or received by such Loan
Party with respect to interest rate Hedge Agreements.

 

12



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to the Loan Parties for any
period, the net income (or loss) of the Loan Parties on a Consolidated basis for
such period taken as a single accounting period determined in accordance with
GAAP; provided, however, that there shall be excluded (a) the income (or loss)
of any Person in which any Loan Party has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid in cash to such
Loan Party during such period, and (b) the income of any direct or indirect
Subsidiary of a Loan Party to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its Charter Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary.

“Consolidated Secured Leverage Ratio” means, as of any date, the ratio of
(a) the sum of (i) Consolidated Total Debt (other than any portion of such
Consolidated Total Debt that is (x) attributed to Revolving Credit Loans of the
Borrowers outstanding at such date or (y) not secured by any Liens on any assets
of the Loan Parties) plus (ii) the ABL Borrowings Amount on such date to
(b) Consolidated EBITDA of the Loan Parties for the period of four consecutive
Fiscal Quarters most recently ended on or prior to such date, taken as one
accounting period.

“Consolidated Taxes” means, as of any date for the applicable period ending on
such date with respect to the Loan Parties on a Consolidated basis, the
aggregate of all income, withholding, franchise and similar taxes and foreign
withholding taxes, as determined in accordance with GAAP, to the extent the same
are paid or accrued during such period.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Loan Parties on a Consolidated basis outstanding at such
date in the amount that would be reflected on a balance sheet prepared on such
date in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power (a) to vote
50% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the cost of purchases, as reported on the Borrowers’ financial
stock ledger based upon the Borrowers’ accounting practices in effect on the
Effective Date or thereafter consented to by the Administrative Agent, whose
consent will not be unreasonably withheld. “Cost” does not include inventory
capitalization costs or other non-purchase price charges (except for freight
charges with respect to all Inventory (other than unpaid freight charges for
Eligible In-Transit Inventory) to the extent treated consistently with the
Borrowers’ accounting practices in effect on the Effective Date) used in the
Borrowers’ calculation of cost of goods sold.

“Covenant Compliance Event” means Availability at any time is less than the
greater of (x) $50,000,000 or (y) 10% of the Loan Cap. For purposes hereof, the
occurrence of a Covenant Compliance Event shall be deemed continuing (unless the
Arrangers otherwise agree in their reasonable discretion) until such time as
Availability is equal to or greater than the greater of (x) $50,000,000 or
(y) 10% of the Loan Cap for thirty (30) consecutive days, in which case a

 

13



--------------------------------------------------------------------------------

Covenant Compliance Event shall no longer be deemed to be continuing for
purposes of this Agreement.

“Credit Card Notifications” has the meaning provided in SECTION 2.18(c).

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” means (a) the Lenders, (b) the Agents and their respective
Affiliates and branches, (c) each Issuing Bank, (d) the Arrangers, and (e) the
successors and permitted assigns of each of the foregoing.

“Credit Party Expenses” means, without limitation, all of the following to the
extent incurred in connection with this Agreement and the other Loan Documents:
(a) all reasonable and documented out-of-pocket expenses incurred by the Agents
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, including the reasonable
and documented fees, charges and disbursements of one counsel for the Agents and
their Affiliates (plus one local counsel in each other jurisdiction to the
extent reasonably necessary), outside consultants for the Agents consisting of
one inventory appraisal firm and one real estate appraisal firm, one commercial
finance examination firm and one environmental engineering firm (provided that
so long as the Term Loan Financing Facility has not been terminated, the Agents
shall be entitled to reimbursement for no more than one environmental
engineering firm acting on behalf of both the Credit Parties and the lenders
under the Term Loan Financing Facility), in connection with the preparation and
administration of the Loan Documents, the syndication of the credit facilities
provided for herein, or any amendments, modifications or waivers requested by a
Loan Party of the provisions hereof or thereof (whether or not any such
amendments, modifications or waivers shall be consummated), (b) all reasonable
and documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (c) all reasonable and documented
out-of-pocket expenses incurred by the Agents and, subject to the proviso below
any Lender and their respective Affiliates and branches, including the
reasonable and documented fees, charges and disbursements of one counsel for the
Agents and their Affiliates (plus one local counsel in each other jurisdiction
to the extent reasonably necessary) and outside consultants for the Agents
(including, without limitation, inventory and real estate appraisal firms,
commercial finance examination firms and environmental engineering firms
(provided that so long as the Term Loan Financing Facility has not been
terminated, the Agents shall be entitled to reimbursement for no more than one
environmental engineering firm acting on behalf of both the Credit Parties and
the lenders under the Term Loan Financing Facility)), in connection with the
enforcement and protection of their rights in connection with the Loan
Documents, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or related negotiations in respect of
such Revolving Credit Loans or Letters of Credit; provided that the Lenders who
are not the Agents shall be entitled to reimbursement for no more than one
counsel representing all such Lenders (absent a conflict of interest in which
case each group of similarly situated Lenders, taken as a whole, may engage and
be reimbursed for one additional counsel to the affected party). Credit Party
Expenses shall not include the allocation of any overhead expenses of any Credit
Party.

 

14



--------------------------------------------------------------------------------

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance reflected on the books and records of the Parent and its Subsidiaries at
such time of (a) outstanding gift certificates and gift cards of the Borrowers
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory, and
(b) outstanding merchandise credits of the Borrowers.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit B among a Borrower, a customs broker or other carrier, and the
Collateral Agent, in which the customs broker or other carrier acknowledges that
it has control over and holds the documents evidencing ownership of the subject
Inventory or other property for the benefit of the Collateral Agent, and agrees,
upon notice from the Collateral Agent (which notice shall be delivered only upon
the occurrence and during the continuance of an Event of Default), to hold and
dispose of the subject Inventory and other property solely as directed by the
Collateral Agent.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs.

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense required to be paid or paid in cash, plus (b) scheduled
principal payments made or required to be made (after giving effect to any
prepayments paid in cash that reduce the amount of such required payments) on
account of Indebtedness, including the full amount of any non-recourse
Indebtedness (excluding the Obligations, but including, without limitation,
Capital Lease Obligations) for such period, plus (c) scheduled mandatory
payments on account of Disqualified Capital Stock (whether in the nature of
dividends, redemption, repurchase or otherwise) required to be made during such
period, in each case determined in accordance with GAAP.

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.

“Default Rate” has the meaning provided in SECTION 2.12.

“Delinquent Lender” has the meaning provided in SECTION 8.15(a).

“Deteriorating Lender” means any Delinquent Lender or any Lender, as reasonably
determined by the Administrative Agent (upon which determination the
Administrative Agent will give notice thereof to the Lead Borrower) as to which
(a) such Lender has defaulted in fulfilling its funding obligations under one or
more other syndicated credit facilities, or (b) such Lender or a Person that
Controls such Lender has been deemed insolvent or become the subject of a
bankruptcy, insolvency or similar proceeding.

“Disbursement Accounts” has the meaning provided in SECTION 2.18(g).

 

15



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06(a) and Schedule 3.06(b).

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to the Maturity Date, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for Indebtedness or any Capital Stock referred to
in (a) above prior to the Maturity Date, or (c) contains any mandatory
repurchase obligation which comes into effect prior to the Maturity Date,
provided that any Capital Stock that would not constitute Disqualified Capital
Stock but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Capital Stock is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Capital
Stock upon the occurrence of a Change in Control shall not constitute
Disqualified Capital Stock.

“Documents” has the meaning assigned to such term in the Security Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Earn-Out Obligations” means the maximum amount of all obligations incurred or
to be incurred in connection with any Acquisition of a Person pursuant to a
Permitted Acquisition under non-compete agreements, consulting agreements,
earn-out agreements and similar deferred purchase agreements.

“Effective Date” means September 2, 2011.

“Eligible Assignee” means a commercial bank, insurance company, or company
engaged in the business of making commercial loans or a commercial finance
company, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $1,000,000,000, or any Affiliate of any Credit Party under
common control with such Credit Party, or an Approved Fund of any Credit Party,
provided that in any event, “Eligible Assignee” shall not include (x) any
natural person, or (y) the Sponsor Group or any of their respective Affiliates
to the extent that, after giving effect to any proposed assignment, the Sponsor
Group and their respective Affiliates would hold in the aggregate more than 10%
of the then Total Outstandings; provided that the Sponsor Group and each of
their respective Affiliates shall be subject to the Sponsor Lender Limitations.

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Loan Party from major credit card processors (including, but
not limited to, VISA, Mastercard, American Express, Diners Club and
DiscoverCard) as arise in the ordinary course of business and which have been
earned by performance, that are not excluded as ineligible by virtue of one or
more of the criteria set forth below. None of the following shall be deemed to
be Eligible Credit Card Receivables:

(a) Accounts due from major credit card processors that have been outstanding
for more than five (5) Business Days from the date of sale, or for such longer
period(s) as may be approved by the Administrative Agent in its reasonable
discretion;

 

16



--------------------------------------------------------------------------------

(b) Accounts due from major credit card processors with respect to which a Loan
Party does not have good, valid and marketable title thereto, free and clear of
any Lien (other than Liens granted to the Collateral Agent for its own benefit
and the benefit of the other Secured Parties pursuant to the Security Documents,
those Liens specified in clauses (a), (e), (r) and (ee) of the definition of
Permitted Encumbrances and Permitted Encumbrances having priority by operation
of Applicable Law over the Lien of the Collateral Agent) (the foregoing not
being intended to limit the discretion of the Administrative Agent to change,
establish or eliminate any Reserves on account of any such Liens);

(c) Accounts due from major credit card processors that are not subject to a
first priority (except as provided in clause (b), above) security interest in
favor of the Collateral Agent for its own benefit and the benefit of the other
Secured Parties;

(d) Accounts due from major credit card processors which are disputed, or with
respect to which a claim, counterclaim, offset or chargeback (other than
chargebacks in the ordinary course by the credit card processors) has been
asserted, by the related credit card processor (but only to the extent of such
dispute, counterclaim, offset or chargeback);

(e) Except as otherwise approved by the Administrative Agent, Accounts due from
major credit card processors as to which the credit card processor has the right
under certain circumstances to require a Loan Party to repurchase the Accounts
from such credit card processor;

(f) Accounts arising from the Cohoes private label credit card receivables or
any other private label credit card receivables of the Loan Parties; and

(g) Accounts due from major credit card processors (other than Visa, Mastercard,
American Express, Diners Club and DiscoverCard) which the Administrative Agent
determines in its commercial reasonable discretion acting in good faith to be
unlikely to be collected.

“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (a) which has been shipped
from (i) any location within the United States for receipt by a Loan Party
within fifteen (15) days of the date of determination or (ii) any location
outside of the United States for receipt by a Loan Party within sixty (60) days
of the date of determination, but which, in either case, has not yet been
received by a Loan Party, (b) for which the purchase order is in the name of a
Loan Party and title has passed to a Loan Party, (c) except as otherwise agreed
by the Administrative Agent, for which a Loan Party is designated as “shipper”
and/or the consignor and the document of title or waybill reflects a Loan Party
as consignee (along with delivery to a Loan Party or its customs broker of the
documents of title, to the extent applicable, with respect thereto), (d) as to
which the Collateral Agent has control over the documents of title, to the
extent applicable, which evidence ownership of the subject Inventory (such as by
the delivery of a Customs Broker Agreement and a control agreement with a
carrier or freight forwarder), (e) which is insured in accordance with the
provisions of this Agreement and the other Loan Documents, including,

 

17



--------------------------------------------------------------------------------

without limitation marine cargo insurance; and (f) which otherwise is not
excluded from the definition of Eligible Inventory; provided that the
Administrative Agent may, in its reasonable discretion and upon prior notice to
the Lead Borrower, exclude any particular Inventory from the definition of
“Eligible In-Transit Inventory” in the event that the Administrative Agent
reasonably determines that such Inventory is subject to any Person’s right or
claim which is senior to, or pari passu with, the Lien of the Administrative
Agent (such as, without limitation, a right of stoppage in transit), as
applicable.

“Eligible Inventory” means, as of any date of determination, without
duplication, (a) Eligible In-Transit Inventory, and (b) items of Inventory of a
Loan Party that are finished goods, merchantable and readily saleable to the
public in the ordinary course that are not excluded as ineligible by virtue of
the one or more of the criteria set forth below. None of the following shall be
deemed to be Eligible Inventory:

(a) Inventory that is not solely owned by a Loan Party, or is leased by or is on
consignment to a Loan Party, or as to which the Loan Parties do not have title
thereto;

(b) Inventory (other than any Eligible In-Transit Inventory) that is not located
in the United States of America (or Canada, as long as the Administrative Agent
shall have received or conducted appraisals of such Canadian Inventory from
appraisers reasonably satisfactory to the Administrative Agent) at a location
that is owned or leased by the Loan Parties except to the extent that the Loan
Parties have furnished the Collateral Agent with (A) any UCC financing
statements or PPSA registration statements or other filings that the Collateral
Agent may reasonably determine to be necessary to perfect its security interest
in such Inventory at such location, and (B) unless otherwise agreed by the
Agents, a Collateral Access Agreement executed by the Person owning any such
location on terms reasonably acceptable to the Collateral Agent;

(c) Inventory that is located in a distribution center leased by a Loan Party
unless the applicable lessor has delivered to the Collateral Agent a Collateral
Access Agreement;

(d) Inventory that represents goods which (i) are damaged, defective, “seconds,”
or otherwise unmerchantable, (ii) are to be returned to the vendor, (iii) are
obsolete, custom items, work in process, raw materials, or that constitute spare
parts, shipping materials or supplies used or consumed in a Borrower’s business,
or (iv) are bill and hold goods, including, without limitation, Inventory
located at Store 52 as reflected in the Borrowers’ books and records;

(e) Except as otherwise agreed by the Agents, Inventory that represents goods
that do not conform in all material respects to the representations and
warranties contained in this Agreement or any of the Security Documents;

(f) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent for its own benefit and the benefit of
the other Secured Parties (subject only to Permitted Encumbrances having
priority by operation of Applicable Law);

 

18



--------------------------------------------------------------------------------

(g) Inventory which consists of samples, labels, bags, packaging materials, and
other similar non-merchandise categories;

(h) Inventory as to which casualty insurance in compliance with the provisions
of SECTION 5.07 hereof is not in effect;

(i) Inventory which has been sold but not yet delivered or Inventory to the
extent that any Borrower has accepted a deposit therefor; and

(j) Inventory acquired in a Permitted Acquisition, unless the Administrative
Agent shall have received or conducted (A) appraisals, from appraisers
reasonably satisfactory to the Administrative Agent, of such Inventory to be
acquired in such Acquisition and (B) such other due diligence as the Agents may
reasonably require, all of the results of the foregoing to be reasonably
satisfactory to the Agents. As long as the Administrative Agent has received
reasonable prior notice of such Permitted Acquisition and the Loan Parties
reasonably cooperate (and cause the Person being acquired to reasonably
cooperate) with the Administrative Agent, the Administrative Agent shall use
reasonable best efforts to complete such due diligence and a related appraisal
on or prior to the closing date of such Permitted Acquisition.

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit which supports the purchase of Inventory, (i) which
Inventory does not constitute Eligible In-Transit Inventory and for which no
documents of title have then been issued; (ii) which Inventory when the purchase
thereof is completed would otherwise constitute Eligible Inventory, (iii) which
Commercial Letter of Credit has an initial expiry, subject to the proviso
hereto, within 120 days after the date of initial issuance of such Commercial
Letter of Credit, provided that ninety percent (90%) of the maximum Stated
Amount of all such Commercial Letters of Credit shall not, at any time, have an
initial expiry greater than ninety (90) days after the original date of issuance
of such Commercial Letters of Credit, and (iv) which Commercial Letter of Credit
provides that it may be drawn only after the Inventory is completed and after
documents of title have been issued for such Inventory reflecting a Loan Party
or the Collateral Agent as consignee of such Inventory, and (v) which will
constitute Eligible In-Transit Inventory upon satisfaction of the requirements
of clause (iv) hereof; provided that the Administrative Agent may, in its
reasonable discretion and upon prior notice to the Lead Borrower, exclude any
particular Inventory from the definition of “Eligible Letter of Credit” in the
event the Administrative Agent reasonably determines that such Inventory is
subject to any Person’s right or claim which is senior to, or pari passu with,
the Lien of the Collateral Agent (such as, without limitation, a right of
stoppage in transit).

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to (a) the
protection of the environment, (b) the handling, treatment, storage, disposal of
Hazardous Materials, (c) exposure of any Person to Hazardous Materials, or the
Release or threatened Release of any Hazardous Material to the environment,
(d) the assessment or remediation of any such Release or threatened Release of
any Hazardous Material to the environment or (e) occupational health or safety
matters.

 

19



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the Security Documents.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Lead Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means: (a) any “reportable event,” as defined in Section 4043 of
ERISA with respect to a Plan (other than an event for which the 30 day notice
period is waived); (b) with respect to any Plan, the failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Lead Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Lead Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Lead Borrower or any ERISA Affiliate of any
liability in excess of $25,000,000 (or such lesser amount as would reasonably be
expected to result in a Material Adverse Effect) with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Lead Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Lead Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability in excess of $25,000,000 (or
such lesser amount as would reasonably be expected to result in a Material
Adverse Effect) or a determination that a Multiemployer Plan is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning provided in SECTION 7.01. An “Event of
Default” shall be deemed to have occurred and to be continuing unless and until
that Event of Default has been duly waived in writing by the Administrative
Agent in accordance with the terms of this Agreement.

“Excess Availability” means the difference between (a) the Borrowing Base and
(b) the Total Outstandings.

 

20



--------------------------------------------------------------------------------

“Excluded Net Proceeds” means, (i) with respect to any Net Proceeds received
from a sale, transfer or disposition of any of the Term Loan Priority Collateral
and/or any Qualifying Senior Collateral, or any event described in clause (b) of
the definition of “Prepayment Event” with respect to any of the Term Loan
Priority Collateral and/or any Qualifying Senior Collateral only, such portion
of such Net Proceeds that are then required to be paid to the lenders under the
Term Loan Financing Facility and/or any Qualifying Senior Secured Debt,
(ii) with respect to any Net Proceeds received from any Indebtedness used to
refinance the Term Loan Financing Facility and/or any Qualifying Senior Secured
Debt as permitted in accordance with this Agreement, such portion of such Net
Proceeds that is required to be paid to the lenders under the Term Loan
Financing Facility and/or Qualifying Senior Secured Debt and (iii) with respect
to any Net Proceeds received from any other Prepayment Event, if the Term
Payment Availability Conditions are satisfied, and no Cash Dominion Event has
occurred and is continuing or would arise therefrom, such portion of such Net
Proceeds that are required to be paid to the lenders under the Term Loan
Financing Facility and/or any Qualifying Senior Secured Debt.

“Excluded Subsidiary” means each Immaterial Subsidiary, Foreign Subsidiary and
each Subsidiary in which substantially all of its assets consist of Capital
Stock of one or more Foreign Subsidiaries.

“Excluded Taxes” means, with respect to the Agents, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) income or franchise taxes imposed on
(or measured by) its gross or net income by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Loan Party or any Credit Party is located, (c) taxes
imposed on any “withholdable payment” payable to such recipient as a result of
the failure of such recipient to satisfy the applicable requirements as set
forth in FATCA or any amended or successor version that is substantively
comparable, (d) in the case of a Foreign Lender (other than an assignee pursuant
to a request by a Borrower under SECTION 2.24(a)), any United States withholding
tax that is imposed on amounts payable to such Foreign Lender under any law in
effect at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office other than at the request of a Borrower under
SECTION 2.24), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to SECTION 2.23(a) and (e) any tax that is
attributable to a Credit Party’s failure to comply with SECTION 2.23(e) and (i).

“Executive Order” has the meaning provided in SECTION 9.18.

“Existing Credit Agreement” has the meaning provided in the first recital to
this Agreement.

“Existing Letters of Credit” means the Letters of Credit issued under the
Existing Credit Agreement and outstanding as of the Effective Date.

 

21



--------------------------------------------------------------------------------

“Existing Revolver Tranche” has the meaning provided in SECTION 2.27(a).

“Extended Commitments” has the meaning provided in SECTION 2.27(a).

“Extending Revolving Credit Lender” has the meaning provided in SECTION 2.27(b).

“Extension Amendment” has the meaning provided in SECTION 2.27(d).

“Extension Election” has the meaning provided in SECTION 2.27(b).

“Extension Request” has the meaning provided in SECTION 2.27(a).

“Extension Series” has the meaning provided in SECTION 2.27(a).

“Facility Guarantee” means any Guarantee of the Obligations executed by the
Parent and its Subsidiaries which are or hereafter become Facility Guarantors in
favor of the Agents and the other Secured Parties.

“Facility Guarantors” means any Person executing a Facility Guarantee.

“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar and, in each case,
any regulations promulgated thereunder and any interpretation and other guidance
issued in connection therewith.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of one percent (1%)) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of one percent (1%)) of the quotations for such day
for such transactions received by the Administrative Agent from three
(3) federal funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letter” means the Fee Letter dated August 3, 2011, by and among the Lead
Borrower, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of
America, N.A., as the same may be amended, supplemented or replaced and in
effect from time to time.

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, chief accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Loan Party.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally consist of (i) in the case of the first, third, fourth, sixth,
seventh, ninth and tenth Fiscal Months of each Fiscal Year, four calendar weeks,
(ii) in the case of the second, fifth, eighth and eleventh Fiscal Months of each
Fiscal Year, five calendar weeks and (iii) in the case of the twelfth Fiscal
Month of each Fiscal Year, the period from the first day following the eleventh
Fiscal Month of

 

22



--------------------------------------------------------------------------------

such Fiscal Year through the last day of such Fiscal Year, in accordance with
the fiscal accounting calendar of the Parent and its Subsidiaries.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter
shall generally end on (i) in the case of the first three Fiscal Quarters of
each Fiscal Year, on the date that is 13 weeks after the last day of the
preceding Fiscal Quarter and (ii) in the case of the last Fiscal Quarter of each
Fiscal Year, on the last day of such Fiscal Year, in accordance with the fiscal
accounting calendar of the Parent and its Subsidiaries.

“Fiscal Year” means any period of twelve consecutive Fiscal Months ending on the
Saturday closest to January 31 of any calendar year.

“Fixed Assets” means Equipment and Real Estate.

“Foreign Assets Control Regulations” has the meaning provided in SECTION 9.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia, or any of its territories or possessions.

“Fronting Fee” has the meaning set forth in SECTION 2.19(d) hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America which are consistent with those promulgated
or adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made.

“General Intangibles” has the meaning assigned to such term in the Security
Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Governmental Real Estate Disclosure Requirements” means any requirement of any
Governmental Authority requiring notification of the buyer, lessee, mortgagee,
assignee or other transferee of any Real Estate, facility, establishment or
business, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including any transfer of control) of any Real Estate, facility,
establishment or business, of the actual or threatened presence or Release in or
into the

 

23



--------------------------------------------------------------------------------

environment, or the use, disposal or handling of Hazardous Material on, at,
under or near the Real Estate, facility, establishment or business to be sold,
leased, mortgaged, assigned or transferred.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations, including but not limited to, those in effect
on the Effective Date or entered into in connection with any Permitted
Acquisition or Permitted Disposition (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, mold, fungi or similar bacteria, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law because of their dangerous or deleterious properties, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.

“Hedge Agreement” means any derivative agreement, or any interest rate
protection agreement, interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, foreign currency exchange agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement.

“Holdings” means Burlington Coat Factory Investments Holdings, Inc., a Delaware
corporation.

“Immaterial Subsidiary” means a Subsidiary of the Parent for which (a) the
assets of such Subsidiary constitute less than or equal to 1% of the total
assets of the Parent and its Subsidiaries on a consolidated basis and
collectively with all Immaterial Subsidiaries, less than or equal to 5% of the
total assets of the Parent and its Subsidiaries on a consolidated basis, and
(b) the revenues of such Subsidiary account for less than or equal to 1% of the
total revenues of the Parent and its Subsidiaries on a consolidated basis and
collectively with all Immaterial Subsidiaries, less than

 

24



--------------------------------------------------------------------------------

or equal to 5% of the total revenues of the Parent and its Subsidiaries on a
consolidated basis. In no event shall Holdings or the Lead Borrower be deemed an
“Immaterial Subsidiary.”

“Indebtedness” of any Person means, without duplication:

(a) All obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person);

(b) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

(d) All obligations of such Person in respect of the deferred purchase price of
property or services (excluding accrued expenses and accounts payable incurred
in the ordinary course of business);

(e) All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed or is limited in recourse;

(f) All Guarantees by such Person of Indebtedness of others;

(g) All Capital Lease Obligations of such Person;

(h) All obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

(i) All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(j) The Agreement Value of all Hedge Agreements;

(k) The principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP;

(l) Indebtedness consisting of Earn-Out Obligations in connection with Permitted
Acquisitions but only to the extent that the contingent consideration relating
thereto is not paid within thirty (30) days after the amount due is finally
determined; and

(m) All mandatory obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Capital Stock of such
Person (including, without limitation, Disqualified Capital Stock);

 

25



--------------------------------------------------------------------------------

Indebtedness shall not include (A) any sale-leaseback transactions to the extent
the lease or sublease thereunder is not required to be recorded under GAAP as a
Capital Lease Obligation, (B) any obligations relating to overdraft protection
and netting services, (C) any preferred stock required to be included as
Indebtedness in accordance with GAAP, or (D) items that would appear as a
liability on a balance sheet prepared in accordance with GAAP as a result of the
application of EITF 97-10, “The Effects of Lessee Involvement in Asset
Construction” or any similar accounting standard.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in SECTION 9.03(b).

“Information” has the meaning provided in SECTION 9.15.

“Informational Website” has the meaning provided in SECTION 5.01(m).

“Instruments” has the meaning assigned to such term in the Security Agreement.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, Internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing),
indicia and other source and/or business identifiers, all of the goodwill
related thereto, and all registrations and applications for registrations
thereof; works of authorship and other copyrighted works (including copyrights
for computer programs), and all registrations and applications for registrations
thereof; inventions (whether or not patentable) and all improvements thereto;
patents and patent applications, together with all continuances, continuations,
continuations-in-part, divisions, revisions, extensions, reissuances, and
reexaminations thereof; industrial design applications and registered industrial
designs; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property and
intellectual property rights; all rights to sue and recover at law or in equity
for any past, present or future infringement, dilution or misappropriation, or
other violation thereof; and all common law and other rights throughout the
world in and to all of the foregoing.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent for its own benefit and for the benefit of the other Secured
Parties, granting a Lien in the Intellectual Property of the Loan Parties, as
amended, restated, supplemented or otherwise modified and in effect from time to
time.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date by and among the Agents, JPMorgan Chase Bank, N.A., as
successor

 

26



--------------------------------------------------------------------------------

administrative agent and collateral agent to Bear Stearns Corporate Lending Inc.
under the Term Loan Financing Facility, and the Loan Parties, as amended
pursuant to that certain letter agreement dated February 24, 2011 among the
Agents, the Term Loan Administrative Agent and the Term Loan Collateral Agent,
in each case, as attached hereto as Exhibit L and as further amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the last day of each Fiscal Quarter and (b) with respect to
any LIBOR Rate Loan, on the last day of the Interest Period applicable to the
Borrowing of which such LIBOR Rate Loan is a part, and, in addition, if such
LIBOR Rate Loan has an Interest Period of greater than ninety (90) days, on the
last day of every third month of such Interest Period.

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3), or
six (6) months, and, if available to all Lenders, seven (7) or fourteen
(14) days or nine (9) or twelve (12) months thereafter as the Lead Borrower may
elect by notice to the Administrative Agent in accordance with the provisions of
this Agreement; provided, however, that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period of one month or more that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month during
which such Interest Period ends) shall end on the last Business Day of the
calendar month of such Interest Period, and (c) no Interest Period shall extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Inventory Advance Rate” means (a) during the period from September 1 through
December 15 of each calendar year, 92.5%, and (b) at all other times during such
calendar year, 90%.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in its reasonable commercial discretion exercised
in good faith and not inconsistent with past practice, with respect to changes
in the determination of the saleability, at retail, of the Eligible Inventory or
which reflect such other factors as negatively affect the market value of the
Eligible Inventory.

“Investment” means with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of:

(a) Any Capital Stock of another Person, evidence of Indebtedness or other
security of another Person, including any option, warrant or right to acquire
the same;

 

27



--------------------------------------------------------------------------------

(b) Any loan, advance, contribution to capital, extension of credit (except for
current trade and customer accounts receivable for inventory sold or services
rendered in the ordinary course of business) to, or guaranty of Indebtedness of,
another Person; and

(c) Any Acquisition;

in all cases whether now existing or hereafter made. For purposes of
calculation, the amount of any Investment outstanding at any time shall be the
aggregate cash Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends and
distributions) received by such Person.

“ISDA Master Agreement” means the form entitled “2002 ISDA Master Agreement” or
such other replacement form then currently published by the International Swap
and Derivatives Association, Inc., or any successor thereto.

“Issuing Bank” means, individually and collectively, each of Bank of America,
PNC Bank, National Association, JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association and each other Lender reasonably acceptable to both the
Administrative Agent and the Lead Borrower that has entered into a letter of
credit issuer agreement, in form and substance reasonably satisfactory to the
Administrative Agent and the Lead Borrower, as an issuer of Letters of Credit
hereunder. Any Issuing Bank may, in its reasonable discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

“Joinder Agreement” means an agreement, in substantially the form attached
hereto as Exhibit F, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Facility Guarantor, as the Administrative Agent may determine.

“Landlord Lien State” means any state in which a landlord’s claim for rent has
priority by operation of Applicable Law over the lien of the Collateral Agent in
any of the Collateral.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Commitment hereunder at such time,
including the latest maturity or expiration date of any Extended Commitment as
extended in accordance with this Agreement from time to time.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“Lead Borrower” has the meaning set forth in the Preamble to this Agreement.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

“Lenders” means the Lenders having Commitments from time to time or at any time,
and each assignee that becomes a party to this Agreement as set forth in SECTION
9.04(b), each

 

28



--------------------------------------------------------------------------------

Additional Commitment Lender that becomes a party to this Agreement as set forth
in SECTION 2.02, and each New Revolving Commitment Lender that becomes a party
to this Agreement as set forth in SECTION 2.27(c).

“Letter of Credit” means (a) each Existing Letter of Credit, and (b) a letter of
credit that is (i) issued by an Issuing Bank pursuant to this Agreement for the
account of a Borrower, (ii) a Standby Letter of Credit or Commercial Letter of
Credit, issued in connection with the purchase of Inventory by a Borrower and
for other purposes for which such Borrower has historically obtained letters of
credit, or for any other purpose that is reasonably acceptable to the
Administrative Agent (and for which such Issuing Bank is not otherwise
prohibited from issuing such letter of credit due to the internal general
policies of such Issuing Bank), and (iii) in form reasonably satisfactory to
such Issuing Bank.

“Letter of Credit Disbursement” means a payment made by any Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.19(c).

“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus, without
duplication, (b) all amounts theretofore drawn or paid under Letters of Credit
for which the applicable Issuing Bank has not then been reimbursed.

“Letter-of-Credit Rights” has the meaning assigned to such term in the Security
Agreement.

“Letter of Credit Sublimit” means, at any time, $300,000,000, as such amount may
be increased or reduced in accordance with the provisions of this Agreement.

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.

“LIBOR Rate” means for any Interest Period with respect to a LIBOR Rate Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBOR Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Rate Loan being made, continued or converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

29



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means any Revolving Credit Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Liquidation” means the exercise by the Agents of those rights and remedies
accorded to the Agents under the Loan Documents and Applicable Law as a creditor
of the Loan Parties, including (after the occurrence and during the continuation
of an Event of Default) the conduct by the Borrowers, acting with the consent of
the Administrative Agent, of any public, private or “Going-Out-Of-Business Sale”
or other disposition of Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Loan Account” has the meaning provided in SECTION 2.20.

“Loan Cap” means, at any time of determination, the lesser of (a) the Total
Commitments or (b) the Borrowing Base.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guarantees, the
Intercreditor Agreement, the Confirmation of Ancillary Documents, and any other
instrument or agreement now or hereafter executed and delivered in connection
herewith (excluding agreements entered into in connection with any transaction
arising out of any Bank Products or Cash Management Services), each as amended
and in effect from time to time.

“Loan Party” or “Loan Parties” means the Borrowers and the Facility Guarantors.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means any event, facts, or circumstances, which has a
material adverse effect on (i) the business, assets, or financial condition of
the Loan Parties taken as a whole or (ii) the validity or enforceability of this
Agreement or the other Loan Documents, taken as a whole, or the rights or
remedies of the Secured Parties hereunder or thereunder, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties, individually or in the aggregate, having an aggregate principal
amount exceeding $50,000,000.

“Maturity Date” means September 2, 2016.

 

30



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning provided in SECTION 9.13.

“Minority Lenders” has the meaning provided in SECTION 9.02(c).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means the mortgages and deeds of trust and any other security
documents granting a Lien on Real Estate between the Loan Party owning the Real
Estate encumbered thereby and the Collateral Agent for its own benefit and the
benefit of the other Secured Parties.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds or amounts escrowed pursuant to clause (iv) of this
definition, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, in each case net of (b) the sum of
(i) Excluded Net Proceeds, (ii) all fees and out-of-pocket fees and expenses
(including appraisals, and brokerage, legal, title and recording or transfer tax
expenses, underwriting discounts and commissions) paid by any Loan Party or a
Subsidiary to third parties in connection with such event, (iii) in the case of
a sale or other disposition of an asset (including pursuant to a casualty or
condemnation), the amount of all payments required to be made by any Loan Party
or any of their respective Subsidiaries as a result of such event to repay (or
to establish an escrow for the repayment of) any Indebtedness (other than the
Obligations) secured by a Permitted Encumbrance that is senior to the Lien of
the Collateral Agent, (iv) capital gains or other income taxes paid or payable
as a result of any such sale or disposition (after taking into account any
available tax credits or deductions), provided that the Administrative Agent
may, in its discretion, establish an Availability Reserve in the amount of any
taxes so deducted in calculating Net Proceeds, and (v) any funded escrow
established pursuant to the documents evidencing any such sale or disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition.

“New Extended Commitments” has the meaning provided in SECTION 2.27(c).

“New Revolving Commitment Lenders” has the meaning provided in SECTION 2.27(c).

“Non-Core Business Segment” means any business segment or separate department of
the Loan Parties which contributed less than 5% of the Consolidated EBITDA of
the Loan Parties as of the Fiscal Year immediately prior to the date of such
calculation. As of the Effective Date, “business segments” shall mean the
businesses set forth on Schedule 1.1(b).

“Noncompliance Notice” has the meaning provided in SECTION 2.06(b).

“Notes” means, collectively, (i) Revolving Credit Notes and (ii) the Swingline
Note, each as may be amended, supplemented or modified from time to time.

 

31



--------------------------------------------------------------------------------

“Obligations” means (a) (i) the principal of, and interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Borrower or Facility Guarantor under the Bankruptcy Code or any
state or federal bankruptcy, insolvency, receivership or similar law, whether or
not allowed in such case or proceeding) on the Revolving Credit Loans and
Facility Guarantees, (ii) other amounts owing by the Loan Parties under this
Agreement or any other Loan Document in respect of any Letter of Credit,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities (including all
fees, costs, expenses and indemnities that accrue after the commencement of any
case or proceeding by or against any Borrower or Facility Guarantor under the
Bankruptcy Code or any state or federal bankruptcy, insolvency, receivership or
similar law, whether or not allowed in such case or proceeding), whether
primary, secondary, direct, contingent, fixed or otherwise, of the Loan Parties
to the Secured Parties under this Agreement and the other Loan Documents,
(b) the due and punctual payment and performance of all the covenants,
agreements, obligations and liabilities of each Loan Party under or pursuant to
this Agreement and the other Loan Documents, and (c) the Other Liabilities.

“Other Borrower” means each Person who shall from time to time enter into a
Joinder Agreement as a “Borrower” hereunder.

“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties
and/or (b) any Bank Product entered into with any of the Loan Parties, as each
may be amended from time to time.

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Overadvance” means a Revolving Credit Loan, advance, or providing of credit
support (such as the issuance of a Letter of Credit) to the Borrowers to the
extent that, immediately after the making of such loan or advance or the
providing of such credit support, Availability is less than zero.

“Parent” means Burlington Coat Factory Holdings, Inc.

“Participant” has the meaning provided in SECTION 9.04(e).

“Participation Register” has the meaning provided in SECTION 9.04(e).

“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment, that (a) no Specified Default then exists or
would arise as a result of the entering into such transaction or the making of
such payment, (b) both before and after giving effect to such transaction or
payment, the Pro Forma Availability Condition has been satisfied and (c) the
Consolidated Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis for
the trailing twelve months after giving effect to such transaction or payment,
will be equal to or greater than 1.0:1.0. Prior to undertaking any transaction
or payment which is subject to the Payment Conditions, the Loan Parties shall
deliver to the Administrative Agent evidence of

 

32



--------------------------------------------------------------------------------

satisfaction of the conditions contained in clauses (b) and (c) above on a basis
reasonably satisfactory to the Administrative Agent.

“Payment Intangibles” has the meaning assigned to such term in the Security
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

(a) No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b) If any of the proceeds of Credit Extensions are utilized to consummate the
Acquisition (and, in the case of clause (ii), the Acquisition is of Capital
Stock), then (i) such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition will violate Applicable Law, and
(ii) the legal structure of the Acquisition shall be acceptable to the
Administrative Agent in its reasonable discretion;

(c) If the Acquisition is an Acquisition of Capital Stock, (i) a Loan Party
shall acquire and own, directly or indirectly, a majority of the Capital Stock
in the Person being acquired and (ii) shall Control a majority of any voting
interests or otherwise Control the governance of the Person being acquired;

(d) Any material assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Loan Party under this Agreement; and

(e) The Borrowers shall have satisfied the Payment Conditions.

“Permitted Disposition” means any of the following:

(a) licenses of Intellectual Property of a Loan Party or any of its Subsidiaries
entered into in the ordinary course of business;

(b) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business;

(c) as long as no Specified Default hereof then exists or would arise therefrom,
bulk sales or other dispositions of the Borrowers’ Inventory not in the ordinary
course of business in connection with Store closings, at arm’s length, provided
that (i) such Store closures and related Inventory dispositions shall not
exceed, in any Fiscal Year of the Parent and its Subsidiaries, 15% of the number
of the Loan Parties’ Stores as

 

33



--------------------------------------------------------------------------------

of the beginning of such Fiscal Year (net of Store relocations (A) occurring
substantially contemporaneously with the related Store closure date or
(B) wherein a binding lease has been entered into on or prior to the related
Store closure date) as set forth in the Compliance Certificate delivered
pursuant to SECTION 5.01(d), and (ii) as of any date after the Effective Date,
the aggregate number of such Store closures since the Effective Date shall not
exceed, when taken together with (but without duplication of) any Stores
disposed of or leased pursuant to clauses (g) and (o)(i) of this definition, 30%
of the greater of (x) the number of the Loan Parties’ Stores in existence as of
the Effective Date or (y) the number of the Loan Parties’ Stores as of the first
day of any Fiscal Year beginning after the Effective Date (net of Store
relocations (i) occurring substantially contemporaneously with the related Store
closure date or (ii) wherein a binding lease has been entered into on or prior
to the related Store closure date) as set forth in the Compliance Certificate
delivered pursuant to SECTION 5.01(D), provided that all sales of Inventory in
connection with Store closings in a transaction or series of related
transactions which in the aggregate involve Inventory having a value greater
than $20,000,000 at Cost shall be in accordance with either (i) liquidation
agreements and with professional liquidators reasonably acceptable to the
Agents, or (ii) sale agreements with third party operators, the terms of which
are reasonably acceptable to the Agents; provided further that all Net Proceeds
received in connection therewith are applied to the Obligations, if then
required in accordance with SECTION 2.17 or SECTION 2.18 hereof;

(d) without duplication of the provisions of clause (c) of this definition,
terminations of Leases in the ordinary course of business;

(e) dispositions of assets (other than Real Estate and other than assets
included in the Borrowing Base), including abandonment of or failure to maintain
Intellectual Property, in the ordinary course of business that are worn,
damaged, obsolete, uneconomical or, in the judgment of a Loan Party, no longer
used or useful or necessary in, or material to, its business or that of any
Subsidiary;

(f) sales, transfers and dispositions among the Loan Parties, so long as the
Collateral Agent has a perfected first priority lien on the property so sold,
transferred to disposed of (subject only to Permitted Encumbrances having
priority pursuant to Applicable Law) after giving effect to such exchange,
transfer or swap;

(g) sales and transfers (including sale-leaseback transactions) of Real Estate
of any Loan Party (i) to the extent permitted by the Term Loan Agreement,
(ii) if the Term Loan Financing Facility has been repaid in full, as long as
(A) no Specified Default then exists or would arise therefrom, and (B) such sale
or transfer is made for fair market value and the consideration received for
such sale or transfer is at least 85% cash, provided that in the case of any
sale-leaseback transaction permitted under this clause (g), if reasonably
requested by the Collateral Agent, the Collateral Agent shall have received from
such each purchaser or transferee a Collateral Access Agreement reasonably
satisfactory to the Collateral Agent, and (iii) involving pending real estate
dispositions listed on Schedule 1.1(c), as long as (A) such sale or transfer is
made for fair market value and (B) the consideration received for such sale or
transfer is at least 85% cash;

 

34



--------------------------------------------------------------------------------

provided that the aggregate amount of all Stores disposed of pursuant to this
clause (g), when taken together with (but without duplication of) any Stores
closed or leased pursuant to clauses (c) and (o)(i) of this definition shall not
exceed 30% of the greater of (x) the number of the Loan Parties’ Stores in
existence as of the Effective Date or (y) the number of the Loan Parties’ Stores
as of the first day of any Fiscal Year beginning after the Effective Date (net
of Store relocations (i) occurring substantially contemporaneously with the
related Store closure date, or (ii) wherein a binding lease has been entered
into on or prior to the related Store closure date) as set forth in the
Compliance Certificate delivered pursuant to SECTION 5.01(d);

(h) sales, discounting or forgiveness of Accounts in the ordinary course of
business or in connection with the collection or compromise thereof;

(i) leases, subleases, licenses and sublicenses of real or personal property
(other than Intellectual Property) entered into by Loan Parties and their
Subsidiaries in the ordinary course of business at arm’s length and on market
terms;

(j) sales of non-core assets acquired in connection with Permitted Acquisitions
and sales of Real Estate acquired in a Permitted Acquisition which, within
thirty (30) days of the date of acquisition, are designated in writing to the
Administrative Agent as being held for sale and not for the continued operation
of a Store;

(k) as long as no Event of Default would arise therefrom, sales or other
dispositions of Permitted Investments described in clauses (a) through and
including (e) of the definition thereof;

(l) any disposition of Real Estate to a Governmental Authority as a result of a
condemnation of such Real Estate;

(m) the making of Permitted Investments and payments permitted under SECTION
6.06;

(n) sales, transfers and dispositions as set forth on Schedule 6.05;

(o)(i) leasing of Real Estate (other than any subleases described in subclause
(ii) of this clause (o)) no longer used or useful in the business of the Loan
Parties to the extent not otherwise prohibited hereunder; provided that the
aggregate amount of all Stores leased pursuant to this clause (o)(i), when taken
together with (but without duplication of) any Stores closed or disposed of
pursuant to clauses (c) and (g) of this definition, shall not exceed 30% of the
greater of (x) the number of the Loan Parties’ Stores in existence as of the
Effective Date or (y) the number of the Loan Parties’ Stores as of the first day
of any Fiscal Year beginning after the Effective Date (net of Store relocations
(i) occurring substantially contemporaneously with the related Store closure
date, or (ii) wherein a binding lease has been entered into on or prior to the
related Store closure date) as set forth in the Compliance Certificate delivered
pursuant to SECTION 5.01(D) and (ii) subleasing of partial interests in Real
Estate (a portion of which shall continue to be used in the business of the
Borrowers or any of their Subsidiaries) in the

 

35



--------------------------------------------------------------------------------

ordinary course of business and which does not materially interfere with the
business of the Borrowers and their Subsidiaries;

(p) forgiveness of Permitted Investments described in clauses (g)(ii) and (k) of
the definition thereof as long as such Investment does not constitute proceeds
of Collateral previously included in the Borrowing Base;

(q) as long as no Event of Default exists or would arise as a result of the
transaction, sales of a Subsidiary or any business segment which is a Non-Core
Business Segment, or any portion thereof for fair market value and so long as
the consideration received for such sale or transfer is at least 85% cash,
provided that, such sale shall be in an amount at least equal to the greater of
the amounts advanced or available to be advanced against the assets included in
the sale under the Borrowing Base, and further provided that all Net Proceeds,
if any, received in connection with any such sales are applied to the
Obligations if then required in accordance with SECTION 2.17 or SECTION 2.18
hereof;

(r) exchanges or swaps, including, but not limited to, transactions covered by
Section 1031 of the Code, of Leases and other Real Estate of the Loan Parties,
so long as such exchange or swap is made for fair market value and on an arm’s
length basis, provided that upon the completion of any such exchange or swap
(x) the Collateral Agent has a perfected Lien having the same priority as any
Lien held on the Leases or Real Estate so exchanged or swapped and (y) all Net
Proceeds, if any, received in connection with any such exchange or swap are
applied to the Obligations if then required in accordance with SECTIONS 2.17 or
2.18 hereof; and

(s) other dispositions of assets (other than Real Estate and assets included in
the Borrowing Base) in an aggregate amount for all Loan Parties not to exceed
$10,000,000 in any Fiscal Year, as long as (A) no Event of Default then exists
or would arise therefrom, and (B) such sale or transfer is made for fair market
value and the consideration received for such sale or transfer is at least 85%
cash, provided that, all Net Proceeds, if any, received in connection with any
such sales are applied to the Obligations if then required in accordance with
SECTION 2.17 or SECTION 2.18 hereof.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not required to be paid pursuant to
SECTION 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by Applicable Law, (i) arising in the
ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days, (ii) (A) that are being contested in good faith by
appropriate proceedings, (B) as to which the applicable Loan Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing

 

36



--------------------------------------------------------------------------------

such obligation, or (iii) the existence of which would not reasonably be
expected to result in a Material Adverse Effect;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure or relating to the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds (and Liens
arising in accordance with Applicable Law in connection therewith), and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under SECTION 7.01(K);

(f) easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, other land use laws, rights-of-way ,development, site plan or
similar agreements and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property when used in a manner consistent with current usage or materially
interfere with the ordinary conduct of business of a Loan Party as currently
conducted and such other minor title defects, or survey matters that are
disclosed by current surveys, but that, in each case, do not interfere with the
current use of the property in any material respect;

(g) any Lien on any property or asset of any Loan Party set forth on Schedule
6.02, provided that, if such Lien secures Indebtedness, such Lien shall secure
only the Indebtedness listed on Schedule 6.01 as of the Effective Date (and
extensions, renewals and replacements thereof permitted under SECTION 6.01);

(h) Liens on fixed or capital assets acquired by any Loan Party to secure
Indebtedness permitted under clause (e) of the definition of Permitted
Indebtedness so long as (i) such Liens and the Indebtedness secured thereby are
incurred prior to or within one hundred and eighty (180) days after such
acquisition or the completion of the construction or improvement thereof (other
than refinancings thereof permitted hereunder), (ii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquisition or improvement of such
fixed or capital assets, and (iii) such Liens shall not extend to any other
property or assets of the Loan Parties;

(i) Liens in favor of the Collateral Agent, for its own benefit and the benefit
of the other Secured Parties;

(j) landlords’ and lessors’ Liens in respect of rent not in default for more
than sixty (60) days or the existence of which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;

 

37



--------------------------------------------------------------------------------

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
other Permitted Investments, provided that such Liens (a) attach only to such
Investments or other Investments held by such broker or dealer and (b) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such Investments and not any obligation in
connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) Liens on Real Estate to secure obligations under Permitted Real Estate
Financings;

(n) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition;

(o) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party;

(p) voluntary Liens on Fixed Assets in existence at the time such Fixed Assets
are acquired pursuant to a Permitted Acquisition or on Fixed Assets of a
Subsidiary of a Borrower in existence at the time such Subsidiary is acquired
pursuant to a Permitted Acquisition; provided that such Liens are not incurred
in connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party or any of its Subsidiaries;

(q) Liens in favor of customs and revenues authorities imposed by Applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty
(30) days, (ii)(A) that are being contested in good faith by appropriate
proceedings, (B) as to which the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;

(r) Liens granted by the Loan Parties to the lenders under the Term Loan
Financing Facility and any refinancings thereof permitted hereunder;

(s) any interest or title of a licensor, sublicensor, lessor or sublessor under
any license or operating or true lease agreement;

(t) leases or subleases granted to third Persons in the ordinary course of
business;

 

38



--------------------------------------------------------------------------------

(u) licenses or sublicenses of Intellectual Property granted in the ordinary
course of business;

(v) the replacement, extension or renewal of any Permitted Encumbrance; provided
that such Lien shall at no time be extended to cover any assets or property
other than such assets or property subject thereto on the Effective Date or the
date such Lien was incurred, as applicable;

(w) Liens on insurance proceeds incurred in the ordinary course of business in
connection with the financing of insurance premiums;

(x) Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business;

(y) Liens arising by operation of law under Article 4 of the UCC in connection
with collection of items provided for therein;

(z) Liens arising by operation of law under Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods;

(aa) Liens on deposit accounts or securities accounts in connection with
overdraft protection and netting services;

(bb) security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

(cc) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties in the ordinary course of business;

(dd) other Liens not securing Indebtedness in an amount not to exceed
$10,000,000 in the aggregate at any time outstanding; and

(ee) Liens on Collateral securing Qualifying Secured Debt;

provided, however, that, except as provided in any one or more of clauses
(a) through (ee) above, the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness for borrowed money. The designation of a Lien as a
Permitted Encumbrance shall not limit or restrict the ability of the Agents to
establish any Reserve relating thereto.

“Permitted Indebtedness” means each of the following:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness set forth on Schedule 6.01;

(c) Indebtedness of any Loan Party to any other Loan Party;

 

39



--------------------------------------------------------------------------------

(d) Guarantees by any Loan Party of Indebtedness or other obligations arising in
the ordinary course of business of any other Loan Party to the extent such
Indebtedness or other obligations are permitted hereunder;

(e) Purchase money Indebtedness of any Loan Party to finance the acquisition or
improvement of any fixed or capital assets (including Real Estate), including
Capital Lease Obligations (including therein any Indebtedness incurred in
connection with sale-leaseback transactions permitted under clause (k) of this
definition), and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, provided that the aggregate principal amount of Indebtedness permitted
by this clause (e) outstanding at any time when aggregated with the amount of
Permitted Refinancings in respect thereof pursuant to clause (y) below, shall
not exceed the greater of $75,000,000 or three percent (3%) of the book value of
the Consolidated tangible assets of the Loan Parties determined in accordance
with GAAP;

(f) Indebtedness under Hedge Agreements, other than for speculative purposes,
entered into in the ordinary course of business;

(g) Contingent liabilities under surety bonds, customs and appeal bonds,
governmental contracts and leases or similar instruments incurred in the
ordinary course of business;

(h) Indebtedness under the Senior Notes, provided that in no event shall the
principal amount of such Indebtedness increase in excess of $500,000,000 (other
than pursuant to clause (v) of this definition);

(i) Indebtedness under the Term Loan Financing Facility, provided that in no
event shall the principal amount of such Indebtedness exceed $1,150,000,000 at
any time outstanding;

(j) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a maturity which extends beyond the Maturity Date, and
is subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent;

(k) Indebtedness incurred in connection with sale-leaseback transactions
permitted hereunder;

(l) Subordinated Indebtedness in an amount not to exceed $350,000,000 in the
aggregate, provided that the proceeds of such Subordinated Indebtedness are used
(i) to pay the acquisition consideration, closing and other transaction costs in
connection with a Permitted Acquisition, (ii) to prepay the Term Loan Financing
Facility, any Qualifying Secured Debt or any Qualifying Unsecured Debt, or
(iii) to permanently reduce, retire or refinance (to the extent permitted under
clause (w) of this definition) the Senior Notes, and further provided that, in
each case, such Subordinated Indebtedness (A) shall not have a maturity date or
be subject to amortization, mandatory repurchase or

 

40



--------------------------------------------------------------------------------

redemption (except pursuant to customary asset sale and change of control
provisions requiring such redemption or repurchase if and only to the extent
permitted hereunder) prior to the date that is six months after the Maturity
Date, and (B) shall not be exchangeable or convertible into Disqualified Capital
Stock or any other Indebtedness (other than any Indebtedness that is otherwise
permitted to be incurred under this Agreement at the time of such exchange or
conversion);

(m) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums;

(n) Indebtedness of any Loan Party acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed at the time and as a result of a Permitted
Acquisition); provided that in each case such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition;

(o) Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(p) Unsecured Indebtedness owed to the Sponsor, Sponsor Related Parties, and/or
other stockholders of the Parent and their respective Affiliates, provided that
such Indebtedness does not require the payment in cash of principal or interest
at a rate in excess of 10% per annum prior to the Maturity Date, has a maturity
which extends beyond the Maturity Date, and is subordinated to the Obligations
on terms reasonably acceptable to the Administrative Agent;

(q) Indebtedness constituting the obligation to make customary purchase price
adjustments for working capital and indemnities in connection with Permitted
Acquisitions;

(r) Guarantees and letters of credit and surety bonds (other than Guarantees of,
or letters of credit and surety bonds related to, Indebtedness) issued in
connection with Permitted Acquisitions and Permitted Dispositions;

(s) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and
payment-in-kind interest with respect to Indebtedness permitted hereunder;

(t) Indebtedness due to any landlord in connection with the financing by such
landlord of leasehold improvements;

(u) Unsecured Indebtedness of Holdings in an amount not to exceed $100,000,000
in the aggregate (except as increased pursuant to clause (v) of this
definition), provided that such Indebtedness (i) shall not have a maturity date
or be subject to amortization, mandatory repurchase or redemption (except
pursuant to customary asset sale and change of control provisions requiring such
redemption or repurchase if and only to the extent permitted hereunder) prior to
the date that is six months after the Maturity Date, and (ii) shall not be
exchangeable or convertible into Disqualified Capital Stock or any other
Indebtedness (other than any Indebtedness that is

 

41



--------------------------------------------------------------------------------

otherwise permitted to be incurred under this Agreement at the time of such
exchange or conversion);

(v) except as set forth in clauses (h) and (u) hereof, without duplication of,
or accumulation with, other categories of Indebtedness permitted hereunder,
other unsecured Indebtedness (other than Subordinated Indebtedness) in an
aggregate principal amount not exceeding $150,000,000 at any time outstanding;

(w) Indebtedness under Permitted Real Estate Financings;

(x) Qualifying Unsecured Debt or Qualifying Secured Debt of any Loan Party that
is either:

(i) Qualifying Secured Debt that is issued solely for cash consideration and the
net proceeds of which are applied to the prepayment (in whole or in part) of the
Term Obligations;

(ii) Qualifying Secured Debt so long as (w) no Default or Event of Default has
occurred and is continuing, (x) on a Pro Forma Basis, the Loan Parties are in
compliance with SECTION 6.10 hereof, (y) on a Pro Forma Basis, the Consolidated
Secured Leverage Ratio as of the last day of the most recent Fiscal Quarter for
which financial statements have been or are required to have been delivered
hereunder is less than or equal to 3.25 to 1.0 and (z) the aggregate principal
amount of such Qualifying Secured Debt, when aggregated with the aggregate
principal amount of all Incremental Term Loans (as defined in the Term Loan
Agreement), would not exceed the Maximum Incremental Amount (as defined in the
Term Loan Agreement); and

(iii) in the case of Qualifying Unsecured Debt, on a Pro Forma Basis (x) the
Loan Parties are in compliance with SECTION 6.10 hereof and (y) the Consolidated
Interest Coverage Ratio is at least 2.0 to 1.0 for the most recent four Fiscal
Quarter period; and

(y) extensions, renewals and replacements of any such Indebtedness described in
clauses (b), (c), (d), (e), (f), (h), (i) (j), (k), (l), (m), (n), (p), (s),
(t), (u), (v), (w), and (x) above and this clause (y) provided that such
Indebtedness constitutes a Permitted Refinancing.

“Permitted Investments” means each of the following:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or any state or state agency thereof, in
each case maturing within one (1) year from the date of acquisition thereof;

 

42



--------------------------------------------------------------------------------

(b) Investments in commercial paper maturing within one (1) year from the date
of acquisition thereof and having, at the date of acquisition, the highest or
next highest credit rating obtainable from S&P or from Moody’s;

(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one (1) year from the date of acquisition thereof which
are issued or guaranteed by, or placed with, and demand deposit and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d) master demand notes and fully collateralized repurchase agreements with a
term of not more than thirty (30) days for securities described in clause
(a) above (without regard to the limitation on maturity contained in such
clause) and entered into with a financial institution satisfying the criteria
described in clause (c) above or with any primary dealer;

(e) shares of any money market or mutual fund that has substantially all of its
assets invested in the types of investments referred to in clauses (a) through
(d), above;

(f) Investments existing on the Effective Date and set forth on Schedule 6.04;

(g) capital contributions, loans or other Investments made by (i) any Loan Party
to any other Loan Party or (ii) as long as no Specified Default then exists or
would arise therefrom, any Loan Party to any Subsidiary or Affiliate of any Loan
Party (other than to the Sponsors, Sponsor Related Parties or any other
stockholder of the Parent) in an aggregate amount not to exceed $50,000,000 at
any time outstanding, provided that the aggregate amount of all Investments of
the type described in this clause (g)(ii) and clause (s) of this definition may
not exceed $50,000,000 in the aggregate outstanding at any time;

(h) Guarantees constituting Permitted Indebtedness;

(i) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(j) loans or advances to employees for the purpose of travel, entertainment or
relocation in the ordinary course of business, provided that all such loans and
advances to employees shall not exceed $5,000,000 in the aggregate at any time
outstanding, and determined without regard to any write-downs or write-offs
thereof;

(k) Investments received from purchasers of assets pursuant to dispositions
permitted pursuant to SECTION 6.05;

(l) Permitted Acquisitions and existing Investments of the Persons acquired in
connection with Permitted Acquisitions so long as such Investment was not made
in contemplation of such Permitted Acquisition;

 

43



--------------------------------------------------------------------------------

(m) Hedging Agreements entered into in the ordinary course of business for
non-speculative purposes;

(n) to the extent permitted by Applicable Law, notes from officers and employees
in exchange for equity interests of the Parent purchased by such officers or
employees pursuant to a stock ownership or purchase plan or compensation plan;

(o) earnest money required in connection with Permitted Acquisitions;

(p) subject to SECTION 2.18, Investments in deposit accounts opened in the
ordinary course of business;

(q) Capital Expenditures;

(r) Guarantees of Indebtedness under clause (g)(ii) above of Subsidiaries that
are not Loan Parties not in excess of $50,000,000 in the aggregate at any time
outstanding, provided that the aggregate amount of all Investments of the type
described in this clause (s) and clause (g)(ii) of this definition may not
exceed $50,000,000 in the aggregate outstanding at any time;

(s) without duplication of, or accumulation with, other categories of
Investments permitted hereunder, other Investments in an amount not to exceed
$50,000,000 in the aggregate outstanding at any time; and

(t) if the Payment Conditions are satisfied, other Investments in an amount not
to exceed the then Available Amount (as defined in the Term Loan Agreement as in
effect on the date hereof);

provided, however, that for purposes of calculation, the amount of any
Investment outstanding at any time shall be the aggregate cash Investment less
all cash returns, cash dividends and cash distributions (or the fair market
value of any non-cash returns, dividends and distributions) received by such
Person and less all liabilities expressly assumed by another Person in
connection with the sale of such Investment.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its reasonable discretion, which:

(a) is made to maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Secured Parties; or

(b) is made to enhance the likelihood of, or maximize the amount of, repayment
of any Obligation; or

(c) is made to pay any other amount chargeable to any Borrower hereunder; and

 

44



--------------------------------------------------------------------------------

(d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5%) of the Borrowing Base at the time, in the aggregate
outstanding at any time or (ii) unless a Liquidation is taking place, remain
outstanding for more than forty-five (45) consecutive Business Days;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of SECTION 2.13(g) regarding any Lender’s obligations with respect to
Letter of Credit Disbursements or SECTION 2.22 regarding any Lender’s
reimbursement obligations with respect to Swingline Loans, or (ii) result in any
claim or liability against the Administrative Agent (regardless of the amount of
any Overadvance) for “inadvertent Overadvances” (i.e. where an Overadvance
results from changed circumstances beyond the control of the Administrative
Agent (such as a reduction in the collateral value)), and such inadvertent
Overadvances shall not reduce the amount of Permitted Overadvances allowed
hereunder, and further provided that in no event shall the Administrative Agent
make an Overadvance, if after giving effect thereto, the Total Outstandings
would exceed the aggregate of the Commitments (as in effect prior to any
termination of the Commitments pursuant to SECTION 7.01 hereof).

“Permitted Real Estate Financing” means any financing by any Loan Party or any
of its Subsidiaries that is secured solely by Real Estate of such Loan Party or
such Subsidiary, as the case may be; provided that (a) the Indebtedness incurred
in connection with such financing shall not be directly or indirectly Guaranteed
by, or directly or indirectly collateralized or secured by, or otherwise have
any recourse to, such Loan Party or any such Subsidiary or any of the assets of
such Loan Party or such Subsidiary, other than (i) the Real Estate that is the
subject of such financing and/or (ii) an unsecured Guarantee by the direct or
indirect parent of such Loan Party or such Subsidiary that shall own the Real
Estate that is the subject of such financing, (b) none of the Loan Parties or
any of their Subsidiaries shall provide any other direct or indirect credit
support of any kind in respect of such Indebtedness (other than the security
interest on the Real Estate that is the subject of such financing as described
in clause (a) above), (c) such Loan Party or such Subsidiary, as the case may
be, shall have received proceeds with respect to such financing in an amount not
less than 90% of the fair market value of the Real Estate that is the subject of
such financing, (d) the Indebtedness incurred in connection with such financing
shall have a final maturity that is no sooner than the date that is six months
following the Maturity Date and a weighted average life to maturity that is no
shorter than the Loans and (e) all Net Proceeds received in connection therewith
are applied to the Loans to the extent required by SECTION 2.17.

“Permitted Refinancing” means any Indebtedness that replaces or refinances any
other Permitted Indebtedness, as long as, after giving effect thereto (i) the
principal amount of the Indebtedness outstanding at such time is not increased
(except by the amount of any accrued interest, reasonable closing costs,
expenses, fees, and premium paid in connection with such extension, renewal or
replacement), (ii) the result of such refinancing of or replacement shall not be
an earlier maturity date or decreased weighted average life, (iii) the holders
of such refinancing Indebtedness are not afforded covenants, defaults, rights or
remedies, taken as a whole, which are materially more burdensome to the obligor
or obligors than those contained in the Indebtedness being extended, renewed or
replaced, (iv) the obligor or obligors under any such refinancing Indebtedness
and the collateral, if applicable, granted pursuant to any such refinancing
Indebtedness are the same (or in the case of collateral, the same or less than)
as the

 

45



--------------------------------------------------------------------------------

obligor(s) and collateral under the Indebtedness being extended, renewed or
replaced, (v) the subordination, to the extent applicable, and other material
provisions of the refinancing Indebtedness are no less favorable to the Lenders
than those terms of the Indebtedness being refinanced, and (vi) the refinancing
Indebtedness is not exchangeable or convertible into any other Indebtedness
which does not comply with clauses (i) through (v) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Lead Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date among
the Loan Parties party thereto and the Collateral Agent for its own benefit and
the benefit of the other Secured Parties, as amended, restated, supplemented or
otherwise modified and in effect from time to time.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the fourth full consecutive Fiscal Quarter immediately
following the date on which such Permitted Acquisition is consummated.

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests.

“Prepayment Event” means the occurrence of any of the following events:

(a) Any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any Collateral (other than the sale of Collateral in
the ordinary course of business and the transfer of any Collateral among Stores
and other locations of the Loan Parties), unless, as long as no Cash Dominion
Event has occurred and is continuing, (i) the proceeds therefrom are utilized
for purposes of replacing or repairing the assets in respect of which such
proceeds were received or reinvesting in assets used in any of the Loan Parties’
business within twelve (12) months of the receipt of such proceeds (or, in the
case of any disposition of Real Estate the proceeds of which will be used to
reinvest in Real Estate, within eighteen (18) months of receipt of such proceeds
if a letter of intent or other binding commitment to reinvest such proceeds is
entered into within twelve (12) months of receipt of such proceeds) and (ii) the
aggregate amount at any time of such reinvested proceeds (A) in the case of any
such sale, transfer or other disposition of any such Collateral pursuant to a
sale and leaseback transaction, is equal to or less than $10,000,000 and (B) in
the case of any such sale, transfer or other disposition of such Collateral
(other than pursuant to a sale and leaseback transaction and other than

 

46



--------------------------------------------------------------------------------

a disposition of Real Estate the proceeds of which will be used to reinvest in
Real Estate) is equal to or less than $10,000,000; or

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation, expropriation or similar proceeding of, any
Collateral of a Loan Party, unless (i) the proceeds therefrom are required to be
paid to the holder of a Lien on such property or asset having priority over the
Lien of the Collateral Agent, or (ii) as long as no Cash Dominion Event has
occurred and is continuing, the proceeds therefrom are utilized for purposes of
replacing or repairing the assets in respect of which such proceeds, awards or
payments were received or reinvesting in assets used in any of the Loan Parties’
business within twelve (12) months of the receipt of such proceeds.

“Prime Rate” means, as to any Borrowing, for any day, the highest of: (a) the
variable annual rate of interest then most recently announced by Bank of
America, N.A. at its head office in Charlotte, North Carolina as its “prime
rate”; (b) the Federal Funds Effective Rate in effect on such day plus one-half
of one percent (0.50%) per annum; or (c) the Adjusted LIBOR Rate (calculated
utilizing the LIBOR Rate for a one-month Interest Period) in effect on the
Effective Date and on each 30-day anniversary of the Effective Date plus one
percent (1.00%) per annum. The “prime rate” is a reference rate and does not
necessarily represent the lowest or best rate being charged by Bank of America,
N.A. to any customer. The “prime rate” is a rate set by Bank of America, N.A.
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate or the LIBOR Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations thereof in accordance with the terms hereof, the Prime
Rate shall be determined without regard to clauses (b) or (c), as applicable, of
the first sentence of this definition, until the circumstances giving rise to
such inability no longer exist. Any change in the Prime Rate due to a change in
Bank of America’s “prime rate”, the Federal Funds Effective Rate or the Adjusted
LIBOR Rate shall be effective on the effective date of such change in Bank of
America’s Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBOR
Rate, respectively.

“Prime Rate Loan” means any Revolving Credit Loan bearing interest at a rate
determined by reference to the Prime Rate in accordance with the provisions of
Article II.

“Pro Forma Adjustments” means, for any applicable period that includes all or
any part of a Fiscal Quarter included in any Post-Acquisition Period, with
respect to the Acquired EBITDA of the applicable Acquired Entity or the
Consolidated EBITDA of the Loan Parties, the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated EBITDA of the Loan Parties, as the
case may be, projected by the Lead Borrower in good faith as a result of
(a) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity with the operations of the Loan Parties; provided that (i) so long as
such actions are taken during such Post-Acquisition Period or such costs are
incurred during such

 

47



--------------------------------------------------------------------------------

Post-Acquisition Period, as applicable, the cost savings related to such actions
or such additional costs, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA of the Loan Parties, as the case may be, that such costs
savings will be realizable during the entirety of such period, or such
additional costs, as applicable, will be incurred during the entirety of such
period and (ii) any such pro forma increase or decrease to such Acquired EBITDA
or such Consolidated EBITDA of the Loan Parties, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA of the Loan Parties, as the
case may be, for such period; and provided further that any such increase,
decrease and other adjustments of such Acquired EBITDA or such Consolidated
EBITDA of the Loan Parties, as the case may be, either (x) would be permitted to
be included in pro forma financial statements prepared in accordance with
Regulation S-X under the Securities Act of 1933, as amended, or (y) shall be
factually supportable and shall have been certified by the chief financial
officer of the Lead Borrower as having been calculated in good faith and in
compliance with the requirements of this definition, provided that any such
adjustment pursuant to this clause (y) does not exceed the greater of
(A) $20,000,000 and (B) an amount equal to 3% of the most recently calculated
Consolidated EBITDA of the Loan Parties.

“Pro Forma Availability” means, for any date of calculation, the projected
Availability at the end of each Fiscal Month during any projected six (6) Fiscal
Months.

“Pro Forma Availability Condition” means, for any date of calculation with
respect to any transaction or payment, the Pro Forma Availability for each of
the six (6) Fiscal Months following, and after giving effect to, such
transaction or payment, will be equal to or greater than fifteen (15%) percent
of the Loan Cap.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustments shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a disposition
of all or substantially all equity interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of its Subsidiaries, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of the Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustments
pursuant to clause (a) above, the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to events
(including operating expense reductions) that are consistent with the definition
of Pro Forma Adjustment.

 

48



--------------------------------------------------------------------------------

“Qualifying IPO” means an equity issuance by the Parent or Holdings consisting
of an underwritten primary public offering (other than a public offering
pursuant to a registration statement on Form S-8) of its common stock
(i) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act of 1933 as amended (whether alone or in
connection with a secondary public offering) and (ii) resulting in gross
proceeds to the Parent or Holdings of at least $100,000,000.

“Qualifying Junior Secured Debt” means any Indebtedness of any Loan Party
(i) secured by a Lien on the Collateral which is junior and subordinate to the
Lien of the Collateral Agent on the Collateral and which is junior and
subordinate to the Lien of the Term Loan Collateral Agent on the Collateral,
(ii) no part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or otherwise)
prior to the date that is six months after the Maturity Date (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control shall not violate the foregoing restriction), and
(iii) which is subject to the terms of a Qualifying Second Lien Intercreditor
Agreement.

“Qualifying Pari Passi Intercreditor Agreement” means an agreement substantially
in the form of Exhibit G to the Term Loan Agreement (as in effect on the date
hereof) or in form and substance reasonably satisfactory to the Administrative
Agent and entered into by the Term Loan Collateral Agent, the Term Loan
Administrative Agent and the agents for the holders of any Qualifying Senior
Secured Debt that is intended to be secured by Liens on the Collateral ranking
pari passu to the Liens securing the Term Obligations and ranking junior to the
Lien of the Collateral Agent with respect to the ABL Priority Collateral.

“Qualifying Second Lien Intercreditor Agreement” means an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent providing that the Liens on the Collateral securing the Obligations and
the Term Obligations rank senior in priority to the Liens on the Collateral
securing Qualifying Junior Secured Debt, which is intended to be secured by
Liens ranking junior to the Liens on the Collateral securing the Obligations and
the Term Obligations.

“Qualifying Secured Debt” means the collective reference to Qualifying Junior
Secured Debt and Qualifying Senior Secured Debt.

“Qualifying Senior Collateral” means any and all “Collateral”, “Pledged
Collateral” or words of similar intent as defined in any applicable security
document relating to the Qualifying Senior Debt and to be defined, when
applicable, in a Qualifying Pari Passu Intercreditor Agreement.

“Qualifying Senior Secured Debt” means any Indebtedness of any Loan Party
(i) secured by a Lien which is pari passu to the Lien of the Term Loan
Collateral Agent on the Collateral and which is junior and subordinate to the
Lien of the Collateral Agent with respect to the ABL Priority Collateral,
(ii) no part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or otherwise)
prior to the date that is six months after the Maturity Date (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control shall not violate the foregoing

 

49



--------------------------------------------------------------------------------

restriction), and (iii) which is subject to the terms of a Qualifying Pari Passu
Intercreditor Agreement.

“Qualifying Unsecured Debt” means any unsecured Indebtedness of any Loan Party,
no part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or otherwise)
prior to the date that is six months after the Maturity Date (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control shall not violate the foregoing restriction).

“Real Estate” means all interests in real property now or hereafter owned or
held by any Loan Party, including all leasehold interests held pursuant to
Leases and all land, together with the buildings, structures, parking areas, and
other improvements thereon, now or hereafter owned by any Loan Party, including
all easements, rights-of-way, appurtenances and other rights relating thereto
and all leases, tenancies, and occupancies thereof.

“Register” has the meaning provided in SECTION 9.04(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Reports” has the meaning provided in SECTION 8.13(b).

“Required Lenders” means, at any time, Lenders (other than Delinquent Lenders)
having Commitments aggregating more than 50% of the Total Commitments, or if the
Commitments have been terminated, Lenders (other than Delinquent Lenders) whose
percentage of the Total Outstandings (calculated assuming settlement and
repayment of all Swingline Loans by the Lenders) aggregate more than 50% of the
Total Outstandings.

“Reserves” means all (if any) Inventory Reserves (including, without limitation,
reserves for Shrink), and Availability Reserves (including, without limitation,
Cash Management Reserves, Bank Product Reserves and reserves for Customer Credit
Liability).

“Responsible Officer” of any Person means any executive officer or financial
officer of such Person and any other officer or similar official thereof with
responsibility for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar

 

50



--------------------------------------------------------------------------------

deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Capital Stock of a Person or any option,
warrant or other right to acquire any Capital Stock of a Person or on account of
any return of capital to the Person’s stockholders, partners or members,
provided that “Restricted Payments” shall not include any dividends payable
solely in Capital Stock of a Loan Party.

“Revolving Credit Loans” means all loans at any time made by any Lender pursuant
to Article II and, to the extent applicable, shall include Swingline Loans made
by the Swingline Lender pursuant to SECTION 2.06.

“Revolving Credit Notes” means the promissory notes of the Borrowers
substantially in the form of Exhibit D, each payable to a Lender, evidencing the
Revolving Credit Loans made to the Borrowers.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Party” means (a) each Credit Party, (b) any Lender or any Affiliate of
a Lender providing Cash Management Services or entering into or furnishing any
Bank Products to or with any Loan Party, (c) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (d) the successors and, subject to any limitations contained in this
Agreement, assigns of each of the foregoing.

“Security Agreement” means the Security Agreement dated as of the Closing Date
as amended, restated, supplemented or otherwise modified and in effect from time
to time among the Loan Parties and the Collateral Agent for its benefit and for
the benefit of the other Secured Parties.

“Security Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, the Pledge Agreement, the Facility
Guarantee, and each other security agreement or other instrument or document
executed and delivered pursuant to this Agreement or any other Loan Document
that creates a Lien in favor of the Collateral Agent to secure any of the
Obligations.

“Senior Notes” means the 10% unsecured Senior Notes Due 2019 in the original
amount of $450,000,000 issued by the Lead Borrower, and any securities issued in
lieu or in replacement thereof.

“Senior Note Documents” means the documents, instruments and other agreements
now or hereafter executed and delivered in connection with the Senior Notes,
including, without limitation, the Indenture dated February 24, 2011 or any
supplemental indenture.

“Settlement Date” has the meaning provided in SECTION 2.22(b).

“Shrink” means Inventory identified by the Borrowers as lost, misplaced, or
stolen.

 

51



--------------------------------------------------------------------------------

“Software” has the meaning assigned to such term in the Security Agreement.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuation on a going concern basis, all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person on a going concern basis is not less
than the amount that would be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its properties and assets and generally pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to generally pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.

“Specified Default” means the occurrence of any Event of Default specified in
SECTION 7.01(A), SECTION 7.01(B), SECTION 7.01(C) (but only with respect to any
representation made or deemed to be made by or on behalf of any Loan Party in
any Borrowing Base Certificate or any certificate of a Financial Officer
accompanying any financial statement), SECTION 7.01(D) (but only with respect to
SECTION 2.18 (but only with respect to SECTION 2.18(d), SECTION 2.18(e), SECTION
2.18(f), and the second sentence of SECTION 2.18(h)), SECTION 5.01(F), SECTION
5.07, SECTION 5.08(b), SECTION 5.11 and SECTION 6.10), SECTION 7.01(H), or
SECTION 7.01(I).

“Specified Transaction” means any transaction in respect of which compliance
with the Payment Conditions are by the terms of this Agreement required to be
calculated on a Pro Forma Basis.

“Sponsors” means collectively, Bain Capital Fund VIII, L.P. and its respective
Affiliates.

“Sponsor Group” means the Sponsors and the Sponsor Related Parties.

“Sponsor Lender Limitations” means, with respect to the Sponsor Group or any of
their respective Affiliates which becomes an assignee of any portion of the
Obligations, such Person(s) shall have executed a waiver in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which such
Person(s) acknowledges and agrees that (a) Lenders other than the Sponsor Group
or any of their respective Affiliates shall be permitted to vote the Commitment
Percentage held by the Sponsor Group and/or any of their respective Affiliates
on a pro rata basis, (b) if the Lead Borrower requests that this Agreement or
any other Loan Document be modified, amended or waived in a manner which would
require the consent of the Lenders, no such consent shall be deemed given unless
such consent is obtained without giving effect to the Commitments held by the
Sponsor Group and/or any of their respective Affiliates, and (c) it shall have
no right (i) to require the Agents or any Lender to undertake any action (or
refrain from taking any action) with respect to any Loan Document, (ii) to
attend any meeting with the Agents or any Lender or receive any information from
the Agents or any Lender, (iii) to the benefit of any advice provided by counsel
to the Agents or the other Lenders

 

52



--------------------------------------------------------------------------------

or to challenge the attorney-client privilege of the communications between the
Agents, such other Lenders and such counsel, or (iv) to make or bring any claim,
in its capacity as Lender, against any Agent with respect to the fiduciary
duties of such Agent or Lender and the other duties and obligations of the
Agents hereunder; except, that, no amendment, modification or waiver to any Loan
Document shall, without the consent of the Sponsor Group or any of their
respective Affiliates, deprive any such Person, as assignee, of its pro rata
share of any payments to which the Lenders as a group are otherwise entitled
hereunder.

“Sponsor Related Parties” means, with respect to any Person, (a) any Controlling
stockholder or partner (including in the case of an individual Person who
possesses Control, the spouse or immediate family member of such Person provided
such Person retains Control of the voting rights, by stockholders agreement,
trust agreement or otherwise of the Capital Stock owned by such spouse or
immediate family member) or 80% (or more) owned Subsidiary, or (b) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding a 51% or more Controlling
interest of which consist of such Person and/or such Persons referred to in the
immediately preceding clause (a) or (c) the limited partners of the Sponsors.

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
reasonably acceptable to the Agents.

“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than 50% of the ordinary voting
power or, in the case of a

 

53



--------------------------------------------------------------------------------

partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Supporting Obligations” has the meaning assigned to such term in the Security
Agreement.

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder to the Borrowers hereunder.

“Swingline Loan” means a Revolving Credit Loan made by the Swingline Lender to
the Borrowers pursuant to SECTION 2.06.

“Swingline Loan Ceiling” means $60,000,000, as such amount may be increased or
reduced in accordance with the provisions of this Agreement.

“Swingline Note” means the promissory note of the Borrowers substantially in the
form of Exhibit E, payable to the Swingline Lender, evidencing the Swingline
Loans made by the Swingline Lender to the Borrowers.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means any and all current or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority, and any and all interest and
penalties related thereto.

“Term Loan Administrative Agent” means JPMorgan Chase Bank, N.A., as
administrative agent (together with its successors and assigns in such capacity)
on behalf of the lenders party to the Term Loan Agreement.

“Term Loan Agreement” means that certain Credit Agreement dated April 13, 2006
by and among Burlington Coat Factory Warehouse Corporation, as borrower,
JPMorgan Chase Bank, N.A., as successor in interest to Bear Stearns Corporate
Lending Inc., as administrative agent and collateral agent, and the lenders
identified therein, as such Credit Agreement has been replaced in its entirety
by that certain Credit Agreement dated February 24, 2011 by and among Burlington
Coat Factory Warehouse Corporation, as borrower, the Term Loan Administrative
Agent , the Term Loan Collateral Agent and the lenders identified therein, as
may be further amended, restated, amended and restated, supplemented or
otherwise modified and in effect from time to time.

“Term Loan Collateral Agent” means JPMorgan Chase Bank, N.A., as collateral
agent (together with its successors and assigns in such capacity) on behalf of
the “Secured Parties” (as defined in the Term Loan Agreement).

 

54



--------------------------------------------------------------------------------

“Term Loan Financing Facility” means the term loan facility established pursuant
to the Term Loan Agreement.

“Term Loan Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Term Obligations” has the meaning set forth in the Intercreditor Agreement.

“Term Payment Availability Conditions” means, as of any date of calculation with
respect to any transaction or payment, the projected average Excess Availability
for each Fiscal Month during the projected six (6) Fiscal Month period
following, and after giving effect to such transaction or payment, will be equal
to or greater than fifteen percent (15%) of the then Borrowing Base.

“Termination Date” means the earlier of (i) the Latest Maturity Date, (ii) the
date on which the Loan Parties terminate all of the Commitments pursuant to
SECTION 2.15 hereof, and (iii) the date on which the maturity of the Obligations
(other than the Other Liabilities) is accelerated (or deemed accelerated) and
the Commitments are irrevocably terminated (or deemed terminated) in accordance
with Article VII.

“Total Commitments” means the aggregate of the Commitments of all Lenders, as in
effect from time to time. On the Effective Date, the Total Commitments are
$600,000,000.

“Total Outstandings” means, as of any day, the sum of (a) the principal balance
of all Revolving Credit Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.

“Trading with the Enemy Act” has the meaning provided in SECTION 9.18.

“Type”, when used in reference to any Revolving Credit Loan or Borrowing, refers
to whether the rate of interest on such Revolving Credit Loan, or on the
Revolving Credit Loans comprising such Borrowing, is determined by reference to
the Adjusted LIBOR Rate or the Prime Rate, as applicable.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“Unanimous Consent” means the consent of Lenders (other than Delinquent Lenders)
holding 100% of the Commitments (other than Commitments held by a Delinquent
Lender).

 

55



--------------------------------------------------------------------------------

“Unfinanced Capital Expenditures” means Capital Expenditures paid in cash which
are not financed with the proceeds of Indebtedness (other than the Obligations).

“Unused Commitment” shall mean, on any day, (a) the then Total Commitments,
minus (b) the sum of (i) the principal amount of Revolving Credit Loans of the
Borrowers then outstanding, and (ii) the then Letter of Credit Outstandings.

“Unused Fee” has the meaning provided in SECTION 2.19(b).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

SECTION 1.02 Terms Generally.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Charter Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (vii) all references to “$” or “dollars” or to
amounts of money and all calculations of Availability, Excess Availability,
Borrowing Base, permitted “baskets” and other similar matters shall be deemed to
be references to the lawful currency of the United States of America, and
(viii) references to “knowledge” of any Loan Party means the actual knowledge of
a Responsible Officer.

 

56



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) This Agreement and the other Loan Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Loan Parties and
the Administrative Agent and are the product of discussions and negotiations
among all parties. Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent’s or any Lender’s
involvement in the preparation of such documents.

SECTION 1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements
described in SECTION 3.04, except as otherwise specifically prescribed herein
and except that the Lead Borrower and its Subsidiaries may change from the
retail inventory method to the specific identification method for inventory
costing, provided that the Lead Borrower shall give the Administrative Agent
reasonable prior notice of such change and the Administrative Agent shall have
the ability, in addition to the appraisals and commercial finance examinations
permitted pursuant to SECTION 5.08 hereof, to obtain, at the Loan Parties’
expense, an updated appraisal and commercial finance examination in connection
with such change, provided further that, in the event that the Administrative
Agent has previously scheduled an appraisal and commercial finance examination
to be performed within three (3) months after the effective date of such change,
the Administrative Agent shall not undergo such additional updated appraisal and
commercial finance examination as set forth above. All amounts used for purposes
of financial calculations required to be made shall be without duplication.
Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Fixed
Charge Coverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

(b) Issues Related to GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such

 

57



--------------------------------------------------------------------------------

change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Lead Borrower
shall provide to the Administrative Agent and the Lenders as reasonably
requested hereunder a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. In
addition, the definitions set forth in the Loan Documents and any financial
calculations required by the Loan Documents shall be computed to exclude (a) the
effect of purchase accounting adjustments, including the effect of non-cash
items resulting from any amortization, write-up, write-down or write-off of any
assets or deferred charges (including, without limitation, intangible assets,
goodwill and deferred financing costs in connection with any Permitted
Acquisition or any merger, consolidation or other similar transaction permitted
by this Agreement), (b) the application of ASC 815 (Derivatives and Hedging),
ASC 480 (Distinguishing Liabilities from Equity) or ASC 718 (Stock Compensation)
(to the extent that the pronouncements in ASC 718 result in recording an equity
award as a liability on the Consolidated balance sheet of the Parent and its
Subsidiaries in the circumstance where, but for the application of the
pronouncements, such award would have been classified as equity), (c) any
mark-to-market adjustments to any derivatives (including embedded derivatives
contained in other debt or equity instruments under ASC 815), (d) any non-cash
compensation charges resulting from the application of ASC 718 and (e) any
change to lease accounting rules from those in effect pursuant to ASC 840
(Leases) and other related lease accounting guidance as in effect on the
Effective Date.

SECTION 1.04 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.06 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit, whether
or not such maximum face amount is in effect at such time.

SECTION 1.07 Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such person’s individual capacity.

ARTICLE II

Amount and Terms of Credit

SECTION 2.01 Commitment of the Lenders.

 

58



--------------------------------------------------------------------------------

(a) Each Lender, severally and not jointly with any other Lender, agrees, upon
the terms and subject to the conditions herein set forth, to make Credit
Extensions to or for the benefit of the Borrowers, on a revolving basis, subject
in each case to the following limitations:

(i) The Total Outstandings shall not at any time cause Availability to be less
than zero;

(ii) Letters of Credit shall be available from the Issuing Banks to the
Borrowers, provided that the Borrowers shall not at any time permit the
aggregate Letter of Credit Outstandings at any time to exceed the Letter of
Credit Sublimit;

(iii) No Lender shall be obligated to make any Credit Extension to the Borrowers
in excess of such Lender’s Commitment; and

(iv) Subject to all of the other provisions of this Agreement, Revolving Credit
Loans to the Borrowers that are repaid may be reborrowed prior to the
Termination Date.

(b) Each Borrowing of Revolving Credit Loans to the Borrowers (other than
Swingline Loans) shall be made by the Lenders pro rata in accordance with their
respective Commitments. The failure of any Lender to make any Revolving Credit
Loan to the Borrowers shall neither relieve any other Lender of its obligation
to fund its Revolving Credit Loan to the Borrowers in accordance with the
provisions of this Agreement nor increase the obligation of any such other
Lender.

SECTION 2.02 Increase in Total Commitments

(a) Request for Increase. At any time and from time to time prior to the
Termination Date, so long as no Default or Event of Default exists or would
arise therefrom, the Lead Borrower shall have the right to request an increase
of the aggregate of the then outstanding Commitments (including the Letter of
Credit Sublimit) by an amount as would cause the Total Commitments not to exceed
$900,000,000 in the aggregate. The Administrative Agent and the Lead Borrower
shall determine the effective date of such requested increase and any such
requested increase shall be first made available to all existing Lenders on a
pro rata basis. To the extent that, on or before the tenth (10th) day following
such request for an increase hereunder, the existing Lenders decline to increase
their Commitments, or decline to increase their Commitments to the amount
requested by the Lead Borrower, or fail to respond to such request for an
increase, the Administrative Agent, in consultation with the Lead Borrower, will
use its reasonable best efforts to arrange for one or more other Persons to
become a Lender hereunder and to issue commitments in an amount equal to the
amount of the increase in the Total Commitments requested by the Lead Borrower
and not accepted by the existing Lenders (each such increase by either means, a
“Commitment Increase,” and each Person issuing, or Lender increasing, its
Commitment, an “Additional Commitment Lender”), provided, however, that (i) no
Lender shall be obligated to provide a Commitment Increase as a result of any
such request by the Lead Borrower, (ii) any Additional

 

59



--------------------------------------------------------------------------------

Commitment Lender which is not an existing Lender shall be subject to the
approval of the Administrative Agent, the Issuing Banks and the Lead Borrower
(which approval shall not be unreasonably withheld), and (iii) without the
consent of the Administrative Agent, at no time shall the Commitment of any
Additional Lender under this Agreement be less than $10,000,000. Each Commitment
Increase shall be in a minimum aggregate amount of at least $25,000,000 and in
integral multiples of $5,000,000 in excess thereof.

(b) Conditions to Effectiveness of each Commitment Increase. No Commitment
Increase shall become effective unless and until each of the following
conditions have been satisfied or waived:

(i) The Borrowers, the Administrative Agent, and any Additional Commitment
Lender shall have executed and delivered a joinder to the Loan Documents in such
form as the Administrative Agent shall reasonably require;

(ii) The Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders and the Arrangers as the Lead Borrower, the
Arrangers and such Additional Commitment Lenders shall agree;

(iii) If requested by the Administrative Agent, the Borrowers shall deliver to
the Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrowers and dated such date;

(iv) A Revolving Credit Note (to the extent requested) will be issued at the
Borrowers’ expense, to each such Additional Commitment Lender, to be in
conformity with the requirements of SECTION 2.07 (with appropriate modification)
to the extent necessary to reflect the new Commitment of each Additional
Commitment Lender; and

(v) The Borrowers and each Additional Commitment Lender shall have delivered
such other instruments, documents and agreements as the Administrative Agent may
reasonably have requested in order to effectuate the documentation of the
foregoing.

(c) Notification by Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Commitment Increase
(with each date of such effectiveness being referred to herein as a “Commitment
Increase Date”), and at such time (i) the Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increases, (ii) Schedule 1.1(a) shall be deemed modified, without
further action, to reflect the revised Commitment Percentages of the Lenders and
(iii) this Agreement shall be deemed amended, without further action, to the
extent necessary to reflect such increased Commitments.

(d) Other Provisions. In connection with Commitment Increases hereunder, the
Lenders and the Borrowers agree that, notwithstanding anything to the contrary
in this Agreement, (i) the Borrowers shall, in coordination with the
Administrative Agent, (x)

 

60



--------------------------------------------------------------------------------

repay outstanding Revolving Credit Loans of certain Lenders, and obtain
Revolving Credit Loans from certain other Lenders (including the Additional
Commitment Lenders), or (y) take such other actions as reasonably may be
required by the Administrative Agent, in each case to the extent necessary so
that all of the Lenders effectively participate in each of the outstanding
Revolving Credit Loans pro rata on the basis of their Commitment Percentages
(determined after giving effect to any increase in the Commitments pursuant to
this SECTION 2.02), and (ii) the Borrowers shall pay to the Lenders any costs of
the type referred to in SECTION 2.16(c) in connection with any repayment and/or
Revolving Credit Loans required pursuant to preceding clause (i). Without
limiting the obligations of the Borrowers provided for in this SECTION 2.02, the
Administrative Agent and the Lenders agree that they will use their best efforts
to attempt to minimize the costs of the type referred to in SECTION 2.16(c)
which the Borrowers would otherwise incur in connection with the implementation
of an increase in the Commitments.

SECTION 2.03 Reserves; Changes to Reserves.

(a) The initial Inventory Reserves and Availability Reserves as of the Effective
Date are as set forth in the Borrowing Base Certificate delivered pursuant to
SECTION 4.01(d) hereof.

(b) The Administrative Agent may hereafter establish additional Reserves or
change any of the foregoing Reserves, in the exercise of its reasonable business
judgment acting in accordance with industry standards for asset based lending in
the retail industry, provided that such Reserves shall not be established or
changed except upon not less than six (6) Business Days notice to the Borrowers
(during which period the Agents shall be available to discuss any such proposed
Reserve with the Borrowers).

SECTION 2.04 Making of Revolving Credit Loans.

(a) Except as set forth in SECTION 2.09, SECTION 2.10 and SECTION 2.11,
Revolving Credit Loans (other than Swingline Loans) shall be either Prime Rate
Loans or LIBOR Rate Loans as the Lead Borrower on behalf of the Borrowers may
request (which request shall substantially be made in the form attached hereto
as Exhibit C) subject to and in accordance with this SECTION 2.04. All Swingline
Loans shall be only Prime Rate Loans. All Revolving Credit Loans made pursuant
to the same Borrowing shall, unless otherwise specifically provided herein, be
Revolving Credit Loans of the same Type. Each Lender may fulfill its Commitment
with respect to any Revolving Credit Loan by causing any lending office of such
Lender to make such Revolving Credit Loan; provided, however, that any such use
of a lending office shall not affect the obligation of the Borrowers to repay
such Revolving Credit Loan in accordance with the terms of the applicable
Revolving Credit Note. Each Lender shall, subject to its overall policy
considerations, use reasonable efforts to select a lending office which will not
result in the payment of increased costs by the Borrowers. Subject to the other
provisions of this SECTION 2.04 and the provisions of SECTION 2.11, Borrowings
of Revolving Credit Loans of more than one Type may be incurred at the same
time, but in any event no more than ten (10) Borrowings of LIBOR Rate Loans may
be outstanding at

 

61



--------------------------------------------------------------------------------

any time and no more than two (2) Borrowings of LIBOR Rate Loans having an
Interest Period of less than one (1) month may be selected by the Lead Borrower
in any thirty (30) day period.

(b) The Lead Borrower shall give the Administrative Agent (w) three (3) Business
Days’ prior telephonic notice (thereafter confirmed in writing) of each
Borrowing of LIBOR Rate Loans, and (x) one (1) Business Days’ prior telephonic
notice (thereafter confirmed in writing) of each Borrowing of Prime Rate Loans
by the Borrowers. Any such notice, to be effective, must be received by the
Administrative Agent not later than 11:00 a.m. on the third Business Day in the
case of LIBOR Rate Loans, and one Business Day in the case of Prime Rate Loans,
prior to the date on which such Borrowing is to be made. Such notice shall be
irrevocable (except to the extent set forth in SECTION 2.10 or SECTION 2.11
hereof), shall contain disbursement instructions and shall specify: (i) whether
the Borrowing then being requested is to be a Borrowing of Prime Rate Loans or
LIBOR Rate Loans and, if LIBOR Rate Loans, the Interest Period with respect
thereto; (ii) the amount of the proposed Borrowing (which shall be in an
integral multiple of $1,000,000, but not less than $5,000,000 in the case of
LIBOR Rate Loans; and (iii) the date of the proposed Borrowing (which shall be a
Business Day). If no election of Interest Period is specified in any such notice
for a Borrowing of LIBOR Rate Loans, such notice shall be deemed a request for
an Interest Period of one (1) month. If no election is made as to the Type of
Revolving Credit Loan, such notice shall be deemed a request for Borrowing of
Prime Rate Loans. The Administrative Agent shall promptly notify each Lender of
its proportionate share of such Borrowing, the date of such Borrowing, the Type
of Borrowing being requested and the Interest Period or Interest Periods
applicable thereto, as appropriate. On the borrowing date specified in such
notice, each Lender shall make its share of the Borrowing available at the
office of the Administrative Agent at 100 Federal Street, Boston, Massachusetts
02110 no later than 3:00 p.m., in immediately available funds. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with this SECTION 2.04 and may, in reliance upon such assumption,
make available to the Borrowers a corresponding amount. In the event a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent, forthwith on demand such corresponding
amount, with interest thereon for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, or
(ii) in the case of the Borrowers, the interest rate applicable to Prime Rate
Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Revolving Credit Loan included in such
Borrowing. Upon receipt of the funds made available by the Lenders to fund any
borrowing hereunder, the Administrative Agent shall disburse such funds in the
manner specified in the notice of borrowing delivered by

 

62



--------------------------------------------------------------------------------

the Lead Borrower and shall use reasonable efforts to make the funds so received
from the Lenders available to the Borrowers no later than 5:00 p.m.

(c) To the extent not paid by the Borrowers when due (after taking into
consideration any applicable grace period), the Administrative Agent, without
the request of the Lead Borrower, may advance any interest, fee payable pursuant
to SECTION 2.19 or other payment to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that an Overadvance may result thereby. The
Administrative Agent shall advise the Lead Borrower of any such advance or
charge promptly after the making thereof. Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrowers’ obligations under SECTION 2.17(A). Any amount which is
added to the principal balance of the Loan Account as provided in this SECTION
2.04(c) shall bear interest at the interest rate then and thereafter applicable
to Prime Rate Loans.

SECTION 2.05 Overadvances.

(a) The Agents and the Lenders shall have no obligation to make any Revolving
Credit Loan (including, without limitation, any Swingline Loan) or to provide
any Letter of Credit if an Overadvance would result.

(b) The Administrative Agent may, in its discretion, make Permitted Overadvances
to the Borrowers without the consent of the Lenders and each Lender shall be
bound thereby. Any Permitted Overadvances may constitute Swingline Loans. The
making of a Permitted Overadvance is for the benefit of the Borrowers and shall
constitute a Revolving Credit Loan and an Obligation. The making of any such
Permitted Overadvance on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvance on any other
occasion or to permit such Permitted Overadvances to remain outstanding.

(c) The making by the Administrative Agent of a Permitted Overadvance shall not
modify or abrogate any of the provisions of SECTION 2.13(f) regarding the
Lenders’ obligations to purchase participations with respect to Letter of Credit
Disbursements or SECTION 2.22 regarding any Lender’s reimbursement obligations
with respect to Swingline Loans.

SECTION 2.06 Swingline Loans

(a) The Swingline Lender is authorized by the Lenders, and shall make, Swingline
Loans at any time (subject to SECTION 2.06(b)) to the Borrowers up to the amount
of the sum of (i) the Swingline Loan Ceiling, upon a notice of Borrowing from
Lead Borrower received by the Administrative Agent and the Swingline Lender
(which notice, at the Swingline Lender’s discretion, may be submitted prior to
3:00 p.m. on the Business Day on which such Swingline Loan is requested), plus
(ii) any Permitted Overadvances; provided that the Swingline Lender shall not be
obligated to make any Swingline Loan in its reasonable discretion if any Lender
at such time is a Deteriorating

 

63



--------------------------------------------------------------------------------

Lender, unless the Swingline Lender has entered into satisfactory arrangements
with the Borrowers or such Lender to eliminate the Swingline Lender’s risk of
full reimbursement with respect to such Swingline Loan. Swingline Loans shall be
Prime Rate Loans and shall be subject to periodic settlement with the Lenders
under SECTION 2.22 below.

(b) The Lead Borrower’s request for a Swingline Loan shall be deemed a
representation that the applicable conditions for borrowing under SECTION 4.02
are satisfied (unless such conditions have been waived). If the conditions for
borrowing under SECTION 4.02 cannot in fact be fulfilled, (x) the Lead Borrower
shall give immediate notice (a “Noncompliance Notice”) thereof to the
Administrative Agent and the Swingline Lender, and the Administrative Agent
shall promptly provide each Lender with a copy of the Noncompliance Notice, and
(y) the Required Lenders may direct the Swingline Lender to, and the Swingline
Lender thereupon shall, cease making Swingline Loans (other than Permitted
Overadvances) until such conditions can be satisfied or are waived in accordance
with SECTION 9.02. Unless the Required Lenders so direct the Swingline Lender,
the Swingline Lender may, but is not obligated to, continue to make Swingline
Loans commencing one (1) Business Day after the Non-Compliance Notice is
furnished to the Lenders. Notwithstanding the foregoing, no Swingline Loans
(other than Permitted Overadvances) shall be made pursuant to this SECTION
2.06(b) if the Total Outstandings would exceed the limitations set forth in
SECTION 2.01.

SECTION 2.07 Notes.

(a) Upon the request of any Lender, the Revolving Credit Loans made by such
Lender shall be evidenced by a Revolving Credit Note, duly executed on behalf of
the Borrowers, dated the Effective Date, payable to such Lender in an aggregate
principal amount equal to such Lender’s Commitment.

(b) Upon the request of the Swingline Lender, the Revolving Credit Loans made by
the Swingline Lender with respect to Swingline Loans shall be evidenced by a
Swingline Note, duly executed on behalf of the Borrowers, dated the Effective
Date, payable to the Swingline Lender, in an aggregate principal amount equal to
the Swingline Loan Ceiling.

(c) Each Lender is hereby authorized by the Borrowers to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Revolving Credit Loan from such Lender, each payment and
prepayment of principal of any such Revolving Credit Loan, each payment of
interest on any such Revolving Credit Loan and the other information provided
for on such schedule; provided, however, that the failure of any Lender to make
such a notation or any error therein shall not affect the obligation of any
Borrower to repay the Revolving Credit Loans made by such Lender in accordance
with the terms of this Agreement and the applicable Notes.

(d) Upon receipt of an affidavit and indemnity of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the

 

64



--------------------------------------------------------------------------------

Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor at such
Lender’s expense.

SECTION 2.08 Interest on Revolving Credit Loans.

(a) Subject to SECTION 2.12, each Prime Rate Loan shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as applicable) at a rate per annum that shall be equal to the then Prime
Rate plus the Applicable Margin for Prime Rate Loans.

(b) Subject to SECTION 2.09 through SECTION 2.12, each LIBOR Rate Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the Adjusted LIBOR Rate for such Interest Period, plus
the Applicable Margin for LIBOR Rate Loans.

(c) Accrued interest on all Revolving Credit Loans shall be payable in arrears
on each Interest Payment Date applicable thereto, at the Termination Date and
after the Termination Date on demand.

SECTION 2.09 Conversion and Continuation of Revolving Credit Loans.

(a) The Lead Borrower shall have the right at any time, on three (3) Business
Days’ prior notice to the Administrative Agent (which notice, to be effective,
must be received by the Administrative Agent not later than 11:00 a.m. on the
third Business Day preceding the date of any conversion), (i) to convert any
outstanding Borrowings of Prime Rate Loans to Borrowings of LIBOR Rate Loans, or
(ii) to continue an outstanding Borrowing of LIBOR Rate Loans for an additional
Interest Period, or (iii) to convert any outstanding Borrowings of LIBOR Rate
Loans to a Borrowing of Prime Rate Loans, subject in each case to the following:

(i) No Borrowing of Revolving Credit Loans may be converted into, or continued
as, LIBOR Rate Loans at any time when any Event of Default has occurred and is
continuing (nothing contained herein being deemed to obligate the Borrowers to
incur Breakage Costs upon the occurrence and during the continuance of an Event
of Default unless the Obligations are accelerated);

(ii) If less than a full Borrowing of Revolving Credit Loans is converted, such
conversion shall be made pro rata among the Lenders based upon their Commitment
Percentages in accordance with the respective principal amounts of the Revolving
Credit Loans comprising such Borrowing held by such Lenders immediately prior to
such conversion;

(iii) The aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBOR Rate Loans shall be in an integral of $1,000,000 and at least
$5,000,000;

 

65



--------------------------------------------------------------------------------

(iv) Each Lender shall effect each conversion by applying the proceeds of its
new LIBOR Rate Loan or Prime Rate Loan, as the case may be, to its Revolving
Credit Loan being so converted;

(v) The Interest Period with respect to a Borrowing of LIBOR Rate Loans effected
by a conversion or in respect to the Borrowing of LIBOR Rate Loans being
continued as LIBOR Rate Loans shall commence on the date of conversion or the
expiration of the current Interest Period applicable to such continuing
Borrowing, as the case may be;

(vi) A Borrowing of LIBOR Rate Loans may be converted only on the last day of an
Interest Period applicable thereto, unless the applicable Borrower pays all
Breakage Costs incurred in connection with such conversion;

(vii) In no event shall more than ten (10) Borrowings of LIBOR Rate Loans be
outstanding at any time or more than two (2) Borrowings of LIBOR Rate Loans
having an Interest Period of less than one (1) month be selected by the Lead
Borrower in any thirty (30) day period; and

(viii) Each request for a conversion or continuation of a Borrowing of LIBOR
Rate Loans which fails to state an applicable Interest Period shall be deemed to
be a request for an Interest Period of one (1) month.

(b) If the Lead Borrower does not give notice to convert any Borrowing of LIBOR
Rate Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBOR Rate Loans, in each case as provided in SECTION
2.09(a) above, such Borrowing shall automatically be converted to, or continued
as, as applicable, a Borrowing of Prime Rate Loans, at the expiration of the
then-current Interest Period. The Administrative Agent shall, after it receives
notice from the Lead Borrower, promptly give each Lender notice of any
conversion, in whole or part, of any Revolving Credit Loan made by such Lender.

SECTION 2.10 Alternate Rate of Interest for Revolving Credit Loans.

If prior to the commencement of any Interest Period for a LIBOR Borrowing, the
Administrative Agent:

(A) reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBOR Rate (in accordance with the terms of the definition thereof)
for such Interest Period; or

(B) is advised by the Required Lenders that the Adjusted LIBOR Rate for such
Interest Period will not adequately and fairly reflect the cost to such Required
Lenders of making or maintaining their Revolving Credit Loans included in such
Borrowing for such Interest Period;

 

66



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the applicable
Lenders that the circumstances giving rise to such notice no longer exist (which
notice the Administrative Agent shall deliver promptly upon obtaining knowledge
of the same), (i) any Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBOR Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a LIBOR Borrowing, such
Borrowing shall be made as a Borrowing of Prime Rate Loans unless withdrawn by
the Lead Borrower.

SECTION 2.11 Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Effective Date shall make it
unlawful for a Lender to make or maintain a LIBOR Rate Loan or to give effect to
its obligations as contemplated hereby with respect to a LIBOR Rate Loan, then,
by written notice to the Lead Borrower, such Lender may (x) declare that LIBOR
Rate Loans will not thereafter be made by such Lender hereunder, whereupon any
request by the Lead Borrower for a LIBOR Borrowing shall, as to such Lender
only, be deemed a request for a Prime Rate Loan unless such declaration shall be
subsequently withdrawn; and (y) require that all outstanding LIBOR Rate Loans
made by such Lender be converted to Prime Rate Loans, in which event all such
LIBOR Rate Loans shall be automatically converted to Prime Rate Loans as of the
effective date of such notice as provided in SECTION 2.09(b). In the event any
Lender shall exercise its rights hereunder, all payments and prepayments of
principal which would otherwise have been applied to repay the LIBOR Rate Loans
that would have been made by such Lender or the converted LIBOR Rate Loans of
such Lender, shall instead be applied to repay the Prime Rate Loans made by such
Lender in lieu of, or resulting from the conversion of, such LIBOR Rate Loans.

(b) For purposes of this SECTION 2.11, a notice to the Lead Borrower pursuant to
SECTION 2.11(a) above shall be effective, if lawful, and if any LIBOR Rate Loans
shall then be outstanding, on the last day of the then-current Interest Period;
and otherwise such notice shall be effective on the date of receipt by the Lead
Borrower.

SECTION 2.12 Default Interest.

Effective upon written notice from the Administrative Agent (which notice shall
be given only at the direction of the Required Lenders after the occurrence of
any Specified Default) and at all times thereafter while such Specified Default
is continuing, interest shall accrue on all Loans and other amounts owing by the
Borrowers (after as well as before judgment, as and to the extent permitted by
law) at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days as applicable) (the “Default Rate”) equal
to the rate (including the Applicable Margin for Revolving Credit Loans, as
applicable) in effect from time to time plus two percent (2.00%) per annum and
such interest shall be payable on demand.

SECTION 2.13 Letters of Credit.

 

67



--------------------------------------------------------------------------------

(a) Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the date hereof and prior to the Termination Date,
the Lead Borrower on behalf of the Borrowers may request an Issuing Bank to
issue, and subject to the terms and conditions contained herein, the applicable
Issuing Bank shall issue, for the account of the relevant Borrower, one or more
Letters of Credit; provided, however, that no Letter of Credit shall be issued
if after giving effect to such issuance (i) the aggregate Letter of Credit
Outstandings shall exceed the Letter of Credit Sublimit, or (ii) the Total
Outstandings would exceed the limitations set forth in SECTION 2.01(a) provided,
further, that no Letter of Credit shall be issued unless an Issuing Bank shall
have received notice from the Administrative Agent that the conditions to such
issuance have been met (such notice shall be deemed given (x) if the Issuing
Bank has not received notice that the conditions have not been met within two
Business Days of the initial request to the Issuing Bank and the Administrative
Agent pursuant to SECTION 2.13(h), or (y) if the aggregate undrawn amount under
Letters of Credit issued by such Issuing Bank then outstanding does not exceed
the amount theretofore agreed to by the Lead Borrower, the Administrative Agent
and the Issuing Bank); and provided further that an Issuing Bank shall not be
required to issue any such Letter of Credit in its reasonable discretion if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Applicable Law relating to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it,
(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally, or (C) any Lender is
at such time a Deteriorating Lender hereunder, unless the Issuing Bank has
entered into satisfactory arrangements with the Borrowers or such Lender to
eliminate the Issuing Bank’s risk of full reimbursement with respect to such
Letter of Credit. A permanent reduction of the Total Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Total Commitments are reduced to an amount less
than the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Lead Borrower’s option, less than) the
Total Commitments. Any Issuing Bank (other than Bank of America or any of its
Affiliates) shall notify the Administrative Agent in writing on each Business
Day of all Letters of Credit issued on the prior Business Day by such Issuing
Bank, provided that (A) until the Administrative Agent advises any such Issuing
Bank that the provisions of SECTION 6.10 have been or would be violated, or
(B) the aggregate amount of the Letters of Credit issued in any such week
exceeds such amount as shall be agreed by the Administrative Agent and the
Issuing Bank, such Issuing Bank shall be required to so notify the
Administrative Agent in writing only once each week of the Letters of Credit
issued by such Issuing Bank during the immediately preceding week as well as the
daily amounts outstanding for the prior week, such notice

 

68



--------------------------------------------------------------------------------

to be furnished on such day of the week as the Administrative Agent and such
Issuing Bank may agree.

(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the applicable Issuing Bank may agree) (or, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and (ii) unless cash collateralized or otherwise credit supported to
the reasonable satisfaction of the Administrative Agent and the applicable
Issuing Bank (in which case, the expiry may extend no longer than twelve months
after the Maturity Date), five (5) Business Days prior to the Maturity Date;
provided, however, that each Standby Letter of Credit may, upon the request of
the Lead Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of twelve (12) months
or less (but not beyond the date that is five (5) Business Days prior to the
Maturity Date unless cash collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case, the expiry may extend no longer than twelve months after
the Maturity Date)) unless the applicable Issuing Bank notifies the beneficiary
thereof at least thirty (30) days prior to the then-applicable expiration date
that such Letter of Credit will not be renewed.

(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Commercial Letter of Credit (or such other period as may be
acceptable to the Administrative Agent and the applicable Issuing Bank) and
(ii) unless cash collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the applicable Issuing Bank (in
which case, the expiry may extend no longer than twelve months after the
Maturity Date), five (5) Business Days prior to the Maturity Date.

(d) Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers by paying to the Administrative Agent an amount equal to such drawing
not later than 12:00 p.m. on the Business Day immediately following the day that
the Lead Borrower receives notice of such drawing and demand for payment by the
applicable Issuing Bank, provided that (i) in the absence of written notice to
the contrary from the Lead Borrower, and subject to the other provisions of this
Agreement, such payments shall be financed when due with a Prime Rate Loan
(which may be a Swingline Loan) to the applicable Borrower in an equivalent
amount and, to the extent so financed, the respective Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Prime Rate
Loan or Swingline Loan, and (ii) in the event that the Lead Borrower has
notified the Administrative Agent that it will not so finance any such payments,
the applicable Borrowers will make payment directly to the applicable Issuing
Bank when due. The Administrative Agent shall promptly remit the proceeds from
any Loans made pursuant to clause (i) above in reimbursement of a draw under a
Letter of Credit to the applicable Issuing Bank. Such Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative

 

69



--------------------------------------------------------------------------------

Agent and the Lead Borrower by telephone (confirmed by telecopy) of such demand
for payment and whether such Issuing Bank has made or will make payment
thereunder; provided, however, that any failure to give or delay in giving such
notice shall not relieve the Borrowers of their obligation to reimburse such
Issuing Bank and the Lenders with respect to any such payment.

(e) If any Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the applicable Borrowers shall reimburse such Issuing Bank in full on the
date provided in SECTION 2.13(d) above, the unpaid amount thereof shall bear
interest at the rate per annum then applicable to Prime Rate Loans (except as
set forth in the immediately succeeding sentence) for each day from and
including the date such payment is made to, but excluding, the date that such
Borrowers reimburse such Issuing Bank therefor, provided, however, that, if such
Borrowers fail to reimburse any Issuing Bank when due pursuant to this SECTION
2.13(e), then interest shall accrue at the Default Rate. Interest accrued
pursuant to this paragraph shall be for the account of, and promptly remitted by
the Administrative Agent, upon receipt to, the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
SECTION 2.13(g) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment and shall be calculated, with respect to
such Lender, at the rate per annum then applicable to Prime Rate Loans.

(f) Immediately upon the issuance of any Letter of Credit by any Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of such Issuing Bank, such Issuing Bank
shall be deemed to have sold to each Lender, and each such Lender shall be
deemed unconditionally and irrevocably to have purchased from such Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Commitment Percentage, in such Letter of Credit, each
drawing thereunder and the obligations of the Borrowers under this Agreement and
the other Loan Documents with respect thereto. Upon any change in the Total
Commitments pursuant to SECTION 2.02, SECTION 2.15, SECTION 2.17 or SECTION 9.04
of this Agreement, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Commitment Percentages of the assigning and
assignee Lenders and the Additional Commitment Lenders, if applicable. Any
action taken or omitted by any Issuing Bank under or in connection with a Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for such Issuing Bank any resulting liability to
any Lender.

(g) In the event that any Issuing Bank makes any Letter of Credit Disbursement
and the Borrowers shall not have reimbursed such amount in full to such Issuing
Bank pursuant to this SECTION 2.13, such Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Lender, of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent, for the account of such Issuing Bank the amount of such Lender’s
Commitment Percentage of such unreimbursed payment in dollars and in same day
funds. If the applicable Issuing Bank so notifies the Administrative Agent and
the Administrative Agent so notifies the Lenders prior to 11:00 a.m. on any
Business Day, each such Lender shall make available

 

70



--------------------------------------------------------------------------------

to the applicable Issuing Bank such Lender’s Commitment Percentage of the amount
of such payment on such Business Day in same day funds (or if such notice is
received by the Lenders after 11:00 a.m. on the day of receipt, payment shall be
made on the immediately following Business Day in same day funds). If and to the
extent such Lender shall not have so made its Commitment Percentage of the
amount of such payment available to the applicable Issuing Bank, such Lender
agrees to pay to such Issuing Bank forthwith on demand such amount, together
with interest thereon, for each day from such date until the date such amount is
paid to the Administrative Agent for the account of such Issuing Bank at the
Federal Funds Effective Rate. Each Lender agrees to fund its Commitment
Percentage of such unreimbursed payment notwithstanding a failure to satisfy any
applicable lending conditions or the provisions of SECTION 2.01 or SECTION 2.06,
or the occurrence of the Termination Date. The failure of any Lender to make
available to the applicable Issuing Bank its Commitment Percentage of any
payment under any Letter of Credit shall neither relieve any Lender of its
obligation hereunder to make available to such Issuing Bank its Commitment
Percentage of any payment under any Letter of Credit on the date required, as
specified above, nor increase the obligation of such other Lender. Whenever any
Lender has made payments to any Issuing Bank in respect of any reimbursement
obligation for any Letter of Credit, such Lender shall be entitled to share
ratably, based on its Commitment Percentage, in all payments and collections
thereafter received on account of such reimbursement obligation.

(h) Whenever the Lead Borrower desires that any Issuing Bank issue a Letter of
Credit (or the amendment, renewal or extension (other than automatic renewal or
extensions) of an outstanding Letter of Credit), the Lead Borrower shall give to
the applicable Issuing Bank and the Administrative Agent at least two
(2) Business Days’ prior written (including, without limitation, by telegraphic,
telex, facsimile or cable communication) notice (or such shorter period as may
be agreed upon in writing by such Issuing Bank and the Lead Borrower) specifying
the date on which the proposed Letter of Credit is to be issued, amended,
renewed or extended (which shall be a Business Day), the Stated Amount of the
Letter of Credit so requested, the expiration date of such Letter of Credit, the
name and address of the beneficiary thereof, and the provisions thereof. If
requested by the applicable Issuing Bank, the Lead Borrower shall also submit
documentation on such Issuing Bank’s standard form in connection with any
request for the issuance, amendment, renewal or extension of a Letter of Credit,
provided that in the event of a conflict or inconsistency between the terms of
such documentation and this Agreement, the terms of this Agreement shall
supersede any inconsistent or contrary terms in such documentation and this
Agreement shall control.

(i) Subject to the limitations set forth below, the obligations of the Borrowers
to reimburse the Issuing Banks for any Letter of Credit Disbursement shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation
(it being understood that any such payment by the Borrowers shall be without
prejudice to, and shall not constitute a waiver of, any rights the Borrowers
might have or might acquire hereunder as a result of the payment by the
applicable Issuing Bank of any draft or the reimbursement by the Borrowers
thereof): (i) any lack of validity or enforceability of a

 

71



--------------------------------------------------------------------------------

Letter of Credit; (ii) the existence of any claim, setoff, defense or other
right which a Borrower may have at any time against a beneficiary of any Letter
of Credit or against any Issuing Bank or any of the Lenders, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged or fraudulent in any
respect or any statement therein being untrue or inaccurate in any respect;
(iv) payment by any Issuing Bank of any Letter of Credit against presentation of
a demand, draft or certificate or other document which does not strictly comply
with the terms of such Letter of Credit; (v) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this SECTION 2.13, constitute a legal or equitable discharge
of, or provide a right of setoff against, any Loan Party’s obligations
hereunder; or (vi) the fact that any Event of Default shall have occurred and be
continuing; provided, that the Borrowers shall have no obligation to reimburse
any Issuing Bank to the extent that such payment was made in error due to the
gross negligence, bad faith or willful misconduct of such Issuing Bank (as
determined by a court of competent jurisdiction or another independent tribunal
having jurisdiction). No Credit Party shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank, provided that the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of any Issuing Bank (as determined by a court of
competent jurisdiction or another independent tribunal having jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in compliance with the terms of a Letter of
Credit, the applicable Issuing Bank may, in its reasonable discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(j) If any Specified Default shall occur and be continuing, on the Business Day
that the Lead Borrower receives notice from the Administrative Agent (which
notice may be given at the election of the Administrative Agent or at the
direction of the Required Lenders) demanding the deposit of cash collateral
pursuant to this paragraph, the applicable Loan Parties shall immediately
deposit in the applicable Cash Collateral Account an amount in cash equal to
103% of the Letter of Credit Outstandings owing by

 

72



--------------------------------------------------------------------------------

such Loan Parties as of such date, plus any accrued and unpaid interest thereon.
Each such deposit shall be held by the Collateral Agent for the payment and
performance of the Obligations. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
Cash Collateral Account. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and in the sole
discretion of the Administrative Agent (at the request of the Lead Borrower and
at the Borrowers’ risk and expense), such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such Cash Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the Letter of Credit Outstandings
at such time or, if the maturity of the Revolving Credit Loans has been
accelerated, shall be applied to satisfy the other respective Obligations of the
applicable Borrower. If the applicable Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence and continuance of a
Specified Default, such amount (to the extent not applied as aforesaid) shall be
returned promptly to the respective Borrower but in no event later than two
(2) Business Days after all Specified Defaults have been cured or waived.

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBOR Rate) or any Issuing Bank;
or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting LIBOR Rate Loans made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Revolving Credit Loan) or to increase the cost in
any material amount in excess of those incurred by similarly situated lenders to
such Lender or any Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount in any material respect of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or

 

73



--------------------------------------------------------------------------------

such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Revolving Credit Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company would have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or any Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
SECTION 2.14 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within fifteen (15) Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this SECTION 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or any Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor, and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 90 day period referred to above shall be extended to include the period
of retroactive effect thereof.

SECTION 2.15 Termination or Reduction of Commitments.

(a) Upon at least two (2) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments.
Each such reduction shall be in the principal amount of $5,000,000 or any
integral multiple thereof. Each such reduction or termination shall (i) be
applied ratably to the Commitments of each Lender and (ii) be irrevocable at the
effective time of any such termination or reduction. The Borrowers shall pay to
the Administrative Agent for application as provided herein (i) at the effective
time of any such termination (but not any partial reduction), all earned and
unpaid fees under the Fee Letter and all Unused Fees accrued on the Commitments
so terminated, and (iii) at the effective time of any such reduction or
termination, any amount by which the Total Outstandings on such date exceed the
amount to which the Commitments are to be reduced effective on such date.

 

74



--------------------------------------------------------------------------------

(b) Upon the Termination Date, the Commitments of the Lenders and the credit
facility provided hereunder shall be terminated in full and the Borrowers shall
pay, in full and in cash, all outstanding Revolving Credit Loans and all other
outstanding Obligations then owing by them to the Lenders.

SECTION 2.16 Optional Prepayment of Revolving Credit Loans; Reimbursement of
Lenders.

(a) The Borrowers shall have the right at any time and from time to time to
prepay without premium or penalty (but subject to payment of Breakage Costs as
provided in SECTION 2.16(b) below) (without a commitment reduction) outstanding
Revolving Credit Loans in whole or in part, (x) with respect to LIBOR Rate
Loans, upon at least two (2) Business Days’ prior written, telex or facsimile
notice to the Administrative Agent, prior to 12:00 p.m., and (y) with respect to
Prime Rate Loans, on the same Business Day if written, telex or facsimile notice
is received by the Administrative Agent prior to 12:00 p.m., subject in each
case to the following limitations:

(i) Subject to SECTION 2.17, all prepayments shall be paid to the Administrative
Agent for application (except as otherwise directed by the applicable Borrower),
first, to the prepayment of outstanding Swingline Loans, second, to the
prepayment of other outstanding Revolving Credit Loans ratably in accordance
with each Lender’s Commitment Percentage, and third, if a Specified Default then
exists, to the funding of a cash collateral deposit in the Cash Collateral
Account in an amount equal to 103% of all Letter of Credit Outstandings;

(ii) Subject to the foregoing, outstanding Prime Rate Loans of the Borrowers
shall be prepaid before outstanding LIBOR Rate Loans of the Borrowers are
prepaid (except as otherwise directed by the Lead Borrower). Each partial
prepayment of LIBOR Rate Loans shall be in an integral multiple of $1,000,000
(but in no event less than $10,000,000). No prepayment of LIBOR Rate Loans shall
be permitted pursuant to this SECTION 2.16 other than on the last day of an
Interest Period applicable thereto, unless the Borrowers reimburse the Lenders
for all Breakage Costs associated therewith within five (5) Business Days of
receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail. No partial prepayment
of a Borrowing of LIBOR Rate Loans shall result in the aggregate principal
amount of the LIBOR Rate Loans remaining outstanding pursuant to such Borrowing
being less than $5,000,000 (unless all such outstanding LIBOR Rate Loans are
being prepaid in full); and

(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Revolving Credit Loans to be prepaid and, in the case of
LIBOR Rate Loans, the Borrowing or Borrowings pursuant to which such Revolving
Credit Loans were made. Each notice of prepayment shall be revocable, provided
that, within five (5) Business Days of receiving a written

 

75



--------------------------------------------------------------------------------

demand for such reimbursement which sets forth the calculation of such Breakage
Costs in reasonable detail, the Borrowers shall reimburse the Lenders for all
Breakage Costs associated with the revocation of any notice of prepayment. The
Administrative Agent shall, promptly after receiving notice from the Lead
Borrower hereunder, notify each applicable Lender of the principal amount and
Type of the Revolving Credit Loans held by such Lender which are to be prepaid,
the prepayment date and the manner of application of the prepayment.

(b) The Borrowers shall reimburse each Lender as set forth below for any loss
incurred or to be incurred by the Lenders in the reemployment of the funds
(i) resulting from any prepayment (for any reason whatsoever, including, without
limitation, conversion to Prime Rate Loans or acceleration by virtue of, and
after, the occurrence and during the continuance of an Event of Default) of any
LIBOR Rate Loan required or permitted under this Agreement, if such Revolving
Credit Loan is prepaid other than on the last day of the Interest Period for
such Revolving Credit Loan or (ii) in the event that after the Lead Borrower
delivers a notice of borrowing under SECTION 2.04 in respect of LIBOR Rate
Loans, such Revolving Credit Loans are not made on the first day of the Interest
Period specified in such notice of borrowing for any reason other than a breach
by such Lender of its obligations hereunder or the delivery of any notice
pursuant to SECTION 2.09, SECTION 2.10 or SECTION 2.11, or (iii) in the event
that after a Borrower delivers a notice of commitment reduction under SECTION
2.15 or a notice of prepayment under SECTION 2.16 in respect of LIBOR Rate
Loans, such commitment reductions or such prepayments are not made on the day
specified in such notice of reduction or prepayment. Such loss shall be the
amount (herein, collectively, “Breakage Costs”) as reasonably determined by such
Lender as the excess, if any, of (A) the amount of interest which would have
accrued to such Lender on the amount so paid, not prepaid or not borrowed at a
rate of interest equal to the Adjusted LIBOR Rate for such Revolving Credit Loan
(but specifically excluding any Applicable Margin), for the period from the date
of such payment or failure to borrow or failure to prepay to the last day (x) in
the case of a payment or refinancing of a LIBOR Rate Loan with Prime Rate Loans
other than on the last day of the Interest Period for such Revolving Credit Loan
or the failure to prepay a LIBOR Rate Loan, of the then current Interest Period
for such Revolving Credit Loan or (y) in the case of such failure to borrow, of
the Interest Period for such LIBOR Rate Loan which would have commenced on the
date of such failure to borrow, over (B) the amount of interest which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the London interbank market. Any Lender
demanding reimbursement for such loss shall deliver to the Lead Borrower from
time to time one or more certificates setting forth the amount of such loss as
determined by such Lender and setting forth in reasonable detail the manner in
which such amount was determined and such amounts shall be due within ten
(10) Business Days after the receipt of such notice.

(c) In the event the Borrowers fail to prepay any Revolving Credit Loan on the
date specified in any prepayment notice delivered pursuant to SECTION 2.16(a)
(whether or not such prepayment notice is revoked), the Borrowers, within five
(5) Business Days after the receipt of the notice described below from any
Lender, shall pay to the Administrative Agent, for the account of such Lender,
without duplication of any

 

76



--------------------------------------------------------------------------------

Breakage Costs otherwise due, any amounts required to compensate such Lender for
any loss incurred by such Lender as a result of such failure to prepay,
including, without limitation, any loss, cost or expenses (other than loss of
profits) incurred by reason of the acquisition of deposits or other funds by
such Lender to fulfill deposit obligations incurred in anticipation of such
prepayment. Any Lender demanding such payment shall deliver to the Lead
Borrower, from time to time, one or more certificates setting forth the amount
of such loss as determined by such Lender and setting forth in reasonable detail
the manner in which such amount was determined and such amounts shall be due
within ten (10) Business Days after the receipt of such notice.

(d) Whenever any partial prepayment of Revolving Credit Loans are to be applied
to LIBOR Rate Loans, such LIBOR Rate Loans shall be prepaid in the chronological
order of their Interest Payment Dates or as the Lead Borrower may otherwise
designate in writing.

SECTION 2.17 Mandatory Prepayment; Commitment Termination; Cash Collateral.

The outstanding Obligations shall be subject to prepayment as follows:

(A) If at any time the Total Outstandings causes Availability to be less than
zero, the Borrowers will, immediately upon notice from the Administrative Agent:
(x) prepay the Revolving Credit Loans in an amount necessary to eliminate such
deficiency; and (y) if, after giving effect to the prepayment in full of all
outstanding Revolving Credit Loans such deficiency has not been eliminated,
deposit cash into the Cash Collateral Account in an amount equal to 103% of the
Letters of Credit Outstanding.

(B) The Revolving Credit Loans shall be repaid daily in accordance with (and to
the extent required under) the provisions of SECTION 2.18, to the extent then
applicable.

(C) Any Net Proceeds received from a Prepayment Event, whether or not a Cash
Dominion Event then exists, shall be paid over to the Administrative Agent on
receipt by the Loan Parties and shall be utilized to prepay the Obligations in
the order of priority set forth in SECTION 7.03. The Agents shall not be
obligated to release their Liens on any Collateral included in such Prepayment
Event until such Net Proceeds have been so received (to the extent required in
this clause (c)). The application of such Net Proceeds to the Obligations shall
not reduce the Total Commitments. If all Obligations then due are paid, any
excess Net Proceeds shall be remitted to the operating account of the Borrowers
maintained with the Administrative Agent.

(D) Except as set forth in SECTION 2.17(C) and except during the continuance of
a Cash Dominion Event, any Net Proceeds, Cash

 

77



--------------------------------------------------------------------------------

Receipts and other payments received by the Administrative Agent shall be
applied as the Lead Borrower shall direct the Administrative Agent in writing.

(E) The Borrowers shall prepay the Obligations as required pursuant to SECTION
2.15 (b).

(F) Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBOR Rate Loans are prepaid. No prepayment of LIBOR Rate
Loans shall be permitted pursuant to this SECTION 2.17 other than on the last
day of an Interest Period applicable thereto, unless the Borrowers reimburse the
Lenders for all Breakage Costs associated therewith within five (5) Business
Days of receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail. In order to avoid such
Breakage Costs, as long as no Specified Default has occurred and is continuing,
at the request of the Lead Borrower, the Administrative Agent shall hold all
amounts required to be applied to LIBOR Rate Loans in the Cash Collateral
Account and will apply such funds to the applicable LIBOR Rate Loans at the end
of the then pending Interest Period therefor (provided that the foregoing shall
in no way limit or restrict the Agents’ rights upon the occurrence and during
the continuance of any other Event of Default). No partial prepayment of a
Borrowing of LIBOR Rate Loans shall result in the aggregate principal amount of
the LIBOR Rate Loans remaining outstanding pursuant to such Borrowing being less
than $10,000,000. A prepayment of the Obligations pursuant to SECTION 2.16 or
SECTION 2.17 shall not permanently reduce the Total Commitments.

(G) All credits against the Obligations shall be conditioned upon final payment
to the Administrative Agent of the items giving rise to such credits. If any
item credited to the Loan Account is dishonored or returned unpaid for any
reason, whether or not such return is rightful or timely, the Administrative
Agent shall have the right to reverse such credit and charge the amount of such
item to the Loan Account and the Borrowers shall indemnify the Secured Parties
against all claims and actual losses resulting from such dishonor or return.

SECTION 2.18 Cash Management.

(a) Within thirty (30) days of the occurrence of Specified Default, or
immediately upon the occurrence of any other Cash Dominion Event, the Borrowers,
upon the request of any Agent, shall deliver to the Agents a schedule of all
DDAs, that to the knowledge of the Responsible Officers of the Loan Parties, are
maintained by the Loan Parties, which Schedule includes, with respect to each
depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.

 

78



--------------------------------------------------------------------------------

(b) Annexed hereto as Schedule 2.18(b) is a list describing, as of the Effective
Date, all arrangements to which any Loan Party is a party with respect to the
payment to such Loan Party of the proceeds of all credit card charges for sales
by such Loan Party.

(c) On or prior to the Effective Date, to the extent not previously delivered,
each Loan Party shall:

(i) deliver to the Collateral Agent notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit G which have
been executed on behalf of such Loan Party and addressed to such Loan Party’s
credit card clearinghouses and processors listed on Schedule 2.18(b); and

(ii) enter into a blocked account agreement (each, a “Blocked Account
Agreement”), reasonably satisfactory to the Agents, with any Blocked Account
Bank, including, without limitation, with respect to the deposit accounts
existing as of the Effective Date listed on Schedule 2.18(c) attached hereto
(collectively, the “Blocked Accounts”).

(d) Each Credit Card Notification and Blocked Account Agreement shall require,
during the continuance of a Cash Dominion Event (and delivery of notice thereof
from the Collateral Agent), the ACH or wire transfer on each Business Day (and
whether or not there is then an outstanding balance in the Loan Account) of all
available cash receipts (the “Cash Receipts”) to the concentration account
maintained by the Administrative Agent at Bank of America (the “Concentration
Account”), from:

(i) the sale of Inventory and other Collateral (whether or not constituting a
Prepayment Event);

(ii) all proceeds of collections of Accounts (whether or not constituting a
Prepayment Event);

(iii) all Net Proceeds on account of any Prepayment Event (other than, until the
Term Loan Financing Facility is repaid in full, a Prepayment Event arising in
connection with the Term Loan Priority Collateral);

(iv) each Blocked Account (including all cash deposited therein from each DDA;
and

(v) the cash proceeds of all credit card charges.

(e) If, at any time during the continuance of a Cash Dominion Event, any cash or
cash equivalents owned by any Loan Party (other than petty cash accounts funded
in the ordinary course of business, the deposits in which shall not aggregate
more than $3,000,000 or exceed $10,000 with respect to any one account (or in
each case, such greater amounts to which the Administrative Agent may agree),
and payroll, trust and tax withholding accounts funded in the ordinary course of
business and required by Applicable Law) are deposited to any account, or held
or invested in any manner, otherwise than in a Blocked Account that is subject
to a Blocked Account Agreement (or a DDA which is swept daily to a Blocked
Account), the Collateral Agent

 

79



--------------------------------------------------------------------------------

may require the applicable Loan Party to close such account and have all funds
therein transferred to a Blocked Account, and all future deposits made to a
Blocked Account which is subject to a Blocked Account Agreement. In addition to
the foregoing, during the continuance of a Cash Dominion Event, the Loan Parties
shall provide the Collateral Agent with an accounting of the contents of the
Blocked Accounts, which shall identify, to the satisfaction of the Collateral
Agent, the proceeds from the Term Loan Priority Collateral which were deposited
into a Blocked Account and swept to the Concentration Account. Upon the receipt
of (x) the contents of the Blocked Accounts, and (y) such accounting, the
Collateral Agent agrees, to the extent required by the Intercreditor Agreement,
to promptly remit to the agent under the Term Loan Financing Facility the
proceeds of the Term Loan Priority Collateral received by the Administrative
Agent.

(f) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Collateral Agent
of appropriate Blocked Account Agreements (except with respect to any payroll,
trust and tax withholding accounts or unless expressly waived by the Collateral
Agent) consistent with the provisions of this SECTION 2.18 and otherwise
reasonably satisfactory to the Collateral Agent. The Loan Parties shall furnish
the Collateral Agent with prior written notice of their intention to open or
close a Blocked Account and the Collateral Agent shall promptly notify the Lead
Borrower as to whether the Collateral Agent shall require a Blocked Account
Agreement with the Person with whom such account will be maintained. Unless
consented to in writing by the Collateral Agent, the Borrowers shall not enter
into any agreements with credit card processors other than the ones expressly
contemplated herein unless contemporaneously therewith, a Credit Card
Notification, is executed and delivered to the Collateral Agent.

(g) The Borrowers may also maintain one or more disbursement accounts (the
“Disbursement Accounts”) to be used by the Borrowers for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.

(h) During the continuance of a Cash Dominion Event, the Concentration Account
shall at all times be under the sole dominion and control of the Collateral
Agent. Each Borrower hereby acknowledges and agrees that during the continuance
of a Cash Dominion Event, (i) such Borrower has no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times continue to be collateral security for all of the
Obligations, and (iii) the funds on deposit in the Concentration Account shall
be applied as provided in this Agreement. In the event that, notwithstanding the
provisions of this SECTION 2.18, during the continuation of a Cash Dominion
Event, any Borrower receives or otherwise has dominion and control of any such
proceeds or collections, such proceeds and collections shall be held in trust by
such Borrower for the Collateral Agent, shall not be commingled with any of such
Borrower’s other funds or deposited in any account of such Borrower and shall
promptly be deposited into the Concentration Account or dealt with in such other
fashion as such Borrower may be instructed by the Collateral Agent.

 

80



--------------------------------------------------------------------------------

(i) Any amounts received in the Concentration Account at any time when all of
the Obligations then due have been and remain fully repaid shall be remitted to
the operating account of the Borrowers maintained with the Administrative Agent.

(j) The Collateral Agent shall promptly (but in any event within one Business
Day) furnish written notice to each Person with whom a Blocked Account is
maintained of any termination of a Cash Dominion Event.

(k) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) Funds shall be deemed to have been deposited to the Concentration Account on
the Business Day on which deposited, provided that such deposit is available to
the Administrative Agent by 4:00 p.m. on that Business Day (except that if the
Obligations are being paid in full, by 2:00 p.m. on that Business Day);

(ii) Funds paid to the Administrative Agent, other than by deposit to the
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that such payment is available
to the Administrative Agent by 4:00 p.m. on that Business Day (except that if
the Obligations or are being paid in full, by 2:00 p.m. on that Business Day);

(iii) If a deposit to the Concentration Account or payment is not available to
the Administrative Agent until after 4:00 p.m. on a Business Day, such deposit
or payment shall be deemed to have been made at 9:00 a.m. on the then next
Business Day;

(iv) If any item deposited to the Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the applicable Loan
Account and the Borrowers shall indemnify the Secured Parties against all
out-of-pocket claims and losses resulting from such dishonor or return;

(v) All amounts received under this SECTION 2.18 shall be applied in the manner
set forth in SECTION 2.17(f) and in the priority set forth in SECTION 7.03.

SECTION 2.19 Fees.

(a) The Borrowers shall pay to the Agents and the Arrangers, for their
respective accounts, the fees set forth in the Fee Letter as and when payment of
such fees is due as therein set forth.

(b) The Borrowers shall pay the Administrative Agent, for the account of the
Lenders, an aggregate fee (the “Unused Fee”) equal to 0.375% per annum (on the
basis of actual days elapsed in a year of 365 or 366 days, as applicable) of the
average daily

 

81



--------------------------------------------------------------------------------

balance of their respective Unused Commitment, during the Fiscal Quarter just
ended (or relevant period with respect to the payment being made through the
first Fiscal Quarter ending after the Effective Date or on the Termination
Date). The Unused Fee shall be paid in arrears, on the first day of each Fiscal
Quarter after the execution of this Agreement and on the Termination Date. The
Administrative Agent shall pay the Unused Fee to the Lenders upon the
Administrative Agent’s receipt of the Unused Fee based upon their pro rata share
of an amount equal to the aggregate Unused Fee to all Lenders.

(c) The Borrowers shall pay the Administrative Agent, for the account of the
Lenders, on the first day of each Fiscal Quarter and on demand after the
Termination Date, in arrears, a fee calculated on the basis of a 365 or 366 day
year, as applicable and actual days elapsed (each, a “Letter of Credit Fee”),
equal to the following per annum percentages of the average face amount of the
following categories of Letters of Credit outstanding during the three month
period then ended:

(i) Standby Letters of Credit: for the account of each Lender in accordance with
its Commitment Percentage, at a per annum rate equal to the then Applicable
Margin for LIBOR Rate Loans;

(ii) Commercial Letters of Credit: for the account of each Lender in accordance
with its Commitment Percentage, at a per annum rate equal to fifty percent
(50%) of the then Applicable Margin for LIBOR Rate Loans;

(iii) After the occurrence and during the continuance of a Specified Default, at
any time that the Administrative Agent is not holding in the Cash Collateral
Account an amount in cash equal to 103% of the Letter of Credit Outstandings, as
of such date, plus accrued and unpaid interest thereon, effective upon written
notice from the Administrative Agent (which notice may be given at the election
of the Administrative Agent or at the direction of the Required Lenders after
the occurrence of any Specified Default), the Letter of Credit Fee shall be
increased, at the option of the Administrative Agent or the Required Lenders, by
an amount equal to two percent (2%) per annum.

(d) The Borrowers shall pay to each Issuing Bank, in addition to all Letter of
Credit Fees otherwise provided for herein, (i) the reasonable and customary fees
and charges of such Issuing Bank in connection with the negotiation, settlement
and amendment of each Letter of Credit issued by such Issuing Bank, and (ii) a
fronting fee (each, a “Fronting Fee”) equal to 1/8 of 1% on the aggregate Stated
Amount of all Letters of Credit. Each such Fronting Fee shall be payable on the
first day of each Fiscal Quarter and on demand after the Termination Date, in
arrears.

(e) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the account of the Administrative Agent and other
Credit Parties as provided herein. Once due, all fees shall be fully earned and
shall not be refundable under any circumstances.

 

82



--------------------------------------------------------------------------------

SECTION 2.20 Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrowers (each, the “Loan Account”) which will reflect (i) all Revolving
Credit Loans and other advances made by the Lenders to the Borrowers or for the
Borrowers’ account, (ii) all Letter of Credit Disbursements, fees and interest
that have become payable as herein set forth, and (iii) any and all other
monetary Obligations that have become payable.

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or from other Persons for the Borrowers’
account, including all amounts received in the Concentration Account from the
Blocked Account Banks during the continuance of a Cash Dominion Event, and the
amounts so credited shall be applied as set forth in and to the extent required
by SECTION 2.17 or 7.03, as applicable. After the end of each month, the
Administrative Agent shall send to the Borrowers a statement accounting for the
charges (including interest), loans, advances and other transactions occurring
among and between the Administrative Agent, the Lenders and the Borrowers during
that month. The monthly statements shall, absent manifest error, be deemed
presumptively correct.

SECTION 2.21 Payments; Sharing of Setoff.

(a) The Borrowers shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of drawings under Letters of Credit, of amounts payable under SECTIONS 2.14,
2.16(b), 2.23, 9.03 or otherwise) prior to 2:00 p.m. on the date when due, in
immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 100 Federal Street,
Boston, Massachusetts, except payments to be made directly to each Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to SECTIONS 2.14, 2.16(b), 2.23 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments to the appropriate recipient promptly following receipt
thereof. If any payment under any Loan Document shall be due on a day that is
not a Business Day, except with respect to LIBOR Borrowings, the date for
payment shall be extended to the next succeeding Business Day, and, if any
payment due with respect to LIBOR Borrowings shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, unless that succeeding Business Day is in the next calendar month,
in which event, the date of such payment shall be on the last Business Day of
subject calendar month, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

(b) All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest, fees and
other

 

83



--------------------------------------------------------------------------------

amounts then due hereunder, shall be applied in accordance with the provisions
of SECTION 2.17 or 7.03 ratably among the parties entitled thereto in accordance
with the amounts of principal, unreimbursed drawings under Letters of Credit,
interest, fees and other amounts then due to such respective parties. For
purposes of calculating interest due to a Lender, that Lender shall be entitled
to receive interest on the actual amount contributed by that Lender towards the
principal balance of the Revolving Credit Loans outstanding during the
applicable period covered by the interest payment made by the Borrowers. Any net
principal reductions to the Revolving Credit Loans received by the
Administrative Agent in accordance with the Loan Documents during such period
shall not reduce such actual amount so contributed, for purposes of calculation
of interest due to that Lender, until the Administrative Agent has distributed
to the applicable Lender its Commitment Percentage thereof.

(c) Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the
applicable Issuing Bank, as the case may be, the amount due. In such event, if
the Borrowers have not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

SECTION 2.22 Settlement Amongst Lenders

(a) The Swingline Lender may, at any time (but, in any event shall weekly, as
provided in SECTION 2.22(b)), on behalf of the Borrowers (which hereby authorize
the Swingline Lender to act on their behalf in that regard) request the
Administrative Agent to cause the Lenders to make a Revolving Credit Loan (which
shall be a Prime Rate Loan) in an amount equal to such Lender’s Commitment
Percentage of the outstanding amount of Swingline Loans made in accordance with
SECTION 2.06, which request may be made regardless of whether the conditions set
forth in Article IV have been satisfied. Upon such request, each Lender shall
make available to the Administrative Agent the proceeds of such Revolving Credit
Loan for the account of the Swingline Lender. If the Swingline Lender requires a
Revolving Credit Loan to be made by the Lenders and the request therefor is
received prior to 12:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 p.m., then no later than 3:00 p.m. on
the next Business Day. The obligation of each such Lender to transfer such funds
is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender. If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such

 

84



--------------------------------------------------------------------------------

date until the date such amount is paid to the Administrative Agent, at the
Federal Funds Effective Rate.

(b) In addition to the settlement of Swingline Loans set forth in clause
(a) above, the amount of each Lender’s Commitment Percentage of outstanding
Revolving Credit Loans shall be computed weekly (or more frequently in the
Administrative Agent’s discretion) and shall be adjusted upward or downward
based on all Revolving Credit Loans and repayments of Revolving Credit Loans
received by the Administrative Agent as of 3:00 p.m. on the first Business Day
(such date, the “Settlement Date”) following the end of the period specified by
the Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Credit Loans for the period and the amount of repayments received for the
period. As reflected on the summary statement, (i) the Administrative Agent
shall transfer to each Lender its applicable Commitment Percentage of
repayments, and (ii) each Lender shall transfer to the Administrative Agent (as
provided below) or the Administrative Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Revolving Credit Loans made by each Lender with respect
to Revolving Credit Loans to the Borrowers shall be equal to such Lender’s
applicable Commitment Percentage of Revolving Credit Loans outstanding as of
such Settlement Date. If the summary statement requires transfers to be made to
the Administrative Agent by the Lenders and is received prior to 12:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the Federal Funds Effective Rate.

SECTION 2.23 Taxes.

(a) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, however,
that if a Loan Party or an Agent or a Lender shall be required to deduct or
remit any Indemnified Taxes or Other Taxes from such payments, then (i) in the
case of any Indemnified Taxes or Other Taxes, the sum payable shall be increased
as necessary so that after making all required deductions or remittances for
such Taxes (including deductions applicable to additional sums payable under
this SECTION 2.23) the applicable Credit Party receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

 

85



--------------------------------------------------------------------------------

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Borrowers shall indemnify each Credit Party, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid or payable by such Credit Party on or with respect to any payment by
or on account of any obligation of the Loan Parties hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this SECTION 2.23) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto to
the extent not already paid by the Loan parties pursuant to SECTION 2.23(a);
provided that if any Borrower reasonably believes that such Taxes were not
correctly or legally asserted, each Lender will use reasonable efforts to
cooperate with such Borrower to obtain a refund of such taxes so long as such
efforts would not, in the sole determination of such Lender, result in any
unreimbursed costs or expenses; provided further, that the Borrowers shall not
be required to compensate any Lender pursuant to this SECTION 2.23 for any
amounts incurred in any fiscal year for which such Lender is claiming
compensation if such Lender does not furnish notice of such claim within six
(6) months from the end of such fiscal year; provided further, that if the
circumstances giving rise to such claim have a retroactive effect, then the
beginning of such six month period shall be extended to include such period of
retroactive effect. A certificate as to the amount of such payment or liability
delivered to the Lead Borrower by a Credit Party, or by the Administrative Agent
on its own behalf or on behalf of any other Credit Party, setting forth in
reasonable detail the manner in which such amount was determined, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Lead Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall (x) prior to the date hereof in the case of each Lender
that is a signatory hereto (or the date of Assignment and Acceptance in the case
of a Person that becomes a Lender after the date hereof) and (y) at such times
as are reasonably requested by the Administrative Agent, provide the Lead
Borrower and the Administrative Agent with any documentation prescribed by law,
or reasonably requested by the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
tax with respect to any payments to be made to such Lender under the Loan
Documents. Unless the applicable Borrower, the Administrative Agent or the
applicable withholding agent has received forms or other documents indicating
that payments under any Loan Document to or for a Lender are not subject to
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the applicable Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
law from such payments at the applicable statutory rate.

 

86



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing:

(i) Each Lender that is a U.S. Person within the meaning of Section 7701(a)(3)
of the Code (a “Domestic Lender”) shall deliver to the applicable Borrower and
the Administrative Agent on or before the date on which it becomes a party to
this Agreement two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S., federal backup withholding.

(ii) Each Foreign Lender shall deliver to the applicable Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the applicable Borrower or the Administrative Agent)
whichever of the following is applicable:

a. two duly completed and executed original copies of Internal Revenue Service
Form W-8BEN (or any successor forms) claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party;

b. two duly completed and executed original copies of Internal Revenue Service
Form W-8ECI (or any successor forms);

c. in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate in substantially
the form of Exhibit M-1, or any other form approved by the Administrative Agent
and the applicable Borrower, to the effect that such Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Lead Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Lender’s conduct of a U.S.
trade or business and (y) two duly completed and executed original copies of
Internal Revenue Service Form W-8BEN (or any successor form);

d. to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership, or is a Participant holding a
participation granted by a participating Lender), Internal Revenue Service Form
W-8IMY (or any successor forms) of the

 

87



--------------------------------------------------------------------------------

Lender, accompanied by a Form W-8ECI, W-8BEN, a certificate in the form of
Exhibit M-2, M-3 or M-4 (as applicable), Form W-9, Form W-8IMY (or other
successor forms) or any other required information from each beneficial owner,
as applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, a certificate in a form approved by the
Administrative Agent and the Lead Borrower shall be provided by such Lender on
behalf of such beneficial owner(s)); or

e. any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by Applicable Law to permit the Lead Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered obsolete or inaccurate, promptly (1) deliver to the Lead Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Lead Borrower of its inability to deliver any such forms, certificates or
other evidence.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) The Borrowers shall not be required to indemnify any Foreign Lender or to
pay any additional amounts to any Foreign Lender in respect of U.S. Federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph
(e) above. Should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Loan Parties shall, at such Lender’s
expense, take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

(g) If any Loan Party shall be required pursuant to this SECTION 2.23 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such
Credit Party becomes subject to Taxes subsequent to the Effective Date (or, if
applicable,

 

88



--------------------------------------------------------------------------------

subsequent to the date such Person becomes a party to this Agreement) as a
result of any change in the circumstances of such Credit Party (other than a
change in Applicable Law), including without limitation a change in the
residence, place of incorporation, principal place of business of such Credit
Party or a change in the branch or lending office of such Credit Party, as the
case may be, such Credit Party shall use reasonable efforts to avoid or minimize
any amounts which might otherwise be payable pursuant to this SECTION 2.23;
provided, however, that such efforts shall not include the taking of any actions
by such Credit Party that would result in any tax, costs or other expense to
such Credit Party (other than a tax, cost or other expense for which such Credit
Party shall have been reimbursed or indemnified by the Loan Parties pursuant to
this Agreement or otherwise) or any action which would or might in the
reasonable opinion of such Credit Party have an adverse effect upon its
business, operations or financial condition or otherwise be disadvantageous to
such Credit Party.

(h) If the Administrative Agent or a Lender determines, in its good faith
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes with respect to which any Borrower has paid additional amounts or
indemnified a Credit Party pursuant to this SECTION 2.23, it shall pay over such
refund with reasonable promptness following the date of its receipt thereof to
such Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the such Borrower or other relevant Loan Party under this
SECTION 2.23 with respect to the Taxes giving rise to such refund), net of all
reasonable and documented out-of-pocket expenses (including Taxes) of such
Lender or Administrative Agent and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, that such Borrower, upon the request of such Lender or Administrative
Agent, agrees to promptly repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This SECTION 2.23 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to such
Borrower or any other Person.

(i) If a payment made to a Credit Party would be subject to United States
federal withholding Tax imposed by FATCA if such Credit Party fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Credit Party
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by FATCA and at such time or times reasonably requested
by the Administrative Agent (A) a certification signed by the chief financial
officer, principal accounting officer, treasurer or controller, and (B) other
documentation reasonably requested by the Administrative Agent sufficient for
the Administrative Agent and the Loan Parties to comply with their obligations
under FATCA and to determine that such Credit Party has complied with such
applicable reporting requirements.

SECTION 2.24 Mitigation Obligations; Replacement of Lenders.

 

89



--------------------------------------------------------------------------------

(a) If any Lender requests compensation under SECTION 2.14 or cannot make
Revolving Credit Loans under SECTION 2.11, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to SECTION 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Revolving Credit Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to SECTION 2.14 or SECTION 2.23, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, however, that the Borrowers shall not be
liable for such costs and expenses of a Lender requesting compensation if
(i) such Lender becomes a party to this Agreement on a date after the Effective
Date and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.

(b) If any Lender requests compensation under SECTION 2.14 or cannot make
Revolving Credit Loans under SECTION 2.11 for thirty (30) consecutive days, or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.23,
or if any Lender is a Delinquent Lender or otherwise defaults in its obligation
to fund Revolving Credit Loans hereunder, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in SECTION 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, however, that (i) the Lead Borrower shall have received
the prior written consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender, which consent shall not be unreasonably withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Revolving Credit Loans and participations in unreimbursed
drawings under Letters of Credit and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under SECTION 2.14 or
payments required to be made pursuant to SECTION 2.23, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

SECTION 2.25 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Revolving Credit Loans and Letters of Credit,
the proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement. As the disclosed principal for its agent, each
Borrower

 

90



--------------------------------------------------------------------------------

shall be obligated to the Administrative Agent and each Lender on account of
Revolving Credit Loans so made and Letters of Credit so issued as if made
directly by the Lenders to such Borrower, notwithstanding the manner by which
such Revolving Credit Loans and Letters of Credit are recorded on the books and
records of the Lead Borrower and of any other Borrower.

(b) Each Borrower represents to the Credit Parties that it is an integral part
of a consolidated enterprise, and that each Loan Party will receive direct and
indirect benefits from the availability of the joint credit facility provided
for herein, and from the ability to access the collective credit resources of
the consolidated enterprise which the Loan Parties comprise. Each Borrower
recognizes that credit available to it hereunder is in excess of and on better
terms than it otherwise could obtain on and for its own account and that one of
the reasons therefor is its joining in the credit facility contemplated herein
with all other Borrowers. Consequently, each Borrower hereby assumes and agrees
to discharge all Obligations of each of the other Borrowers as if the Borrower
which is so assuming and agreeing were each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the Lead Borrower has requested a
Revolving Credit Loan. None of the Agents nor any other Credit Party shall have
any obligation to see to the application of such proceeds.

(d) The authority of the Lead Borrower to request Revolving Credit Loans and
Letters of Credit on behalf of, and to bind, the Borrowers, shall continue
unless and until the Administrative Agent actually receives written notice of:
(i) the termination of such authority, and (ii) the subsequent appointment of a
successor Lead Borrower, which notice is signed by the respective Financial
Officers of each Borrower; and (iii) written notice from such successive Lead
Borrower accepting such appointment and acknowledging that from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.

SECTION 2.26 Security Interests in Collateral.

To secure their Obligations under this Agreement and the other Loan Documents,
the Borrowers have granted (or shall grant) to the Collateral Agent, for its
benefit and the benefit of the other Secured Parties, a first-priority security
interest in (subject only to Permitted Encumbrances (x) having priority by
operation of Applicable Law on all ABL Priority Collateral, (y) in favor of the
agent under the Term Loan Financing on any Term Loan Priority Collateral) or
(z) in favor of the agent ender the Qualifying Senior Secured Debt on any
Qualifying Senior Collateral, all of the Collateral pursuant hereto and to the
Security Documents, provided that the Collateral shall secure amounts owing with
respect to Cash Management Services and the Other Liabilities of the Borrowers
only to the extent provided in the Security Documents.

SECTION 2.27 Extension of Commitments.

 

91



--------------------------------------------------------------------------------

(a) The Lead Borrower, with the prior consent of the Administrative Agent (so
long as the Person acting as Administrative Agent has, in its capacity as a
“Lender”, Commitments aggregating at least $50,000,000), which consent shall not
be unreasonably withheld or delayed, may at any time and from time to time
request that all or a portion of the Commitments of a given Class (each, an
“Existing Revolver Tranche”) be amended to extend the Maturity Date with respect
to all or a portion of any principal amount of such Commitments (any such
Commitments which have been so amended, “Extended Commitments”) and to provide
for other terms consistent with this SECTION 2.27; provided that (i) the Lead
Borrower shall be permitted to make not more than six (6) such requests during
the term hereof, and (ii) each Extension Series of Extended Commitments incurred
under this SECTION 2.27 shall be in a minimum amount equal to $50,000,000. In
order to establish any Extended Commitments, the Lead Borrower, with the consent
of the Administrative Agent (so long as the Person acting as Administrative
Agent has, in its capacity as a “Lender”, Commitments aggregating at least
$50,000,000), which consent shall not be unreasonably withheld or delayed, shall
provide a notice to each of the Lenders under the applicable Existing Revolver
Tranche (each, an “Extension Request”) setting forth the proposed terms (which
shall be determined in consultation with and subject to the prior approval of
the Administrative Agent (so long as the Person acting as Administrative Agent
has, in its capacity as a “Lender”, Commitments aggregating at least
$50,000,000), which approval shall not be unreasonably withheld or delayed) of
the Extended Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche and offered pro rata
to each Lender under such Existing Revolver Tranche and (y) be identical to the
Commitments under the Existing Revolver Tranche from which such Extended
Commitments are to be amended, except that: (i) the maturity date of the
Extended Commitments shall be later than the maturity date of the Commitments of
such Existing Revolver Tranche, (ii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Commitments); and
(iii) all borrowings under the Commitments and repayments thereunder shall be
made on a pro rata basis (except for (I) payments of interest and fees at
different rates on Extended Commitments (and related outstandings), (II)
repayments required upon the maturity date of the non-extending Commitments and
(III) repayments, prepayments or payments of borrowings under the non-extending
Commitments); provided, further, that (A) the conditions precedent to a
Borrowing set forth in SECTION 4.02 shall be satisfied as of the date of such
Extension Amendment and at the time when any Loans are made in respect of any
Extended Commitment, (B) in no event shall the final maturity date of any
Extended Commitments of a given Extension Series at the time of establishment
thereof be earlier than the then Latest Maturity Date of any other Commitments
hereunder, (C) any such Extended Commitments (and the Liens securing the same)
shall be permitted by the terms of the Intercreditor Agreement (to the extent
the Intercreditor Agreement is then in effect) and (D) all documentation in
respect of the such Extension Amendment shall be consistent with the foregoing
in all material respects. Any Extended Commitments amended pursuant to any
Extension Request shall be designated a series (each, an “Extension Series”) of
Extended Commitments for all purposes of this Agreement; provided that any
Extended Commitments amended from an Existing

 

92



--------------------------------------------------------------------------------

Revolver Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Existing Revolver Tranche.

(b) The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days (or such shorter period as may be agreed by the
Administrative Agent) prior to the date on which Lenders under the Existing
Revolver Tranche are requested to respond. The procedures to accomplish the
purposes of this SECTION 2.27 shall be mutually agreed between the Lead Borrower
and the Administrative Agent, in each case, acting reasonably. No Lender shall
have any obligation to agree to provide any Extended Commitment pursuant to any
Extension Request. Any Lender (each, an “Extending Revolving Credit Lender”)
wishing to have all or a portion of its Commitments under the Existing Revolver
Tranche subject to such Extension Request amended into Extended Commitments
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Commitment under the Existing Revolver Tranche which it has elected to request
be amended into an Extended Commitment (subject to any minimum denomination
requirements as mutually agreed by the Administrative Agent and the Lead
Borrower). In the event that the aggregate principal amount of Commitments under
the Existing Revolver Tranche in respect of which applicable Lenders shall have
accepted the relevant Extension Request exceeds the amount of Extended
Commitments requested to be extended pursuant to the Extension Request,
Commitments subject to Extension Elections shall be amended to reflect
allocations of the Extended Commitments, which Extended Commitments shall be
allocated as agreed by Administrative Agent and the Lead Borrower.

(c) Following any Extension Request made by the Lead Borrower in accordance with
this SECTION 2.27, if the Lenders shall have declined to agree during the period
specified in SECTION 2.27(b) above to provide Extended Commitments in an
aggregate principal amount equal to the amount requested by the Lead Borrower in
such Extension Request, the Lead Borrower may request that banks, financial
institutions or other institutional lenders or investors other than the Lenders
or Extending Revolving Credit Lenders (the “New Revolving Commitment Lenders”),
which New Revolving Commitment Lenders may elect to provide an Extended
Commitment hereunder (a “New Extended Commitment”); provided that such Extended
Commitments of such New Revolving Commitment Lenders (i) shall be in an
aggregate principal amount for all such New Revolving Commitment Lenders not to
exceed the aggregate principal amount of Extended Commitments so declined to be
provided by the existing Lenders and (ii) shall be on identical terms to the
terms applicable to the terms specified in the applicable Extension Request (and
any Extended Commitments provided by existing Lenders in respect thereof);
provided further that, as a condition to the effectiveness of any Extended
Commitment of any New Revolving Commitment Lender, the Administrative Agent,
each Issuing Bank and the Swingline Lender shall have consented (such consent
not to be unreasonably withheld or delayed) to each New Revolving Commitment
Lender if such consent would be required under SECTION 9.04(b) for an assignment
of Commitments to such Person. Notwithstanding anything herein to the contrary,
any Extended Commitment provided by New Revolving Commitment Lenders shall be
pro rata to each

 

93



--------------------------------------------------------------------------------

New Revolving Commitment Lender. Upon effectiveness of the Extension Amendment
to which each such New Revolving Commitment Lender is a party, (a) the
Commitments of all existing Lenders of each Class specified in the Extension
Amendment in accordance with this SECTION 2.27 will be permanently reduced pro
rata by an aggregate amount equal to the aggregate principal amount of the
Extended Commitments of such New Revolving Commitment Lenders and (b) the
Commitment of each such New Revolving Commitment Lender will become effective.
The Extended Commitments of New Revolving Commitment Lenders will be
incorporated as Commitments hereunder in the same manner in which Extended
Commitments of existing Lenders are incorporated hereunder pursuant to this
SECTION 2.27, and for the avoidance of doubt, all Borrowings and repayments of
Revolving Credit Loans from and after the effectiveness of such Extension
Amendment shall be made pro rata across all Classes of Commitments including
such New Revolving Commitment Lenders (based on the outstanding principal
amounts of the respective Classes of Commitments) except for (x) payments of
interest and fees at different rates for each Class of Commitments (and related
outstanding amounts), (y) repayments required on the Termination Date for any
particular Class of Commitments and (z) payments, prepayments or repayments of
the borrowings under any non-extending Commitments. Upon the effectiveness of
each New Extended Commitment pursuant to this SECTION 2.27(c), (a) each Lender
of all applicable existing Classes of Commitments immediately prior to such
effectiveness will automatically and without further act be deemed to have
assigned to each New Revolving Commitment Lender, and each such New Revolving
Commitment Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swingline Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swingline Loans held by each Lender of each
Class of Commitments (including each such New Revolving Commitment Lender) will
equal the percentage of the aggregate Commitments of all Classes of Lenders
represented by such Lender’s Commitment and (b) if, on the date of such
effectiveness, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such New Extended
Commitment be prepaid from the proceeds of Revolving Credit Loans made hereunder
under the New Extended Commitments, which prepayment shall be accompanied by
accrued interest on the Revolving Credit Loans being prepaid and any Breakage
Costs incurred by any Lender. Notwithstanding anything to the contrary contained
herein, the Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

(d) Extended Commitments and New Extended Commitments shall be established
pursuant to an amendment (each, an “Extension Amendment”) to this Agreement
among the Borrower, the Administrative Agent and each Extending Revolving Credit
Lender and each New Revolving Commitment Lender, if any, providing an Extended
Commitment or a New Extended Commitment, as applicable, thereunder, which shall
be consistent with the provisions set forth in SECTIONS 2.27(a), (b) and
(c) above (but which shall not require the consent of any other Lender). The

 

94



--------------------------------------------------------------------------------

effectiveness of any Extension Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in SECTION 4.02 and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Effective Date and
(ii) reaffirmation agreements and/or such amendments to the Security Documents
as may be reasonably requested by the Collateral Agent in order to ensure that
the Extended Commitments or the New Extended Commitments, as the case may be,
are provided with the benefit of the applicable Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Notwithstanding anything to the contrary contained
herein, each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to an Extension Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Extended Commitments or
the New Extended Commitments, as the case may be, incurred pursuant thereto,
(ii) make such other changes to this Agreement and the other Loan Documents
(without the consent of the Required Lenders) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the Lead
Borrower, to effect the provisions of this Section, and the Required Lenders
hereby expressly authorize the Administrative Agent to enter into any such
Extension Amendment.

(e) Notwithstanding anything to the contrary contained herein, no conversion of
Loans pursuant to any Extension Request in accordance with this SECTION 2.27
shall constitute a voluntary or mandatory payment or prepayment for purposes of
this Agreement.

ARTICLE III

Representations and Warranties

To induce the Credit Parties to make the Revolving Credit Loans and to issue
Letters of Credit, the Loan Parties executing this Agreement or a Joinder
hereto, jointly and severally, make the following representations and warranties
to each Credit Party with respect to each Loan Party on the Effective Date and
on each other date required by SECTION 4.02 hereof, in each case as of the date
such representation and warranty is made unless an earlier date is specified:

SECTION 3.01 Organization; Powers.

Each Loan Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite corporate or
other applicable entity power and authority to own its property and assets and
to carry on its business as now conducted, except, in each case, where the
failure to do so, or so possess, individually or in the aggregate would not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
has all requisite organizational power and authority to execute and deliver and
perform all its obligations under all Loan Documents to which such Loan Party is
a party. Each Loan Party is qualified to do business in, and is in good standing
(where such concept exists) in, every jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes

 

95



--------------------------------------------------------------------------------

such qualification necessary, except where the failure to be so qualified or in
good standing individually or in the aggregate would not reasonably be expected
to result in a Material Adverse Effect. Schedule 3.01 annexed hereto sets forth,
as of the Effective Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

SECTION 3.02 Authorization; Enforceability.

The transactions contemplated hereby and by the other Loan Documents to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate, membership,
partnership or other necessary action. This Agreement has been duly executed and
delivered by each Loan Party that is a party hereto or thereto and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental and Other Approvals; No Conflicts.

The transactions to be entered into and contemplated by the Loan Documents
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been obtained or made and are in full force and effect, (ii) filings and
recordings necessary to perfect in the United States Liens created under the
Loan Documents and enforce the rights of the Lenders and the Secured Parties
under the Loan Documents, in each case to the extent required under the Security
Documents or (iii) the failure of which to obtain would not reasonably be
expected to result in a Material Adverse Effect, (b) will not violate any
Applicable Law (except to the extent that such violation would not reasonably be
expected to result in a Material Adverse Effect) or the Charter Documents of any
Loan Party, (c) do not violate or result in a default (with due notice, lapse of
grace period or both) under any indenture or any other agreement, instrument or
other evidence of Material Indebtedness, except to the extent that such default
would not reasonably be expected to result in a Material Adverse Effect, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party, except Liens created under the Loan Documents and other
Permitted Encumbrances.

SECTION 3.04 Financial Condition.

The Lead Borrower has heretofore furnished to the Agents the Consolidated
balance sheet, and statements of operations, stockholders’ equity, and cash
flows for the Lead Borrower and its Subsidiaries (i) as of and for the Fiscal
Year ended January 29, 2011, audited by Deloitte & Touche LLP, independent
public accountants, and (ii) as of and for the Fiscal Quarter ended April 30,
2011, certified by a Financial Officer of the Lead Borrower. Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Lead Borrower and its Subsidiaries
as of such dates and for such periods in accordance

 

96



--------------------------------------------------------------------------------

with GAAP, subject to year end audit adjustments and the absence of footnotes.
Since January 29, 2011, there has been no event, change, condition or
development that has had or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Except as disclosed on Schedule 3.05(a), each Loan Party has title to, or
valid leasehold interests in or right to use, all its real and personal property
material to its business, except for defects which would not reasonably be
expected to have a Material Adverse Effect.

(b) Schedule 3.05(b) sets forth with respect to each Loan Party a list of all
registrations and issuances of the United States registered Intellectual
Property owned by such Loan Party and all applications for the registrations or
issuance thereof as of the Effective Date. To the knowledge of each Loan Party,
each such registration, issuance and application is subsisting except as would
not, individually or in the aggregate, have a Material Adverse Effect. To the
knowledge of each Loan Party, the Intellectual Property owned by each Loan Party
is valid and enforceable, and no proceeding is pending challenging the
ownership, registration, validity, enforceability or use of any item of
Intellectual Property except as would not, individually or in the aggregate,
have a Material Adverse Effect. Each Loan Party owns or is licensed to use, all
Intellectual Property used in its business, except to the extent that the
failure to so own or have the right to use would not reasonably be expected to
have a Material Adverse Effect, and each Loan Party’s use of Intellectual
Property owned by such Loan Party does not infringe upon, misappropriate, dilute
or otherwise violate the rights of any other Person, except for any such
infringements, misappropriations, dilutions or other violations that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. No proceeding is pending (or to the knowledge of each
Loan Party, threatened) in which any Person is alleging that a Loan Party is
infringing, misappropriating, diluting, or otherwise violating the Intellectual
Property rights of any Person except as would not, individually or in the
aggregate, have a Material Adverse Effect.

(c) Schedule 3.05(c)(i) sets forth the address (including county) of all Real
Estate that is owned by the Loan Parties as of the Effective Date. Schedule
3.05(c)(ii) sets forth the address (including county) of all Real Estate that is
leased by the Loan Parties as of the Effective Date. Except as would not
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of the Responsible Officers of the Loan Parties each of such Leases is in full
force and effect and the Loan Parties are not in default of the terms thereof.

SECTION 3.06 Litigation and Environmental Matters.

(a) Except as set forth on Schedule 3.06(a), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the actual knowledge of Responsible Officers of a Loan Party,
threatened in writing against or affecting any Loan Party (i) as to which there
is a reasonable expectation of an

 

97



--------------------------------------------------------------------------------

adverse determination which, if adversely determined, would reasonably be
expected individually or in the aggregate to result in a Material Adverse Effect
(other than Disclosed Matters) or (ii) that involve any of the Loan Documents.

(b) Except as set forth on Schedule 3.06(b), no Loan Party (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any actual or potential claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, which, in each case,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

(c) Except as set forth on Schedule 3.06(c), to the knowledge of the Loan
Parties, no Real Estate or facility owned, operated or leased by any Loan Party
is listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or similar state “Superfund” list except to the extent that
such filings, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

(d) Except as set forth on Schedule 3.06(d), no Lien has been recorded or, to
the knowledge of any Loan Party, threatened under any Environmental Law with
respect to any Real Estate of the Loan Parties, except to the extent such Lien,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(e) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Estate Disclosure
Requirements or any other applicable Environmental Law, except for any
requirement the noncompliance with which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(f) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
would reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements.

Each Loan Party is in compliance with all Applicable Law and all Material
Indebtedness, and no event of default has occurred and is continuing thereunder,
except in each case where the failure to comply or the existence of a default,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. Without limiting the generality of the foregoing,
each Loan Party has obtained all permits, licenses and other authorizations
which are required with respect to the ownership and operations of its business,
except where the failure to obtain such permits, licenses or other
authorizations, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Loan Party is in compliance
with all terms and conditions of all such permits, licenses, orders and
authorizations, except

 

98



--------------------------------------------------------------------------------

where the failure to comply with such terms or conditions, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.08 Investment Company Status.

No Loan Party is an “investment company” as defined in, and subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.09 Taxes.

Each Loan Party has timely filed or caused to be filed all tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings, for which such Loan Party has set aside
on its books adequate reserves in accordance with GAAP, and as to which no Lien
has arisen or (b) to the extent that the failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10 ERISA.

The Loan Parties and their ERISA Affiliates are in compliance with the
applicable provisions of ERISA and the Code with respect to each Plan except as
would not reasonably be expected to result in a Material Adverse Effect. Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service and nothing
has occurred subsequent to the issuance of such determination letter which would
cause such Plan to lose its qualified status. Since the Effective Date, no ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, would reasonably be expected to result in a Material Adverse Effect,
except as set forth on Schedule 3.10. The present value of all accumulated
benefit obligations under each Plan subject to ERISA (based on the assumptions
used for purposes of the most recent actuarial report prepared by such Plan’s
actuaries) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such Plan
by an amount that would reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.11 Disclosure.

None of the reports, financial statements, certificates or other information
(other than any projections, pro formas, budgets and general market information)
concerning the Loan Parties furnished by or on at the direction of any Loan
Party to any Credit Party in connection with the negotiation of this Agreement
or any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished), when taken as a whole,
contains, as of the date furnished, any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
in light of the circumstances under which such statements were made.

SECTION 3.12 Subsidiaries.

 

99



--------------------------------------------------------------------------------

(a) Schedule 3.12 sets forth the name of, and the ownership interest of each
Loan Party in, each Subsidiary as of the Effective Date; there is no other
Capital Stock of any class outstanding as of the Effective Date. To the
knowledge of the Loan Parties, all such shares of Capital Stock as of the
Effective Date are validly issued, fully paid, and, with respect to corporate
shares, non-assessable.

(b) No Loan Party is party to any joint venture or similar agreement as of the
Effective Date.

SECTION 3.13 Insurance.

Schedule 3.13 sets forth a description of all business interruption, general
liability, directors and officers liability, comprehensive, casualty and other
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date. Each insurance policy listed on Schedule 3.13 is in full force and effect
as of the Effective Date and all premiums in respect thereof that are due and
payable as of the Effective Date have been paid and such insurance is in such
amounts and covering such risks and liabilities (and with such deductibles,
retentions and exclusions) as are in accordance with normal and prudent industry
practice. As of the Effective Date, none of the Parent or any of its
Subsidiaries (a) has received notice from any insurer (or any agent thereof)
that substantial capital improvements or other substantial expenditures will
have to be made in order to continue such insurance or (b) has any reason to
believe that it will not be able to renew its existing coverage as and when such
coverage expires or to obtain similar coverage from similar insurers at a
substantially similar cost.

SECTION 3.14 Labor Matters.

As of the Effective Date, there are no strikes, lockouts or slowdowns against
any Loan Party pending or, to the actual knowledge of any Responsible Officer of
any Loan Party, threatened, except to the extent that strikes, lockouts or
slowdowns would not reasonably be expected to result in a Material Adverse
Affect. The hours worked by and payments made to employees of the Loan Parties
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters to the
extent that any such violation could reasonably be expected to have a Material
Adverse Effect. Except for Disclosed Matters and to the extent that such
liability would not reasonably be expected to have a Material Adverse Effect,
all payments due from any Loan Party, or for which any claim may be made against
any Loan Party, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 3.14,
as of the Effective Date no Loan Party is a party to or bound by any material
collective bargaining agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement. As
of the Effective Date, the consummation of the transactions contemplated by the
Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound to the extent that such would be reasonably
expected to result in a Material Adverse Effect.

SECTION 3.15 Security Documents.

 

100



--------------------------------------------------------------------------------

The Security Documents create in favor of the Collateral Agent, for the benefit
of the Collateral Agent and the other Secured Parties, a legal, valid and
enforceable security or mortgage interests in the Collateral (subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law),
and the Security Documents constitute, or will upon the filing of financing
statements or other instruments within the time periods prescribed under
Applicable Law and/or the obtaining of “control” in each case with respect to
the relevant Collateral as required under the applicable Uniform Commercial Code
or similar legislation of any jurisdiction, to the extent security interests in
such Collateral can be perfected by such filings or control, the creation of a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Loan Parties thereunder in such Collateral (to the
extent required under the Security Documents), in each case prior and superior
in right to any other Person, except for Permitted Encumbrances (x) having
priority by operation of Applicable Law on all ABL Priority Collateral, (y) in
favor of the agent under the Term Loan Financing Facility on any Term Loan
Priority Collateral or (z) in favor of the agent and/or secured parties under
any Qualifying Senior Secured Debt on any Qualifying Senior Collateral.

SECTION 3.16 Federal Reserve Regulations.

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Revolving Credit Loan or any Letter of Credit
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to buy or carry Margin Stock or to extend credit
to others for the purpose of buying or carrying Margin Stock or to refund
indebtedness originally incurred for such purpose in violation of Regulation U
or X or (ii) for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board, including
Regulation U or Regulation X.

SECTION 3.17 Solvency.

The Loan Parties, on a Consolidated basis, are Solvent. No transfer of property
is being made by any Loan Party and no obligation is being incurred by any Loan
Party in connection with the transactions contemplated by this Agreement or the
other Loan Documents with the intent to hinder, delay, or defraud either present
or future creditors of any Loan Party.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date.

The effectiveness of this Agreement is subject to the satisfaction by the Loan
Parties or the waiver of each of the following conditions precedent:

(A) The Agents (or their counsel) shall have received from each Loan Party and
the Lenders either (i) a counterpart of this Agreement and all other Loan
Documents signed on behalf of each such party or (ii)

 

101



--------------------------------------------------------------------------------

written evidence satisfactory to the Agents (which may include telecopy
transmission or electronic pdf copy of a signed signature page of this
Agreement) that each such party has signed a counterpart of this Agreement and
all other Loan Documents.

(B) The Agents shall have received a written opinion (addressed to each Agent
and the Lenders and dated the Effective Date) of Kirkland & Ellis LLP, counsel
for the Loan Parties, covering such matters relating to the Loan Parties, the
Loan Documents or the transactions contemplated thereby as the Agents shall
reasonably request. The Loan Parties hereby request such counsel to deliver such
opinions.

(C) The Agents shall have received Charter Documents and such other documents
and certificates as the Agents or their counsel may reasonably request relating
to the organization and existence of each Loan Party, the authorization of the
transactions contemplated by the Loan Documents and any other legal matters
relating to the Loan Parties, the Loan Documents or the transactions
contemplated thereby, all in form and substance reasonably satisfactory to the
Agents and their counsel.

(D) The Administrative Agent shall have received a Borrowing Base Certificate
dated the Effective Date, relating to the Fiscal Month ended on July 30, 2011,
and executed by a Financial Officer of the Lead Borrower.

(E) The Agents shall have received a certificate, reasonably satisfactory in
form and substance to the Agents, certifying that, after giving effect to the
consummation of the transactions contemplated under this Agreement and the other
Loan Documents as of the Effective Date, no Default or Event of Default exists
and the Loan Parties, taken as a whole, are Solvent.

(F) All necessary governmental and shareholder consents and approvals to the
transactions contemplated hereby shall have been obtained except for those that,
individually or in the aggregate, would not and would not reasonably be expected
to have, a Material Adverse Effect.

(G) No Material Adverse Effect shall have occurred since January 29, 2011.

(H) All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects, other than representations
and warranties that relate solely to an earlier date, and other than
representations and warranties which are qualified by “materiality” or “Material
Adverse Effect”, each of which shall be true and correct in all respects.

 

102



--------------------------------------------------------------------------------

(I) There shall not be any other Material Indebtedness of the Loan Parties
outstanding immediately after the Effective Date other than (i) the Senior
Notes, (ii) the Term Loan Financing Facility, (iii) this Agreement, and
(iv) Permitted Indebtedness.

(J) The Administrative Agent shall have received (i) updated financial
projections of the Loan Parties for the period from January 30, 2011 through
January 30, 2016, on a monthly basis for the first twelve (12) months following
January 29, 2011, and on an annual basis thereafter, and (ii) a monthly
Availability model for the first twelve (12) months following the Effective
Date, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

(K) The Collateral Agent shall have received results of searches or other
evidence reasonably satisfactory to the Collateral Agent (in each case dated as
of a date reasonably satisfactory to the Collateral Agent) indicating the
absence of Liens on the assets of the Loan Parties, except for Permitted
Encumbrances and Liens for which termination statements and releases or
subordination agreements are being tendered on the Effective Date.

(L) The Agents shall have received, and be reasonably satisfied with, evidence
of the Loan Parties’ insurance, together with such endorsements as are required
by the Loan Documents.

(M) The Agents shall be reasonably satisfied that all fees due at or immediately
after the Effective Date and all Credit Party Expenses incurred in connection
with the establishment of the credit facility contemplated hereby (including the
reasonable fees and expenses of counsel to the Agents), shall be paid in full,
and all interest, fees and other charges due and owing under the Existing
Agreement shall be paid through the Effective Date; provided that, to the extent
such fees and other charges must be documented under the Existing Credit
Agreement, the Agents shall provide the Lead Borrower with a copy of such
documentation no later than five (5) days prior to the Effective Date.

(N) After giving effect to this Agreement and the transactions contemplated
hereby, no Default or Event of Default shall be continuing.

(O) After giving effect to this Agreement and the transactions contemplated
hereby, Availability shall be not less than $225,000,000.

(P) The Collateral Agent shall have received the Security Documents and
certificates evidencing any stock being pledged thereunder, together with
undated stock powers executed in blank, each duly executed by the applicable
Loan Parties.

 

103



--------------------------------------------------------------------------------

(Q) The Collateral Agent shall have received (i) all documents and instruments,
including Uniform Commercial Code financing statements, required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create or perfect in the United States the first priority Liens intended to
be created under the Loan Documents and all such documents and instruments shall
have been so filed, registered or recorded to the satisfaction of the Collateral
Agent and (ii) the Credit Card Notifications, and Blocked Account Agreements
required pursuant to SECTION 2.18 hereof.

(R) There shall have been delivered to the Agents and the Arrangers all
documentation and other information requested by them that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act (as defined in SECTION 9.16
below).

(S) To the extent not otherwise set forth in this SECTION 4.01, there shall have
been delivered to the Agents each of the instruments, agreements, opinions,
certificates and other documents identified on the closing agenda attached
hereto as Exhibit K.

SECTION 4.02 Conditions Precedent to Each Revolving Credit Loan and Each Letter
of Credit.

The obligation of the Lenders to make each Revolving Credit Loan and of the
Issuing Banks to issue each Letter of Credit after the Effective Date is also
subject to the satisfaction by the Loan Parties or the waiver of each of the
following conditions precedent:

(A) The Administrative Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by Article II, and in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank shall
have received notice with respect thereto in accordance with SECTION 2.13.

(B) All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of each Letter of Credit hereunder with the same
effect as if made on and as of such date, other than representations and
warranties that relate solely to an earlier date, and other than representations
and warranties which are qualified by “materiality” or “Material Adverse
Effect”, each of which shall be true and correct in all respects.

(C) On the date of each Borrowing hereunder and the issuance of each Letter of
Credit and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing.

 

104



--------------------------------------------------------------------------------

The request by the Lead Borrower for, and the acceptance by any Borrower of,
each extension of credit hereunder shall be deemed to be a representation and
warranty by the Loan Parties that the conditions specified in this SECTION 4.02
have been satisfied at that time and that after giving effect to such extension
of credit the Borrowers shall continue to be in compliance with the Borrowing
Base. The conditions set forth in this SECTION 4.02 are for the sole benefit of
the Administrative Agent and each other Credit Party and may be waived by the
Administrative Agent, in whole or in part, without prejudice to the rights of
the Administrative Agent or any other Credit Party.

ARTICLE V

Affirmative Covenants

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Revolving Credit Loan and all fees and other Obligations
(other than contingent indemnity obligations with respect to then unasserted
claims and the Other Liabilities) shall have been paid in full, (iii) all
Letters of Credit shall have expired or terminated (or been cash collateralized
in a manner reasonably satisfactory to the applicable Issuing Bank) and (iv) all
Letter of Credit Outstandings have been reduced to zero (or cash collateralized
in a manner reasonably satisfactory to the applicable Issuing Bank), each Loan
Party covenants and agrees with the Credit Parties that:

SECTION 5.01 Financial Statements and Other Information.

The Lead Borrower will furnish to the Administrative Agent:

(A) Within ninety (90) days after the end of each Fiscal Year of Holdings, the
Consolidated balance sheet and related statements of operations, and
Consolidated statements of cash flows as of the end of and for such year for
Holdings and its Subsidiaries, setting forth in comparative form, the
Consolidated figures for the previous Fiscal Year and the figures as set forth
in the projections delivered pursuant to SECTION 5.01(E), all audited and
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without a
qualification or exception as to the scope of such audit (provided that such a
qualification or exception may be included for any period ending within the
twelve (12) month period preceding the maturity of the Obligations to the extent
that such qualification or exception is solely the result of the Obligations
(or, if the Maturity Date of the Obligations or a portion thereof is extended
pursuant to SECTION 2.27 hereof, the Indebtedness under the Term Loan Financing
Facility) being reported as short term Indebtedness)), except for the
aforementioned projections, to the effect that such Consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the applicable Loan Parties and their Subsidiaries on a
Consolidated basis in accordance with GAAP;

 

105



--------------------------------------------------------------------------------

(B) Within forty-five (45) days after the end of each Fiscal Quarter of
Holdings, excluding the last Fiscal Quarter of each Fiscal Year of Holdings, the
Consolidated balance sheet and related statements of operations, and
Consolidated statements of cash flows for Holdings and its Subsidiaries as of
the end of and for such Fiscal Quarter and the elapsed portion of the Fiscal
Year, setting forth in each case, in comparative form the Consolidated figures
for the previous Fiscal Year and the figures as set forth in the projections
delivered pursuant to SECTION 5.01(e), all such Consolidated figures certified
by one of the Lead Borrower’s Financial Officers as fairly presenting in all
material respects the financial condition and results of operations of the Loan
Parties and their Subsidiaries on a Consolidated basis in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes;

(C) within thirty (30) days after the end of each Fiscal Month of Holdings and
its Subsidiaries, (i) internally prepared monthly operating financial reports
for Holdings and its Subsidiaries, as of the end of and for such Fiscal Month
and the elapsed portion of the Fiscal Year, all certified by one of the Lead
Borrower’s Financial Officers as, to such officer’s knowledge, presenting in all
material respects the financial condition and results of operations of the Loan
Parties and their Subsidiaries on a Consolidated basis, and (ii) such reports as
are prepared by the Loan Parties’ management for their own use, including the
Consolidated balance sheet and related statements of operations, and
Consolidated statements of cash flows for Holdings and its Subsidiaries, as of
the end of and for such Fiscal Month and the elapsed portion of the Fiscal Year,
setting forth in each case, in comparative form the Consolidated figures for the
previous Fiscal Year and the figures as set forth in the projections delivered
pursuant to SECTION 5.01(E), in each case, with respect to the preceding clauses
(i) and (ii), all certified by one of the Lead Borrower’s Financial Officers as
fairly presenting in all material respects the financial condition and results
of operations of the Loan Parties and their Subsidiaries on a Consolidated basis
in accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes;

(D) Concurrently with any delivery of financial statements under clause (a) or
clause (b) above, a certificate of a Financial Officer of the Lead Borrower in
the form of Exhibit H hereto (a “Compliance Certificate”) (i) certifying as to
whether a Default or Event of Default has occurred and, if a Default or Event of
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations with respect to the daily Availability for such period,
(iii) detailing all Store openings and Store closings during the immediately
preceding fiscal period, and stating the aggregate number of the Loan Parties’
Stores as of the first day of the current fiscal period, and (iv) stating
whether any change in GAAP or in the application thereof has occurred since the
date of Holdings’ most

 

106



--------------------------------------------------------------------------------

recent audited financial statements and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such Compliance Certificate;

(E) Within sixty (60) days after the commencement of each Fiscal Year of the
Loan Parties, a detailed, Consolidated budget by month for the applicable Fiscal
Year for Holdings and its Subsidiaries and including a projected Consolidated
income statement, balance sheet, and statement of cash flow, by month, and
promptly when available, any revisions to such budget resulting from any
Permitted Acquisition or Permitted Disposition or other transaction the effect
of which would reasonably be expected to change the projected Consolidated
EBITDA of the Loan Parties in the subsequent Fiscal Year by 20% or more;

(F) On the 10th Business Day of each Fiscal Month (or more frequently as the
Borrowers may elect), a certificate in the form of Exhibit J (a “Borrowing Base
Certificate”) showing the Borrowing Base as of the close of business on the
immediately preceding Fiscal Month (or in the case of a voluntary delivery of a
Borrowing Base Certificate at the election of the Borrowers, a subsequent date),
each Borrowing Base Certificate to be certified as complete and correct in all
material respects on behalf of the Lead Borrower by a Financial Officer of the
Lead Borrower, provided that if Availability is at any time less than the
greater of (i) fifteen (15%) percent of the Loan Cap and (ii) $65,000,000, in
each case for five (5) consecutive Business Days, such Borrowing Base
Certificate shall be furnished on Wednesday of each week (or, if Wednesday is
not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday;

(G) Promptly after the same become publicly available, copies of (i) all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party with the SEC, and (ii) SEC Forms 10K and 10Q for the Parent
and/or Holdings (for so long as the Parent and/or Holdings is subject to the
reporting requirements under the Securities Exchange Act of 1934, as amended);

(H) Promptly upon receipt thereof, copies of all material reports submitted to
any Loan Party by independent certified public accountants in connection with
each annual or special audit of the books of the Loan Parties or any of their
Subsidiaries made by such accountants, including any management letter
commenting on the Loan Parties’ internal controls submitted by such accountants
to management in connection with their annual audit;

(I) Reserved;

 

107



--------------------------------------------------------------------------------

(J) Prior to the occurrence of a Cash Dominion Event, a detailed summary of the
Net Proceeds received from any Prepayment Event resulting in Net Proceeds in
excess of $5,000,000, and after the occurrence of a Cash Dominion Event, a
detailed summary of all Net Proceeds received from any Prepayment Event, in each
case within five (5) Business Days after receipt of such Net Proceeds other than
from sales of Inventory in the ordinary course of business;

(K) (i) on the date of the occurrence of a Covenant Compliance Event, a
certificate of a Financial Officer of the Lead Borrower substantially in the
form of Exhibit I hereto, setting forth reasonably detailed calculations of the
Consolidated Fixed Charge Coverage Ratio for the immediately preceding Fiscal
Month for which financial statements have been delivered or have been required
to be delivered pursuant to SECTION 5.01(c) above, and (ii) thereafter, as long
as the Consolidated Fixed Charge Coverage Ratio is required to be tested under
SECTION 6.10, within thirty (30) days after the end of each Fiscal Month, a
certificate of a Financial Officer of the Lead Borrower substantially in the
form of Exhibit I hereto setting forth reasonably detailed calculations of the
Consolidated Fixed Charge Coverage Ratio for such Fiscal Month;

(L) Not later than any date on which financial statements are delivered with
respect to any period in which any Pro Forma Adjustment is made as a result of
the consummation of a Permitted Acquisition of an Acquired Entity, a Permitted
Disposition of an entity or business or a shut-down of any discontinued
operations, as the case may be, for which there shall be any Pro Forma
Adjustments, a certificate of one of the Lead Borrower’s Responsible Officers
setting forth the amount of such Pro Forma Adjustments and, in reasonable
detail, the calculations and basis therefor; and

(M) Promptly following any reasonable request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party as the Agents or any Lender may reasonably request (other than information
which is subject to an attorney-client privilege or would result in a breach of
a confidentiality obligation of the Loan Parties to any other Person).

Documents required to be delivered pursuant to SECTION 5.01 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on the Lead Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website (the “Informational
Website”), if any, to which each Lender and the Administrative Agent have
unrestricted access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (A) the accommodation
provided by the foregoing sentence shall not impair the right of the
Administrative Agent, or any Lender through the Administrative

 

108



--------------------------------------------------------------------------------

Agent, to request and receive from the Borrowers physical delivery of specific
financial information provided for in this SECTION 5.01 and (B) the Lead
Borrower shall give the Administrative Agent and each Lender (or if applicable,
the Administrative Agent shall give each Lender) written or electronic notice
each time any information is delivered by posting to the Informational Website.
The Credit Parties shall have no liability to any Loan Party or any Credit Party
associated with establishing and maintaining the security and confidentiality of
the Informational Website and the information posted thereto.

SECTION 5.02 Notices of Material Events.

The Lead Borrower will furnish to the Administrative Agent prompt written notice
of the occurrence of any of the following after any Responsible Officer of the
Lead Borrower obtains knowledge thereof:

(A) A Default or Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto;

(B) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Subsidiary of the Lead Borrower that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect;

(C) The occurrence of an ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
liability to the Parent, any of its Subsidiaries or any of their respective
ERISA Affiliates in excess of $25,000,000 or would reasonably be expected to
result in a Material Adverse Effect;

(D) Any development that results in a Material Adverse Effect;

(E) Any change in any Loan Party’s chief executive officer or chief financial
officer;

(F) Any material change in any Loan Party’s financial reporting practices;

(G) Any strikes, lockouts or slowdowns against any Loan Party which would
reasonably be expected to result in a Material Adverse Effect;

(H) The filing of any Lien for unpaid Taxes against any Loan Party in excess of
$5,000,000;

(I) The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants; and

 

109



--------------------------------------------------------------------------------

(J) Any casualty or other insured damage to any portion of the Collateral
included in the Borrowing Base in excess of $5,000,000, or the commencement of
any action or proceeding for the taking of any interest in a portion of the
Collateral included in the Borrowing Base in excess of $5,000,000 or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

The Lead Borrower will furnish to the Agents prompt written notice of any change
in: (a) any Loan Party’s name; (b) the location of any Loan Party’s chief
executive office or its principal place of business; (c) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation; or
(d) any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state of organization. The Loan
Parties agree not to effect or permit any change referred to in the preceding
sentence unless all filings, publications and registrations, have been made (or
will be made in a timely fashion) under the Uniform Commercial Code or other
Applicable Law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected first
priority security interest to the extent required under the Security Documents
(subject only to Permitted Encumbrances having priority by operation of
Applicable Law, in favor of the Term Loan Collateral Agent on any Term Loan
Priority Collateral or in favor of the agent under the Qualifying Senior Secured
Debt on any Qualifying Senior Collateral) in all the Collateral for its own
benefit and the benefit of the other Secured Parties.

SECTION 5.04 Existence; Conduct of Business.

Each Loan Party will do all things necessary to comply with its Charter
Documents in all material respects, and to obtain, preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided,
however, that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under SECTION 6.03 or SECTION 6.05.

SECTION 5.05 Payment of Obligations.

Each Loan Party will pay its Taxes before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and such Loan Party or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (b) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (c) the
failure to make payment, individually or in the aggregate, would not reasonably
be expected to

 

110



--------------------------------------------------------------------------------

result in a Material Adverse Effect. The provisions of this paragraph shall not
limit or restrict the ability of the Agents to establish any Reserve for any
unpaid Tax liabilities.

SECTION 5.06 Maintenance of Properties.

Each Loan Party will keep and maintain all tangible property material to the
conduct of its business in substantially the same condition as of the Effective
Date (ordinary wear and tear, casualty loss and condemnation excepted), except
(a) where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect and (b) for Store closings and Permitted Dispositions
permitted hereunder. Each Loan Party will use commercially reasonable efforts to
prosecute, maintain, and enforce the Intellectual Property, except to the extent
such Intellectual Property is no longer used or deemed by such Loan Party in its
reasonable business judgment to be useful in the conduct of the business of the
Loan Parties.

SECTION 5.07 Insurance.

(a) Each Loan Party shall (i) maintain insurance with financially sound and
reputable insurers (or, to the extent consistent with business practices in
effect on the Effective Date, a program of self-insurance) on such of its
property and in at least such amounts and against at least such risks as is
consistent with business practices in effect on the Effective Date or as
otherwise determined by the Responsible Officers of the Loan Parties acting
reasonably in their business judgment, including public liability insurance
against claims for personal injury or death occurring upon, in or about or in
connection with the use of any properties owned, occupied or controlled by it
(including the insurance required pursuant to the Security Documents);
(ii) maintain such other insurance as may be required by law; and (iii) furnish
to the Agents, upon written request, full information as to the insurance
carried.

(b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Agents, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Loan Parties under
the policies directly to the Administrative Agent, (ii) a provision to the
effect that none of the Loan Parties, Credit Parties (in their capacity as such)
or any other Affiliate of a Loan Party shall be a co-insurer (the foregoing not
being deemed to limit the amount of self-insured retention or deductibles under
such policies, which self-insured retention or deductibles shall be consistent
with business practices in effect on the Effective Date or as otherwise
determined by the Responsible Officers of the Loan Parties acting reasonably in
their business judgment), and (iii) such other provisions as the Administrative
Agent may reasonably require from time to time to protect the interests of the
Secured Parties. Commercial general liability policies shall be endorsed to name
the Administrative Agent as an additional insured. Business interruption
policies shall name the Administrative Agent as a loss payee and shall be
endorsed or amended to include (i) a provision that, after the occurrence and
during the continuance of a Cash Dominion Event and notice from the
Administrative Agent to the insurer, the insurer shall pay all proceeds of such
business interruption policies otherwise payable to the Loan Parties under the
policies

 

111



--------------------------------------------------------------------------------

directly to the Administrative Agent, (ii) a provision to the effect that none
of the Loan Parties, Secured Parties (in their capacity as such) or any other
Affiliate of a Loan Party shall be a co-insurer and (iii) such other provisions
to the endorsement as the Administrative Agent may reasonably require from time
to time to protect the interests of the Secured Parties. Each such casualty or
liability policy referred to in this SECTION 5.07(b) shall also provide that it
shall not be canceled, modified in any manner that would cause this SECTION 5.07
to be violated, or not renewed (i) by reason of nonpayment of premium except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Administrative Agent (giving the Administrative Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Administrative Agent. The Lead Borrower shall deliver to the Administrative
Agent, prior to the cancellation, modification or non-renewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent, including
an insurance binder) together with evidence satisfactory to the Administrative
Agent of payment of the premium therefor.

(c) The Agents acknowledge that the insurance policies described on Schedule
3.13 are satisfactory to them as of the Effective Date and are in compliance
with the provisions of this SECTION 5.07.

SECTION 5.08 Books and Records; Inspection and Audit Rights; Appraisals;
Accountants.

(a) Each Loan Party will keep proper books of record and account in accordance
with GAAP and in which full, true and correct entries are made of all dealings
and transactions in relation to its business and activities. Each Loan Party
will permit any representatives designated by any Agent, upon reasonable prior
notice, to visit and inspect its properties, to discuss its affairs, finances
and condition with its officers and to examine and make extracts from its books
and records, all at such reasonable times and as often as reasonably requested.

(b) Each Loan Party will from time to time upon the request of any Agent, permit
any Agent or professionals (including consultants, accountants, lawyers and
appraisers) retained by the Agents, on reasonable prior notice and during normal
business hours, to conduct appraisals and commercial finance examinations,
including, without limitation, of (i) the Borrowers’ practices in the
computation of the Borrowing Base, and (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves. Subject to the following the Loan
Parties shall pay the reasonable out-of-pocket fees and expenses of the Agents
or such professionals with respect to such evaluations and appraisals.

(i) The Agents may conduct up to one (1) commercial finance examination in each
calendar year at the Loan Parties’ expense; provided that, if Availability at
any time is less than the greater of (i) 25% of the Loan Cap and
(ii) $120,000,000, in each case for five (5) consecutive Business Days, or a
Specified Default has occurred and is continuing, the Agents may conduct up to

 

112



--------------------------------------------------------------------------------

two (2) commercial finance examinations in each calendar year, each at the Loan
Parties’ expense. Notwithstanding anything to the contrary contained herein, the
Administrative Agent (A) may undertake one additional commercial finance
examination in each calendar year at the sole expense of the Administrative
Agent, and (B) after the occurrence and during the continuance of any Specified
Default, may cause such additional commercial finance examinations to be taken
as the Agents, in their reasonable discretion, determine are necessary or
appropriate (each, at the expense of the Loan Parties).

(ii) The Agents may conduct up to one (1) appraisal of the Loan Parties’
Inventory in each calendar year at the Loan Parties’ expense; provided that, if
Availability at any time is less than the greater of (i) 25% of the Loan Cap and
(ii) $120,000,000, in each case for five (5) consecutive Business Days, or a
Specified Default has occurred and is continuing, the Agents may conduct up to
two (2) appraisals of the Loan Parties’ Inventory in each calendar year, each at
the Loan Parties’ expense. Notwithstanding anything to the contrary contained
herein, the Agents (A) may undertake one additional Inventory appraisal in each
calendar year at the sole expense of the Agents, and (B) after the occurrence
and during the continuance of any Specified Default, may cause such additional
Inventory appraisals to be taken as the Agents, in their reasonable discretion,
determine are necessary or appropriate (each, at the expense of the Loan
Parties).

(iii) The Agents may undertake appraisals of other Collateral once in each
twelve (12) calendar month period (provided that the Agents, in their reasonable
discretion, if any Specified Default exists, may cause such additional
appraisals to be taken as the Agents reasonably determine (each, at the expense
of the Loan Parties)).

(c) The Loan Parties shall at all times retain independent certified public
accountants of national standing and shall instruct such accountants to
cooperate with, and be available to, the Agents or their representatives to
discuss the annual audited statements, the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such accountants for such audited statements, as
may be raised by the Agents; subject, however, if requested by such accountants,
to the execution of an access agreement by the Agents and such accountants in
form reasonably satisfactory to each of them; provided that a representative of
the Lead Borrower shall be given the opportunity to be present all such
discussions.

(d) At its election, upon its reasonable belief that any Loan Party has breached
any representation, warranty or covenant herein relating to environmental
matters in any material respect, or in connection with the enforcement of
remedies against any Real Estate after the occurrence and during the continuance
of an Event of Default, the Collateral Agent (or any Lender, at the sole cost
and expense of such Lender) may retain an independent engineer or environmental
consultant to conduct an environmental assessment (but, prior to the occurrence
of any such Event of Default, only with respect to the subject matter of such
breach, including, as relevant to such breach, of the

 

113



--------------------------------------------------------------------------------

condition of any Real Estate or facility of any Loan Party) and/or such Loan
Party’s compliance with Environmental Law. Each Loan Party shall cooperate in
the performance of any such environmental assessment and permit any such
engineer or consultant designated by the Collateral Agent or such Lender to have
full access to each property or facility at reasonable times and after
reasonable notice to the Lead Borrower of the plans to conduct such an
environmental assessment. Environmental assessments conducted under this
paragraph shall be limited to visual inspections of the Real Estate or facility,
interviews with representatives of the Loan Parties or facility personnel, and
review of applicable records and documents pertaining to the condition of the
property or facility, its compliance with Environmental Law and any potential
Environmental Liabilities, in each case prior to the occurrence and during the
continuance of an Event of Default, to the extent relevant to the subject matter
of such breach. Except as provided above with respect to any environmental
assessment performed by any Lender that is not the Collateral Agent, all
environmental assessments conducted pursuant to this paragraph shall be at the
Loan Parties’ sole cost and expense.

SECTION 5.09 Physical Inventories.

The Loan Parties, at their own expense, shall cause not less than one
(1) physical count of Inventory to be undertaken in each twelve (12) month
period (or alternatively, periodic cycle counts) in conjunction with the
preparation of its annual audited financial statements, conducted following such
methodology as is consistent with the methodology used in the immediately
preceding Inventory (or cycle count) or as otherwise may be reasonably
satisfactory to the Agents. Following the completion of such Inventory count,
and in any event by the next date required for the delivery of a Borrowing Base
Certificate hereunder, the Borrowers shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable.

SECTION 5.10 Compliance with Laws.

Each Loan Party will comply with all Applicable Laws and the orders of any
Governmental Authority except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. Except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, each
Loan Party shall: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws; and (b) implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary to materially comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
Release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate. The Loan Parties shall notify the Administrative Agent
promptly after such Person becomes aware of any violation of or non-compliance
with any Environmental Laws or any Release on, at, in, under, above, to, from or
about any Real Estate that is reasonably likely to result in Environmental
Liabilities in excess of $1,000,000 individually or in the aggregate; and
(d) promptly forward to Administrative Agent a copy of any order, notice,
request for information or any communication or report received by such Person
in connection with any such violation or Release or any other matter that could
reasonably be expected to result in Environmental Liabilities in excess of
$1,000,000 individually or in the

 

114



--------------------------------------------------------------------------------

aggregate in each case whether or not any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter.

SECTION 5.11 Use of Proceeds and Letters of Credit.

The proceeds of Revolving Credit Loans made hereunder and of Letters of Credit
issued hereunder will be used only (a) to finance the acquisition of working
capital assets of the Borrowers and their Subsidiaries, including the purchase
of inventory and equipment, in each case in the ordinary course of business,
(b) to finance Capital Expenditures of the Borrowers and their Subsidiaries,
(c) to finance Permitted Acquisitions, and (d) for general corporate purposes,
including the repayment of Indebtedness (including the Senior Notes and the Term
Loan Financing Facility), the making of Restricted Payments, and the making of
Investments, all to the extent permitted in this Agreement. No part of the
proceeds of any Revolving Credit Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the Board, including Regulations U and X.

SECTION 5.12 Additional Subsidiaries.

If any Loan Party shall form or acquire a Subsidiary that is not an Excluded
Subsidiary after the Effective Date, the Lead Borrower will notify the Agents
thereof at least five (5) days prior to such Subsidiary’s becoming a Loan Party
as provided in this SECTION 5.12, and if such Subsidiary is not an Excluded
Subsidiary, will cause such Subsidiary to become a Loan Party hereunder and
under each applicable Security Document in the manner provided therein
(including furnishing to the Lenders such information as the Lenders may
reasonably request to complete “know your customer” requirements) within ten
(10) Business Days after such Subsidiary is formed or acquired and promptly take
such actions to create and perfect Liens on such Subsidiary’s assets to secure
the Obligations as the Agents shall reasonably request. If any shares of Capital
Stock or Indebtedness of such Subsidiary are owned by or on behalf of any Loan
Party, the Lead Borrower will cause such shares and promissory notes evidencing
such Indebtedness to be pledged to secure the Obligations within ten
(10) Business Days after such Subsidiary is formed or acquired (except that, if
such Subsidiary is a Foreign Subsidiary or a Subsidiary in which substantially
all of its assets consist of the Capital Stock of one or more Foreign
Subsidiaries, shares of Capital Stock of such Subsidiary to be pledged may be
limited to 65% of the outstanding shares of Capital Stock of such Subsidiary).

SECTION 5.13 Further Assurances.

(a) Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent or
the Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect in
the United States the Liens created or intended to be created by the Security
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties, and in each case to the extent required under the Security
Documents.

 

115



--------------------------------------------------------------------------------

(b) Upon the request of the Collateral Agent, each Loan Party shall use
commercially reasonable efforts to cause each of its customs brokers to deliver
an agreement (including, without limitation, a Customs Broker Agreement) to the
Collateral Agent covering such matters and in such form as the Collateral Agent
may reasonably require. In the event Inventory is in the possession or control
of a customs broker that has not delivered an agreement as required by the
preceding sentence, such Inventory shall not be considered Eligible In-Transit
Inventory hereunder.

ARTICLE VI

Negative Covenants

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Revolving Credit Loan and all fees and other Obligations
(other than contingent indemnity obligations with respect to then unasserted
claims and the Other Liabilities) shall have been paid in full, (iii) all
Letters of Credit shall have expired or terminated (or been cash collateralized
in a manner reasonably satisfactory to the applicable Issuing Bank) and (iv) all
Letter of Credit Outstandings have been reduced to zero (or cash collateralized
in a manner reasonably satisfactory to the applicable Issuing Bank), each Loan
Party covenants and agrees with the Credit Parties that:

SECTION 6.01 Indebtedness and Other Obligations.

No Loan Party will create, incur, assume or permit to exist any Indebtedness,
except Permitted Indebtedness.

SECTION 6.02 Liens.

No Loan Party will create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except Permitted
Encumbrances.

SECTION 6.03 Fundamental Changes

(a) No Loan Party will merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing or would arise therefrom, (i) any Subsidiary may liquidate, dissolve,
consolidate, or merge into a Loan Party in a transaction in which a Loan Party
is the surviving corporation, (ii) any Subsidiary that is not a Loan Party may
liquidate, dissolve, consolidate, or merge into any Subsidiary that is not a
Loan Party, (iii) any Loan Party may merge with or into any other Loan Party,
provided that in any merger involving the Lead Borrower, the Lead Borrower shall
be the surviving entity, and (iv) Permitted Acquisitions and transactions
permitted pursuant to SECTION 6.05 may be consummated in the form of a merger or
consolidation, as long as, in the event of a Permitted Acquisition, a Loan Party
is the surviving Person, provided that any such merger involving a Person that
is not a wholly owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by SECTION 6.04.

 

116



--------------------------------------------------------------------------------

(b) No Loan Party will engage, to any material extent, in any business other
than businesses of the type conducted by such Loan Party on the Effective Date
and businesses reasonably related thereto and those supportive, complementary or
ancillary thereto.

SECTION 6.04 Investments, Revolving Credit Loans, Advances, Guarantees and
Acquisitions.

No Loan Party will make or permit to exist any Investment, except Permitted
Investments.

SECTION 6.05 Asset Sales.

No Loan Party will sell, transfer, lease (as lessor), license (as licensor),
abandon or otherwise voluntarily dispose of any asset, including any Capital
Stock of another Person, except sales of Inventory and the use of cash or cash
equivalents in the ordinary course of business, transactions permitted by
SECTION 6.03 and Permitted Dispositions and the making of Permitted Investments
(to the extent such Investment would involve a sale, transfer or disposition of
any assets).

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that

(i) Any Loan Party or any Subsidiary of a Loan Party may declare and pay cash
dividends or make other distributions of property to a Loan Party; provided that
any such Restricted Payments made to Holdings or the Parent under this clause
(i) shall be used (w) to pay general corporate and overhead expenses incurred by
Holdings or the Parent in the ordinary course of business, or the amount of any
indemnification claims made by any director or officer of Holdings or the
Parent, (x) to pay franchise taxes and other fees, taxes and expenses required
to maintain the corporate existence of Holdings or the Parent, (y) to pay taxes
that are due and payable by the Parent as the parent of a consolidated group
that includes Parent and its Subsidiaries, and (z) to make other Restricted
Payments to Holdings or the Parent as permitted pursuant to this
Section 6.06(a);

(ii) The Loan Parties may make Restricted Payments for the purpose of paying
amounts owing under the Advisory Agreement, to the extent permitted under
SECTION 6.07;

(iii) The Loan Parties may make Restricted Payments consisting of Permitted
Dispositions of the type described, and subject to the limitations contained, in
the definition thereof;

(iv) The Loan Parties may make Restricted Payments constituting repurchases of
equity interests in the Parent or any Subsidiary in connection with the exercise
of stock options or warrants if such equity interests represent a portion of the
exercise price of such option or warrants, provided that Restricted

 

117



--------------------------------------------------------------------------------

Payments made pursuant to this clause (v) shall not exceed $5,000,000 in any
Fiscal Year of the Parent;

(v) The Loan Parties may declare, pay and/or make the 2011 Dividend;

(vi) The Loan Parties may make other Restricted Payments with the proceeds of
any equity securities issued or capital contributions received by any Loan Party
or any Subsidiary; and

(vii) The Loan Parties may make other Restricted Payments if the Payment
Conditions are satisfied (provided that, for the purposes of this clause
(a)(vii), the Fixed Charge Coverage Ratio requirement set forth in the
definition of “Payment Conditions” shall be 1.1:1.0).

(b) No Loan Party will make or agree to pay or make any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness, except

(i) payments in Capital Stock (as long as no Change in Control would result
therefrom) and payments of interest in-kind of the Loan Parties and their
Subsidiaries;

(ii) payments of principal and interest in respect of any Subordinated
Indebtedness (subject to applicable subordination provisions relating thereto);

(iii) (A) payments of principal (including mandatory prepayments) and interest
as and when due in respect of any Permitted Indebtedness (other than
Subordinated Indebtedness) and (B) as long as the Payment Conditions are
satisfied, prepayments of Permitted Indebtedness (other than the Senior Notes,
the Term Loan Financing Facility, Indebtedness due to the Sponsor or any of its
Affiliates (other than Indebtedness due to any of the Loan Parties or their
Subsidiaries) or Subordinated Indebtedness);

(iv) prepayment in whole or in part of the Senior Notes, the Term Loan Financing
Facility or any other Permitted Indebtedness in an amount not to exceed
$600,000,000 in the aggregate with the proceeds of any equity securities issued
or capital contributions received by any Loan Party or any Subsidiary;

(v) prepayment in whole or in part of the Senior Notes or the Term Loan
Financing Facility from any Permitted Refinancing thereof or any refinancing
with the proceeds of Qualifying Secured Debt or Qualifying Unsecured Debt;

 

118



--------------------------------------------------------------------------------

(vi) if the Payment Conditions are satisfied, prepayment in whole or in part of
the Senior Notes;

(vii) if the Term Payment Availability Conditions are satisfied, prepayment in
whole or in part of the Term Loan Financing Facility;

(viii) if the Payment Conditions are satisfied, payments or other distributions
in an amount not to exceed the then Available Amount (as defined in the Term
Loan Agreement in effect as of the date hereof);

(ix) as long as no Specified Default then exists or would arise therefrom,
payments of interest only on account of Permitted Indebtedness due to the
Sponsors or Sponsor Related Parties, stockholders and/or Affiliates (subject to
applicable subordination provisions relating thereto);

(x) payments either of (A) cash to shareholders, or (B) principal and interest
in respect of notes issued to stockholders, in each case, in connection with the
repurchase of shares of Capital Stock of the Parent owned by such shareholder,
provided that such payments shall not exceed $5,000,000 in the aggregate in any
Fiscal Year, provided that, in the event the entire $5,000,000 is not utilized
in any Fiscal Year, one hundred percent (100%) of such unutilized portion may be
carried forward to succeeding Fiscal Years of the Parent; and

(xi) refinancings of Indebtedness to the extent permitted under this Agreement.

SECTION 6.07 Transactions with Affiliates.

No Loan Party will sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions, taken as a whole, not less favorable to such Loan Party
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties not otherwise prohibited
hereunder, (c) payments due pursuant to the Advisory Agreement on account of
Advisory Fees consisting of (i) payments (but not prepayments) on account of
annual advisory fees provided that such payments may not be made if an Event of
Default under SECTIONS 7.01(a), 7.01(b), 7.01(h) or 7.01(i) has occurred and is
continuing or would arise therefrom, provided further that such fees not paid
shall accrue and be paid when the applicable Event of Default has been cured or
waived and no additional Event of Default under Sections 7.01(a), 7.01(b),
7.01(h) or 7.01(i) has occurred and is continuing or would arise as a result of
such payment, and (ii) transaction fees, provided that such payments in excess
of $1,000,000 may not be made if a Specified Default exists or would arise
therefrom, provided further that such fees in excess of $1,000,000 not paid
shall accrue and be paid when the applicable Specified Default has been cured or
waived and no additional Specified Default has occurred and is continuing or
would arise as a result of such payment, (d) payments of indemnities and
reasonable expense reimbursements under the Advisory Agreement, (e) as set forth
on Schedule 6.07, (f) payment of reasonable compensation to officers

 

119



--------------------------------------------------------------------------------

and employees for services actually rendered to any such Loan Party or any of
its Subsidiaries, (g) payment of director’s fees, expenses and indemnities,
(h) stock option, stock incentive, equity, bonus and other compensation plans of
the Loan Parties and their Subsidiaries, (i) employment contracts with officers
and management of the Loan Parties and their Subsidiaries, (j) Restricted
Payments to the extent specifically permitted under this Agreement, (k) advances
and loans to officers and employees of the Loan Parties and their Subsidiaries
to the extent specifically permitted under this Agreement, (l) Investments
consisting of notes from officers, directors and employees to purchase equity
interests to the extent specifically permitted under this Agreement,
(m) payments pursuant to the tax sharing agreements among the Loan Parties to
the extent attributable to the ownership or operations of the Parent and its
Subsidiaries, and (n) other transactions with Affiliates specifically permitted
under this Agreement (including, without limitation, sale/leaseback
transactions, Permitted Dispositions, Restricted Payments, Permitted Investments
and Indebtedness).

SECTION 6.08 Restrictive Agreements.

No Loan Party will directly or indirectly enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets in favor of the Collateral
Agent or (b) the ability of any Subsidiary thereof to pay dividends or other
distributions with respect to any shares of its Capital Stock to such Loan Party
or to make or repay loans or advances to a Loan Party or to guarantee
Indebtedness of the Loan Parties, provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by Applicable Law, by any Loan
Document, by any documents in existence on the Effective Date or under any
documents relating to joint ventures of any Loan Party to the extent that such
joint ventures are not prohibited hereunder, (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of assets or equity permitted hereunder by a Loan Party or a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
assets of the Loan Party or Subsidiary that are to be sold and such sale is
permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) of the foregoing shall not apply to customary provisions in contracts or
leases restricting the assignment or subleasing or sublicensing thereof, (v) the
foregoing shall not apply to any agreement related to Indebtedness under the
Senior Notes or the Term Loan Financing Facility, (vi) clause (a) of the
foregoing shall not apply to licenses or contracts which by the terms of such
licenses and contracts prohibit the granting of Liens on the rights contained
therein, (vii) the foregoing shall not apply to any restrictions in existence
prior to the time any such Person became a Subsidiary and not created in
contemplation of any such acquisition, and (viii) the foregoing shall not apply
to any agreement related to any Qualifying Secured Debt and Qualifying Unsecured
Debt so long as such restrictions are not materially more onerous, taken as a
whole, to the Loan Parties than the terms of this Agreement.

SECTION 6.09 Amendment of Material Documents.

No Loan Party will amend, modify or waive any of its rights under (a) its
Charter Documents, (b) the nature of the obligations under any guaranty of
recourse obligations, (c) the

 

120



--------------------------------------------------------------------------------

Advisory Agreement, or (d) any Material Indebtedness, in each case to the extent
that such amendment, modification or waiver would reasonably likely have a
Material Adverse Effect. Without limiting the foregoing, no Loan Party will
amend, modify or waive any provisions of the Term Loan Agreement if such
amendment, modification or waiver results in the Lenders receiving mandatory
prepayments in an amount less than the amount the Lenders would have received
based on the provisions of the Term Loan Agreement on the Effective Date.

SECTION 6.10 Consolidated Fixed Charge Coverage Ratio.

During the continuance of a Covenant Compliance Event, the Loan Parties shall
not permit the Consolidated Fixed Charge Coverage Ratio, tested on a trailing
twelve month basis commencing with the Fiscal Month most recently ended, to be
less than 1.0:1.0.

SECTION 6.11 Fiscal Year.

No Loan Party will change its Fiscal Year without the prior written consent of
the Agents.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default.

If any of the following events (“Events of Default”) shall occur:

(A) Any Loan Party shall fail to pay any principal of any Revolving Credit Loan
or any reimbursement obligation in respect of any Letter of Credit Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration or
otherwise;

(B) Any Loan Party shall fail to pay any interest on any Revolving Credit Loan
or any fee or any other amount (other than an amount referred to in SECTION
7.01(A), any amount payable for Cash Management Services or Other Liabilities)
as the same shall become due and payable under this Agreement or any other Loan
Document and such failure continues for five (5) Business Days;

(C) Any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, any Loan Document or any amendment or
modification thereof or waiver thereunder (including, without limitation, in any
Borrowing Base Certificate or any certificate of a Financial Officer
accompanying any financial statement) shall prove to have been incorrect in any
material respect when made or deemed made;

(D) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in (i) any Section of

 

121



--------------------------------------------------------------------------------

Article VI or (ii) SECTION 5.01(F) (after a two (2) Business Day grace period),
or (iii) in any of SECTION 2.18, SECTION 5.01(d), SECTION 5.02(A), SECTION 5.07,
SECTION 5.08(b), or SECTION 5.11 (provided that, if (A) any such Default
described in this clause (d)(iii) is of a type that can be cured within five
(5) Business Days and (B) such Default could not materially adversely impact the
Lenders’ Liens on the Collateral, such default shall not constitute an Event of
Default for five (5) Business Days after the occurrence of such Default so long
as the Loan Parties are diligently pursuing the cure of such Default);

(E) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(A), SECTION 7.01(B), SECTION 7.01(C), or SECTION
7.01(D)), and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Lead
Borrower;

(F) Any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) or (ii) any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or (iii) any event or condition occurs that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity, which default, event or condition is not being contested
in good faith; provided that the occurrence of any event of default under the
Term Loan Agreement by virtue of the breach of any financial performance
covenant contained in Section 6.10 of the Term Loan Agreement (or any other
financial performance covenant from time to time in effect under the Term Loan
Agreement and not contained in this Agreement) shall not constitute an Event of
Default until the earliest of (x) sixty (60) days after the date of such breach
(during which period such breach is not waived by the lenders under the Term
Loan Agreement or such breach is not cured pursuant to Section 7.01 of the Term
Loan Agreement), or (y) the acceleration of the obligations under the Term Loan
Agreement, or (z) the commencement of the Exercise of Any Secured Creditor
Remedies (as defined in the Intercreditor Agreement as in effect on the Closing
Date) by the Term Loan Agent and/or the Term Loan Lenders under the Term Loan
Agreement as a result of such breach;

(G) a Change in Control shall occur;

 

122



--------------------------------------------------------------------------------

(H) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(I) Any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or any other federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in SECTION 7.01(H), (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing;

(J) Except as permitted under SECTION 6.05, the determination of the Loan
Parties, whether by vote of the Loan Parties’ board of directors or otherwise
to: suspend the operation of the Loan Parties’ business in the ordinary course,
liquidate all or substantially all of the Loan Parties’ assets or Store
locations, or employ an agent or other third party to conduct any so-called
store closing, store liquidation or “Going-Out-Of-Business” sales for all or
substantially all of the Loan Parties’ Stores;

(K) One or more final judgments for the payment of money in an aggregate amount
in excess of $40,000,000 (or such lesser amount as would reasonably be expected
to result in a Material Adverse Effect) in excess of insurance coverage (or
indemnities from indemnitors reasonably satisfactory to the Agents) shall be
rendered against any Loan Party or any combination of Loan Parties and the same
shall remain undischarged for a period of forty-five (45) days during which
execution shall not be effectively stayed, satisfied or bonded or any action
shall be legally taken by a judgment creditor to attach or levy upon any
material assets of any Loan Party to enforce any such judgment;

(L) An ERISA Event (other than any ERISA Event set forth on Schedule 3.10) shall
have occurred that when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result

 

123



--------------------------------------------------------------------------------

in a liability of any Loan Party in excess of $25,000,000 or such other amount
that would reasonably be expected to result in a Material Adverse Effect and the
same shall remain undischarged for a period of thirty (30) consecutive days;

(M) Any challenge by or on behalf of any Loan Party to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto, including, without
limitation, any Loan Party (i) delivers any notice pursuant to Nevada Revised
Statutes 106.380(1) with respect to any Mortgage; (ii) delivers any notice of an
election to terminate the operation of any Mortgage as security for any
Obligation, including, without limitation, any obligation to repay any “future
advances” (as defined in Nevada Revised Statutes 106.320) of principal (as
defined in Nevada Revised Statutes 106.345), (iii) records a statement pursuant
to Nevada Revised Statutes 106.380(3), or (iv) causes any Mortgage or any
Obligation or any Credit Party to be subject to Nevada Revised Statutes
106.380(2), 106.380(3) or 106.400;

(N) Any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered materially adverse to the
Agents and the Lenders;

(O) Any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any such Collateral, with the priority required by (but subject to the
limitations set forth in) the applicable Security Document and this Agreement
except (i) as a result of the sale, release or other disposition of the
applicable Collateral in a Permitted Disposition or other transaction permitted
under the Loan Documents or, (ii) relating to an immaterial amount of Collateral
not constituting ABL Priority Collateral, or (iii) as a result of the failure of
the Collateral Agent, through its acts or omissions and through no fault of the
Loan Parties, to maintain the perfection of its Liens in accordance with
Applicable Law;

(P) The occurrence of any uninsured loss to any material portion of the
Collateral which would reasonably be expected to result in a Material Adverse
Effect;

 

124



--------------------------------------------------------------------------------

(Q) The termination of the Facility Guaranty or any other guaranty of the
Obligations (except for any release or termination permitted hereunder);

(R) The indictment of any Loan Party, under any Applicable Law where the crime
alleged would constitute a felony under Applicable Law and such indictment
remains unquashed or such legal process remains undismissed for a period of 90
days or more, unless the Administrative Agent, in its reasonable discretion,
determines that the indictment is not material; or

(S) the imposition of any stay or other order, the effect of which restrains the
conduct by the Loan Parties, taken as a whole, of their business in the ordinary
course in a manner that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Loan
Party described in SECTION 7.01(H) or SECTION 7.01(I)), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders, shall, by notice to the Lead
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
irrevocably terminate immediately; (ii) declare the Obligations owing by such
Borrowers then outstanding to be due and payable in whole, and thereupon the
principal of the Revolving Credit Loans and all other Obligations so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties to the extent permitted
by Applicable Law; or (iii) require the applicable Loan Parties to furnish cash
collateral in an amount equal to 103% of its respective Letter of Credit
Outstandings to be held and applied in accordance with SECTION 7.03. In case of
any event with respect to any Loan Party described in SECTION 7.01(H) or SECTION
7.01(I), the Commitments shall automatically and irrevocably terminate and the
principal of the Revolving Credit Loans and other Obligations owing by such
Borrower then outstanding, together with accrued interest thereon and all fees
and other obligations of the Loan Parties accrued hereunder, shall automatically
become due and payable, and the applicable Loan Parties shall furnish cash
collateral in an amount equal to 103% of their respective Letter of Credit
Outstandings to be held and applied in accordance with SECTION 7.03, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Loan Parties to the extent permitted by
Applicable Law.

SECTION 7.02 Remedies on Default.

In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, the Agents may (and at the direction of the
Required Lenders, shall) proceed to protect and enforce their rights and
remedies under this Agreement or any of the other Loan Documents by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any

 

125



--------------------------------------------------------------------------------

instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Secured Parties. No
remedy herein is intended to be exclusive of any other remedy and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.

SECTION 7.03 Application of Proceeds.

After the occurrence and during the continuance of (i) any Cash Dominion Event
or (ii) any Event of Default and acceleration of the Obligations, all proceeds
realized from any Loan Party or on account of any Collateral owned by a Loan
Party or, without limiting the foregoing, on account of any Prepayment Event,
any payments in respect of any Obligations and all proceeds of the Collateral,
shall be applied in the following order:

(a) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Agents until paid in
full;

(b) SECOND, ratably to pay any Credit Party Expenses and indemnities, and to pay
any fees then due to the Lenders, until paid in full;

(c) THIRD, to the extent not previously reimbursed by the Lenders, to payment of
that portion of the Obligations constituting principal and accrued and unpaid
interest on any Permitted Overadvances;

(d) FOURTH, ratably to pay interest accrued in respect of the Obligations (other
than as set forth in clause Third above) until paid in full;

(e) FIFTH, to pay principal due in respect of the Swingline Loans until paid in
full;

(f) SIXTH, ratably to pay principal due in respect of the Revolving Credit Loans
until paid in full;

(g) SEVENTH, to the Administrative Agent, to be held by the Administrative
Agent, for the ratable benefit of the Issuing Banks and the Lenders as cash
collateral in an amount up to 103% of the then Stated Amount of Letters of
Credit until paid in full;

(h) EIGHTH, to pay outstanding Obligations with respect to Cash Management
Services furnished to any Loan Party by the Agents;

(i) NINTH, ratably to pay any other outstanding Obligations (including any
outstanding Other Liabilities); and

(j) TENTH, to the Lead Borrower or such other Person entitled thereto under
Applicable Law.

 

126



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

SECTION 8.01 Appointment and Administration by Administrative Agent.

Each Credit Party hereby irrevocably designates Bank of America as
Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Credit Parties each hereby (a) irrevocably authorizes the
Administrative Agent (i) to enter into the Loan Documents to which it is a
party, and (ii) at its discretion, to take or refrain from taking such actions
as agent on its behalf and to exercise or refrain from exercising such powers
under the Loan Documents as are delegated by the terms hereof or thereof, as
appropriate, together with all powers reasonably incidental thereto, and
(b) agrees and consents to all of the provisions of the Security Documents. The
Administrative Agent shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall it have any
fiduciary relationship with any other Credit Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.

SECTION 8.02 Appointment of Collateral Agent.

Each Secured Party hereby irrevocably designates Bank of America as Collateral
Agent under this Agreement and the other Loan Documents. The Secured Parties
each hereby (i) irrevocably authorizes the Collateral Agent (x) to enter into
the Loan Documents to which it is a party, and (y) at its discretion, to take or
refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents as are delegated by
the terms hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto, and (ii) agrees and consents to all of the provisions of the
Security Documents. All Collateral shall be held or administered by the
Collateral Agent (or its duly-appointed agent) for its own benefit and for the
ratable benefit of the other Secured Parties. Any proceeds received by the
Collateral Agent from the foreclosure, sale, lease or other disposition of any
of the Collateral and any other proceeds received pursuant to the terms of the
Security Documents or the other Loan Documents shall be paid over to the
Administrative Agent for application as provided in this Agreement and the other
Loan Documents. The Collateral Agent shall have no duties or responsibilities
except as set forth in this Agreement and the other Loan Documents, nor shall it
have any fiduciary relationship with any other Secured Party, and no implied
covenants, responsibilities, duties, obligations, or liabilities shall be read
into the Loan Documents or otherwise exist against the Collateral Agent.

SECTION 8.03 Sharing of Excess Payments.

Except as otherwise permitted hereunder (including under SECTION 2.27 hereof),
if at any time or times any Secured Party shall receive (i) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations owing to such Secured Party arising under, or
relating to, this Agreement or the other Loan Documents, or (ii) payments from
the Administrative Agent in excess of such Secured Party’s ratable portion of
all such distributions by the Administrative Agent, such Secured Party shall
promptly (1) turn the same over to the Administrative Agent, in kind, and with
such endorsements as may be required

 

127



--------------------------------------------------------------------------------

to negotiate the same to the Administrative Agent, or in same day funds, as
applicable, for the account of all of the Secured Parties and for application to
the Obligations in accordance with the applicable provisions of this Agreement,
or (2) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Secured Parties so that such
excess payment received shall be applied ratably as among the Secured Parties in
accordance with the provisions of SECTION 2.17 or SECTION 7.03, as applicable;
provided, however, that if all or part of such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment. In no event shall the provisions of this paragraph be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Loans or participations in drawings under Letters of Credit to
any assignee or participant, other than to the Borrowers or any of their
Subsidiaries (as to which the provisions of this paragraph shall apply).

SECTION 8.04 Agreement of Applicable Lenders.

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
each Agent for and on behalf or for the benefit of all Secured Parties upon the
direction of the Applicable Lenders, and any such action shall be binding on all
Secured Parties. No amendment, modification, consent, or waiver shall be
effective except in accordance with the provisions of SECTION 9.02.

SECTION 8.05 Liability of Agents.

(a) The Agents, when acting on behalf of the Secured Parties, may execute any of
their respective duties under this Agreement or any of the other Loan Documents
by or through any of their respective officers, agents and employees, and no
Agent nor any of their respective directors, officers, agents or employees shall
be liable to any other Secured Party for any action taken or omitted to be taken
in good faith, or be responsible to any other Secured Party for the consequences
of any oversight or error of judgment, or for any loss, except to the extent of
any liability imposed by law by reason of such Agent’s own gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). No Agent nor any of their respective
directors, officers, agents and employees shall in any event be liable to any
other Secured Party for any action taken or omitted to be taken by it pursuant
to instructions received by it from the Applicable Lenders, or in reliance upon
the advice of counsel selected by it. Without limiting the foregoing no Agent,
nor any of their respective directors, officers, employees, or agents shall be:
(i) responsible to any other Secured Party for the due execution, validity,
genuineness, effectiveness, sufficiency, or enforceability of, or for any
recital, statement, warranty or representation in, this Agreement, any other
Loan Document or any related agreement, document or order; (ii) required to
ascertain or to make any inquiry concerning the performance or observance by any
Loan Party of any of the terms, conditions, covenants, or agreements of this

 

128



--------------------------------------------------------------------------------

Agreement or any of the Loan Documents; (iii) responsible to any other Secured
Party for the state or condition of any properties of the Loan Parties or any
other obligor hereunder constituting Collateral for the Obligations or any
information contained in the books or records of the Loan Parties;
(iv) responsible to any other Secured Party for the validity, enforceability,
collectibility, effectiveness or genuineness of this Agreement or any other Loan
Document or any other certificate, document or instrument furnished in
connection therewith; or (v) responsible to any other Secured Party for the
validity, priority or perfection of any Lien securing or purporting to secure
the Obligations or for the value or sufficiency of any of the Collateral.

(b) The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through their agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by them with reasonable care.

(c) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Secured Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

(d) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Secured Party. The Agents shall be fully justified in failing or refusing to
take any action under this Agreement or any other Loan Document unless they
shall first receive such advice or concurrence of the Applicable Lenders as they
deem appropriate or they shall first be indemnified to their satisfaction by the
other Secured Parties against any and all liability and expense which may be
incurred by them by reason of the taking or failing to take any such action.

SECTION 8.06 Notice of Default.

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless such Agent has actual knowledge of the same
or has received notice from a Secured Party or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that an Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Secured Parties. Upon the occurrence of an Event of
Default, the Agents shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders. Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as they shall deem

 

129



--------------------------------------------------------------------------------

advisable in the best interest of the Secured Parties. In no event shall the
Agents be required to comply with any such directions to the extent that the
Agents believe that their compliance with such directions would be unlawful.

SECTION 8.07 Credit Decisions.

Each Secured Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Secured Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents. Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Secured Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Revolving Credit Loan hereunder have been
satisfied and in taking or not taking any action under this Agreement and the
other Loan Documents.

SECTION 8.08 Reimbursement and Indemnification.

Each Secured Party (other than the Agents) agrees to (i) reimburse the Agents
for such Secured Party’s pro rata share of outstanding Obligations held by such
Secured Party (or, in the case of any Lender that has assigned its Commitments
pursuant to SECTION 9.04 hereof where the applicable assignee has not
ratably assumed such Lender’s obligations under this SECTION 8.08 with respect
to acts or omissions that occurred prior to such assignment, such assigning
Lender’s Commitment Percentage prior to such assignment) of (x) any expenses and
fees incurred by any Agent for the benefit of Secured Parties under this
Agreement and any of the other Loan Documents, including, without limitation,
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Secured Parties, and any other expense incurred in connection
with the operations or enforcement thereof not reimbursed by the Loan Parties,
and (y) any expenses of any Agent incurred for the benefit of the Secured
Parties that the Loan Parties have agreed to reimburse pursuant to this
Agreement or any other Loan Document and have failed to so reimburse, and
(ii) indemnify and hold harmless each Agent and any of their respective
directors, officers, employees, or agents, on demand, in the amount of such
Secured Party’s Commitment Percentage (or, in the case of any Lender that has
assigned its Commitments pursuant to SECTION 9.04 hereof where the applicable
assignee has not ratably assumed such Lender’s obligations under this SECTION
8.08 with respect to acts or omissions that occurred prior to such assignment,
such assigning Lender’s Commitment Percentage prior to such assignment), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against it
or any Secured Party in any way relating to or arising out of this Agreement or
any of the other Loan Documents or any action taken or omitted by it or any of
them under this Agreement or any of the other Loan Documents to the extent not
reimbursed by the Loan Parties, including, without limitation, costs of any suit
initiated by each Agent against any Secured Party (except such as shall have
been determined by a court of competent jurisdiction or another independent
tribunal having jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or

 

130



--------------------------------------------------------------------------------

willful misconduct of such Agent); provided, however, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Secured Party in its
capacity as such. The provisions of this SECTION 8.08 shall survive the
repayment of the Obligations and the termination of the Commitments and, in the
case of any Lender that has assigned its Commitments pursuant to SECTION 9.04
hereof where the applicable assignee has not ratably assumed such Lender’s
obligations under this SECTION 8.08 with respect to acts or omissions that
occurred prior to such assignment, with respect to events which have occurred
prior to any such assignment.

SECTION 8.09 Rights of Agents.

It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be party,
and engage in other transactions with the Loan Parties, as though they were not
the Agents. Each Agent and their respective Affiliates may accept deposits from,
lend money to, and generally engage in any kind of commercial or investment
banking, trust, advisory or other business with the Loan Parties and their
Affiliates as if it were not an Agent thereunder.

SECTION 8.10 Notice of Transfer.

The Administrative Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in SECTION 9.04.

SECTION 8.11 Successor Agents.

Any Agent may resign at any time by giving thirty (30) Business Days’ written
notice thereof to the other Secured Parties and the Lead Borrower. Upon any such
resignation of an Agent, the Required Lenders shall have the right to appoint a
successor Agent, which, so long as there is no Specified Default, shall be
reasonably satisfactory to the Lead Borrower (whose consent in any event shall
not be unreasonably withheld or delayed). If no successor Agent shall have been
so appointed by the Required Lenders and/or none shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation, the retiring Agent may, on behalf of the other Secured Parties,
appoint a successor Agent which shall be a commercial bank (or affiliate
thereof) organized under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of a least
$1,000,000,000, or capable of complying with all of the duties of such Agent
hereunder (in the opinion of the retiring Agent and as certified to the other
Secured Parties in writing by such successor Agent) which, so long as there is
no Specified Default, shall be reasonably satisfactory to the Lead Borrower
(whose consent shall not in any event be unreasonably withheld or delayed). Upon
the acceptance of any appointment as Agent by a successor Agent, such successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation hereunder as

 

131



--------------------------------------------------------------------------------

such Agent, the provisions of this Article VIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was such Agent under
this Agreement.

SECTION 8.12 Relation Among the Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.

SECTION 8.13 Reports and Financial Statements.

By signing this Agreement, each Lender:

(A) agrees to furnish the Administrative Agent (i) prompt written notice upon
the entering into of any leasing arrangement constituting a Bank Product and
(ii) after the occurrence and during the continuance of a Cash Dominion Event
(and thereafter at such frequency as the Administrative Agent may reasonably
request) with a summary of all Other Liabilities due or to become due to such
Lender or its Affiliates;

(B) is deemed to have requested that the Agents furnish such Lender, promptly
after they become available, copies of all financial statements required to be
delivered by the Lead Borrower under SECTIONS 5.01(a) through and including
5.01(f), and all commercial finance examinations and appraisals of the
Collateral received by the Agents (collectively, the “Reports”) (and the Agents
agree to furnish such Reports promptly to the Lenders, which Reports may be
furnished in accordance with the final paragraph of SECTION 5.01);

(C) expressly agrees and acknowledges that no Agent makes any representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

(D) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(E) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

(F) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold each Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender

 

132



--------------------------------------------------------------------------------

may reach or draw from any Report in connection with any Credit Extensions that
the indemnifying Lender has made or may make to the Borrowers, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a Revolving Credit Loan or Revolving Credit Loans of the Borrowers; and
(ii) to pay and protect, and indemnify, defend, and hold each Agent and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender in violation of the terms hereof.

SECTION 8.14 Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Secured Parties, in
assets which, in accordance with Article 9 of the UCC or any other Applicable
Law of the United States of America can be perfected only by possession. Should
any Secured Party (other than an Agent) obtain possession of any such
Collateral, such Secured Party shall notify the Collateral Agent thereof, and,
promptly upon the Collateral Agent’s request therefor shall deliver such
Collateral to the Collateral Agent, or otherwise deal with such Collateral in
accordance with the Collateral Agent’s instructions.

SECTION 8.15 Delinquent Lender.

(a) If for any reason any Lender (i) shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Commitment Percentage of any
Revolving Credit Loans, expenses or setoff or purchase its Commitment Percentage
of a participation interest in the Swingline Loans or Letter of Credit
Outstandings and such failure is not cured within one (1) Business Day of
receipt from the Administrative Agent of written notice thereof, (ii) shall
fail, within three (3) Business Days after a written request by the
Administrative Agent (a copy of which was sent to the Lead Borrower), to confirm
that it will comply with the terms of this Agreement relating to its Commitments
or (iii) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding (each, a “Delinquent Lender”), then, in addition to the
rights and remedies that may be available to the other Secured Parties, the Loan
Parties or any other party at law or in equity, and not at limitation thereof,
(i) such Delinquent Lender’s right to participate in the administration of, or
decision-making rights related to, the Revolving Credit Loans, this Agreement or
the other Loan Documents shall be suspended during the pendency of such failure
or refusal, (ii) a Delinquent Lender shall be deemed to have assigned any and
all payments due to it from the Loan Parties, whether on account of outstanding
Revolving Credit Loans, interest, fees or otherwise, to the remaining
non-Delinquent Lenders for application to, and reduction of, their proportionate
shares of all outstanding Obligations until, as a result of application of such
assigned payments the Lenders’ respective Commitment Percentages of all
outstanding Obligations (other than Other

 

133



--------------------------------------------------------------------------------

Liabilities) shall have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency, and (iii) at the option of the Administrative Agent or the Lead
Borrower (with the consent of the Administrative Agent, such consent not to be
unreasonably withheld or delayed), any amounts payable to such Delinquent Lender
hereunder (whether on account of principal, interest, fees or otherwise) shall,
in lieu of being distributed to such Delinquent Lender, be retained by the
Administrative Agent as cash collateral, and may be utilized by the
Administrative Agent, for future funding obligations of the Delinquent Lender in
respect of any Revolving Credit Loan or existing or future participating
interest in any Swingline Loan or Letter of Credit. The Delinquent Lender’s
decision-making and participation rights and rights to payments as set forth in
clauses (i) and (ii) hereinabove shall be restored only upon the payment by the
Delinquent Lender of its Commitment Percentage of any Obligations (other than
Other Liabilities), any participation obligation, or expenses as to which it is
delinquent, together with interest thereon at the Default Rate from the date
when originally due until the date upon which any such amounts are actually
paid.

(b) The non-Delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment without any further action by the Delinquent Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), the Delinquent Lender’s
Commitment to fund future Credit Extensions. Upon any such purchase of the
Commitment Percentage of any Delinquent Lender, the Delinquent Lender’s share in
future Credit Extensions and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Delinquent Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance. The
Borrowers may, on ten (10) days’ prior written notice to the Administrative
Agent and such Delinquent Lender, replace such Delinquent Lender (in its
capacity as a Lender) by causing such Delinquent Lender to (and such Delinquent
Lender shall be obligated to) assign (with the assignment fee to be paid by the
Borrowers in such instance) all of its rights and obligations under this
Agreement to one or more Eligible Assignees.

(c) Each Delinquent Lender shall indemnify the Administrative Agent and each
non-delinquent Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-delinquent Lender, on account of a
Delinquent Lender’s failure to timely fund its Commitment Percentage of a
Revolving Credit Loan or to otherwise perform its obligations under the Loan
Documents.

SECTION 8.16 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Collateral Agent to release any
Lien upon any Collateral (i) upon the termination of the Commitments and payment
and satisfaction in full of all Obligations (other than contingent indemnity
obligations with respect to then unasserted claims), all Letters of Credit shall
have expired or terminated (or been collateralized in a manner satisfactory to
the applicable Issuing Bank)

 

134



--------------------------------------------------------------------------------

and all Letter of Credit Outstandings have been reduced to zero (or
collateralized in a manner satisfactory to the applicable Issuing Bank), or
(ii) constituting property being sold, transferred or disposed of in a Permitted
Disposition upon receipt by the Administrative Agent of the Net Proceeds thereof
to the extent required by this Agreement. Except as provided above, the
Collateral Agent will not release any of the Collateral Agent’s Liens without
the prior written authorization of the Applicable Lenders. Upon request by any
Agent or any Loan Party at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release any Liens upon particular types or items
of Collateral pursuant to this SECTION 8.16.

(b) Upon at least two (2) Business Days’ prior written request by the Lead
Borrower, the Collateral Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens upon any Collateral described in SECTION 8.16(a); provided,
however, that (i) the Collateral Agent shall not be required to execute any such
document on terms which, in its reasonable opinion, would, under Applicable Law,
expose the Collateral Agent to liability or create any obligation or entail any
adverse consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Loan Party in respect of) all interests retained by
any Loan Party, including (without limitation) the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

SECTION 8.17 Co-Syndication Agents, Co-Documentation Agents and Arrangers.

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Co-Syndication Agents, the Co-Documentation Agents and the
Arrangers shall have no powers, rights, duties, responsibilities or liabilities
with respect to this Agreement and the other Loan Documents except as otherwise
expressly provided herein.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone or electronically, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or e-mail, as follows:

(A) if to any Loan Party, to it at 1830 Route 130, Burlington, New Jersey 08016,
Attention: Legal Department (Telecopy No. 609-239-9675) (E-Mail:
paul.tang@coat.com), with copies to Bain Capital Partners, LLC, John Hancock
Tower, 200 Clarendon Street, Boston, Massachusetts 02116, Attention: David
Humphrey (Telecopy No. (617) 516-2010), (E-Mail: dhumphrey@baincapital.com), and
Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago, Illinois 60654,
Attention: Linda

 

135



--------------------------------------------------------------------------------

K. Myers, P.C. (Telecopy No. (312) 862-2200), (E-Mail:
linda.myers@kirkland.com);

(B) if to the Administrative Agent, the Collateral Agent or the Swingline Lender
to Bank of America, N.A., 100 Federal Street, 9th Floor, Boston, Massachusetts
02110, Attention Kathleen Dimock (Telecopy No. (617) 434-4312), (E-Mail
Kathleen.dimock@baml.com), with a copy to Riemer & Braunstein, LLP, Three Center
Plaza, Boston, Massachusetts 02108, Attention: David S. Berman, Esquire
(Telecopy No. (617) 880-3456), (E-Mail dberman@riemerlaw.com);

(C) if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.

Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient. Any party
hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by SECTION 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Revolving Credit Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default or Event of Default at the time.

 

136



--------------------------------------------------------------------------------

(b) Except as otherwise specifically provided herein, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Agent(s) and the Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided, however, that no such waiver, amendment, modification or
other agreement shall:

(i) Increase the Commitment of any Lender without the prior written consent of
such Lender (it being understood that a waiver of any condition precedent or of
any Default or Event of Default or mandatory prepayment under SECTION 2.17(c)
hereof) shall not constitute an increase of any Commitment of any Lender);

(ii) Without:

i. the prior written consent of all Lenders directly affected thereby, reduce
the principal amount of any Obligation or reduce the rate of interest thereon
(other than the waiver of the Default Rate), or reduce any fees payable under
the Loan Documents;

ii. the prior written consent of all Lenders directly affected thereby, postpone
the scheduled date of payment of the principal amount of any Obligation, or any
interest thereon, or reduce the amount of, waive or excuse any such payment, or
postpone the Termination Date (it being understood that the waiver of (or
amendment to the term of) any mandatory prepayment under SECTION 2.17(c) hereof
shall not constitute a postponement of any date scheduled for the payment of
principal or interest or constitute a reduction, waiver or excuse of any payment
of principal or interest);

iii. prior written Unanimous Consent, except for Permitted Dispositions or for
Collateral releases as provided in SECTION 8.16, release all or substantially
all of the Collateral from the Liens of the Security Documents (it being
understood that (1) entering into any Qualifying Pari Passu Intercreditor
Agreement or any Qualifying Second Lien Intercreditor Agreement, or
(2) incurring any Qualifying Secured Debt shall not, in either case,

 

137



--------------------------------------------------------------------------------

constitute a release of all or substantially all of the Collateral from the
Liens of the Security Documents);

iv. prior written Unanimous Consent, except as provided in SECTION 2.02,
increase the Total Commitments;

v. prior written Unanimous Consent, change the definition of the terms
“Availability” or “Borrowing Base” or any component definition thereof if as a
result thereof the amounts available to be borrowed by the Borrowers would be
increased, provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves or to add
Inventory and Accounts acquired in a Permitted Acquisition to the Borrowing Base
as provided herein;

vi. prior written Unanimous Consent, except in connection with Permitted
Dispositions or as provided in SECTION 6.03, release any Loan Party from its
obligations under any Loan Document, or limit its liability in respect of such
Loan Document;

vii. prior written Unanimous Consent, modify the definition of Permitted
Overadvance so as to increase the amount thereof, or to cause the aggregate
Commitments (or the Commitment of any Lender) to be exceeded as a result
thereof, or, except as provided in such definition, the time period for a
Permitted Overadvance;

viii. prior written Unanimous Consent, change SECTION 2.17, SECTION 2.18,
SECTION 7.03, or SECTION 8.03;

ix. prior written Unanimous Consent, (i) subordinate the Obligations hereunder
to any other Indebtedness, or (ii) except as provided by operation of Applicable
Law or in the Intercreditor Agreement or in any Qualifying Pari Passu
Intercreditor Agreement, subordinate the Liens granted hereunder or under the
other Loan Documents to any other Lien; or

 

138



--------------------------------------------------------------------------------

x. prior written Unanimous Consent, change any of the provisions of this SECTION
9.02(b), the definitions of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder.

(iii) Without prior written consent of the Agents or the Issuing Banks, as the
case may be, affect the rights or duties of the Agents or the Issuing Banks.

(c) Notwithstanding anything to the contrary contained in this SECTION 9.02,

(i) in the event that the Lead Borrower shall request that this Agreement or any
other Loan Document be modified, amended or waived in a manner which would
require the consent of the Lenders pursuant to SECTION 9.02(b) and such
amendment is approved by the Required Lenders, but not by the requisite
percentage of all the Lenders, the Lead Borrower and the Administrative Agent
shall be permitted to amend this Agreement without the consent of the Lender or
Lenders which did not agree to the modification or amendment requested by the
Lead Borrower (such Lender or Lenders, collectively the “Minority Lenders”)
subject to their providing for (A) the termination of the Commitment of each of
the Minority Lenders, (B) the addition to this Agreement of one or more other
financial institutions which would qualify as an Eligible Assignee, subject to
the reasonable approval of the Administrative Agent, or an increase in the
Commitment of one or more of the Required Lenders, so that the Total Commitments
after giving effect to such amendment shall be in the same amount as the Total
Commitments immediately before giving effect to such amendment, (C) if any
Revolving Credit Loans are outstanding at the time of such amendment, the making
of such additional Revolving Credit Loans by such new or increasing Lender or
Lenders, as the case may be, as may be necessary to repay in full the
outstanding Revolving Credit Loans (including principal, interest, fees and
other amounts due and owing under the Loan Documents) of the Minority Lenders
immediately before giving effect to such amendment and (D) such other
modifications to this Agreement or the Loan Documents as may be appropriate and
incidental to the foregoing; and

(ii) the Administrative Agent may, and is hereby deemed instructed by the
Applicable Lenders to, consent to non-substantive amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent to effect any Permitted
Refinancing, Qualifying Secured Debt or Qualifying Unsecured Debt; provided that
the Administrative Agent shall notify the Arrangers of any such amendment prior
to granting its consent thereto. No Arranger shall bear any liability in
connection with the foregoing.

 

139



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities or defects, any obvious error or any error or omission
of a technical or immaterial nature or (iii) to cause any Loan Document to be
consistent with this Agreement and the other Loan Documents.

(e) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement or any other Loan Document shall be effective against any Loan Party
unless signed by such Loan Party.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties shall jointly and severally pay all Credit Party Expenses
incurred as of the Effective Date on the Effective Date. Thereafter, the Loan
Parties shall jointly and severally pay all Credit Party Expenses within thirty
(30) days after receipt of an invoice therefor setting forth such expenses in
reasonable detail; provided that in the event the Loan Parties have a bona fide
dispute with any such expenses, payment of such disputed amounts shall not be
required until the earlier of the date such dispute is resolved to the
reasonable satisfaction of the Loan Parties or thirty (30) days after receipt of
any such invoice (and any such disputed amount which is so paid shall be subject
to a reservation of the Loan Parties’ rights with respect thereto).

(b) The Loan Parties shall, jointly and severally, indemnify the Secured Parties
and each of their Subsidiaries and Affiliates, and each of the respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all damages, actual
out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, including the reasonable fees,
charges and disbursements of one counsel for the Agents and one counsel for all
other Indemnitees (other than the Agents) incurred, suffered, sustained or
required to be paid by, or asserted against, any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of any

 

140



--------------------------------------------------------------------------------

Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the transactions contemplated by the Loan
Documents or any other transactions contemplated hereby, (ii) any Credit
Extension or the use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Loan Party or any Subsidiary, or any Environmental
Liability related in any way to any Loan Party or any Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
or arising from any of the foregoing, whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto or
(v) any documentary taxes, assessments or similar charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any other Loan Document; provided, however, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of any Agent
or such Indemnitee or any Affiliate of such Indemnitee (or any officer,
director, employee, advisor or agent of such Indemnitee or any such Indemnitee’s
Affiliates), (x) are relating to disputes among Indemnitees, (y) are determined
by a court of competent jurisdiction or another independent tribunal having
jurisdiction to have resulted from a material breach by such Indemnitee of its
obligations to a Loan Party, or (z) which constitute indirect, consequential,
special or punitive damages. In connection with any indemnified claim hereunder,
the Indemnitee shall be entitled to select its own counsel and the Loan Parties
shall promptly pay the reasonable fees and expenses of such counsel.

(c) No party to this Agreement shall assert and, to the extent permitted by
Applicable Law, each such party hereby waives, any claim against any other party
to this Agreement or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated by the Loan Documents, any Credit
Extension or the use of the proceeds thereof.

(d) The provisions of paragraphs (b) and (c) of this SECTION 9.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations or the assignment of any of the Obligations
to a third party, the invalidity or unenforceability of any term or provision of
any Loan Document, or any investigation made by or on behalf of any Credit
Party. All amounts due under this SECTION 9.03 shall be payable within thirty
(30) days of written demand therefor, which written demand shall set forth such
amounts in reasonable detail.

SECTION 9.04 Successors and Assigns.

 

141



--------------------------------------------------------------------------------

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agents and the Lenders (and any such attempted assignment or transfer
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, Indemnitees, any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld or delayed) and, so long as no Specified
Default has occurred and is continuing, the Lead Borrower (which consent shall
not be unreasonably withheld or delayed), assign to one or more Eligible
Assignees (other than any Person in direct competition with a Loan Party’s
business) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Credit Loans at
the time owing to it); provided, however, that no such consent of either the
Administrative Agent or the Lead Borrower shall be required in connection with
any assignment to another Lender or to an Affiliate of a Lender or an Approved
Fund, and provided further that, each assignment shall be subject to the
following conditions: (i) except in the case of an assignment to a Lender or an
Affiliate or Approved Fund of a Lender, the amount of the Commitment or
Revolving Credit Loans of the assigning Lender subject to a partial assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 or, if less, the entire remaining amount of the assigning Lender’s
Commitment or Revolving Credit Loans; (ii) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations; and (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500.00, unless such fee is waived by the
Administrative Agent. Subject to acceptance and recording thereof pursuant to
SECTION 9.04(d), from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of SECTION
9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this SECTION 9.04(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with SECTION 9.04(e). The Loan Parties
hereby acknowledge and agree that any effective assignment shall give rise to a
direct obligation of the Loan

 

142



--------------------------------------------------------------------------------

Parties to the assignee and that the assignee shall be considered to be a
“Credit Party” for all purposes under this Agreement and the other Loan
Documents.

(c) The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in Boston, Massachusetts, a copy
of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount (and related interest amounts) of the
Revolving Credit Loans and Letter of Credit Disbursements owing to, each Lender
pursuant to the terms hereof from time to time. The entries in the Register
shall be conclusive and the Loan Parties and Credit Parties shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement absent any manifest error,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Lead Borrower, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in SECTION 9.04(b) and any written consent to such assignment required by
SECTION 9.04(a), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this SECTION 9.04(d).

(e) Any Lender may, without the consent of the Loan Parties or any other Person,
sell participations to one or more banks or other entities (other than any
Person in direct competition with a Loan Party’s business or to the Sponsor
Group or any of their Affiliates unless the provisions relating to the Sponsor
Group and its Affiliates set forth in the definition of “Eligible Assignee” are
satisfied) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Revolving Credit Loans owing to it), subject to the following:

(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii) the Loan Parties and other Credit Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

(iv) any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments, the Revolving Credit Loans and the Letters of
Credit Outstandings shall provide that such Lender shall retain the sole right
to enforce the Loan Documents and to approve any amendment, modification or
waiver of any provision of the Loan Documents; provided, however, that such

 

143



--------------------------------------------------------------------------------

agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to SECTION 9.02(b)(ii)i or ii that affects such
Participant;

(v) subject to clauses (viii) and (ix) of this SECTION 9.04(e), the Loan Parties
agree that each Participant shall be entitled to the benefits of SECTION 2.14
and SECTION 2.23 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to SECTION 9.04(b);

(vi) to the extent permitted by law, each Participant also shall be entitled to
the benefits of SECTION 9.08 as though it were a Lender so long as such
Participant agrees to be subject to SECTION 2.21(c) as though it were a Lender;

(vii) each Lender, acting for this purpose as an agent of the Loan Parties,
shall maintain at its offices a record of each agreement or instrument effecting
any participation and a register (each a “Participation Register”) meeting the
requirements of 26 CFR §5f.103 1(c) for the recordation of the names and
addresses of its Participants and their rights with respect to principal and
interest amounts and other Obligations from time to time. The entries in each
Participation Register shall be conclusive and the Loan Parties and the Credit
Parties may treat each Person whose name is recorded in a Participant Register
as a Participant for all purposes of this Agreement (including, for the
avoidance of doubt, for purposes of entitlement to benefits under SECTION 2.14,
SECTION 2.23, and SECTION 9.08). The Participation Register shall be available
for inspection by the Lead Borrower and any Credit Party at any reasonable time
and from time to time upon reasonable prior notice;

(viii) a Participant shall not be entitled to receive any greater payment under
SECTION 2.14 or SECTION 2.23 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent; and

(ix) a Participant that would be a Foreign Lender if it were a Lender shall not
be entitled to the benefits of SECTION 2.23 unless the Lead Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Loan Parties, to comply with SECTION 2.23(e) as though it
were a Lender and such Participant is eligible for exemption from, or reduction
in, the withholding Tax referred to therein, following compliance with SECTION
2.23(e).

(f) Any Credit Party may at any time pledge or grant a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Credit Party, including any pledge or grant to secure obligations to any of the
twelve Federal Reserve Banks organized under Section 4 of the Federal Reserve
Act, 12 U.S.C. Section

 

144



--------------------------------------------------------------------------------

341, and this SECTION 9.04 shall not apply to any such pledge or grant of a
security interest; provided, however, that no such pledge or grant of a security
interest shall release a Credit Party from any of its obligations hereunder or
substitute any such pledgee or grantee for such Credit Party as a party hereto.

(g) The Loan Parties authorize each Credit Party to disclose to any Participant
or grantee and any prospective Participant or grantee, subject to the provisions
of SECTION 9.15, any and all financial information in such Credit Party’s
possession concerning the Loan Parties which has been delivered to such Credit
Party by or on behalf of the Loan Parties pursuant to this Agreement or which
has been delivered to such Credit Party by or on behalf of the Loan Parties in
connection with such Credit Party’s credit evaluation of the Loan Parties prior
to becoming a party to this Agreement.

SECTION 9.05 Survival.

All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Revolving Credit Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and, notwithstanding that any Credit Party may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until (i) the Commitments have expired or been terminated,
(ii) the principal of and interest on each Revolving Credit Loan and all fees
and other Obligations (other than contingent indemnity obligations with respect
to then unasserted claims) shall have been paid in full, (iii) all Letters of
Credit shall have expired or terminated (or been cash collateralized in a manner
satisfactory to the applicable Issuing Bank) and (iv) all Letter of Credit
Outstandings have been reduced to zero (or cash collateralized in a manner
satisfactory to the applicable Issuing Bank). The provisions of SECTION 2.14,
SECTION 2.23, SECTION 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the repayment of the Obligations or any
assignment thereof, the expiration or termination of the Letters of Credit and
the Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents, on behalf
of themselves and the other Credit Parties, may require such indemnities as they
shall reasonably deem necessary or appropriate to protect the Credit Parties
against (x) loss on account of credits previously applied to the Obligations
that may subsequently be reversed or revoked, (y) any obligations that may
thereafter arise with respect to the Other Liabilities, and (z) any Obligations
that may thereafter arise under SECTION 9.03 hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and

 

145



--------------------------------------------------------------------------------

supersede any and all contemporaneous or previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
SECTION 4.01, this Agreement shall become effective when it shall have been
executed by the applicable Credit Parties and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07 Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff.

If any Specified Default shall have occurred and be continuing, each Secured
Party, each Participant and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding any payroll, trust and tax
withholding accounts) at any time held and other obligations at any time owing
by such Secured Party, Participant or Affiliate to or for the credit or the
account of the Loan Parties against any and all of the Obligations of the Loan
Parties now or hereafter existing under this Agreement or other Loan Document to
the extent such are then due and owing, although such Obligations may be
otherwise fully secured; provided that such Secured Party shall provide the Lead
Borrower with written notice promptly after its exercise of such right of
setoff. The rights of each Secured Party under this SECTION 9.08 are in addition
to other rights and remedies (including other rights of setoff) that such Credit
Party may have. No Credit Party will, or will permit its Participant to,
exercise its rights under this SECTION 9.08 without the consent of the
Administrative Agent or the Required Lenders. ANY AND ALL RIGHTS TO REQUIRE THE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR TO THE EXERCISE BY ANY
SECURED PARTY, PARTICIPANT OR AFFILIATE OF ITS RIGHT OF SETOFF UNDER THIS
SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT GIVING EFFECT TO OTHER CONFLICTS OF LAWS PRINCIPLES
THEREOF.

 

146



--------------------------------------------------------------------------------

(b) Each Loan Party agrees that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in the courts of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consents to the
non-exclusive jurisdiction of such courts. Each party to this Agreement hereby
waives any objection which it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient forum and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Credit Party may otherwise have to bring any action or proceeding
relating to this Agreement against a Loan Party or its properties in the courts
of any jurisdiction.

(c) Each Loan Party agrees that any action commenced by any Loan Party asserting
any claim or counterclaim arising under or in connection with this Agreement or
any other Loan Document shall be brought solely in a court of the State of New
York sitting in the Borough of Manhattan or any federal court sitting therein as
the Administrative Agent may elect in its sole discretion and consents to the
exclusive jurisdiction of such courts with respect to any such action.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in SECTION 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Press Releases and Related Matters.

Each Borrower consents to the publication by the Administrative Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Borrower’s name,
and with the consent of the Lead

 

147



--------------------------------------------------------------------------------

Borrower, logo or trademark. The Administrative Agent shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. The Administrative Agent
and the Lenders reserve the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.

SECTION 9.12 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.13 Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Credit Loan, together with all fees, charges
and other amounts that are treated as interest on such Revolving Credit Loan
under Applicable Law (collectively, the “Charges”), shall be found by a court of
competent jurisdiction in a final order to exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Lender holding such Revolving Credit Loan in accordance with Applicable
Law, the rate of interest payable in respect of such Revolving Credit Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Revolving Credit Loan but were
not payable as a result of the operation of this Section shall be cumulated and
the interest and Charges payable to such Lender in respect of other Revolving
Credit Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 9.14 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or under Applicable Law, (ii) any rescission, waiver, amendment or
modification of, or any release of any Loan Party from, any of the terms or
provisions of, this Agreement, any other Loan Document, or (iii) the failure to
perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Collateral Agent or any other Secured
Party.

(b) The obligations of each Loan Party to pay the Obligations in full hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than the payment in full in cash of the Obligations after the
termination of all Commitments to any Loan Party under any Loan Document),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination

 

148



--------------------------------------------------------------------------------

whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the payment in full in cash
of all the Obligations after termination of all Commitments to any Loan Party
under any Loan Document).

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash of all the Obligations after the termination of
all Commitments to any Loan Party under any Loan Document. The Collateral Agent
and the other Credit Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Obligations, make any other accommodation with any other Loan
Party, or exercise any other right or remedy available to them against any other
Loan Party, without affecting or impairing in any way the liability of any Loan
Party hereunder except to the extent that all the Obligations have been
indefeasibly paid in full in cash and performed in full after the termination of
Commitments to any Loan Party under any Loan Document. Pursuant to Applicable
Law, each Loan Party waives any defense arising out of any such election even
though such election operates, pursuant to Applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.

(d) Except as otherwise specifically provided herein, each Borrower is obligated
to repay the Obligations as joint and several obligors under this Agreement.
Upon payment by any Loan Party of any Obligations, all rights of such Loan Party
against any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all the Obligations (other than contingent indemnity obligations
for then unasserted claims) and the termination of all Commitments to any Loan
Party under any Loan Document. If any amount shall erroneously be paid to any
Loan Party on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Credit Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement and the other Loan Documents. Subject to the foregoing, to the
extent that any Loan Party shall, under this Agreement as a joint and several
obligor, repay any of

 

149



--------------------------------------------------------------------------------

the Obligations constituting Revolving Credit Loans made to another Loan Party
hereunder (an “Accommodation Payment”), then the Loan Party making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Loan Parties in an amount equal to
a fraction of such Accommodation Payment, the numerator of which fraction is
such other Loan Party’s Allocable Amount and the denominator of which is the sum
of the Allocable Amounts of all of the Loan Parties. As of any date of
determination, the “Allocable Amount” of each Loan Party shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Loan Party hereunder without (a) rendering such Loan Party
“insolvent” within the meaning of Section 101 (31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Loan Party with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Loan Party unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

(e) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
and defenses arising out of an election of remedies by any Credit Party, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Credit Party’s
rights of subrogation and reimbursement against such Loan Party by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise. Each
Loan Party waives all rights and defenses that such Loan Party may have because
the Obligations are secured by Real Estate which means, among other things:
(i) a Credit Party may collect from any Loan Party without first foreclosing on
any Real Estate or personal property Collateral pledged by a Loan Party; (ii) if
any Credit Party forecloses on any Real Estate pledged by any Loan Party, the
amount of the Obligations may be reduced only by the price for which that Real
Estate is sold at the foreclosure sale, even if the Real Estate is worth more
than the sale price; and (iii) the Credit Parties may collect Obligations from a
Loan Party even if a Credit Party, by foreclosing on any such Real Estate, has
destroyed any right any Loan Party may have to collect from the other Loan
Parties. This is an unconditional and irrevocable waiver of any rights and
defenses any Loan Party may have because the Obligations are secured by Real
Estate. These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure. Each Loan Party hereby absolutely, knowingly, unconditionally,
and expressly waives any and all claim, defense or benefit arising directly or
indirectly under any one or more of Sections 2787 to 2855 inclusive of the
California Civil Code or any similar law of California.

(f) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
under the provisions of Nevada Revised Statutes 40.430 to the extent the waiver
is permitted by Nevada Revised Statutes 40.495 or other Applicable Law in order
to allow the enforcement of the Obligations against each such Loan Party prior
to exercising rights against any Collateral or any other Loan Party.

 

150



--------------------------------------------------------------------------------

(g) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations under the Loan Documents,
and in particular as to any adverse developments with respect thereto. Each Loan
Party hereby agrees to undertake to keep itself apprised at all times as to the
status of the business, affairs, finances, and financial condition of each other
Loan Party, and of the ability of each other Loan Party to perform its
Obligations under the Loan Documents, and in particular as to any adverse
developments with respect to any thereof. Each Loan Party hereby agrees, in
light of the foregoing mutual covenants to inform each other, and to keep
themselves and each other informed as to such matters, that the Credit Parties
shall have no duty to inform any Loan Party of any information pertaining to the
business, affairs, finances, or financial condition of any other Loan Party, or
pertaining to the ability of any other Loan Party to perform its Obligations
under the Loan Documents, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
the Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by Applicable Law, each Loan Party hereby expressly waives any duty of
the Credit Parties to inform any Loan Party of any such information.

(h) Each of the Loan Parties hereby acknowledges and agrees that such Person
does not have any offsets, defenses, claims, or counterclaims against any Credit
Party for any actions or omissions under the Existing Credit Agreement, and that
if any such Person now has, or ever did have, any such offsets, defenses,
claims, or counterclaims against any such Credit Party for any actions or
omissions under the Existing Credit Agreement, or any of its affiliates,
officers, directors, employees, attorneys, representatives, predecessors,
successors, or permitted assigns, whether known or unknown, at law or in equity,
from the Closing Date through the Effective Date, each such Person expressly
WAIVES any such offsets, defenses, claims, or counterclaims, and each such
Person expressly RELEASES each Credit Party and its affiliates, officers,
directors, employees, attorneys, representatives, predecessors, successors, and
permitted assigns from any liability therefor.

SECTION 9.15 Confidentiality.

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their and their Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors involved with the financing (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and agree to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Laws or by any subpoena or
similar legal process (the Credit Parties’ agreeing to furnish the Lead Borrower
with notice of such process and an opportunity to contest such disclosure as
long as furnishing such notice and opportunity would not result in the Credit
Parties’ violation of Applicable Law), (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of

 

151



--------------------------------------------------------------------------------

this Section, to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement and
any actual or prospective counterparty or advisors to any swap or derivative
transactions relating to the Loan Parties and the Obligations so long as such
Person or any of their Affiliates is not a competitor of any Loan Party,
(g) with the consent of the Loan Parties, (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section, or to the knowledge of such Credit Party, the breach of any other
Person’s obligation to keep the information confidential, or (ii) becomes
available to any Credit Party on a nonconfidential basis from a source other
than the Loan Parties, or (i) to the extent that such Information is
independently developed by such Credit Party. For the purposes of this Section,
the term “Information” means all information received from or on behalf of the
Loan Parties or any of their Affiliates relating to their business. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties or their
respective Affiliates has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties or any of their
respective Affiliates has advised or is currently advising any Loan Party or any
of its Affiliates on other matters) and none of the Credit Parties or their
respective Affiliates has any obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Credit Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Credit Parties or their
respective Affiliates has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Credit
Parties and their respective Affiliates have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the

 

152



--------------------------------------------------------------------------------

fullest extent permitted by Applicable Law, any claims that it may have against
each of the Credit Parties or any of their respective Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty.

SECTION 9.17 Patriot Act.

Each Credit Party hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Credit
Party to identify such Borrower in accordance with the Act. Each Borrower is in
compliance, in all material respects, with the Act. No part of the proceeds of
the Revolving Credit Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

SECTION 9.18 Foreign Asset Control Regulations.

Neither of the advance of the Revolving Credit Loans nor the use of the proceeds
of any thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrowers
or their Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) knowingly engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.

SECTION 9.19 Intercreditor Agreement.

The Loan Parties, the Agents, the Lenders and the other Credit Parties
acknowledge that the exercise of certain of the Agents’ rights and remedies
hereunder may be subject to, and restricted by, the provisions of the
Intercreditor Agreement. Except as specified herein, nothing contained in the
Intercreditor Agreement shall be deemed to modify any of the provisions of this
Agreement and the other Loan Documents, which, as among the Loan Parties, the
Agents, the Lenders and the other Credit Parties shall remain in full force and
effect.

SECTION 9.20 Florida Tax Provisions.

 

153



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE GIVEN TO EVIDENCE AN
OUT-OF-STATE LOAN AND OTHER OUT-OF-STATE CREDIT EXTENSIONS IN THE MAXIMUM AMOUNT
OF $900,000,000. DOCUMENTARY STAMP TAXES AND NON-RECURRING INTANGIBLE TAXES HAVE
BEEN PAID ON THE MORTGAGES BEING RECORDED IN ORANGE, SARASOTA, HILLSBOROUGH, AND
BROWARD COUNTIES OF THE STATE OF FLORIDA IN ACCORDANCE WITH APPLICABLE LAW. RULE
12B-4.053(31)(C), FLA. ADMIN. CODE, AND FLA. STAT. 199.133(2).

SECTION 9.21 Existing Credit Agreement Amended and Restated.

Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety and (b) the rights and obligations of the parties
under the Existing Credit Agreement shall be subsumed within, and be governed
by, this Agreement; provided, however, that the Loan Parties hereby agree that
(i) the Letter of Credit Outstandings under, and as defined in, the Existing
Credit Agreement on the Effective Date shall be Letter of Credit Outstandings
hereunder, and (ii) all Obligations of the Loan Parties under, and as defined
in, the Existing Credit Agreement shall remain outstanding, shall constitute
continuing Obligations secured by the Collateral, and this Agreement shall not
be deemed to evidence or result in a novation or repayment and reborrowing of
such obligations and other liabilities.

[SIGNATURE PAGES FOLLOW]

 

154



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, as Lead Borrower By:   /s/ Robert
LaPenta, Jr.   Name:   Robert LaPenta, Jr.   Title:   Vice President and
Treasurer

 

THE ENTITIES LISTED ON SCHEDULE I HERETO, as Borrowers By:   /s/ Robert LaPenta,
Jr.   Name:   Robert LaPenta, Jr.   Title:   Vice President and Treasurer

 

THE ENTITIES LISTED ON SCHEDULE II HERETO, as Facility Guarantors By:   /s/
Robert LaPenta, Jr.   Name:   Robert LaPenta, Jr.   Title:   Vice President and
Treasurer



--------------------------------------------------------------------------------

SCHEDULE I

Borrowers

Burlington Coat Factory Warehouse Corporation (Lead Borrower)

Burlington Coat Factory of Alabama, LLC

Burlington Coat Factory Warehouse of Anchorage, Inc.

Burlington Coat Factory of Arizona, LLC

Burlington Coat Factory of Arkansas, LLC

Baby Depot of California, LLC

Burlington Coat Factory of California, LLC

Burlington Coat Factory of San Bernardino, LLC

MJM Designer Shoes of California, LLC

Burlington Coat Factory of Colorado, LLC

Burlington Coat Factory of Connecticut, LLC

Cohoes Fashions of Connecticut, LLC

Burlington Coat Factory of Delaware, LLC

Burlington Coat Factory of Texas, L.P.

MJM Designer Shoes of Delaware, LLC

Burlington Coat Factory of Florida, LLC

MJM Designer Shoes of Florida, LLC

Burlington Coat Factory of Georgia, LLC

Burlington Coat Factory Warehouse of Atlanta, Inc.

Burlington Coat Factory of Hawaii, LLC

Burlington Coat Factory of Idaho, LLC

Burlington Coat Factory of Illinois, LLC

Burlington Coat Factory Warehouse of East St. Louis, Inc.

Burlington Coat Factory of Indiana, LLC

Burlington Coat Factory of Iowa, LLC

Burlington Coat Factory of Kansas, LLC

Burlington Coat Factory of Kentucky, Inc.

Burlington Coat Factory of Louisiana, LLC

Burlington Coat Factory of Maine, LLC

Burlington Coat Factory of Maryland, LLC

Burlington Coat Factory of Massachusetts, LLC

Cohoes Fashions of Massachusetts, LLC

Burlington Coat Factory of Michigan, LLC

Burlington Coat Factory Warehouse of Detroit, Inc.

Burlington Coat Factory Warehouse of Redford, Inc.

Burlington Coat Factory Warehouse of Grand Rapids, Inc.

Burlington Coat Factory of Minnesota, LLC

Burlington Coat Factory of Mississippi, LLC

Burlington Coat Factory of Missouri, LLC

Burlington Coat Factory of Montana, LLC

Burlington Coat Factory of Nebraska, LLC

Burlington Coat Factory of Nevada, LLC

Burlington Coat Factory of New Hampshire, LLC

Burlington Coat Factory Direct Corporation

Burlington Coat Factory of New Jersey, LLC



--------------------------------------------------------------------------------

Burlington Coat Factory Warehouse of Edgewater Park, Inc.

Burlington Coat Factory Warehouse of New Jersey, Inc.

Cohoes Fashions of New Jersey, LLC

MJM Designer Shoes of Moorestown, Inc.

MJM Designer Shoes of New Jersey, LLC

Super Baby Depot of Moorestown, Inc.

Burlington Coat Factory of New Mexico, LLC

Burlington Coat Factory of New York, LLC

Georgetown Fashions Inc.

Monroe G. Milstein, Inc.

Cohoes Fashions of New York, LLC

MJM Designer Shoes of New York, LLC

Burlington Coat Factory of North Carolina, LLC

Burlington Coat Factory of North Dakota, LLC

Burlington Coat Factory of Ohio, LLC

Burlington Coat Factory Warehouse of Cleveland, Inc.

Burlington Coat Factory of Oklahoma, LLC

Burlington Coat Factory of Oregon, LLC

Burlington Coat Factory Warehouse of Bristol, LLC

Burlington Coat Factory of Pennsylvania, LLC

Burlington Coat Factory Warehouse of Montgomeryville, Inc.

Burlington Coat Factory Warehouse of Cheltenham, Inc.

Burlington Coat Factory Warehouse of Langhorne, Inc.

Burlington Factory Warehouse of Reading, Inc.

Burlington Coat Factory Warehouse Inc.

MJM Designer Shoes of Pennsylvania, LLC

Burlington Coat Factory of Puerto Rico, LLC

Burlington Coat Factory of Rhode Island, LLC

Cohoes Fashions of Cranston, Inc.

Burlington Coat Factory of South Carolina, LLC

Burlington Coat Factory Warehouse of Charleston, Inc.

Burlington Coat Factory of South Dakota, LLC

Burlington Coat Factory Warehouse of Memphis, Inc.

Burlington Coat Factory Warehouse of Shelby, Inc.

Burlington Coat Factory Warehouse of Hickory Commons, Inc.

Burlington Coat Factory Warehouse of Baytown, Inc.

MJM Designer Shoes of Texas, Inc.

Burlington Coat Factory of Utah, LLC

Burlington Coat Factory of Vermont, LLC

Burlington Coat Factory of Virginia, LLC

Burlington Coat Factory of Pocono Crossing, LLC

BCF Cards, Inc.

Burlington Coat Factory Warehouse of Coliseum, Inc.

Burlington Coat Factory of Washington, LLC

Burlington Coat Factory of West Virginia, LLC

Burlington Coat Factory of Wisconsin, LLC



--------------------------------------------------------------------------------

SCHEDULE II

Facility Guarantors

Burlington Coat Factory Holdings, Inc.

Burlington Coat Factory Investments Holdings, Inc.

Burlington Coat Factory Realty of Huntsville, LLC

Burlington Coat Factory Realty of Mesa, Inc.

Burlington Coat Factory Realty of Desert Sky, Inc.

Burlington Coat Factory Realty of Dublin, Inc.

Burlington Coat Factory Realty of Florin, Inc.

Burlington Coat Factory Realty of Ventura, Inc.

Burlington Coat Realty of East Windsor, Inc.

Burlington Coat Factory of Texas, Inc.

C.F.I.C. Corporation

Burlington Coat Factory Realty Corp.

Burlington Coat Factory Realty of University Square, Inc.

Burlington Coat Factory Realty of Coral Springs, Inc.

Burlington Coat Factory Realty of West Colonial, Inc.

Burlington Coat Factory Realty of Orlando, Inc.

Burlington Coat Factory Realty of Sarasota, Inc.

K&T Acquisition Corp.

Bee Ridge Plaza, LLC

Burlington Coat Factory Realty of Morrow, Inc.

Burlington Coat Realty of Gurnee, Inc.

Burlington Coat Factory Realty of Bloomingdale, Inc.

Burlington Coat Factory Realty of River Oaks, Inc.

Burlington Coat Factory Realty of Greenwood, Inc.

Burlington Coat Factory Realty of North Attleboro, Inc.

Burlington Coat Factory Realty of Des Peres, Inc.

Burlington Coat Realty of Las Vegas, Inc.

Burlington Coat Factory Realty of Edgewater Park, Inc.

Burlington Coat Factory Realty of Paramus, Inc.

Burlington Coat Factory Realty of Pinebrook, Inc.

Burlington Coat Factory Warehouse of Edgewater Park Urban Renewal Corp.

Burlington Coat Factory Realty of Yonkers, Inc.

LC Acquisition Corp.

Burlington Coat Factory Realty of Tulsa, Inc.

Burlington Coat Factory Realty of West Mifflin, Inc.

Burlington Coat Factory Realty of Langhorne, Inc.

Burlington Coat Factory Realty of Whitehall, Inc.

Burlington Coat Factory Realty of Memphis, Inc.

Burlington Coat Realty of Plano, Inc.

Burlington Coat Realty of Houston, Inc.

Burlington Coat Factory Realty of Westmoreland, Inc.

Burlington Coat Factory Realty of Bellaire, Inc.

Burlington Coat Factory Realty of El Paso, Inc.

Burlington Coat Realty of Potomac, Inc.

Burlington Coat Factory Realty of Fairfax, Inc.

Burlington Coat Factory Realty of Coliseum, Inc.

Burlington Coat Factory Realty of Franklin, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., As Administrative Agent, as Collateral Agent, and as
Issuing Bank By:   /s/ Roger G. Malouf   Name:   Roger G. Malouf   Title:   Vice
President

 

Address:

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attn: Roger G. Malouf

Telephone: (617) 434-1446

Telecopy: (617) 434-4311

 

BANK OF AMERICA, N.A., As Swingline Lender, and as a Lender By:   /s/ Roger G.
Malouf   Name:   Roger G. Malouf   Title:   Vice President

 

Address:

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attn: Roger G. Malouf

Telephone: (617) 434-1446

Telecopy: (617) 434-4311



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, As Co-Syndication Agent and as Joint Lead
Arranger By:   /s/ Robert C. Chakarion   Name:   Robert C. Chakarion   Title:  
Vice President

 

Address:  

One Boston Place, 19th Floor

Boston, MA 02108

 

Attn:   Robert Chakarion Telephone:   (617) 854-7230 Telecopy:   (855) 842-6363

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, As a Lender By:   /s/ Robert C.
Chakarion   Name:   Robert C. Chakarion   Title:   Vice President

 

Address:  

One Boston Place, 19th Floor

Boston, MA 02108

 

Attn:   Robert Chakarion Telephone:   (617) 854-7230 Telecopy:   (855) 842-6363



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., As
Co-Syndication Agent and as a Lender By:   /s/ Jennifer Heard   Name:   Jennifer
Heard   Title:   Vice President

 

Address:  

270 Park Avenue, 44th Fl.

New York, NY 10017

Attn:   Burlington Coat Factory Account Executive Telephone:   212-270-1480
Telecopy:   646-534-2274



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, As Co-Documentation Agent and as a Lender By:  
/s/ Sandra Evans   Name:   Sandra Evans   Title:   Senior Vice President

 

Address:  

209 South LaSalle Street

Suite 300

Chicago, IL 60604

 

Attn:   Kelli Stabenow Telephone:   312-325-8776 Telecopy:  



--------------------------------------------------------------------------------

SUNTRUST BANK, As Co-Documentation Agent and as a Lender By:   /s/ Lynn
Trapanese   Name:   Lynn Trapanese   Title:   Vice President

 

Address:  

303 Peachtree Street, 23rd Floor

Atlanta, GA 30308

 

Attn:   Lynn Trapanese Telephone:   404-658-4525 Telecopy:   404-813-5890



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, As a Lender By:   /s/ Katherine M. Garland  
Name:   Katherine M. Garland   Title:   Account Executive

 

Address:  

340 Madison Ave., 11th Floor

New York, NY 10075

 

Attn:   Katherine M. Garland Telephone:   212-210-9917 Telecopy:   212-303-0060



--------------------------------------------------------------------------------

RBS CITIZENS BUSINESS CAPITAL, a division of RBS Citizens, N.A., As a Lender By:
  /s/ Don Cmar   Name:   Don Cmar   Title:   Vice President

 

Address:  

525 William Penn Place

M/S 153-2775

Pittsburgh, PA 15219

 

Attn:   Don Cmar Telephone:   412-867-4218 Telecopy:   412-867-4744



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP., As a Lender By:   /s/ Michael S. Burns  
Name:   Michael S. Burns   Title:   SVP - Region Manager

 

Address:  

275 Broadhollow Road

Melville, NY 11747

 

Attn:   Telephone:   631-531-2775 Telecopy:   800-986-0323



--------------------------------------------------------------------------------

TD BANK, N.A., As a Lender By:   /s/ Kevin R. Marchetti   Name:   Kevin R.
Marchetti   Title:   Vice President

 

Address:  

317 Madison Avenue

3rd Floor

New York, NY 10017

 

Attn:   Ed Behnen Telephone:   212-299-5711 Telecopy:   212-299-5739



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 2, 2011 (as modified, amended, supplemented or restated and in
effect from time to time, the “Credit Agreement”) by and among (i) Burlington
Coat Factory Warehouse Corporation, as a Borrower and as agent (in such
capacity, the “Lead Borrower”) for the other Borrowers party thereto
(collectively, with the Lead Borrower, the “Borrowers”), (ii) the other
Borrowers party thereto, (iii) the Facility Guarantors party thereto, (iv) Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and as collateral agent (in such capacity the “Collateral Agent”, and
collectively with the Administrative Agent, the “Agents”) for its own benefit
and the benefit of the other Secured Parties, (v) Wells Fargo Capital Finance,
LLC and JPMorgan Chase Bank, N.A., as Co-Syndication Agents, (vi) SunTrust Bank
and U.S. Bank National Association, as Co-Documentation Agents, and (vii) the
Lenders party thereto (collectively, the “Lenders”). Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

                                                      (the “Assignor”) and
                                              (the “Assignee”) agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to the
Assignor’s rights and obligations as a Lender under the Credit Agreement as of
the date hereof which represents the applicable percentage interest(s) specified
on Schedule I hereto of all outstanding rights and obligations of the Lenders
under the Credit Agreement (including, without limitation, such interest in each
of the Assignor’s outstanding Commitments, if any, and the Revolving Credit
Loans (and related Obligations) owing to it and its participations in Swingline
Loans and Letters of Credit). After giving effect to such sale and assignment,
the Assignor’s and the Assignee’s Commitments and the amount of the Loans owing
to the Assignor and the Assignee and the amount of Letters of Credit
participated in by the Assignor and the Assignee will be as set forth in
Section 2 of Schedule I hereto.

 

2. The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Liens and that it is legally authorized to enter into this
Assignment and Acceptance; (b) makes no representation or warranty and assumes
no responsibility with respect to: (i) any statements, warranties or
representations made in, or in connection with, the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto, or (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto; and (d) confirms, in the case of an Assignee who is not a Lender or an
Affiliate or Approved Fund of a Lender, the amount of the Commitment subject to
this Assignment and Acceptance is not less than $10,000,000.00, or, if less, the
entire remaining amount of the Assignor’s Commitment or Revolving Credit Loans.

 

1



--------------------------------------------------------------------------------

3. The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 5.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (b) agrees that it will, independently and without
reliance upon the Agents, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (c) appoints and authorizes the Agents or their successors to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agents by the terms thereof, together with
such powers as are reasonably incidental thereto; (d) agrees that it will
perform in accordance with their terms all of the obligations which, by the
terms of the Credit Agreement, are required to be performed by it as a Lender;
(e) specifies as its lending office (and address for notices) the office set
forth beneath its name on the signature pages hereof; (f) agrees that if the
Assignee is a Foreign Lender entitled to an exemption from or reduction in
withholding tax it shall deliver to the Lead Borrower and the Administrative
Agent two copies of either United States Internal Revenue Service Form W-8BEN
(claiming a treaty benefit) or Form W-8ECI, or any subsequent versions thereof
or successors thereto, or, in the case of a Foreign Lender claiming exemption
from or reduction in U.S. Federal withholding tax under Section 871(h) or 881(c)
of the Code with respect to payments of “portfolio interest”, (i) a Form W-8BEN,
or any subsequent versions thereof or successors thereto and (ii) a certificate
representing that such Foreign Lender is not (A) a bank for purposes of
Section 881(c) of the Code, (B) is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of any Loan Party and (C) is not a
controlled foreign corporation related to the Loan Parties (within the meaning
of Section 864(d)(4) of the Code)); and (g) represents and warrants that it is
an Eligible Assignee.

 

4. The Assignor and Assignee hereby represent and warrant that: (a) either
(i) this assignment is not being made by an Extending Lender to a Non-Extending
Lender, or (ii) if such assignment is being made by an Extending Lender to a
Non-Extending Lender, such Non-Extending Lender hereby agrees to become an
Extending Lender with respect to the portion of the Extending Lender’s
Commitment and Revolving Loans being assigned to it hereunder, and (b) if this
assignment is by a Non-Extending Lender to an Extending Lender, this assignment
shall not modify the tenor or maturity of, or pricing for, the Commitment and
Revolving Credit Loans so assigned.

 

5. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered, together with a processing and recordation
fee of $3,500 (unless such fee has been waived by the Administrative Agent), to
the Administrative Agent for acceptance by the Administrative Agent and
recording by the Administrative Agent. The effective date of this Assignment and
Acceptance shall be the date of acceptance thereof by the Administrative Agent
and, subject to Section 9.04(b) of the Credit Agreement, the Lead Borrower,
unless otherwise specified on Schedule I hereto (the “Effective Date”).

 

6.

Upon such acceptance by the Administrative Agent and acceptance by the Lead
Borrower (whose acceptance shall not be required if a Specified Default has
occurred and is continuing or the interest assigned by this Assignment and
Acceptance is being assigned to another Lender or to an Affiliate or Approved
Fund of a Lender) and recording by the Administrative Agent, from and after the
Effective Date, (a) the Assignee shall be a party to the Credit Agreement and,
to the extent of the interest assigned by this Assignment and Acceptance, shall
have the rights and obligations under the Credit Agreement of a Lender
thereunder, and (b) the Assignor shall, to the

 

2



--------------------------------------------------------------------------------

  extent of the interest assigned by this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Credit Agreement,
except as otherwise provided in Section 9.04 of the Credit Agreement.

 

7. Upon such acceptance by the Administrative Agent and acceptance by the Lead
Borrower (whose acceptance shall not be required if a Specified Default has
occurred and is continuing or the interest assigned by this Assignment and
Acceptance is being assigned to another Lender or to an Affiliate or Approved
Fund of a Lender, to the extent required by Section 9.04(b) of the Credit
Agreement), and recording by the Administrative Agent, from and after the
Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and fees with respect thereto)
to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

 

8. This Assignment and Acceptance shall be governed by, and be construed in
accordance with, the laws of the State of New York, including Section 5-1401 of
the New York General Obligations Law, but without giving effect to the other
conflicts of laws principles thereof.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

[ASSIGNOR] By:     Name:     Title:     [ASSIGNEE] By:     Name:     Title:    
Lending Office (and address for notices): [Address]

 

Accepted this              day

of              ,             

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:     Title:    

 

4



--------------------------------------------------------------------------------

Acknowledged and, to the extent required under Section 9.04(b) of the Credit
Agreement, consented to, this             

day of                      ,             

 

BURLINGTON COAT FACTORY

WAREHOUSE CORPORATION

as Lead Borrower

By:     Name:     Title:    

 

5



--------------------------------------------------------------------------------

Schedule I

to

Assignment and Acceptance

Dated                     ,             

 

Section 1.

  

Commitment Percentage:

               %

Section 2.

  

Assignor’s Commitment:

   $                             

Assignee’s Commitment:

   $                             

Aggregate Outstanding Principal Amount of Loans Owing to Assignor:

   $                             

Aggregate Outstanding Principal Amount of Loans Owing to Assignee:

   $                             

Aggregate Participations by Assignor in Letters of Credit:

   $                             

Aggregate Participations by Assignee in Letters of Credit:

   $                             

Section 3.

  

Effective Date:

                           ,              

 

6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CUSTOMS BROKER AGREEMENT

__, 2011

[Customs Broker]

______________________

______________________

Attention:                             

 

  Re: Burlington Coat Factory Warehouse Corporation

Dear Sir/Madam:

                                             , a               
                                 with its principal executive offices at
                                                      (the “Borrower”), among
others, has entered into various financing agreements with (i) Bank of America,
N.A., a national banking association with offices at 100 Federal Street, 9th
Floor, Boston, Massachusetts 02110, as collateral agent (in such capacity,
herein the “ABL Agent”) for its own benefit and the benefit of a syndicate of
lenders and certain other secured parties which are making loans or furnishing
other financial accommodations to the Borrower or its Affiliates (the “ABL
Secured Parties”), and (ii) JPMorgan Chase Bank, N.A., with offices at 2200 Ross
Avenue, Floor 9 - TX1-2921, Dallas, TX 75201, as collateral agent (in such
capacity, herein the “Term Agent”) for its own benefit and the benefit of a
syndicate of lenders and certain other secured parties which are making loans or
furnishing other financial accommodations to the Borrower and its Affiliates
(collectively, the “Term Secured Parties”), pursuant to which agreements, the
Borrower, among others, has granted a security interest to the ABL Agent and the
Term Agent (for the ratable benefit of such agents and the ABL Secured Parties
and the Term Secured Parties) in and to, among other things, substantially all
of the assets of the Borrower, including, without limitation, all of the
Borrower’s inventory, goods, documents, bills of lading and other documents of
title.

The ABL Agent and the Term Agent have requested that you (together with any of
your affiliates providing services to the Borrower or its Affiliates, the
“Customs Broker”) act as their agent for the limited purpose of more fully
perfecting and protecting the interest of the ABL Agent and the Term Agent in
such bills of lading, documents and other documents of title and in the goods
and inventory for which such bills of lading, documents, or other documents of
title have been issued, and, by acknowledging and executing this document, the
Customs Broker has agreed to do so. This letter shall set forth the terms of the
Customs Broker’s engagement.

 

1.

ACKNOWLEDGMENT OF SECURITY INTEREST; POWER OF ATTORNEY: The Customs Broker
acknowledges, consents, and agrees that the Borrower has assigned to the ABL
Agent and the Term Agent, all of the Borrower’s right, title, and interest in,
to and under all goods constituting, evidencing, or relating to such inventory
and any contracts or agreements with carriers, customs brokers, and/or freight
forwarders for shipment or delivery of such goods. The Borrower further advises
the Customs Broker, and the Customs Broker acknowledges, consents, and agrees,
that

 

1



--------------------------------------------------------------------------------

  the Borrower has irrevocably constituted and appointed the ABL Agent (or, upon
the Customs Broker’s receipt of written notification from the ABL Agent that the
obligations of the Borrower to the ABL Agent and the ABL Secured Parties have
been paid in full and performed in full, the Term Agent) as the Borrower’s true
and lawful attorney, with full power of substitution to exercise all of such
rights, title, and interest, which appointment has been coupled with an
interest. The Customs Broker further agrees that: (i) the Borrower holds title
to all Title Documents and Property while in the custody or control of the
Customs Broker; (ii) upon receipt of any Title Documents or Property, the
Customs Broker shall promptly notify the Borrower that is holding such Title
Documents or Property on behalf of the Borrower; and (iii) if the Customs Broker
receives notice from any seller of any Property of its intent to stop delivery
of such Property to the Borrower, the Customs Broker shall promptly notify the
Borrower, ABL Agent and Term Agent of same and, to the extent that the ABL Agent
(or Term Agent, as applicable) delivers notice to the Customs Broker pursuant to
Section 4 or 5 of this Agreement, shall follow solely the instructions of the
ABL Agent (or, upon the Customs Broker’s receipt of written notification from
the ABL Agent that the obligations of the Borrower to the ABL Agent and the ABL
Secured Parties have been paid in full and performed in full, the Term Agent)
concerning the release, transfer, or other disposition of such Property and will
not follow any instructions of the Borrower or any other person concerning same.

 

2. APPOINTMENT OF CUSTOMS BROKER AS AGENT OF ABL AGENT AND TERM AGENT: The
Customs Broker is hereby appointed as agent for the ABL Agent and the Term Agent
to receive and retain possession of all bills of lading, waybills, forwarder’s
cargo receipts, documents, and any other documents of title or carriage
constituting, evidencing, or relating to the Borrower’s inventory (collectively,
the “Title Documents”) heretofore or at any time hereafter issued for any goods,
inventory, or other property of the Borrower which are received by the Customs
Broker for processing (collectively, the “Property”), such receipt and retention
of possession being for the purpose of more fully perfecting and preserving the
ABL Agent’s and the Term Agent’s security interests in the Title Documents and
the Property. The Customs Broker will maintain possession of the Title
Documents, subject to the security interests of the ABL Agent and the Term
Agent, and promptly will note the security interests of the ABL Agent and the
Term Agent on the Customs Broker’s books and records.

 

3. DELIVERY OF TITLE DOCUMENTS; RELEASE OF GOODS: Until the Customs Broker
receives written notification from (a) the ABL Agent pursuant to Section 4 below
to the contrary or (b) the Term Agent pursuant to Section 5 below to the
contrary, the Customs Broker is authorized by the ABL Agent and the Term Agent
to, and the Customs Broker may, deliver:

 

  (a) the Title Documents to the issuing carrier or to its agent (who shall act
on the Customs Broker’s behalf as the Customs Broker’s sub-agent hereunder) for
the purpose of permitting the Borrower, as consignee, to obtain possession or
control of the Property subject to such Title Documents; and

 

  (b) the Property, in each instance as directed by the Borrower.

 

4.

NOTICE FROM ABL AGENT TO FOLLOW ABL AGENT’S INSTRUCTIONS: Upon the Customs
Broker’s receipt of written notification from the ABL Agent, the Customs Broker
shall thereafter follow solely the instructions of the ABL Agent concerning the
disposition of the Title Documents and the Property and will not follow any
instructions of the Borrower or any other person concerning the same; provided,
however, that upon the Customs Broker’s receipt of notice

 

2



--------------------------------------------------------------------------------

  from the ABL Agent that the obligations of the Borrower to the ABL Agent and
the ABL Secured Parties have been paid and performed in full, the Customs Broker
shall follow the Term Agent’s instructions in accordance with Section 5 below.
The Borrower hereby directs the Customs Broker to comply with any such written
notice, and releases the Customs Broker from any liability which might arise
therefrom except liability arising from bad faith, gross negligence or willful
misconduct. Notice shall be sent pursuant to Section 8 of this Agreement.

 

5. NOTICE FROM TERM AGENT TO FOLLOW TERM AGENT’S INSTRUCTIONS: Upon the Customs
Broker’s receipt of written notification from the ABL Agent that the obligations
of the Borrower to the ABL Agent and the ABL Secured Parties have been paid and
performed in full as provided in Section 4, the Customs Broker shall thereafter
follow solely the written instructions of the Term Agent concerning the
disposition of the Title Documents and the Property and will not follow any
instructions of Borrower or any other person concerning the same. The Borrower
hereby directs the Customs Broker to comply with any such written notice, and
releases the Customs Broker from any liability which might arise therefrom
except liability arising from bad faith, gross negligence or willful misconduct.
Notice shall be sent pursuant to Section 8 of this Agreement.

 

6. LIMITED AUTHORITY: The Customs Broker’s sole authority as the agent of the
ABL Agent and the Term Agent is to receive and maintain possession of the Title
Documents on behalf of the ABL Agent and the Term Agent and to follow the
instructions of the ABL Agent and the Term Agent as provided herein. Except as
may be specifically authorized and instructed by the ABL Agent and the Term
Agent, as applicable, the Customs Broker shall have no authority as the agent of
the ABL Agent and the Term Agent to undertake any other action or to enter into
any other commitments on behalf of the ABL Agent and the Term Agent, as
applicable.

 

7. EXPENSES: Neither the ABL Agent nor the Term Agent shall be obligated to
compensate the Customs Broker for serving as agent hereunder, nor shall the ABL
Agent or the Term Agent be responsible for any fees, expenses, customs, duties,
taxes, or other charges relating to the Title Documents or the Property. The
Customs Broker acknowledges that the Borrower is solely responsible for payment
of any compensation and charges which are to its account. The Borrower is
further responsible for paying any reasonable fees, out-of-pocket expenses,
customs duties, taxes, or other charges which are, or may, accrue, to the
account of the Title Documents or the Property. The ABL Agent or the Term Agent,
as applicable, at the ABL Agent’s or the Term Agent’s sole option, may authorize
the Customs Broker to perform specified services on behalf of the ABL Agent or
the Term Agent, as applicable, at mutually agreed rates of compensation, which
shall be charged to the ABL Agent’s or the Term Agent’s account, as applicable
and payable to the Customs Broker by the ABL Agent or the Term Agent, as
applicable (provided, however, such payment shall not affect any obligation of
the Borrower to reimburse the ABL Agent and the Term Agent for any such
compensation or other costs or expenses incurred by the ABL Agent and the Term
Agent) related thereto or pursuant to the terms of the financing agreements
referred to above.

 

8. TERM/NOTICES:

 

  a.

In the event that the Customs Broker desires to terminate this Agreement, the
Customs Broker shall furnish the ABL Agent, the Term Agent, and the Borrower
with sixty (60) days’ prior written notice of the Customs Broker’s intention to
do so. During such sixty (60) day period (which may be shortened by notice to
the Customs Broker from the ABL

 

3



--------------------------------------------------------------------------------

  Agent and the Term Agent), the Customs Broker shall continue to serve as agent
hereunder. The Customs Broker shall also cooperate with the ABL Agent and the
Term Agent and execute all such documentation and undertake all such action as
may be reasonably required by the ABL Agent and the Term Agent in connection
with such termination.

 

  b. All notices given under this agreement shall be given to the following
addresses (or to such other addresses, written notice of which is given the
Customs Broker by or on behalf of the ABL Agent and the Term Agent) and shall be
delivered via overnight currier or registered mail:

If to ABL Agent:

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Re: Burlington Coat Factory Warehouse Corporation

Attention: Kathleen Dimock

If to Term Agent:

JPMorgan Chase Bank, N.A.

2200 Ross Avenue

Floor 9 - TX1-2921

Dallas, TX 75201

Attention: Andrew G. Ray

If to Borrower:

Burlington Coat Factory Warehouse Corporation

1830 Route 130

Burlington, New Jersey 08016

Attention: Legal Department

If to the Customs Broker:

[                    ]

Attention: [                    ]

 

  c. Except as provided in Section 8(a), above, this Agreement shall remain in
full force and effect until the Customs Broker receives written notification
from the ABL Agent and the Term Agent of the termination of the Customs Broker’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by the Borrower and an officer of the ABL Agent and Term Agent,
and may be terminated solely by written notice signed by an officer of both the
ABL Agent and Term Agent.

 

9.

CUSTOMS BROKER’S LIEN: The Customs Broker shall have a lien, to the extent
provided by law, on any Property then in the possession of the Customs Broker,
which lien shall be to the extent of any out-of-pocket costs, fees, freight
charges, storage charges, or other charges or out-of-pocket expenses incurred or
paid by the Customs Broker with respect to that same Property then in the
possession of the Customs Broker, for which the Customs Broker has not received

 

4



--------------------------------------------------------------------------------

  payment, but not for any amount owed on account of any other Property, item,
or matter; for the avoidance of doubt, this means that the Customs Broker may
not apply a lien, security interest, or right of retention on any Property for
unpaid amounts relating to any services provided by Customs Broker with respect
to any other Property.

 

10. Counterparts; Integration. This agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This agreement constitutes the entire agreement between the
Customs Broker, ABL Agent and Term Agent relating to the subject matter hereof
and supersedes any and all contemporaneous or previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
agreement shall become effective when it shall have been executed by the parties
and when the ABL Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns. Delivery of an executed
counterpart of a signature page of this agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this agreement.

 

11. Miscellaneous. This agreement shall be governed by, and construed in
accordance with, the laws of the State of New York including Section 5-1401 of
the New York General Obligations Law, but without giving effect to the other
conflicts of laws principles or choice of laws principles thereof. The Customs
Broker agrees to keep this agreement and the arrangements contemplated hereby
confidential from anyone other than its employees, attorneys and other advisors.

If the foregoing correctly sets forth our understanding, please indicate the
Customs Broker’s assent by having a responsible officer acknowledge your consent
below.

[Signatures follow]

 

5



--------------------------------------------------------------------------------

Very truly yours, Borrower:     Name:     Title:    

 

Agreed: Customs Broker:     Name:     Title:    

 

ABL Agent: BANK OF AMERICA, N.A.     Name:     Title:    

 

Term Agent: [                           
                                                      ]   Name:     Title:    

 

6



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

Date:                 

 

To: Bank of America, N.A., as Administrative Agent

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Ms. Kathleen Dimock

Re: Second Amended and Restated Credit Agreement dated as of September 2, 2011
(as modified, amended, supplemented or restated and in effect from time to time,
the “Credit Agreement”) by and between, among others, Burlington Coat Factory
Warehouse Corporation for itself and as agent (in such capacity, the “Lead
Borrower”) for the other Borrowers party thereto, the other Borrowers party
thereto, and Bank of America, N.A., as administrative agent (the “Administrative
Agent”) for its own benefit and the benefit of the other Secured Parties.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement.

Ladies and Gentlemen:

The Lead Borrower refers to the above described Credit Agreement and, on behalf
of the Borrowers, hereby irrevocably notifies you of the Borrowing requested
below:

 

  1. The Business Day of the proposed Borrowing is             , 201    .

 

  2. The aggregate amount of the proposed Borrowing is $            (which shall
be in an integral multiple of $1,000,000.00, but not less than $5,000,000.00, in
the case of LIBOR Rate Loans), which Borrowing consists of the following Types:

 

Type of Borrowing

(Prime Rate Loans or LIBOR

Rate Loans)1

   Amount      Interest
Period for
LIBOR
Rate
Loans2      $ ___________________         [months ]     $ ___________________   
     [months ]     $ ___________________         [months ]     $
___________________         [months ] 

 

1 

If no election is made as to the Type of Revolving Credit Loan, such notice
shall be deemed a request for Borrowing of Prime Rate Loans.

2 

If no election of Interest Period is specified, such notice shall be deemed a
request for an Interest Period of one (1) month.

 

7



--------------------------------------------------------------------------------

  3. Proceeds of the proposed Borrowing are to be disbursed to the following
account(s):

_______________________

_______________________

_______________________

The Lead Borrower, on behalf of the Borrowers, hereby certifies that the
following statements are true and correct on the date of the proposed Borrowing,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) The representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents or otherwise made in writing in
connection therewith are true and correct in all material respects as though
made on and as of the date of the proposed Borrowing (both immediately prior to
and after giving effect to the proposed Borrowing), provided that if such
representations and warranties specifically relate to an earlier date, such
representations and warranties were true and correct in all material respects on
and as of such earlier date, and provided further that if such representations
and warranties are qualified by “materiality” or “Material Adverse Effect”, such
representations and warranties shall be true and correct in all respects;

(b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and

(c) After giving effect to the proposed Borrowing set forth in Section 2 above,
there will be no more than ten (10) Borrowings of LIBOR Rate Loans outstanding
under the Credit Agreement.

 

BURLINGTON COAT FACTORY

WAREHOUSE CORPORATION

As Lead Borrower

By:     Name:     Title:    

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REVOLVING CREDIT NOTE

 

 

[AMENDED AND RESTATED] REVOLVING CREDIT NOTE

 

 

 

 

$________________      September 2, 2011   

FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”, together with all successors and assigns), jointly and severally
promise to pay to the order of                                          
           (hereinafter, together with its successors in title and permitted
assigns, the “Lender”), c/o Bank of America, N.A., 100 Federal Street, 9th
Floor, Boston, Massachusetts 02110, the principal sum of
                                             DOLLARS
($                        ), or, if less, the aggregate unpaid principal balance
of Revolving Credit Loans made by the Lender to or for the account of any
Borrower pursuant to the Credit Agreement (as hereafter defined), with interest,
fees, reasonable out-of-pocket expenses, and costs at the rate and payable in
the manner stated in the Credit Agreement (as hereafter defined). As used
herein, the “Credit Agreement” means and refers to that certain Second Amended
and Restated Credit Agreement dated as of September     , 2011 (as such may be
amended, modified, supplemented or restated hereafter) by, among others,
(i) Burlington Coat Factory Warehouse Corporation, a Delaware corporation, as a
Borrower and as agent (in such capacity, the “Lead Borrower”) for itself and the
other Borrowers, (ii) the Borrowers named therein, (iii) the Facility Guarantors
named therein, (iv) Bank of America, N.A. as Administrative Agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of the
other Credit Parties, (v) Bank of America, N.A. as Collateral Agent for its own
benefit and the benefit of the other Secured Parties, (vi) the Lenders named
therein, (vii) Wells Fargo Capital Finance, LLC and JPMorgan Chase Bank, N.A.,
as Co-Syndication Agents, and (viii) SunTrust Bank and U.S. Bank National
Association, as Co-Documentation Agents. [This Amended and Restated Revolving
Credit Note replaces in its entirety that certain [Amended and Restated]
Revolving Credit Note dated [January 15, 2010], by, among others, the Lead
Borrower, payable to the Lender.]

[This Amended and Restated Revolving Credit Note is hereinafter referred to as
the “Revolving Credit Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. / This is a “Revolving
Credit Note” to which reference is made in the Credit Agreement and is subject
to all terms and provisions thereof.] The principal of, and interest on, this
Revolving Credit Note shall be payable at the times, in the manner, and in the
amounts as provided in the Credit Agreement and shall be subject to prepayment
and



--------------------------------------------------------------------------------

acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Administrative Agent’s books and records concerning the Revolving Credit
Loans, the accrual of interest thereon, and the repayment of such Revolving
Credit Loans, shall be prima facie evidence of the indebtedness to the Lender
hereunder, absent manifest error.

No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or Lender’s powers, rights, privileges, remedies, or discretions
hereunder shall operate as a waiver thereof on that occasion nor on any other
occasion. No waiver of any Event of Default shall operate as a waiver of any
other Event of Default, nor as a continuing waiver.

Each Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof. Each Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by any Agent and/or the Lender with
respect to this Revolving Credit Note and/or any Security Document or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Revolving Credit Note.

This Revolving Credit Note shall be binding upon each Borrower, and each
endorser and guarantor hereof, and upon their respective successors, assigns,
and representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and permitted assigns.

The liabilities of each Borrower, and of any endorser or guarantor of this
Revolving Credit Note, are joint and several, provided, however, the release by
any Agent or the Lender of any one or more such Persons shall not release any
other Person obligated on account of this Revolving Credit Note. Each reference
in this Revolving Credit Note to each Borrower, any endorser, and any guarantor,
is to such Person individually and also to all such Persons jointly. No Person
obligated on account of this Revolving Credit Note may seek contribution from
any other Person also obligated except as expressly permitted by the terms of
Section 9.14(d) of the Credit Agreement.

Each Borrower agrees that any suit for the enforcement of this Revolving Credit
Note or any other Loan Document may be brought in any New York state or federal
court sitting in New York County as the Administrative Agent may elect in its
sole discretion and each Borrower consents to the non-exclusive jurisdiction of
such courts. Each Borrower hereby waives any objection which it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient forum. Each Borrower agrees that any action
commenced by any Borrower asserting any claim or counterclaim arising under or
in connection with this Revolving Credit Note or any other Loan Document shall
be brought solely in any New York state or federal court sitting in New York
County as the Administrative Agent may elect in its sole discretion and consents
to the exclusive jurisdiction of such courts with respect to any such action.
Nothing in this Revolving Credit Note shall affect any right that any Credit
Party

 

2



--------------------------------------------------------------------------------

may otherwise have to bring any action or proceeding relating to this Agreement
against a Loan Party or its properties in the courts of any jurisdiction.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, BUT WITHOUT GIVING EFFECT TO THE OTHER CONFLICTS OF
LAWS PRINCIPLES THEREOF.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Revolving Credit Note, are each relying thereon.
EACH BORROWER, EACH FACILITY GUARANTOR, ENDORSER AND SURETY, AND THE LENDER BY
ITS ACCEPTANCE HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS REVOLVING CREDIT NOTE,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE CREDIT AGREEMENT AND THIS REVOLVING CREDIT NOTE BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Revolving Credit Note to be
duly executed as of the date set forth above.

 

BORROWERS: BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, as Lead Borrower By:  
  Name:     Title:    

 

THE ENTITIES LISTED ON SCHEDULE I HERETO, as Borrowers By:     Name:     Title:
   

 

4



--------------------------------------------------------------------------------

SCHEDULE I

Borrowers

 

5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SWINGLINE NOTE

 

 

 

 

[AMENDED AND RESTATED] SWINGLINE NOTE

 

 

 

 

 

$60,000,000.00      [_____________ ] 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”, together with all successors and assigns), jointly and severally
promise to pay to the order of BANK OF AMERICA, N.A., a national banking
association with an office at 100 Federal Street, 9th Floor, Boston,
Massachusetts 02109 (hereinafter, together with its successors in title and
permitted assigns, the “Swingline Lender”), the principal sum of SIXTY MILLION
DOLLARS ($60,000,000.00) or, if less, the aggregate unpaid principal balance of
Swingline Loans made by the Swingline Lender to or for the account of any
Borrower pursuant to the Credit Agreement (as hereafter defined), with interest,
fees, reasonable out-of-pocket expenses, and costs at the rate and payable in
the manner stated in the Credit Agreement (as hereafter defined). As used
herein, the “Credit Agreement” means and refers to that certain Second Amended
and Restated Credit Agreement dated as of September 2, 2011 (as such may be
amended, modified, supplemented or restated hereafter) by, among others,
(i) Burlington Coat Factory Warehouse Corporation, a Delaware corporation, as a
Borrower and as agent (in such capacity, the “Lead Borrower”) for itself and the
other Borrowers, (ii) the Borrowers named therein, (iii) the Facility Guarantors
named therein, (vi) Bank of America, N.A. as Administrative Agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of the
other Credit Parties, (v) Bank of America, N.A. as Collateral Agent for its own
benefit and the benefit of the other Secured Parties, (vi) the Lenders named
therein, (vii) Wells Fargo Capital Finance, LLC and JPMorgan Chase Bank, N.A.,
as Co-Syndication Agents, and (viii) SunTrust Bank and U.S. Bank National
Association, as Co-Documentation Agents. [This Amended and Restated Swingline
Note replaces in its entirety that certain Swingline Note dated [April 13,
2006], by, among others, the Lead Borrower, payable to the Swingline Lender.]

[This Amended and Restated Swingline Note is hereinafter referred to as the
“Swingline Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. / This is the “Swingline Note” to
which reference is made in the Credit Agreement and is subject to all terms and
provisions thereof.] The principal of, and interest on, this Swingline Note
shall be payable at the times, in the manner, and in the amounts as provided in
the Credit Agreement and shall be subject to prepayment and acceleration as
provided therein.



--------------------------------------------------------------------------------

Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The Administrative Agent’s books and records concerning the Swingline Loans, the
accrual of interest thereon, and the repayment of such Swingline Loans, shall be
prima facie evidence of the indebtedness hereunder, absent manifest error.

No delay or omission by any Agent or the Swingline Lender in exercising or
enforcing any of such Agent’s or Swingline Lender’s powers, rights, privileges,
remedies, or discretions hereunder shall operate as a waiver thereof on that
occasion nor on any other occasion. No waiver of any Event of Default shall
operate as a waiver of any other Event of Default, nor as a continuing waiver.

Each Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof. Each Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by any Agent and/or the Swingline Lender
with respect to this Swingline Note and/or any Security Document, or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Swingline Note.

This Swingline Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Swingline Lender and its
successors, endorsees, and permitted assigns.

The liabilities of each Borrower, and of any endorser or guarantor of this
Swingline Note, are joint and several, provided, however, the release by any
Agent or the Swingline Lender of any one or more such Persons shall not release
any other Person obligated on account of this Swingline Note. Each reference in
this Swingline Note to each Borrower, any endorser, and any guarantor, is to
such Person individually and also to all such Persons jointly. No Person
obligated on account of this Swingline Note may seek contribution from any other
Person also obligated except as expressly permitted by the terms of
Section 9.14(d) of the Credit Agreement.

Each Borrower agrees that any suit for the enforcement of this Swingline Note or
any other Loan Document may be brought in any New York state or federal court
sitting in New York County as the Administrative Agent may elect in its sole
discretion and each Borrower consents to the non-exclusive jurisdiction of such
courts. Each Borrower hereby waives any objection which it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient forum. Each Borrower agrees that any action commenced
by any Borrower asserting any claim or counterclaim arising under or in
connection with this Swingline Note or any other Loan Document shall be brought
solely in any New York state or federal court sitting in New York County as the
Administrative Agent may elect in its sole discretion and consents to the
exclusive jurisdiction of such courts with respect to any such action. Nothing
in this Swingline Note shall affect any right that any Credit Party may
otherwise

 

2



--------------------------------------------------------------------------------

have to bring any action or proceeding relating to this Agreement against a Loan
Party or its properties in the courts of any jurisdiction.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT GIVING EFFECT TO THE OTHER CONFLICTS OF LAWS
PRINCIPLES THEREOF.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Swingline Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Swingline Note, are each relying thereon. EACH
BORROWER, EACH FACILITY GUARANTOR, ENDORSER AND SURETY, AND THE SWINGLINE LENDER
BY ITS ACCEPTANCE HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SWINGLINE NOTE, ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE CREDIT AGREEMENT AND THIS SWINGLINE NOTE BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Swingline Note to be duly
executed as of the date set forth above.

 

BORROWERS: BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, as Lead Borrower By:  
  Name:     Title:    

 

THE ENTITIES LISTED ON SCHEDULE I HERETO, as Borrowers By:     Name:     Title:
   

 

4



--------------------------------------------------------------------------------

SCHEDULE I

Borrowers

 

5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF JOINDER TO LOAN DOCUMENTS

JOINDER TO LOAN DOCUMENTS

This Joinder to Loan Documents (this “Joinder”) is made as of by and among:

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, a Delaware corporation, as agent
(in such capacity, the “Lead Borrower”) for itself and the other Borrowers party
to the Credit Agreement referred to below;

The BORROWERS party to the Credit Agreement set forth on Schedule I annexed
hereto (collectively, with the Lead Borrower, the “Existing Borrowers”);

The FACILITY GUARANTORS party to the Credit Agreement set forth on Schedule II
annexed hereto (collectively, the “Facility Guarantors”);

[NEW BORROWER/FACILITY GUARANTOR], a , having an office at             ; and

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, as
administrative agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties (as defined in the Credit
Agreement referred to below) and as collateral agent (in such capacity, the
“Collateral Agent”), for its own benefit and for the benefit of the other
Secured Parties (as defined in the Credit Agreement referred to below) to the
Credit Agreement (as defined below);

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H :

A. Reference is made to a certain Second Amended and Restated Credit Agreement
dated as of September 2, 2011 (as amended, modified, supplemented or restated
and in effect from time to time, the “Credit Agreement”), by, among others
(i) Burlington Coat Factory Warehouse Corporation, a Delaware corporation, as a
Borrower and as agent (in such capacity, the “Lead Borrower”) for itself and the
other Borrowers, (ii) the other Borrowers named therein (collectively, with the
Lead Borrower, the “Existing Borrowers”), (iii) the Facility Guarantors named
therein (the “Existing Facility Guarantors”, and together with the Existing
Borrowers, the “Existing Loan Parties”), (iv) the Lenders named therein
(collectively, the “Lenders”), (v) Bank of America, N.A., as Administrative
Agent, (vi) Bank of America, N.A., as Collateral Agent, (vii) Wells Fargo
Capital Finance, LLC and JPMorgan Chase Bank, N.A., as co-Syndication Agents,
and (viii) SunTrust Bank and U.S. Bank National Association, as co-Documentation
Agents. All capitalized terms used herein, and not otherwise defined herein,
shall have the meanings assigned to such terms in the Credit Agreement.

B. Pursuant to the terms of Section 5.12 of the Credit Agreement, the Existing
Loan Parties (as applicable) are required to cause the [New Borrower/Facility
Guarantor] to become a party to, and bound by the terms of, the Credit Agreement
and the other Loan Documents, in the same capacity and to

 

1



--------------------------------------------------------------------------------

the same extent as the [Existing Borrowers/Facility Guarantors] thereunder. The
undersigned [New Borrower/Facility Guarantor] is executing this Joinder in
accordance with the requirements of the Credit Agreement to become a Borrower
thereunder and to induce the Lenders to make additional Revolving Credit Loans
and to induce the Issuing Bank to issue additional Letters of Credit.

C. In order for the [New Borrower/Facility Guarantor] to become party to the
Credit Agreement and certain of the other Loan Documents as provided herein, the
[New Borrower/Facility Guarantor] and the Existing Loan Parties are required to
execute this Joinder.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.

 

2. Joinder and Assumption of Obligations. Effective as of the date of this
Joinder:

 

  a. [New Borrower/Facility Guarantor] hereby:

 

  i. Joins in the execution of, and becomes a party to, the Credit Agreement,
[the Revolving Credit Notes], [the Swingline Note], [the Facility Guarantee],
the Security Documents and each of the other Loan Documents to which the
[Existing Borrowers/Facility Guarantors] are a party.

 

  ii. Assumes and agrees to perform all applicable duties and Obligations of a
Loan Party under the Credit Agreement, [the Revolving Credit Notes], [the
Swingline Note], [the Facility Guarantee], the Security Documents and each of
the other Loan Documents to which the [Existing Borrowers/Facility Guarantors]
are a party.

 

  b. Without in any manner limiting the generality of clause (a) above, [New
Borrower/Facility Guarantor] hereby covenants and agrees that:

 

  i. [New Borrower/Facility Guarantor] shall be bound by all covenants (other
than covenants which specifically relate solely to an earlier date), agreements,
liabilities and acknowledgments of a [Borrower/Guarantor] under the Credit
Agreement, [the Revolving Credit Notes], [the Swingline Note], [the Facility
Guarantee], the Security Documents and each of the other Loan Documents to which
the [Existing Borrowers/Facility Guarantors] are a party, in each case, with the
same force and effect as if such [New Borrower/Facility Guarantor] was a
signatory thereto and was expressly named therein;

 

  ii.

To secure the prompt and complete payment, performance and observance of all of
the Obligations and all renewals, extensions, restructurings and refinancings
thereof, [New Borrower/Facility Guarantor] hereby grants, mortgages, pledges and
hypothecates to the Collateral Agent, for the benefit of the Collateral Agent

 

2



--------------------------------------------------------------------------------

  and the Secured Parties, a Lien upon all of its right, title and interest in,
to and under the Collateral.

 

3. Representations and Warranties. [New Borrower/Facility Guarantor] hereby
makes all representations, warranties, and covenants set forth in the Credit
Agreement, [the Revolving Credit Notes], [the Swingline Note], [the Facility
Guarantee], the Security Documents and each of the other Loan Documents as of
the date hereof (other than representations, warranties and covenants that
relate solely to an earlier date). To the extent that any changes in any
representations, warranties, and covenants require any amendments to the
Schedules to the Credit Agreement or any of the other Loan Documents, such
Schedules are hereby updated, as evidenced by any supplemental Schedules (if
any) annexed to this Joinder.

 

4. Ratification of Loan Documents. Except as specifically amended by this
Joinder and the other documents executed and delivered in connection herewith,
all of the terms and conditions of the Credit Agreement and of the other Loan
Documents shall remain in full force and effect as in effect prior to the date
hereof, without releasing any Loan Party thereunder or Collateral granted by any
Loan Party.

 

5. Conditions Precedent to Effectiveness. This Joinder shall not be effective
until the following conditions precedent have each been fulfilled to the
reasonable satisfaction of the Administrative Agent:

 

  a. This Joinder shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect and shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

  b. All action on the part of the [New Borrower/Facility Guarantor] and the
other Loan Parties necessary for the valid execution, delivery and performance
by the [New Borrower/Facility Guarantor] of this Joinder and all other
documentation, instruments, and agreements required to be executed in connection
herewith shall have been duly and effectively taken and evidence thereof
reasonably satisfactory to the Administrative Agent shall have been provided to
the Administrative Agent.

 

  c. [New Borrower/Facility Guarantor] (and each other Loan Party, to the extent
requested by the Administrative Agent) shall each have delivered the following
to the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent:

 

  i. Certificate of Legal Existence and Good Standing issued by the Secretary of
the State of its incorporation or organization.

 

  ii. A certificate of an authorized officer of the due adoption, continued
effectiveness, and setting forth the text, of each corporate resolution adopted
in connection with the assumption of obligations under the Credit Agreement and
the other Loan Documents, and attesting to the true signatures of each Person
authorized as a signatory to any of the Loan Documents, together with true and
accurate copies of all Charter Documents.

 

3



--------------------------------------------------------------------------------

  iii. Execution and delivery by [New Borrower/Facility Guarantor] of such other
documents, agreements and certificates as the Administrative Agent and the
Collateral Agent may reasonably require.

 

  d. The Agents, upon their reasonable request, shall have received a favorable
written legal opinion of the Loan Parties’ counsel addressed to the Agents and
the other Lenders, covering such matters relating to [New Borrower/Facility
Guarantor], the Loan Documents and/or the transactions contemplated thereby as
the Agents shall reasonably request.

 

  e. The Administrative Agent shall have received all documents and instruments,
(including an authenticated record authorizing the Agents and their
representatives to file such UCC financing statements as the Agents may
determine to be appropriate), required by law or requested by the Administrative
Agent or the Collateral Agent to create or perfect the first priority Lien
(subject only to Permitted Encumbrances having priority by operation of
Applicable Law) intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded or
other arrangements reasonably satisfactory to the Agents.

 

  f. The Loan Parties shall have executed and delivered to the Agents such
additional documents, instruments, and agreements as the Agents may reasonably
request.

 

6. Miscellaneous.

 

  a. This Joinder may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 

  b. This Joinder expresses the entire understanding of the parties with respect
to the transactions contemplated hereby. No prior negotiations or discussions
shall limit, modify, or otherwise affect the provisions hereof.

 

  c. Any determination that any provision of this Joinder or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.

 

  d. The Loan Parties shall pay all Credit Party Expenses of the Agents and the
Secured Parties, including, without limitation, all such Credit Party Expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Joinder in accordance with the terms of the Credit Agreement.

 

  e. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT GIVING EFFECT TO THE OTHER CONFLICTS OF LAWS
PRINCIPLES THEREOF.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

[NEW BORROWER/FACILITY GUARANTOR] By:       Name:       Title:    

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:       Name:       Title:    

 

COLLATERAL AGENT: BANK OF AMERICA, N.A. By:       Name:       Title:    

 

5



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, As Lead Borrower By:     Name:  
  Title:    

 

THE ENTITIES LISTED ON SCHEDULE I HERETO, as Existing Borrowers By:     Name:  
  Title:    

 

THE ENTITIES LISTED ON SCHEDULE II HERETO, as Existing Facility Guarantors By:  
  Name:     Title:    

 

6



--------------------------------------------------------------------------------

SCHEDULE I

Existing Borrowers

Burlington Coat Factory Warehouse Corporation (Lead Borrower)

Burlington Coat Factory of Alabama, LLC

Burlington Coat Factory Warehouse of Anchorage, Inc.

Burlington Coat Factory of Arizona, LLC

Burlington Coat Factory of Arkansas, LLC

Baby Depot of California, LLC

Burlington Coat Factory of California, LLC

Burlington Coat Factory of San Bernardino, LLC

MJM Designer Shoes of California, LLC

Burlington Coat Factory of Colorado, LLC

Burlington Coat Factory of Connecticut, LLC

Cohoes Fashions of Connecticut, LLC

Burlington Coat Factory of Delaware, LLC

Burlington Coat Factory of Texas, L.P.

MJM Designer Shoes of Delaware, LLC

Burlington Coat Factory of Florida, LLC

MJM Designer Shoes of Florida, LLC

Burlington Coat Factory of Georgia, LLC

Burlington Coat Factory Warehouse of Atlanta, Inc.

Burlington Coat Factory of Hawaii, LLC

Burlington Coat Factory of Idaho, LLC

Burlington Coat Factory of Illinois, LLC

Burlington Coat Factory Warehouse of East St. Louis, Inc.

Burlington Coat Factory of Indiana, LLC

Burlington Coat Factory of Iowa, LLC

Burlington Coat Factory of Kansas, LLC

Burlington Coat Factory of Kentucky, Inc.

Burlington Coat Factory of Louisiana, LLC

Burlington Coat Factory of Maine, LLC

Burlington Coat Factory of Maryland, LLC

Burlington Coat Factory of Massachusetts, LLC

Cohoes Fashions of Massachusetts, LLC

Burlington Coat Factory of Michigan, LLC

Burlington Coat Factory Warehouse of Detroit, Inc.

Burlington Coat Factory Warehouse of Redford, Inc.

Burlington Coat Factory Warehouse of Grand Rapids, Inc.

Burlington Coat Factory of Minnesota, LLC

Burlington Coat Factory of Mississippi, LLC

Burlington Coat Factory of Missouri, LLC

Burlington Coat Factory of Montana, LLC

Burlington Coat Factory of Nebraska, LLC

Burlington Coat Factory of Nevada, LLC

Burlington Coat Factory of New Hampshire, LLC

 

7



--------------------------------------------------------------------------------

Burlington Coat Factory Direct Corporation

Burlington Coat Factory of New Jersey, LLC

Burlington Coat Factory Warehouse of Edgewater Park, Inc.

Burlington Coat Factory Warehouse of New Jersey, Inc.

Cohoes Fashions of New Jersey, LLC

MJM Designer Shoes of Moorestown, Inc.

MJM Designer Shoes of New Jersey, LLC

Super Baby Depot of Moorestown, Inc.

Burlington Coat Factory of New Mexico, LLC

Burlington Coat Factory of New York, LLC

Georgetown Fashions Inc.

Monroe G. Milstein, Inc.

Cohoes Fashions of New York, LLC

MJM Designer Shoes of New York, LLC

Burlington Coat Factory of North Carolina, LLC

Burlington Coat Factory of North Dakota, LLC

Burlington Coat Factory of Ohio, LLC

Burlington Coat Factory Warehouse of Cleveland, Inc.

Burlington Coat Factory of Oklahoma, LLC

Burlington Coat Factory of Oregon, LLC

Burlington Coat Factory Warehouse of Bristol, LLC

Burlington Coat Factory of Pennsylvania, LLC

Burlington Coat Factory Warehouse of Montgomeryville, Inc.

Burlington Coat Factory Warehouse of Cheltenham, Inc.

Burlington Coat Factory Warehouse of Langhorne, Inc.

Burlington Factory Warehouse of Reading, Inc.

Burlington Coat Factory Warehouse Inc.

MJM Designer Shoes of Pennsylvania, LLC

Burlington Coat Factory of Puerto Rico, LLC

Burlington Coat Factory of Rhode Island, LLC

Cohoes Fashions of Cranston, Inc.

Burlington Coat Factory of South Carolina, LLC

Burlington Coat Factory Warehouse of Charleston, Inc.

Burlington Coat Factory of South Dakota, LLC

Burlington Coat Factory Warehouse of Memphis, Inc.

Burlington Coat Factory Warehouse of Shelby, Inc.

Burlington Coat Factory Warehouse of Hickory Commons, Inc.

Burlington Coat Factory Warehouse of Baytown, Inc.

MJM Designer Shoes of Texas, Inc.

Burlington Coat Factory of Utah, LLC

Burlington Coat Factory of Vermont, LLC

Burlington Coat Factory of Virginia, LLC

Burlington Coat Factory of Pocono Crossing, LLC

BCF Cards, Inc.

Burlington Coat Factory Warehouse of Coliseum, Inc.

Burlington Coat Factory of Washington, LLC

Burlington Coat Factory of West Virginia, LLC

 

8



--------------------------------------------------------------------------------

Burlington Coat Factory of Wisconsin, LLC

 

9



--------------------------------------------------------------------------------

SCHEDULE II

Existing Facility Guarantors

Burlington Coat Factory Holdings, Inc.

Burlington Coat Factory Investments Holdings, Inc.

Burlington Coat Factory Realty of Huntsville, LLC

Burlington Coat Factory Realty of Mesa, Inc.

Burlington Coat Factory Realty of Desert Sky, Inc.

Burlington Coat Factory Realty of Dublin, Inc.

Burlington Coat Factory Realty of Florin, Inc.

Burlington Coat Factory Realty of Ventura, Inc.

Burlington Coat Realty of East Windsor, Inc.

Burlington Coat Factory of Texas, Inc.

C.F.I.C. Corporation

Burlington Coat Factory Realty Corp.

Burlington Coat Factory Realty of University Square, Inc.

Burlington Coat Factory Realty of Coral Springs, Inc.

Burlington Coat Factory Realty of West Colonial, Inc.

Burlington Coat Factory Realty of Orlando, Inc.

Burlington Coat Factory Realty of Sarasota, Inc.

K&T Acquisition Corp.

Bee Ridge Plaza, LLC

Burlington Coat Factory Realty of Morrow, Inc.

Burlington Coat Realty of Gurnee, Inc.

Burlington Coat Factory Realty of Bloomingdale, Inc.

Burlington Coat Factory Realty of River Oaks, Inc.

Burlington Coat Factory Realty of Greenwood, Inc.

Burlington Coat Factory Realty of North Attleboro, Inc.

Burlington Coat Factory Realty of Des Peres, Inc.

Burlington Coat Realty of Las Vegas, Inc.

Burlington Coat Factory Realty of Edgewater Park, Inc.

Burlington Coat Factory Realty of Paramus, Inc.

Burlington Coat Factory Realty of Pinebrook, Inc.

Burlington Coat Factory Warehouse of Edgewater Park Urban Renewal Corp.

Burlington Coat Factory Realty of Yonkers, Inc.

LC Acquisition Corp.

Burlington Coat Factory Realty of Tulsa, Inc.

Burlington Coat Factory Realty of West Mifflin, Inc.

Burlington Coat Factory Realty of Langhorne, Inc.

Burlington Coat Factory Realty of Whitehall, Inc.

Burlington Coat Factory Realty of Memphis, Inc.

Burlington Coat Realty of Plano, Inc.

Burlington Coat Realty of Houston, Inc.

Burlington Coat Factory Realty of Westmoreland, Inc.

Burlington Coat Factory Realty of Bellaire, Inc.

Burlington Coat Factory Realty of El Paso, Inc.

 

10



--------------------------------------------------------------------------------

Burlington Coat Realty of Potomac, Inc.

Burlington Coat Factory Realty of Fairfax, Inc.

Burlington Coat Factory Realty of Coliseum, Inc.

Burlington Coat Factory Realty of Franklin, Inc.

 

11



--------------------------------------------------------------------------------

EXHIBIT G

CREDIT CARD NOTIFICATION

PREPARE ON LOAN PARTY LETTERHEAD - ONE FOR EACH PROCESSOR

[            ], 2011

BY CERTIFIED MAIL — RETURN RECEIPT REQUESTED

 

To: [Name and Address of Processor]

(the “Processor”)

 

  Re:                         

Merchant Account Number:             . The credit card processing agreement
between             and             dated             (the “Processing
Agreement”).

Dear Sir/Madam:

Under various agreements among             , a              with an address at
             (the “Loan Party”) and (i) Bank of America, N.A., a national
banking association with offices at 100 Federal Street, 9th Floor, Boston,
Massachusetts 02110, as collateral agent (in such capacity, herein the
“Collateral Agent”) for the benefit of a syndicate of lenders and certain other
secured parties (the “ABL Secured Parties”), and (ii) JPMorgan Chase Bank, N.A.,
a national banking association with offices at 2200 Ross Avenue, Floor 9 -
TX1-2921, Dallas, TX 75201, as agent (in such capacity, herein the “Term Agent”)
for the benefit of a syndicate of lenders and certain other secured parties (the
“Term Loan Secured Parties”), the Loan Party has granted to the Collateral
Agent, for the benefit of the Collateral Agent and the other ABL Secured
Parties, and to the Term Agent, for the benefit of the Term Agent and the other
Term Loan Secured Parties, a security interest in and to, among other things,
the Loan Party’s inventory, credit card receivables, certain accounts, books and
records relating to the foregoing, and proceeds therefrom, including without
limitation, all amounts due or to become due from the Processor to the Loan
Party pursuant to the Processing Agreement between the Processor and the Loan
Party.

Under the terms and provisions of the agreements with the Collateral Agent and
the Term Agent, under certain circumstances, the Loan Party is obligated to
deliver all proceeds of the Loan Party’s accounts, accounts receivable and
inventory to the Collateral Agent or the Term Agent, as applicable. Such
proceeds include all credit card charges (the “Charges”) submitted by the Loan
Party to the Processor for processing and the amounts which the Processor owes
to the Loan Party on account thereof (the “Credit Card Proceeds”) and all other
amounts due or to become due to the Loan Party under the Processing Agreement.

Until the Processor receives notification from an officer of the Collateral
Agent as provided below, all amounts due from time to time from the Processor to
the Loan Party (including Credit Card Proceeds, payment from any reserve account
or the like or other payments) shall be transferred only as follows:

 

1



--------------------------------------------------------------------------------

By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

________________________

ABA #                                     

For Credit to                             

Account No.                             

After the Processor receives notification from an officer of the Collateral
Agent, all amounts shall be transferred as the Processor may be instructed from
time to time in writing by an officer of the Collateral Agent. After the
Processor receives notification from the Collateral Agent that all obligations
of the Loan Party to the ABL Secured Parties have been paid in full and the
commitments of the ABL Secured Parties to make loans or advances to the Loan
Party have terminated, all amounts shall be transferred as the Processor may be
instructed from time to time in writing by an officer of the Term Agent.

Upon request of an officer of the Collateral Agent or the Term Agent, a copy of
each periodic statement provided by the Processor to the Loan Party should be
provided to the Collateral Agent or the Term Agent, as applicable, at the
following address (which address may be changed upon seven (7) days written
notice given to the Processor by an officer of the Collateral Agent or the Term
Agent, as applicable):

If to the Collateral Agent:

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Kathleen Dimock

If to the Term Agent:

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, Floor 9 - TX1-2921

Dallas, TX 75201

Attention: Stephen O’Keefe

The Processor shall be fully protected in acting on any written order or
direction by an officer of the Collateral Agent or the Term Agent given in
accordance with the terms of this letter respecting the Charges and the Credit
Card Proceeds without making any inquiry whatsoever as to the Collateral Agent’s
or the Term Agent’s right or authority to give such order or direction or as to
the application of any payment made pursuant thereto, provided that the
Processor does not act with gross negligence, bad faith or willful misconduct.

This letter may be amended only by notice in writing signed by an officer of the
Loan Party, an officer of the Collateral Agent and an officer of the Term Agent,
and may be terminated solely by written notice signed by an officer of the
Collateral Agent and an officer of the Term Agent.

 

2



--------------------------------------------------------------------------------

Very truly yours, The LOAN PARTY:   By:       Name:       Title:    

 

cc: Bank of America, N.A.

JPMorgan Chase Bank, N.A.

 

3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMPLIANCE CERTIFICATE

 

To:

  

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Ms. Kathleen Dimock

   Date:                    

Re: Second Amended and Restated Credit Agreement dated as of September 2, 2011
(as amended, modified, supplemented or restated from time to time, the “Credit
Agreement”) by, among others, (i) Burlington Coat Factory Warehouse Corporation
(in such capacity, the “Lead Borrower”), (ii) the other Borrowers party thereto,
(iii) the Facility Guarantors party thereto, (iv) the Lenders party thereto, and
(v) Bank of America, N.A., as administrative agent and collateral agent for the
Lenders (in such capacity, the “Agent”). Capitalized terms used herein but not
defined shall have the meanings set forth in the Credit Agreement.

The undersigned, a duly authorized and acting Financial Officer of the Lead
Borrower, hereby certifies to you as follows:

 

1. No Defaults or Events of Default. No Default or Event of Default presently
exists, except as set forth in Appendix I.

 

2. Financial Calculations. Attached hereto as Appendix II are reasonably
detailed calculations with respect to average daily Availability for the period
ending             .

 

3. Store Openings and Closings. Appendix III hereto sets forth in reasonable
detail all Store openings and Store closings for the period ending             ,
and states the aggregate number of the Loan Parties’ Stores as of the first day
of the current Fiscal Quarter/FiscalYear.

 

4. No Material Accounting Changes, Etc. The financial statements furnished to
the Administrative Agent for the Fiscal Quarter/Fiscal Year ending             
were prepared in accordance with GAAP (except as disclosed on Appendix IV
hereto, and subject to year end audit adjustments and the absence of footnotes
in the case of quarterly financial statements) consistently applied and present
fairly in all material respects the financial condition and results of
operations of the Loan Parties and their Subsidiaries on a Consolidated basis at
the close of the period covered. There has been no change in GAAP or the
application thereof since the date of the audited financial statements furnished
to the Administrative Agent for the Fiscal Year ending             , other than
the material accounting changes as disclosed on Appendix IV hereto.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this              day of
            ,             .

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION By:       Financial Officer of
Lead Borrower   Name:       Title:    

 

2



--------------------------------------------------------------------------------

APPENDIX I

Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default or Event of Default in reasonable detail and the steps, if any, being
taken or contemplated by the Loan Parties to be taken on account thereof.]

 

3



--------------------------------------------------------------------------------

APPENDIX II

Daily Availability:

a. Daily Availability for each day in the period ending [            ], as set
forth on the attached schedule.

b. Average daily Availability for such period:             

Pricing Grid Level:             

 

4



--------------------------------------------------------------------------------

APPENDIX III

[Attach reasonable detail of all Store openings and Store closings for the
period ending             ]

 

Aggregate number of the Loan Parties’ Stores

    as of the first day of the current Fiscal Quarter/Fiscal Year:

     ______________   

 

5



--------------------------------------------------------------------------------

APPENDIX IV

Except as set forth below, no material changes in GAAP or the application
thereof have occurred since              [the date of the most recently
delivered audited financial statements to the Administrative Agent prior to the
date of this Certificate]. [If material changes in GAAP or in application
thereof have occurred, the following describes the nature of such changes in
reasonable detail and the effect, if any, of each such material changes in GAAP
or in application thereof on the financial statements delivered in accordance
with the Credit Agreement.]

 

6



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CONSOLIDATED FIXED CHARGE COVERAGE RATIO CALCULATION

 

To:

  

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Ms. Kathleen Dimock

   Date:                                 

Re: Second Amended and Restated Credit Agreement dated as of September 2, 2011
(as amended, modified, supplemented or restated from time to time, the “Credit
Agreement”) by, among others, (i) Burlington Coat Factory Warehouse Corporation
(in such capacity, the “Lead Borrower”), (ii) the other Borrowers party thereto,
(iii) the Facility Guarantors party thereto, (iv) the Lenders party thereto, and
(v) Bank of America, N.A., as administrative agent and collateral agent for the
Lenders (in such capacity, the “Agent”). Capitalized terms used herein but not
defined shall have the meanings set forth in the Credit Agreement.

The undersigned, a duly authorized and acting Financial Officer of the Lead
Borrower, hereby certifies to you as follows:

Financial Calculations. Attached hereto as Appendix I are reasonably detailed
calculations of the Consolidated Fixed Charge Coverage Ratio for the period
ending             .



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this              day of
            ,             .

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION By:       Financial Officer of
Lead Borrower   Name:       Title:    



--------------------------------------------------------------------------------

APPENDIX I

 

Consolidated Fixed Charge Coverage Ratio for the period

ending _________________:

     

 

A.     Consolidated EBITDA for such period:

  

1.      The sum of:

  

(a)    Consolidated Net Income for such period:

     

 

Plus

  

(b)    depreciation, amortization, and all other non-cash charges, non-cash
expenses or non-cash losses that were deducted in arriving at Consolidated Net
Income for such period:

     

 

Plus

  

(c)    provisions for Consolidated Taxes based on income that were deducted in
arriving at Consolidated Net Income for such period:

     

 

Plus

  

(d)    Consolidated Interest Expense deducted in arriving at Consolidated Net
Income for such period:

     

 

Plus

  

(e)    Advisory Fees, whether accrued or paid in cash and which were deducted in
arriving at Consolidated Net Income for such period:

     

 

Plus

  

(f)     all transactional costs, expenses and charges in connection with the
consummation of the amendment and restatement of the Existing Credit Agreement
and this Agreement, and all transactions related thereto (including, without
limitation, the payment of fees and expenses in connection therewith), and any
transaction related to any Permitted Acquisition, Permitted Disposition,
issuance of Permitted Indebtedness or issuance of Capital Stock, for such
period:____________________

  



--------------------------------------------------------------------------------

Plus

  

(g)    to the extent not already included in Consolidated Net Income, proceeds
from business interruption Insurance for such period:

     

 

Plus

  

(h)    to the extent not already included in Consolidated Net Income and
actually indemnified or reimbursed, any expenses and charges that are covered by
indemnification or reimbursement provisions in connection with any Permitted
Acquisition or any Permitted Disposition for such period:

     

 

Plus

  

(i)     cash receipts (or reduced cash expenditures) in respect of income
received in connection with subleases to the extent non-cash gains relating to
such income were deducted in the calculation of Consolidated EBITDA pursuant to
Line 2(b) below for any previous period:

     

 

Plus

  

(j)     cash charges not to exceed $25,000,000 in the aggregate after the
Effective Date associated with restructuring activities, including, but not
limited to, restructuring, consolidation or discontinuance of any portion of the
operations, severance, recruiting, retention, relocation and other expenses of
management and contract and lease termination expenses for such period:

     

 

Plus

  

(k)    unusual, nonrecurring or extraordinary expenses, losses or charges for
such period:

     

 

(l)     Sum of lines 1(a) through 1(k):

     

 

2.      Minus the sum of the following:

  

(a)    any Restricted Payment (other than any Restricted Payment made with the
proceeds of any equity securities issued or capital contributions received by
any Loan Party or any Subsidiary) made in cash during such period to any Person
(other than a Loan Party) having an interest in any Subsidiary of a Loan Party
during such period:________________

  

Plus

  



--------------------------------------------------------------------------------

(b)    non-cash gains for such period to the extent included in Consolidated Net
Income for such period:

     

 

Plus

  

(c)    cash payments made during such period on account of non-cash charges
added back in the calculation of Consolidated EBITDA pursuant to Line 1(b) above
for any previous period:

     

 

(d)    The sum of Lines 2(a) through 2(c):

     

 

3.      Consolidated EBITDA for such period (Line 1(l) minus Line 2(d))3:

   Minus   

B.     Unfinanced Capital Expenditures during such period:_____________

   Plus   

C.     Proceeds of any equity securities issued or capital contributions
received by any Loan Party or any Subsidiary to the extent used to make payments
on account of Debt Service Charges to the lenders under the Term Loan Financing
Facility during such period:

     

 

D.     Line B subtracted from Line A:

     

 

E.     The sum of Line C and Line D:

  

F.      Debt Service Charges payable in cash during such period:

     

 

1.      Consolidated Interest Expense required to be paid or paid in cash:
                        _________________

  

Plus

  

2.      Scheduled principal payments made or required to be made (after giving
effect to any prepayments paid in cash that reduce the amount of such required
payments) on account of Indebtedness, including the full amount of any
non-recourse Indebtedness (excluding the Obligations, but including, without
limitation, Capital Lease Obligations) for such period:

     

 

 

3  For the avoidance of doubt, in calculating Consolidated EBITDA, Acquired
EBITDA for the relevant period shall be included in such calculation.



--------------------------------------------------------------------------------

Plus

  

3.      Scheduled mandatory payments on account of Disqualified Capital Stock
(whether in the nature of dividends, redemption, repurchase or otherwise)
required to be made during such period:

     

 

4.      Debt Service Charges (the sum of Lines F(1) through F(3):

  

Plus

  

G.     Federal, state and foreign income Taxes paid in cash (net of refunds
received) during such period:

     

 

Plus

  

H.     The annual management fee provided for in the Advisory Agreement, whether
accrued or paid in cash during such period:

     

 

I.       The sum of Lines F(4), G and H:

     

 

J.      Consolidated Fixed Charge Coverage Ratio [Line E divided by Line I]:

     

 



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF BORROWING BASE CERTIFICATE

(see attached)



--------------------------------------------------------------------------------

LOGO [g232292g92q53.jpg]

 

Burlington Coat Factory Warehouse Corp Date: From:

Monthly Borrowing Base Certificate Certificate# To:

Total Company

Credit card Receivables

Eligible Credit Card Receivables

Credit Card Advance Rate 90.00%

Credit Card Receivables Availability

Add in Transit

L/C Inventory

Total in Transit

Beginning Inventory as of

Add: Purchase

Freight

Less: Discounts

Available for Sale

Cost of Goods Sold

Ending Inventory as of

Less: Ineligibles

Net Sales as of             $ million

Shrink (estimated shrink included in ending Inventory $ million)

Share #52 PO’s Bulk Invoice

Inventory in Trialers (Yard Accrual)

DC Trouble

RTV ( already deducted within inventory)

Total Ineligible

Elegible Inventory as of (Jan-Aug) (Sept 1- Dec 15) (Dec 16—Dec 31)

Low Season High Season High Season

Inventory Advance Rate 90.00% 92.50% 90.00%

Net Recovery Value (NRV) 83.10% 90.40% 90.40%

Calculated Advance Rate 74.79% 83.62% 81.36%

Inventory Avialability

Less: Availabilty Reserves

Landlord Lien Reserves (2 mns. Rent-PA, WA VA)

Customer Deposit Liabilities

Gift cards and Store Credits (50%)

Landing Cost (50% of Import L/C)

Total Avaibility Reserves

Total Borrowing Base

Aviability: lesser of (a) and (b) where:

(a)

Revolving Credit Cutting 500,000.00

less: Loans Outstanding

less: Documentary Letters of Credit

less: Standby L/C’s

Total (a): 500,000.00

 

(b)

Total Borrowing Base

less: Loans Outstanding

less: Documentary Letters of Credit

less: Standby L/C’s

Total (b):

Applicable availability {lesser of (a) and (b)}

Aviability prior today’s request

Advance Request—Revolver

Pay Down—Revolver

LC Request

Avaibility after today’s Request

Comment Complaince Event Trigger—greater of (i) $50 MM and (ii) 10% of Loan Cap

Net Availability with Comment Complaince Event Trigger

The undersigned represents and warrants that the information set forth above has
been prepared in accordance with the requirements of the Second Amended and
Restated Credit Aggrement dated September 2, 2011 between BCFWC and Bank of
America, N.A.as Administrative Agent, and as Coliateral Agent , and other
Lenders party thereto.

Authorised Signer



--------------------------------------------------------------------------------

LOGO [g232292g40c21.jpg]

 

Burlington Coat Factory Warehouse Corp Date: From:

Monthly Borrowing Base Certificate Certificate# To:

Total Company

Beginning Inventory as of

Add: Purchase (Inclusive of freight, discounts and lc loads)

Freight

Less: Discounts

Available for Sale

Cost of Goods Sold

Ending Inventory as of

Less: Ineligibles

Share #52 PO’s Bulk Invoice

Inventory in Trialers (Yard Accrual)

DC Trouble

RTV ( already deducted within inventory)

Total Ineligible

Elegible Inventory as of Sept 1- Dec 15 Dec 16—Dec 31

Low Season High Season High Season

Inventory Advance Rate 90.00% 92.50% 90.00%

Net Recovery Value (NRV) 83.10% 90.40% 90.40%

Calculated Advance Rate 74.79% 83.62% 81.36%

Inventory Avialability

Total Borrowing Base

The undersigned represents and warrants that the information set forth above has
been prepared in accordance with the requirements of the Second Amended and
Restated Credit Aggrement dated September 2, 2011 between BCFWC and Bank of
America, N.A.as Administrative Agent, and as Coliateral Agent , and other
Lenders party thereto.



--------------------------------------------------------------------------------

LOGO [g232292g38f75.jpg]

 

Burlington Coat Factory Warehouse Corp Date: From:

Monthly Borrowing Base Certificate Certificate# To:

Total Company

Beginning Inventory as of

Add: Purchase

Freight

Less: Discounts

Available for Sale

Cost of Goods Sold

Ending Inventory as of

Less: Ineligibles

Share #52 PO’s Bulk Invoice

Inventory in Trialers (Yard Accrual)

DC Trouble

RTV

Total Ineligible

Elegible Inventory as of Sept 1- Dec 15 Dec 16—Dec 31

Low Season High Season High Season

Inventory Advance Rate 90.00% 92.50% 90.00%

Net Recovery Value (NRV) 83.10% 90.40% 90.40%

Calculated Advance Rate 74.79% 83.62% 81.36%

Inventory Avialability

Total Borrowing Base

The undersigned represents and warrants that the information set forth above has
been prepared in accordance with the requirements of the Second Amended and
Restated Credit Aggrement dated September 2, 2011 between BCFWC and Bank of
America, N.A.as Administrative Agent, and as Coliateral Agent , and other
Lenders party thereto.



--------------------------------------------------------------------------------

 

EXHIBIT K - CLOSING AGENDA

 

 

SECOND AMENDED AND RESTATED

SENIOR SECURED REVOLVING CREDIT FACILITY

among

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION,

As the Lead Borrower

For

THE BORROWERS AND GUARANTORS PARTY THERETO

BANK OF AMERICA, N.A.,

As Administrative Agent and Collateral Agent

THE LENDERS PARTY THERETO

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO CAPITAL FINANCE, LLC

as Joint Lead Arrangers and Joint Bookrunners

and

 

 

SEPTEMBER 2, 2011

 

 



--------------------------------------------------------------------------------

Item

PART ONE: LOAN AND OPERATIVE DOCUMENTS

 

1. Second Amended and Restated Credit Agreement

 

2. Exhibits to Credit Agreement

 

  (a) Exhibit A – Form of Assignment and Acceptance

 

  (b) Exhibit B – Form of Customs Broker Agreement

 

  (c) Exhibit C – Form of Notice of Borrowing

 

  (d) Exhibit D – Form of Revolving Credit Note

 

  (e) Exhibit E – Form of Swingline Note

 

  (f) Exhibit F – Form of Joinder to Loan Documents

 

  (g) Exhibit G – Form of Credit Card Notification

 

  (h) Exhibit H – Form of Compliance Certificate

 

  (i) Exhibit I – Form of Consolidated Fixed Charge Coverage Ratio Calculation

 

  (j) Exhibit J – Form of Borrowing Base Certificate

 

  (k) Exhibit K – Closing Agenda

 

  (l) Exhibit L – Intercreditor Agreement

 

  (m) Exhibits M-1 – M-4 – Forms of Tax Compliance Certificates

 

3. Schedules to Credit Agreement

 

  (a) Schedule 1.1(a) – Lenders and Commitments

 

  (b) Schedule 1.1(b) – Business Segments

 

  (c) Schedule 1.1(c) – Pending Real Estate Dispositions

 

  (d) Schedule 2.18(b) – Credit Card Arrangements

 

  (e) Schedule 2.18(c) – Blocked Account Agreements

 

  (f) Schedule 3.01 – Organization Information

 

  (g) Schedule 3.05(a) – Title Exceptions

 

  (h) Schedule 3.05(b) – Intellectual Property

 

  (i) Schedule 3.05(c)(i) – Owned Real Estate

 

2



--------------------------------------------------------------------------------

  (j) Schedule 3.05(c)(ii) – Leased Real Estate

 

  (k) Schedule 3.06(a) – Disclosed Matters

 

  (l) Schedule 3.06(b) – Environmental Matters

 

  (m) Schedule 3.06(c) – Superfund Sites

 

  (n) Schedule 3.06(d) – Real Estate Liens

 

  (o) Schedule 3.10 – ERISA Matters

 

  (p) Schedule 3.12 – Subsidiaries/Joint Ventures

 

  (q) Schedule 3.13 – Insurance

 

  (r) Schedule 3.14 – Collective Bargaining Agreements

 

  (s) Schedule 6.01 – Existing Indebtedness

 

  (t) Schedule 6.02 – Existing Encumbrances

 

  (u) Schedule 6.04 – Existing Investments

 

  (v) Schedule 6.05 – Asset Sales

 

  (w) Schedule 6.07 – Affiliate Transactions

 

4. Revolving Credit Notes

 

  (a) Wells Fargo Bank, National Association

 

  (b) US Bank National Association

 

  (c) TD Bank, N.A.

 

5. Confirmation and Ratification Agreement regarding Ancillary Loan Documents

 

  (a) Annex A: Updates to Security Agreement Schedules

 

  (b) Annex B: Updates to Intellectual Property Security Agreement Schedules

 

  (c) Annex C: Updates to Pledge Agreement Schedules

 

  (d) Annex D: Updates to other Ancillary Loan Documents, as necessary

 

  (e) Delivery of any additional Stock Certificates, LLC Certificates, and Stock
Powers (or confirmation that Agent is currently in possession all such
documentation)

 

  (f) Grant of Security Interest in U.S. Trademarks – with respect to newly
registered trademark

 

3



--------------------------------------------------------------------------------

7. Officer’s Certificate from Borrowers and Facility Guarantors

PART TWO: REAL ESTATE DOCUMENTS

 

8. Mortgage Amendments/Ratifications

PART THREE: ORGANIZATIONAL AND AUTHORITY DOCUMENTS

 

9. Current Organizational Chart

 

10. Omnibus Secretary/Officer’s Certificate covering each of the Loan Parties
listed on Schedule A, attaching the following:

 

  (a) Certificate/Articles of Incorporation

 

  (b) By-Laws (attaching only those that have been amended since the Closing
Date)

 

  (c) Resolutions

 

  (d) Incumbency

 

  (e) Updated Certificates of Status/Good Standing for each of the entities on
Schedule A (from jurisdiction of organization only, plus foreign qualification
certificate from NJ for the Lead Borrower)

PART FOUR: MISCELLANEOUS

 

11. Updated UCC lien searches

 

12. Enforceability, Due Authorization and Perfection Opinions of Counsel to
Borrowers and Facility Guarantors

 

13. Puerto Rico Opinion

 

14. Evidence of Property Insurance for Borrowers and Facility Guarantors

 

15. Evidence of General Liability Insurance for Borrowers and Facility
Guarantors — Certificate of Liability Insurance (ACORD 25) in favor of Bank of
America, N.A., as Agent

 

16. Termination Letters for Exiting Lenders – GECC, UBS, HSBC, Regions Bank

 

  (a) GECC

 

  (b) HSBC

 

  (c) Regions Bank

 

4



--------------------------------------------------------------------------------

  (d) UBS

 

17. Fee Letter

 

18. Engagement Letter (attaching Term Sheet)

 

19. Post-Closing Letter

 

5



--------------------------------------------------------------------------------

Schedule A

Schedule I

Borrowers

Burlington Coat Factory Warehouse Corporation (Lead Borrower)

Burlington Coat Factory of Alabama, LLC

Burlington Coat Factory Warehouse of Anchorage, Inc.

Burlington Coat Factory of Arizona, LLC

Burlington Coat Factory of Arkansas, LLC

Baby Depot of California, LLC

Burlington Coat Factory of California, LLC

Burlington Coat Factory of San Bernardino, LLC

MJM Designer Shoes of California, LLC

Burlington Coat Factory of Colorado, LLC

Burlington Coat Factory of Connecticut, LLC

Cohoes Fashions of Connecticut, LLC

Burlington Coat Factory of Delaware, LLC

Burlington Coat Factory of Texas, L.P.

MJM Designer Shoes of Delaware, LLC

Burlington Coat Factory of Florida, LLC

MJM Designer Shoes of Florida, LLC

Burlington Coat Factory of Georgia, LLC

Burlington Coat Factory Warehouse of Atlanta, Inc.

Burlington Coat Factory of Hawaii, LLC

Burlington Coat Factory of Idaho, LLC

Burlington Coat Factory of Illinois, LLC

Burlington Coat Factory Warehouse of East St. Louis, Inc.

Burlington Coat Factory of Indiana, LLC

Burlington Coat Factory of Iowa, LLC

Burlington Coat Factory of Kansas, LLC

Burlington Coat Factory of Kentucky, Inc.

Burlington Coat Factory of Louisiana, LLC

Burlington Coat Factory of Maine, LLC

Burlington Coat Factory of Maryland, LLC

Burlington Coat Factory of Massachusetts, LLC

Cohoes Fashions of Massachusetts, LLC

Burlington Coat Factory of Michigan, LLC

Burlington Coat Factory Warehouse of Detroit, Inc.

Burlington Coat Factory Warehouse of Redford, Inc.

Burlington Coat Factory Warehouse of Grand Rapids, Inc.

Burlington Coat Factory of Minnesota, LLC

Burlington Coat Factory of Mississippi, LLC

Burlington Coat Factory of Missouri, LLC

Burlington Coat Factory of Montana, LLC

Burlington Coat Factory of Nebraska, LLC

Burlington Coat Factory of Nevada, LLC

Burlington Coat Factory of New Hampshire, LLC



--------------------------------------------------------------------------------

Burlington Coat Factory Direct Corporation

Burlington Coat Factory of New Jersey, LLC

Burlington Coat Factory Warehouse of Edgewater Park, Inc.

Burlington Coat Factory Warehouse of New Jersey, Inc.

Cohoes Fashions of New Jersey, LLC

MJM Designer Shoes of Moorestown, Inc.

MJM Designer Shoes of New Jersey, LLC

Super Baby Depot of Moorestown, Inc.

Burlington Coat Factory of New Mexico, LLC

Burlington Coat Factory of New York, LLC

Georgetown Fashions Inc.

Monroe G. Milstein, Inc.

Cohoes Fashions of New York, LLC

MJM Designer Shoes of New York, LLC

Burlington Coat Factory of North Carolina, LLC

Burlington Coat Factory of North Dakota, LLC

Burlington Coat Factory of Ohio, LLC

Burlington Coat Factory Warehouse of Cleveland, Inc.

Burlington Coat Factory of Oklahoma, LLC

Burlington Coat Factory of Oregon, LLC

Burlington Coat Factory Warehouse of Bristol, LLC

Burlington Coat Factory of Pennsylvania, LLC

Burlington Coat Factory Warehouse of Montgomeryville, Inc.

Burlington Coat Factory Warehouse of Cheltenham, Inc.

Burlington Coat Factory Warehouse of Langhorne, Inc.

Burlington Factory Warehouse of Reading, Inc.

Burlington Coat Factory Warehouse Inc.

MJM Designer Shoes of Pennsylvania, LLC

Burlington Coat Factory of Puerto Rico, LLC

Burlington Coat Factory of Rhode Island, LLC

Cohoes Fashions of Cranston, Inc.

Burlington Coat Factory of South Carolina, LLC

Burlington Coat Factory Warehouse of Charleston, Inc.

Burlington Coat Factory of South Dakota, LLC

Burlington Coat Factory Warehouse of Memphis, Inc.

Burlington Coat Factory Warehouse of Shelby, Inc.

Burlington Coat Factory Warehouse of Hickory Commons, Inc.

Burlington Coat Factory Warehouse of Baytown, Inc.

MJM Designer Shoes of Texas, Inc.

Burlington Coat Factory of Utah, LLC

Burlington Coat Factory of Vermont, LLC

Burlington Coat Factory of Virginia, LLC

Burlington Coat Factory of Pocono Crossing, LLC

BCF Cards, Inc.

Burlington Coat Factory Warehouse of Coliseum, Inc.

Burlington Coat Factory of Washington, LLC

Burlington Coat Factory of West Virginia, LLC

Burlington Coat Factory of Wisconsin, LLC



--------------------------------------------------------------------------------

SCHEDULE II

Facility Guarantors

Burlington Coat Factory Holdings, Inc.

Burlington Coat Factory Investments Holdings, Inc.

Burlington Coat Factory Realty of Huntsville, LLC

Burlington Coat Factory Realty of Mesa, Inc.

Burlington Coat Factory Realty of Desert Sky, Inc.

Burlington Coat Factory Realty of Dublin, Inc.

Burlington Coat Factory Realty of Florin, Inc.

Burlington Coat Factory Realty of Ventura, Inc.

Burlington Coat Realty of East Windsor, Inc.

Burlington Coat Factory of Texas, Inc.

C.F.I.C. Corporation

Burlington Coat Factory Realty Corp.

Burlington Coat Factory Realty of University Square, Inc.

Burlington Coat Factory Realty of Coral Springs, Inc.

Burlington Coat Factory Realty of West Colonial, Inc.

Burlington Coat Factory Realty of Orlando, Inc.

Burlington Coat Factory Realty of Sarasota, Inc.

K&T Acquisition Corp.

Bee Ridge Plaza, LLC

Burlington Coat Factory Realty of Morrow, Inc.

Burlington Coat Realty of Gurnee, Inc.

Burlington Coat Factory Realty of Bloomingdale, Inc.

Burlington Coat Factory Realty of River Oaks, Inc.

Burlington Coat Factory Realty of Greenwood, Inc.

Burlington Coat Factory Realty of North Attleboro, Inc.

Burlington Coat Factory Realty of Des Peres, Inc.

Burlington Coat Realty of Las Vegas, Inc.

Burlington Coat Factory Realty of Edgewater Park, Inc.

Burlington Coat Factory Realty of Paramus, Inc.

Burlington Coat Factory Realty of Pinebrook, Inc.

Burlington Coat Factory Warehouse of Edgewater Park Urban Renewal Corp.

Burlington Coat Factory Realty of Yonkers, Inc.

LC Acquisition Corp.

Burlington Coat Factory Realty of Tulsa, Inc.

Burlington Coat Factory Realty of West Mifflin, Inc.

Burlington Coat Factory Realty of Langhorne, Inc.

Burlington Coat Factory Realty of Whitehall, Inc.

Burlington Coat Factory Realty of Memphis, Inc.

Burlington Coat Realty of Plano, Inc.

Burlington Coat Realty of Houston, Inc.

Burlington Coat Factory Realty of Westmoreland, Inc.

Burlington Coat Factory Realty of Bellaire, Inc.

Burlington Coat Factory Realty of El Paso, Inc.

Burlington Coat Realty of Potomac, Inc.

Burlington Coat Factory Realty of Fairfax, Inc.



--------------------------------------------------------------------------------

Burlington Coat Factory Realty of Coliseum, Inc.

Burlington Coat Factory Realty of Franklin, Inc.



--------------------------------------------------------------------------------

 

EXHIBIT L

FORM OF INTERCREDITOR AGREEMENT

EXECUTION COPY

INTERCREDITOR AGREEMENT

by and between

BANK OF AMERICA, N.A.,

as ABL Agent,

and

BEAR STEARNS CORPORATE LENDING INC.,

as Term Agent

Dated as of April 13, 2006

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.   ARTICLE 1 DEFINITIONS      2   

Section 1.1

 

UCC Definitions

     2   

Section 1.2

 

Other Definitions

     2   

Section 1.3

 

Rules of Construction

     12    ARTICLE 2 LIEN PRIORITY      12   

Section 2.1

 

Priority of Liens

     12   

Section 2.2

 

Waiver of Right to Contest Liens

     14   

Section 2.3

 

Remedies Standstill

     14   

Section 2.4

 

Exercise of Rights

     15   

Section 2.5

 

No New Liens

     17   

Section 2.6

 

Waiver of Marshalling

     18    ARTICLE 3 ACTIONS OF THE PARTIES      18   

Section 3.1

 

Certain Actions Permitted

     18   

Section 3.2

 

Agent for Perfection

     18   

Section 3.3

 

Sharing of Information and Access

     19   

Section 3.4

 

Insurance

     19   

Section 3.5

 

No Additional Rights For the Credit Parties Hereunder

     20   

Section 3.6

 

Inspection Rights and Insurance

     20    ARTICLE 4 APPLICATION OF PROCEEDS      21   

Section 4.1

 

Application of Proceeds

     21   

Section 4.2

 

Specific Performance

     23    ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS      23   

Section 5.1

 

Notice of Acceptance and Other Waivers

     23   

Section 5.2

 

Modifications to ABL Documents and Term Documents

     25   

Section 5.3

 

Reinstatement and Continuation of Agreement

     26    ARTICLE 6 INSOLVENCY PROCEEDINGS      27   

Section 6.1

 

DIP Financing

     27   

Section 6.2

 

Relief From Stay

     29   

Section 6.3

 

No Contest

     29   

Section 6.4

 

Asset Sales

     30   

Section 6.5

 

Separate Grants of Security and Separate Classification

     30   

Section 6.6

 

Enforceability

     30   

Section 6.7

 

ABL Obligations Unconditional

     30   

Section 6.8

 

Term Obligations Unconditional

     31   

Section 6.9

 

Adequate Protection

     31    ARTICLE 7 MISCELLANEOUS      32   

Section 7.1

 

Rights of Subrogation

     32   

 

i



--------------------------------------------------------------------------------

Section 7.2

 

Further Assurances

     32   

Section 7.3

 

Representations

     33   

Section 7.4

 

Amendments

     33   

Section 7.5

 

Addresses for Notices

     33   

Section 7.6

 

No Waiver, Remedies

     34   

Section 7.7

 

Continuing Agreement, Transfer of Secured Obligations

     34   

Section 7.8

 

Governing Law: Entire Agreement

     34   

Section 7.9

 

Counterparts

     34   

Section 7.10

 

No Third Party Beneficiaries

     34   

Section 7.11

 

Headings

     34   

Section 7.12

 

Severability

     35   

Section 7.13

 

Attorneys Fees

     35   

Section 7.14

 

VENUE; JURY TRIAL WAIVER

     35   

Section 7.15

 

Intercreditor Agreement

     36   

Section 7.16

 

No Warranties or Liability

     36   

Section 7.17

 

Conflicts

     36   

Section 7.18

 

Information Concerning Financial Condition of the Credit Parties

     36   

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of April 13, 2006 between BANK OF AMERICA, N.A. (“Bank of
America”), in its capacities as administrative agent and collateral agent
(together with its successors and assigns in such capacities, the “ABL Agent”)
for the financial institutions party from time to time to the Original ABL
Credit Agreement referred to below (such financial institutions, together with
their successors, assigns and transferees, the “ABL Credit Agreement Lenders”
and, together with affiliates thereof and certain other specified hedging
parties, in their capacity as ABL Bank Products Affiliates or ABL Hedging
Affiliates (in each case, as hereinafter defined), the “ABL Lenders”) and BEAR
STEARNS CORPORATE LENDING INC. (“Bear Stearns”), in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “Term Agent”) for the financial institutions
party from time to time to the Original Term Credit Agreement referred to below
(such financial institutions, together with their successors, assigns and
transferees, the “Term Lenders”).

RECITALS

A. Pursuant to that certain Credit Agreement dated as of the date hereof by and
among Burlington Coat Factory Warehouse Corporation, as lead borrower (the “Lead
Borrower” and, together with certain other Subsidiaries of the Lead Borrower
specified in the Original ABL Credit Agreement, the “ABL Borrowers”), the ABL
Credit Agreement Lenders and the ABL Agent (as such agreement may be amended,
supplemented, restated or otherwise modified from time to time, the “Original
ABL Credit Agreement”), the ABL Credit Agreement Lenders have agreed to make
certain loans and other financial accommodations to or for the benefit of the
ABL Borrowers (as hereinafter defined).

B. Pursuant to certain guaranty agreements and security agreements dated as of
the date hereof (the “ABL Guaranties”) by the ABL Guarantors (as hereinafter
defined) in favor of the ABL Agent, the ABL Guarantors have agreed to guarantee
the payment and performance of the ABL Borrowers’ obligations under the ABL
Documents (as hereinafter defined).

C. As a condition to the effectiveness of the Original ABL Credit Agreement and
to secure the obligations of the ABL Borrowers and the ABL Guarantors (the ABL
Borrowers, the ABL Guarantors and each other direct or indirect subsidiary or
parent of the ABL Borrowers or any of their affiliates that is now or hereafter
becomes a party to any ABL Document, collectively, the “ABL Credit Parties”)
under and in connection with the ABL Documents, the ABL Credit Parties have
granted to the ABL Agent (for the benefit of the ABL Lenders, including the ABL
Bank Products Affiliates and ABL Hedging Affiliates) Liens on the Collateral.

D. Pursuant to that certain Credit Agreement dated as of the date hereof by and
among the Lead Borrower (the “Term Borrower”), the Term Lenders and the Term
Agent (as such agreement may be amended, supplemented, restated or otherwise
modified from time to time, the “Original Term Credit Agreement”), the Term
Lenders have agreed to make certain loans and other financial accommodations to
or for the benefit of the Term Borrower.



--------------------------------------------------------------------------------

E. Pursuant to certain guaranty agreements and security agreements dated as of
the date hereof (the “Term Guaranties”) by the Term Guarantors (as hereinafter
defined) in favor of the Term Agent, the Term Guarantors have agreed to
guarantee the payment and performance of the Term Borrower’s obligations under
the Term Documents (as hereinafter defined).

F. As a condition to the effectiveness of the Original Term Credit Agreement and
to secure the obligations of the Term Borrower and the Term Guarantors (the Term
Borrower, the Term Guarantors and each other direct or indirect subsidiary or
parent of the Term Borrower or any of its affiliates that is now or hereafter
becomes a party to any Term Document, collectively, the “Term Credit Parties”)
under and in connection with the Term Documents, the Term Credit Parties have
granted to the Term Agent (for the benefit of the Term Lenders) Liens on the
Collateral.

G. Each of the ABL Agent (on behalf of the ABL Lenders) and the Term Agent (on
behalf of the Term Lenders) and, by their acknowledgment hereof, the ABL Credit
Parties and the Term Credit Parties, desire to agree to the relative priority of
Liens on the Collateral and certain other rights, priorities and interests as
provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Financial
Assets, Fixtures, Instruments, Inventory, Investment Property, Letter-Of-Credit
Rights, Money, Payment Intangibles, Promissory Notes, Records, Security,
Securities Accounts, Security Entitlements, Supporting Obligations and Tangible
Chattel Paper.

Section 1.2 Other Definitions. Subject to Section 1.1 above, unless the context
otherwise requires, all capitalized terms used but not defined herein shall have
the meanings set forth in the Original ABL Credit Agreement and the Original
Term Credit Agreement, in each case as in effect on the Closing Date. In
addition, as used in this Agreement, the following terms shall have the meanings
set forth below:

“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under any ABL Credit
Agreement.

“ABL Bank Products Affiliate” shall mean any ABL Credit Agreement Lender or any
Affiliate of any ABL Credit Agreement Lender that has entered into a Bank
Products Agreement with an ABL Credit Party with the obligations of such ABL
Credit Party thereunder being secured by one or more ABL Collateral Documents.

“ABL Borrowers” shall have the meaning assigned to that term in the introduction
to this Agreement.

 

2



--------------------------------------------------------------------------------

“ABL Collateral Documents” shall mean all “Security Documents” as defined in the
Original ABL Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any ABL Credit Agreement, in each case as the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof.

“ABL Credit Agreement” shall mean the Original ABL Credit Agreement and any
other agreement extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the ABL Obligations,
whether by the same or any other agent, lender or group of lenders and whether
or not increasing the amount of any Indebtedness that may be incurred
thereunder.

“ABL Credit Agreement Lenders” shall have the meaning assigned to that term in
the introduction to this Agreement.

“ABL Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guaranties, the ABL
Collateral Documents, any Bank Product Agreements between any ABL Credit Party
and any ABL Bank Products Affiliate, any Hedge Agreements between any ABL Credit
Party and any ABL Lender, those other ancillary agreements as to which the ABL
Agent or any ABL Lender is a party or a beneficiary and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any ABL Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the ABL Agent, in connection with any of the
foregoing or any ABL Credit Agreement, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof.

“ABL Guaranties” shall have the meaning assigned to that term in the recitals to
this Agreement.

“ABL Guarantors” shall mean the collective reference to BCF Holdings and its
Subsidiaries, other than the ABL Borrowers and any Foreign Subsidiary, and any
other Person who becomes a guarantor under any of the ABL Guaranties.

“ABL Hedging Affiliate” shall mean any ABL Credit Agreement Lender or any
Affiliate of any ABL Credit Agreement Lender that has entered into a Hedge
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents by an ABL
Credit Party.

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement and shall include all ABL Bank Product Affiliates and ABL
Hedging Affiliates and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as a “Lender” under any ABL Credit
Agreement.

“ABL Obligations” shall mean all obligations of every nature of each ABL Credit
Party from time to time owed to the ABL Agent, the ABL Lenders or any of them,
under any ABL

 

3



--------------------------------------------------------------------------------

Document, whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such ABL Credit Party, would
have accrued on any ABL Obligation, whether or not a claim is allowed against
such ABL Credit Party for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under letters of credit, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the ABL Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time in accordance with
the terms thereof.

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

(1) all Accounts;

(2) all Chattel Paper (including Tangible Chattel Paper and Electronic Chattel
Paper);

(3) (x) all Deposit Accounts and Money and all cash, checks, other negotiable
instruments, funds and other evidences of payments held therein and
(y) Securities, Security Entitlements and Securities Accounts, in each case,
solely to the extent constituting cash or Cash Equivalents or representing a
claim to Cash Equivalents and all cash, checks and other property held therein
or credited thereto, but in any event and regardless of the foregoing clauses,
excluding, in each case, the Asset Sales Proceeds Account;

(4) all Inventory;

(5) to the extent relating to, evidencing or governing any of the items referred
to in the preceding clauses (1) through (4), all Documents, General Intangibles
(other than any Intellectual Property), Instruments (including Promissory Notes)
and commercial tort claims, provided that to the extent any of the foregoing
also relates to Term Priority Collateral, only that portion related to the items
referred to in the preceding clauses (1) through (4) shall be included in the
ABL Priority Collateral.

(6) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (5), all Supporting Obligations and Letter of
Credit Rights; provided that to the extent any of the foregoing also relates to
Term Priority Collateral only that portion related to the items referred to in
the preceding clauses (1) through (5) shall be included in the ABL Priority
Collateral;

(7) all books and Records relating to the items referred to in the preceding
clauses (1) through (6) (including all books, databases, customer lists,
engineer drawings, and Records, whether tangible or electronic, which contain
any information relating to any of the items referred to in the preceding
clauses (1) through (6)); and

(8) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, insurance proceeds, instruments, securities, financial
assets and deposit accounts received as proceeds of any of the foregoing (such
proceeds, “ABL Priority Proceeds”); provided, however, that no proceeds of ABL
Priority Proceeds will constitute ABL Priority Collateral unless such proceeds
of ABL Priority Proceeds would otherwise constitute ABL Priority Collateral.

 

4



--------------------------------------------------------------------------------

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” shall mean the ABL Agent and the ABL Lenders.

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, or (e) letter-of-credit rights or
letters of credit.

“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Asset Sales Proceeds Account” shall mean one or more Deposit Accounts or
Securities Accounts, in each case with the Term Agent, holding only the proceeds
of any sale or disposition of any Term Priority Collateral and the proceeds or
investment thereof.

“Bank of America” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Bank Products” shall have the meaning provided in the ABL Credit Agreement as
in effect on the date hereof.

“BCF Holdings” means Burlington Coat Factory Holdings, Inc.

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide Bank Products and Cash Management
Services.

“Bear Stearns” shall have the meaning assigned to that term in the introduction
to this Agreement.

“Borrower” shall mean any of the ABL Borrowers and the Term Borrower.

“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including the right to share in profits and losses,
the right to receive distributions of cash and other property, and the right to
receive allocations of items of income, gain, loss, deduction and credit and
similar items from such Person, whether or not such interests include voting or
similar rights entitling the holder thereof to exercise Control over such
Person, collectively with, in any such case, all warrants, options and other
rights to

 

5



--------------------------------------------------------------------------------

purchase or otherwise acquire, and all other instruments convertible into or
exchangeable for, any of the foregoing.

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, Deposit Accounts, Instruments, any Security Entitlement and any
Financial Assets.

“Cash Equivalents” shall mean (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America) or any
state or state agency thereof, in each case maturing within one (1) year from
the date of acquisition thereof, (b) investments in commercial paper maturing
within one (1) year from the date of acquisition thereof and having, at the date
of acquisition, the highest or next highest credit rating obtainable from S&P or
from Moody’s, (c) investments in certificates of deposit, banker’s acceptances
and time deposits maturing within one (1) year from the date of acquisition
thereof which are issued or guaranteed by, or placed with, and demand deposit
and money market deposit accounts issued or offered by, any Lender or any
domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof that has a combined capital and surplus
and undivided profits of not less than $500,000,000, (d) master demand notes and
fully collateralized repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (a) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer, and (e) shares of any money market or mutual fund that
has substantially all of its assets invested in the types of investments
referred to in clauses (a) through (d), above.

“Cash Management Services” shall have the meaning provided in the ABL Credit
Agreement as in effect on the date hereof.

“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agent or the Term Agent under any of the ABL Collateral
Documents or the Term Collateral Documents, together with all rents, issues,
profits, products and Proceeds thereof.

“Control” shall mean the possession, directly or indirectly, of the power (a) to
vote 50% or more of the securities having ordinary voting power for the election
of directors (or any similar governing body) of a Person, or (b) to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.

“Copyright Licenses” shall have the meaning assigned to such term in the
Intellectual Property Security Agreement as in effect on the Closing Date.

 

6



--------------------------------------------------------------------------------

“Copyrights” shall have the meaning assigned to such term in the Intellectual
Property Security Agreement as in effect on the Closing Date.

“Credit Documents” shall mean the ABL Documents and the Term Documents.

“Credit Parties” shall mean the ABL Credit Parties and the Term Credit Parties.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect affecting the rights of creditors generally.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of the
ABL Obligations that are outstanding and unpaid at the time all Indebtedness
thereunder is paid in full including, with respect to amounts available to be
drawn under outstanding letters of credit issued thereunder (or indemnities or
other undertakings issued pursuant thereto in respect of outstanding letters of
credit) delivery or provision of Money or backstop letters of credit in respect
thereof in compliance with the terms of any ABL Credit Agreement (which shall
not exceed an amount equal to 101.5% of the aggregate undrawn amount of such
letters of credit) and (b) the termination of all commitments to extend credit
under the ABL Documents.

“Discharge of Term Obligations” shall mean (a) the payment in full in cash of
the Term Obligations that are outstanding and unpaid at the time all
Indebtedness thereunder is paid in full and (b) the termination of all
commitments to extend credit under the Term Documents.

“Event of Default” shall mean an Event of Default under any ABL Credit Agreement
or any Term Credit Agreement.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a) the taking by any Secured Party of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale pursuant to Article 9 of the Uniform Commercial
Code;

(b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;

(c) the taking by any Secured Party of any action or the exercise of any right
or remedy in respect of the collection on, set off against, marshaling of,
injunction respecting or foreclosure on the Collateral or the Proceeds thereof;

 

7



--------------------------------------------------------------------------------

(d) the appointment on an application of a Secured Party of a receiver, receiver
and manager or interim receiver of all or part of the Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale conducted by a Secured Party or any other
means permissible under applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

(g) the exercise by any Secured Party of any voting rights relating to any
Capital Stock included in the Collateral; and

(h) the delivery of any claim or demand relating to the Collateral to any Person
(including any securities intermediary, depository bank or landlord) in
possession or control of any Collateral in connection with the collection of the
ABL Obligations or Term Obligations after the occurrence of an Event of Default
(except, with respect to the ABL Lenders, such action shall not be deemed an
Exercise of Secured Creditor Remedies if the ABL Lenders have not terminated
their commitments to the ABL Borrowers under the ABL Credit Agreement and/or are
continuing to make loans and advances to or for the benefit of the ABL
Borrowers).

For the avoidance of doubt, exercising any right or remedy provided to an ABL
Lender upon the occurrence of a Cash Dominion Event, reducing advance rates and
sub-limits, imposing reserves, filing a proof of claim in bankruptcy court or
seeking adequate protection shall not be deemed to be an Exercise of Secured
Creditor Remedies.

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“Foreign Subsidiary” shall have the meaning provided in the Original ABL Credit
Agreement and the Original Term Credit Agreement as in effect on the date
hereof.

“General Intangibles” shall mean all “general intangibles” as such term is
defined in the Uniform Commercial Code including, with respect to any Credit
Party, all contracts, agreements and indentures in any form, and portions
thereof, to which such Credit Party is a party or under which such Credit Party
has any right, title or interest or to which such Credit Party or any property
of such Credit Party is subject, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

“Guarantor” shall mean any of the ABL Guarantors or Term Guarantors.

“Indebtedness” shall have the meaning provided in the ABL Credit Agreement and
the Term Credit Agreement as in effect on the date hereof.

“Initial Borrower” shall have the meaning assigned to that term in the recitals
to this Agreement.

 

8



--------------------------------------------------------------------------------

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

“Lead Borrower” shall have the meaning assigned to that term in the recitals to
this Agreement.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien (statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any Financing Lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Lien Priority” shall mean with respect to any Lien of the ABL Agent, the ABL
Lenders, the Term Agent or the Term Lenders in the Collateral, the order of
priority of such Lien as specified in Section 2.1.

“Original ABL Credit Agreement” shall have the meaning assigned to that term in
the introduction to this Agreement.

“Original Term Credit Agreement” shall have the meaning assigned to that term in
the introduction to this Agreement.

“Party” shall mean the ABL Agent or the Term Agent, and “Parties” shall mean
both the ABL Agent and the Term Agent.

“Patent License” shall have the meaning assigned to such term in the
Intellectual Property Security Agreement as in effect on the Closing Date.

“Patents” shall have the meaning assigned to such term in the Intellectual
Property Security Agreement as in effect on the Closing Date.

“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.

“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered

 

9



--------------------------------------------------------------------------------

when any Collateral is sold, exchanged, collected, or disposed of, whether
voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.

“Subsidiary” shall mean with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity (a) of which Capital Stock representing more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, Controlled or held, or
(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Term Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under any Term Credit
Agreement.

“Term Borrower” shall have the meaning assigned to that term in the introduction
to this Agreement.

“Term Collateral Documents” shall mean all “Security Documents” as defined in
the Original Term Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Term Credit Agreement, in each case as the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof.

“Term Credit Agreement” shall mean the Original Term Credit Agreement and any
other agreement extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the Term Obligations,
whether by the same or any other agent, lender or group of lenders and whether
or not increasing the amount of any Indebtedness that may be incurred
thereunder.

“Term Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Term Documents” shall mean the Term Credit Agreement, the Term Guaranties, the
Term Collateral Documents, those other ancillary agreements as to which the Term
Agent or any Term Lender is a party or a beneficiary and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any Term Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the Term Agent, in connection with any of the
foregoing or any Term Credit Agreement, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof.

“Term Guaranties” shall have the meaning assigned to that term in the recitals
to this Agreement.

 

10



--------------------------------------------------------------------------------

“Term Guarantors” shall mean the collective reference to BCF Holdings and its
Subsidiaries, other than the Term Borrower and any Foreign Subsidiary, and any
other Person who becomes a guarantor under any of the Term Guaranties.

“Term Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement and shall include all successors, assigns, transferees and
replacements thereof, as well as any Person designated as a “Lender” under any
Term Credit Agreement.

“Term Obligations” shall mean all obligations of every nature of each Term
Credit Party from time to time owed to the Term Agent, the Term Lenders or any
of them, under any Term Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Term Credit Party, would have accrued on any Term Obligation, whether or
not a claim is allowed against such Term Credit Party for such interest in the
related bankruptcy proceeding), fees, expenses, indemnification or otherwise,
and all other amounts owing or due under the terms of the Term Documents, as
amended, restated, modified, renewed, refunded, replaced or refinanced in whole
or in part from time to time in accordance with the terms thereof.

“Term Priority Collateral” shall mean:

(1) all Equipment, Fixtures, Real Estate, Intellectual Property and Investment
Property (other than Cash Equivalents not credited to or deposited in the Asset
Sales Proceeds Account),

(2) except to the extent relating to, evidencing or governing ABL Priority
Collateral, all Instruments, Documents, General Intangibles and commercial tort
claims,

(3) all other Collateral, other than the ABL Priority Collateral, and

(4) all collateral security and guarantees with respect to the foregoing and all
cash, Money, insurance proceeds, instruments, securities, financial assets and
deposit accounts received as proceeds of any Collateral, other than the ABL
Priority Collateral (such proceeds, “Term Priority Proceeds”); provided,
however, no proceeds of Term Priority Proceeds will constitute Term Priority
Collateral unless such proceeds of Term Priority Proceeds would otherwise
constitute Term Priority Collateral or are credited to the Asset Sales Proceeds
Account.

“Term Recovery” shall have the meaning set forth in Section 5.3(b).

“Term Secured Parties” shall mean the Term Agent and the Term Lenders.

“Trademark License” shall have the meaning assigned to such term in the
Intellectual Property Security Agreement as in effect on the Closing Date.

“Trademarks” shall have the meaning assigned to such term in the Intellectual
Property Security Agreement as in effect on the Closing Date.

 

11



--------------------------------------------------------------------------------

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting and shall
be deemed to be followed by the phrase “without limitation,” and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation, or in such
other manner as may be approved by the requisite holders or representatives in
respect of such obligation.

ARTICLE 2

LIEN PRIORITY

Section 2.1 Priority of Liens.

(a) Subject to the provisos in subclauses (b) and (c) of Section 4.1,
notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the ABL Agent or
the ABL Lenders in respect of all or any portion of the Collateral or of any
Liens granted to the Term Agent or the Term Lenders in respect of all or any
portion of the Collateral and regardless of how any such Lien was acquired
(whether by grant, statute, operation of law, subrogation or otherwise),
(ii) the order or time of filing or recordation of any document or instrument
for perfecting the Liens in favor of the ABL Agent or the Term Agent (or ABL
Lenders or Term Lenders) in any Collateral, (iii) any provision of the Uniform
Commercial Code, the Bankruptcy Code or any other applicable law, or of the ABL
Documents

 

12



--------------------------------------------------------------------------------

or the Term Documents, (iv) whether the ABL Agent or the Term Agent, in each
case, either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the fact that any such Liens in
favor of the ABL Agent or the ABL Lenders or the Term Agent or the Term Lenders
securing any of the ABL Obligations or Term Obligations, respectively, are
(x) subordinated to any Lien securing any obligation of any Credit Party other
than the Term Obligations or the ABL Obligations, respectively, or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed, or (vi) any other
circumstance of any kind or nature whatsoever, the ABL Agent, on behalf of
itself and the ABL Lenders, and the Term Agent, on behalf of itself and the Term
Lenders, hereby agree that:

(1) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the Term Agent or any Term Lender that
secures all or any portion of the Term Obligations shall in all respects be
junior and subordinate to all Liens granted to the ABL Agent and the ABL Lenders
in the ABL Priority Collateral to secure all or any portion of the ABL
Obligations;

(2) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the ABL Agent or any ABL Lender that
secures all or any portion of the ABL Obligations shall in all respects be
senior and prior to all Liens granted to the Term Agent or any Term Lender in
the ABL Priority Collateral to secure all or any portion of the Term
Obligations;

(3) any Lien in respect of all or any portion of the Term Priority Collateral
now or hereafter held by or on behalf of the ABL Agent or any ABL Lender that
secures all or any portion of the ABL Obligations shall in all respects be
junior and subordinate to all Liens granted to the Term Agent and the Term
Lenders in the Term Priority Collateral to secure all or any portion of the Term
Obligations; and

(4) any Lien in respect of all or any portion of the Term Priority Collateral
now or hereafter held by or on behalf of the Term Agent or any Term Lender that
secures all or any portion of the Term Obligations shall in all respects be
senior and prior to all Liens granted to the ABL Agent or any ABL Lender in the
Term Priority Collateral to secure all or any portion of the ABL Obligations.

(b) Notwithstanding any failure by any ABL Secured Party or Term Secured Party
to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to the ABL
Secured Parties or the Term Secured Parties but, for the avoidance of doubt,
subject to the provisos in subclauses (b) and (c) of Section 4.1, the priority
and rights as between the ABL Secured Parties and the Term Secured Parties with
respect to the Collateral shall be as set forth herein.

(c) The Term Agent, for and on behalf of itself and the Term Lenders,
acknowledges and agrees that, concurrently herewith, the ABL Agent, for the
benefit of itself

 

13



--------------------------------------------------------------------------------

and the ABL Lenders, has been granted Liens upon all of the Collateral in which
the Term Agent has been granted Liens and the Term Agent hereby consents
thereto. The ABL Agent, for and on behalf of itself and the ABL Lenders,
acknowledges and agrees that, concurrently herewith, the Term Agent, for the
benefit of itself and the Term Lenders, has been granted Liens upon all of the
Collateral in which the ABL Agent has been granted Liens and the ABL Agent
hereby consents thereto. The subordination of Liens by the Term Agent and the
ABL Agent in favor of one another as set forth herein shall not be deemed to
subordinate the Term Agent’s Liens or the ABL Agent’s Liens to the Liens of any
other Person.

Section 2.2 Waiver of Right to Contest Liens.

(a) The Term Agent, for and on behalf of itself and the Term Lenders, agrees
that it and they shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Lenders
in respect of the Collateral or the provisions of this Agreement. Except to the
extent expressly set forth in this Agreement, the Term Agent, for itself and on
behalf of the Term Lenders, agrees that none of the Term Agent or the Term
Lenders will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by the ABL Agent or any ABL Lender under the ABL
Documents with respect to the ABL Priority Collateral. Except to the extent
expressly set forth in this Agreement, the Term Agent, for itself and on behalf
of the Term Lenders, hereby waives any and all rights it or the Term Lenders may
have as a junior lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which the ABL Agent or any ABL Lender seeks to
enforce its Liens in any ABL Priority Collateral. The foregoing shall not be
construed to prohibit the Term Agent from enforcing the provisions of this
Agreement as to the relative priority of the parties hereto.

(b) The ABL Agent, for and on behalf of itself and the ABL Lenders, agrees that
it and they shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Term Agent or the Term Lenders
in respect of the Collateral or the provisions of this Agreement. Except to the
extent expressly set forth in this Agreement, the ABL Agent, for itself and on
behalf of the ABL Lenders, agrees that none of the ABL Agent or the ABL Lenders
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the Term Agent or any Term Lender under the Term
Documents with respect to the Term Priority Collateral. Except to the extent
expressly set forth in this Agreement, the ABL Agent, for itself and on behalf
of the ABL Lenders, hereby waives any and all rights it or the ABL Lenders may
have as a junior lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which the Term Agent or any Term Lender seeks to
enforce its Liens in any Term Priority Collateral. The foregoing shall not be
construed to prohibit the ABL Agent from enforcing the provisions of this
Agreement as to the relative priority of the parties hereto.

Section 2.3 Remedies Standstill.

 

14



--------------------------------------------------------------------------------

(a) The Term Agent, on behalf of itself and the Term Lenders, agrees that, until
the date upon which the Discharge of ABL Obligations shall have occurred,
neither the Term Agent nor any Term Lender will Exercise Any Secured Creditor
Remedies with respect to any of the ABL Priority Collateral without the written
consent of the ABL Agent, and will not take, receive or accept any Proceeds of
ABL Priority Collateral, it being understood and agreed that the temporary
deposit of Proceeds of ABL Priority Collateral in a Deposit Account controlled
by the Term Agent shall not constitute a breach of this Agreement so long as
such Proceeds are promptly remitted to the ABL Agent. From and after the date
upon which the Discharge of ABL Obligations shall have occurred (or prior
thereto upon obtaining the written consent of the ABL Agent), the Term Agent or
any Term Lender may Exercise Any Secured Creditor Remedies under the Term
Documents or applicable law as to any ABL Priority Collateral; provided,
however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by the Term Agent is at all times subject to the provisions of this
Agreement, including Section 4.1 hereof.

(b) The ABL Agent, on behalf of itself and the ABL Lenders, agrees that, until
the date upon which the Discharge of Term Obligations shall have occurred,
neither the ABL Agent nor any ABL Lender will Exercise Any Secured Creditor
Remedies with respect to the Term Priority Collateral without the written
consent of the Term Agent, and will not take, receive or accept any Proceeds of
the Term Priority Collateral, it being understood and agreed that the temporary
deposit of Proceeds of Term Priority Collateral in a Deposit Account controlled
by the ABL Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the Term Agent. From and after the date upon
which the Discharge of Term Obligations shall have occurred (or prior thereto
upon obtaining the written consent of the Term Agent), the ABL Agent or any ABL
Lender may Exercise Any Secured Creditor Remedies under the ABL Documents or
applicable law as to any Term Priority Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by the ABL
Agent is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof.

(c) Notwithstanding any other provision of this agreement, nothing contained
herein shall be construed to prevent (i) the ABL Agent or any ABL Lender from
objecting to any proposed retention of collateral by the Term Agent or any Term
Lender in full or partial satisfaction of any Term Obligations of (ii) the Term
Agent or any Term Lender from objecting to any proposed retention of collateral
by the ABL Agent or any ABL Lender in full or partial satisfaction of any ABL
Obligations.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
of the Term Agent, each Term Lender, the ABL Agent and each ABL Lender shall
have any and all rights and remedies it may have as a creditor under applicable
law, including the right to the Exercise of Secured Creditor Remedies; provided,
however, that the Exercise of Secured Creditor Remedies with respect to the
Collateral shall be subject to the Lien Priority and to the provisions of this
Agreement, including Sections 2.3 and 4.1 hereof. None of the Term Agent, any
Term Lender, the ABL Agent or any ABL Lender waives any claim it may have on
grounds of commercial reasonableness. The ABL Agent may enforce the provisions
of the ABL

 

15



--------------------------------------------------------------------------------

Documents, the Term Agent may enforce the provisions of the Term Documents and
each may Exercise Any Secured Creditor Remedies, all in such order and in such
manner as each may determine in the exercise of its sole discretion, consistent
with the terms of this Agreement and mandatory provisions of applicable law;
provided, however, that each of the ABL Agent and the Term Agent agrees to
provide to the other copies of any notices that it is required under applicable
law to deliver to any Borrower or any Guarantor; provided further, however, that
the ABL Agent’s failure to provide any such copies to the Term Agent shall not
impair any of the ABL Agent’s rights hereunder or under any of the ABL Documents
and the Term Agent’s failure to provide any such copies to the ABL Agent shall
not impair any of the Term Agent’s rights hereunder or under any of the Term
Documents. Each of the Term Agent, each Term Lender, the ABL Agent and each ABL
Lender agrees that (i) it will not institute any suit or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim, in the
case of the Term Agent and each Term Lender, against either the ABL Agent or any
other ABL Secured Party, and in the case of the ABL Agent and each other ABL
Secured Party, against either the Term Agent or any other Term Secured Party,
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral which is consistent with the
terms of this Agreement, and none of such Parties shall be liable for any such
action taken or omitted to be taken and (ii) it will not be a petitioning
creditor or otherwise assist in the filing of any involuntary Insolvency
Proceeding.

Release of Liens. (i) In the event of (A) any private or public sale of all or
any portion of the ABL Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the ABL Agent (other than in
connection with a refinancing as described in Section 5.2(c)), (B) any sale,
transfer or other disposition of all or any portion of the ABL Priority
Collateral (other than in connection with a refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other disposition is then
permitted by the ABL Documents or shall have been approved by the requisite ABL
Lenders or (C) the release of the ABL Secured Parties’ Lien on all or any
portion of the ABL Priority Collateral (other than in connection with a sale,
transfer or other disposition as described in clauses (A) and (B) above), so
long as such release is then permitted by the ABL Documents or shall have been
approved by the requisite ABL Lenders, in the case of clause (C) only to the
extent prior to the date upon which the Discharge of ABL Obligations shall have
occurred and not in connection with a Discharge of ABL Obligations (and
irrespective of whether an Event of Default has occurred), the Term Agent
agrees, on behalf of itself and the Term Lenders, such sale, transfer, other
disposition or release will be free and clear of the Liens on such ABL Priority
Collateral securing the Term Obligations, and the Term Agent’s and the Term
Secured Parties’ Liens with respect to the ABL Priority Collateral so sold,
transferred, disposed or released shall terminate and be automatically released
without further action. In furtherance of, and subject to, the foregoing, the
Term Agent agrees that it will promptly execute any and all Lien releases or
other documents reasonably requested by the ABL Agent in connection therewith.
The Term Agent hereby appoints the ABL Agent and any officer or duly authorized
person of the ABL Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Term Agent and in the name of the Term Agent or in the ABL Agent’s own
name, from time to time, in the ABL Agent’s sole discretion, for the purposes of
carrying out the terms of this paragraph, to take any and all appropriate action
and to execute and deliver any and all documents and instruments as may be
necessary or desirable to

 

16



--------------------------------------------------------------------------------

accomplish the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).
All proceeds realized from any such sale or disposition shall be applied to the
ABL Obligations or the Term Obligations in accordance with the terms of this
Agreement.

(ii) In the event of (A) any private or public sale of all or any portion of the
Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the Term Agent (other than in connection with
a refinancing as described in Section 5.2(c)), (B) any sale, transfer or other
disposition of all or any portion of the Term Priority Collateral (other than in
connection with a refinancing as described in Section 5.2(c)), so long as such
sale, transfer or other disposition is then permitted by the Term Documents or
shall have been approved by the requisite Term Lenders or (C) the release of the
Term Secured Parties’ Lien on all or any portion of the Term Priority Collateral
(other than in connection with a sale, transfer or other disposition as
described in clauses (A) and (B) above), so long as such release is then
permitted by the Term Documents or shall have been approved by the requisite
Term Lenders, in the case of clause (C) only to the extent prior to the date
upon which the Discharge of Term Obligations shall have occurred and not in
connection with a Discharge of ABL Obligations (and irrespective of whether an
Event of Default has occurred), the ABL Agent agrees, on behalf of itself and
the ABL Lenders, that such sale, transfer, other disposition or release will be
free and clear of the Liens on such Term Priority Collateral securing the ABL
Obligations and the ABL Agent’s and the ABL Secured Parties’ Liens with respect
to the ABL Priority Collateral so sold, transferred, disposed or released shall
terminate and be automatically released without further action. In furtherance
of, and subject to, the foregoing, the ABL Agent agrees that it will promptly
execute any and all Lien releases or other documents reasonably requested by the
Term Agent in connection therewith. The ABL Agent hereby appoints the Term Agent
and any officer or duly authorized person of the Term Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the ABL Agent and in the name of the
ABL Agent or in the Term Agent’s own name, from time to time, in the Term
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).
All proceeds realized from any such sale or disposition shall be applied to the
ABL Obligations or the Term Obligations in accordance with the terms of this
Agreement.

Section 2.5 No New Liens. (a) Until the date upon which the Discharge of ABL
Obligations shall have occurred, the parties hereto agree that no Term Secured
Party shall acquire or hold any Lien on any assets of any Credit Party securing
any Term Obligation which assets are not also subject to the Lien of the ABL
Agent under the ABL Documents, subject to the Lien Priority set forth herein. If
any Term Secured Party shall (nonetheless and in breach hereof) acquire or hold
any Lien on any assets of any Credit Party securing any Term Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein, then the Term Agent
(or the relevant Term Secured Party) shall, without the need for any further
consent of any other Term Secured Party, the Term

 

17



--------------------------------------------------------------------------------

Borrower or any Term Guarantor, and notwithstanding anything to the contrary in
any other Term Document, be deemed to also hold and have held such Lien as
bailee for the benefit of the ABL Agent as security for the ABL Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the ABL Agent in writing of the existence of such Lien.

(b) Until the date upon which the Discharge of Term Obligations shall have
occurred, the parties hereto agree that no ABL Secured Party shall acquire or
hold any Lien on any assets of any Credit Party securing any ABL Obligation
which assets are not also subject to the Lien of the Term Agent under the Term
Documents, subject to the Lien Priority set forth herein. If any ABL Secured
Party shall (nonetheless and in breach hereof) acquire or hold any Lien on any
assets of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of the Term Agent under the Term Documents, subject to the
Lien Priority set forth herein, then the ABL Agent (or the relevant ABL Secured
Party) shall, without the need for any further consent of any other ABL Secured
Party, any ABL Borrower or any ABL Guarantor and notwithstanding anything to the
contrary in any other ABL Document be deemed to also hold and have held such
Lien as bailee for the benefit of the Term Agent as security for the Term
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the Term Agent in writing of the existence of such Lien.

Section 2.6 Waiver of Marshalling. (a) Until the Discharge of the ABL
Obligations, the Term Agent, on behalf of itself and the Term Secured Parties,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the ABL Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

(b) Until the Discharge of the Term Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. The Term Agent and the ABL Agent may make
such demands or file such claims in respect of the Term Obligations or the ABL
Obligations, as applicable, as are necessary to prevent the waiver or bar of
such claims under applicable statutes of limitations or other statutes, court
orders, or rules of procedure at any time.

Section 3.2 Agent for Perfection. The ABL Agent, for and on behalf of itself and
each ABL Lender, and the Term Agent, for and on behalf of itself and each Term
Lender, as applicable, each agree to hold all Control Collateral and Cash
Collateral that is part of the Collateral in their respective possession,
custody, or control (or in the possession, custody, or

 

18



--------------------------------------------------------------------------------

control of agents or bailees for either) as agent for the other solely for the
purpose of perfecting the security interest granted to each in such Control
Collateral or Cash Collateral, subject to the terms and conditions of this
Section 3.2. None of the ABL Agent, the ABL Lenders, the Term Agent, or the Term
Lenders, as applicable, shall have any obligation whatsoever to the others to
assure that the Control Collateral is genuine or owned by any Borrower, any
Guarantor, or any other Person or to preserve rights or benefits of any Person.
The duties or responsibilities of the ABL Agent and the Term Agent under this
Section 3.2 are and shall be limited solely to holding or maintaining control of
the Control Collateral and the Cash Collateral as agent for the other Party for
purposes of perfecting the Lien held by the Term Agent or the ABL Agent, as
applicable. The ABL Agent is not and shall not be deemed to be a fiduciary of
any kind for the Term Agent, the Term Lenders, or any other Person. The Term
Agent is not and shall not be deemed to be a fiduciary of any kind for the ABL
Agent, the ABL Lenders, or any other Person. In the event that (a) the Term
Agent or any Term Lender receives any Collateral or Proceeds of the Collateral
in violation of the terms of this Agreement, or (b) the ABL Agent or any ABL
Lender receives any Collateral or Proceeds of the Collateral in violation of the
terms of this Agreement, then the Term Agent, such Term Lender, the ABL Agent,
or such ABL Lender, as applicable, shall promptly pay over such Proceeds or
Collateral to (i) in the case of clause (a), the ABL Agent, or (ii) in the case
of clause (b), the Term Agent, in each case, in the same form as received with
any necessary endorsements, for application in accordance with the provisions of
Section 4.1 of this Agreement.

Section 3.3 Sharing of Information and Access. In the event that the ABL Agent
shall, in the exercise of its rights under the ABL Collateral Documents or
otherwise, receive possession or control of any books and Records of any Term
Credit Party which contain information identifying or pertaining to the Term
Priority Collateral, the ABL Agent shall, upon request from the Term Agent and
as promptly as practicable thereafter, either make available to the Term Agent
such books and Records for inspection and duplication or provide to the Term
Agent copies thereof. In the event that the Term Agent shall, in the exercise of
its rights under the Term Collateral Documents or otherwise, receive possession
or control of any books and records of any ABL Credit Party which contain
information identifying or pertaining to any of the ABL Priority Collateral, the
Term Agent shall, upon request from the ABL Agent and as promptly as practicable
thereafter, either make available to the ABL Agent such books and records for
inspection and duplication or provide the ABL Agent copies thereof.

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agent and the Term Agent each shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to Collateral. The ABL Agent shall have the sole and exclusive
right, as against the Term Agent, to adjust settlement of insurance claims in
the event of any covered loss, theft or destruction of ABL Priority Collateral.
The Term Agent shall have the sole and exclusive right, as against the ABL
Agent, to adjust settlement of insurance claims in the event of any covered
loss, theft or destruction of Term Priority Collateral. All proceeds of such
insurance shall be remitted to the ABL Agent or the Term Agent, as the case may
be, and each of the Term Agent and ABL Agent shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1 hereof.

 

19



--------------------------------------------------------------------------------

Section 3.5 No Additional Rights For the Credit Parties Hereunder. Except as
provided in Section 3.6, if any ABL Secured Party or Term Secured Party shall
enforce its rights or remedies in violation of the terms of this Agreement, the
Credit Parties shall not be entitled to use such violation as a defense to any
action by any ABL Secured Party or Term Secured Party, nor to assert such
violation as a counterclaim or basis for set off or recoupment against any ABL
Secured Party or Term Secured Party.

Section 3.6 Inspection Rights and Insurance. (a) Without limiting any rights the
ABL Agent or any other ABL Secured Party may otherwise have under applicable law
or by agreement, the ABL Agent, the ABL Secured Parties and any representatives
designated by the ABL Agent may, at any time and whether or not the Term Agent
or any other Term Secured Party has commenced and is continuing to Exercise Any
Secured Creditor Remedies (the “ABL Permitted Access Right”), (i) during normal
business hours on any business day, access ABL Priority Collateral that (A) is
stored or located in or on, (B) has become an accession with respect to (within
the meaning of Section 9-335 of the Uniform Commercial Code), or (C) has been
commingled with (within the meaning of Section 9-336 of the Uniform Commercial
Code), Term Priority Collateral and (ii) in the event of any liquidation of the
ABL Priority Collateral (or any other Exercise of Any Secured Creditor Remedies
by the ABL Agent or any representatives designated by the ABL Agent (including
any ABL Borrower or ABL Guarantor) acting with the consent or on behalf of the
ABL Agent), use the Term Priority Collateral (including without limitation,
Equipment, Fixtures, Intellectual Property, General Intangibles and Real Estate)
(A) in the case of Term Priority Collateral other than Intellectual Property,
until the date that is 120 days after the commencement of such liquidation of
the ABL Priority Collateral or Exercise of Any Secured Creditor Remedies, as the
case may be, and (B) in the case of Intellectual Property until the liquidation
of such ABL Collateral is completed, non-exclusively, royalty free and without
other costs, expenses or charges, in the case of each of (i) and (ii), (x) for
the limited purposes of assembling, inspecting, copying or downloading
information stored on, taking actions to perfect its Lien on, completing a
production run of inventory involving, taking possession of, moving, preparing
and advertising for sale, selling, liquidating (by public auction, private sale
or a “store closing”, “going out of business” or similar sale, whether in bulk,
in lots or to customers in the ordinary course of business, which sale may
include augmented inventory of the same type sole in the ABL Borrowers’ and ABL
Guarantors’ business), storing or otherwise dealing with, or to Exercise Any
Secured Creditor Remedies with respect to, the ABL Priority Collateral
(collectively, “ABL Permitted Access Purposes”) and (y) without notice to, the
involvement of or interference by any Term Secured Party or liability to any
Term Secured Party. In the event that any ABL Secured Party has commenced and is
continuing to Exercise Any Secured Creditor Remedies with respect to any ABL
Priority Collateral, the Term Agent may not sell, assign or otherwise transfer
the related Term Priority Collateral prior to the expiration of the 120-day
period commencing on the date such Secured Party begins to Exercise Any Secured
Creditor Remedies, unless the purchaser, assignee or transferee thereof agrees
to be bound by the provisions of this Section 3.6. If any stay or other order
that prohibits the ABL Agent and other ABL Secured Parties from commencing and
continuing to Exercise Any Secured Creditor Remedies with respect to ABL
Priority Collateral has been entered by a court of competent jurisdiction, such
120-day period shall be tolled during the pendency of any such stay or other
order. The ABL Agent and the ABL Secured parties shall not be obligated to pay
any amounts to the Term Agent or the Term Secured Parties (or any Person
claiming by, through or under the Term Secured Parties, including any purchaser
of the Term Priority Collateral) or to

 

20



--------------------------------------------------------------------------------

the ABL Borrowers and ABL Guarantors, for or in respect of the use by the ABL
Agent and the ABL Secured Parties of the Term Priority Collateral in accordance
with this Section and none of the ABL Agent or the ABL Secured Parties shall be
obligated to secure, protect, insure or repair any such Term Priority Collateral
(other than for damages caused by the ABL Agent, the ABL Secured Parties or
other respective employees, agents and representatives).

(b) The Term Agent and the other Term Secured Parties shall use commercially
reasonable efforts to not hinder or obstruct the ABL Agent and the other ABL
Secured Parties from exercising the ABL Permitted Access Right.

(c) Subject to the terms hereof, the Term Agent may advertise and conduct public
auctions or private sales of the Term Priority Collateral without notice (except
as required herein or by applicable law) to, the involvement of or interference
by any ABL Secured Party or liability to any ABL Secured Party.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. The Term Agent, for and on behalf of
itself and the Term Lenders, expressly acknowledges and agrees that (i) any ABL
Credit Agreement includes a revolving commitment, that in the ordinary course of
business the ABL Agent and the ABL Lenders will apply payments and make advances
thereunder, and that no application of any Payment Collateral or Cash Collateral
or the release of any Lien by the ABL Agent upon any portion of the Collateral
in connection with a permitted disposition under any ABL Credit Agreement shall
constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of the ABL Obligations that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, and
that the terms of the ABL Obligations may be modified, extended or amended from
time to time, and that the aggregate amount of the ABL Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by the Term Secured Parties and without affecting the provisions hereof; and
(iii) all Payment Collateral or Cash Collateral received by the ABL Agent may be
applied, reversed, reapplied, credited, or reborrowed, in whole or in part, to
the ABL Obligations at any time; provided, however, that from and after the date
on which the ABL Agent (or any ABL Lender) commences the Exercise of Any Secured
Creditor Remedies (other than, prior to the acceleration of any of the Term
Obligations, the exercise of its rights in accordance with Section 7.02 of the
Original ABL Credit Agreement or any similar provision of any other ABL Credit
Agreement), all amounts received by the ABL Agent or any ABL Lender shall be
applied as specified in this Section 4.1. The Lien Priority shall not be altered
or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of either the ABL Obligations or the Term Obligations, or any
portion thereof.

(b) Application of Proceeds of ABL Priority Collateral. The ABL Agent and the
Term Agent hereby agree that all ABL Priority Collateral, and all ABL Priority
Proceeds

 

21



--------------------------------------------------------------------------------

thereof, received by either of them in connection with any Exercise of Secured
Creditor Remedies with respect to ABL Priority Collateral shall be applied,

first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

third, to the payment, on a pro rata basis, of the Term Obligations, and

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct;

provided that in the event the Term Agent receives, in connection with an
Insolvency Proceeding, any Proceeds of any ABL Priority Collateral and the Lien
granted in favor of the ABL Agent or the ABL Lenders in respect of such ABL
Priority Collateral has been voided, avoided or otherwise invalidated by a court
of competent jurisdiction and the provisions of Section 5.3 would not be
effective, then such Proceeds received by the Term Agent with respect to the ABL
Priority Collateral shall be applied to the extent permitted by applicable law,
to the payment, on a pro rata basis, of the Term Obligations in accordance with
the Term Documents until the Discharge of the Term Obligations shall have
occurred.

(c) Application of Proceeds of Term Priority Collateral. The ABL Agent and the
Term Agent hereby agree that all Term Priority Collateral, and all Term Priority
Proceeds thereof, received by either of them in connection with any Exercise of
Secured Creditor Remedies with respect to Term Priority Collateral shall be
applied,

first, to the payment of costs and expenses of the Term Agent in connection with
such Exercise of Secured Creditor Remedies,

second, to the payment, on a pro rata basis, of the Term Obligations in
accordance with the Term Documents until the Discharge of Term Obligations shall
have occurred,

third, to the payment of the ABL Obligations; and

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct;

provided that in the event the ABL Agent receives, in connection with an
Insolvency Proceeding, any Proceeds of any Term Priority Collateral and the Lien
granted in favor of the Term Agent or the Term Lenders in respect of such Term
Priority Collateral has been voided, avoided or otherwise invalidated by a court
of competent jurisdiction and the provisions of Section 5.3 would not be
effective, then such Proceeds received by the ABL Agent with respect to the Term

 

22



--------------------------------------------------------------------------------

Priority Collateral as a result of such defect shall be applied to the extent
permitted by applicable law, to the payment, on a pro rata basis, of the ABL
Obligations in accordance with the ABL Documents until the Discharge of the ABL
Obligations shall have occurred.

(d) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Term Agent or to any Term Lender, and the Term Agent shall have
no obligation or liability to the ABL Agent or any ABL Lender, regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement so long as such exercise of
remedies is conducted in a commercially reasonable manner, in accordance with
mandatory provisions of applicable law and does not breach the provisions of
this Agreement.

(e) Turnover of Cash Collateral After Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall (at the ABL Borrowers’ expense) deliver to the
Term Agent or shall execute such documents as the Term Agent may reasonably
request to enable the Term Agent to have control over any Cash Collateral or
Control Collateral still in the ABL Agent’s possession, custody, or control in
the same form as received with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct. Upon the Discharge of Term
Obligations, the Term Agent shall (at the Term Borrower’s expense) deliver to
the ABL Agent or shall execute such documents as the ABL Agent may reasonably
request to enable the ABL Agent to have control over any Cash Collateral or
Control Collateral still in the Term Agent’s possession, custody or control in
the same form as received with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct.

Section 4.2 Specific Performance. Each of the ABL Agent and the Term Agent is
hereby authorized to demand specific performance of this Agreement, whether or
not any Borrower or any Guarantor shall have complied with any of the provisions
of any of the Credit Documents, at any time when the other Party shall have
failed to comply with any of the provisions of this Agreement applicable to it.
Each of the ABL Agent, for and on behalf of itself and the ABL Lenders, and the
Term Agent, for and on behalf of itself and the Term Lenders, hereby irrevocably
waives any defense based on the adequacy of a remedy at law that might be
asserted as a bar to such remedy of specific performance.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by any Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the Term Agent, on behalf of itself and the Term Lenders, hereby
waives notice of acceptance, or proof of reliance by the ABL Agent or any ABL
Lender of this Agreement, and notice of the existence, increase, renewal,
extension, accrual, creation, or non-payment of all or any part of the ABL
Obligations. All Term Obligations at any time made or incurred by any Borrower
or any Guarantor shall be deemed to have been made or incurred in reliance upon
this Agreement, and the ABL Agent, on behalf of itself and the ABL Lenders,
hereby waives notice

 

23



--------------------------------------------------------------------------------

of acceptance, or proof of reliance, by the Term Agent or any Term Lender of
this Agreement, and notice of the existence, increase, renewal, extension,
accrual, creation, or non-payment of all or any part of the Term Obligations.

(b) None of the ABL Agent, any ABL Lender, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Lender honors (or fails to honor) a request by any Borrower for an extension of
credit pursuant to any ABL Credit Agreement or any of the other ABL Documents,
whether the ABL Agent or any ABL Lender has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any Term Credit Agreement or any other Term Document (but not a default under
this Agreement) or an act, condition, or event that, with the giving of notice
or the passage of time, or both, would constitute such a default, or if the ABL
Agent or any ABL Lender otherwise should exercise any of its contractual rights
or remedies under any ABL Documents (subject to the express terms and conditions
hereof), neither the ABL Agent nor any ABL Lender shall have any liability
whatsoever to the Term Agent or any Term Lender as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement). The ABL Agent and the ABL Lenders shall
be entitled to manage and supervise their loans and extensions of credit under
any ABL Credit Agreement and any of the other ABL Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that the Term
Agent or any of the Term Lenders have in the Collateral, except as otherwise
expressly set forth in this Agreement. The Term Agent, on behalf of itself and
the Term Lenders, agrees that neither the ABL Agent nor any ABL Lender shall
incur any liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

(c) None of the Term Agent, any Term Lender or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the Term Agent or any Term
Lender honors (or fails to honor) a request by any Borrower for an extension of
credit pursuant to any Term Credit Agreement or any of the other Term Documents,
whether the Term Agent or any Term Lender has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any ABL Credit Agreement or any other ABL Document (but not a default under this
Agreement) or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if the Term Agent
or any Term Lender otherwise should exercise any of its contractual rights or
remedies under the Term Documents (subject to the express terms and conditions
hereof), neither the Term Agent nor any Term Lender shall have any liability
whatsoever to the ABL Agent or any ABL Lender as a

 

24



--------------------------------------------------------------------------------

result of such action, omission, or exercise (so long as any such exercise does
not breach the express terms and provisions of this Agreement). The Term Agent
and the Term Lenders shall be entitled to manage and supervise their loans and
extensions of credit under the Term Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the ABL Agent or any ABL
Lender has in the Collateral, except as otherwise expressly set forth in this
Agreement. The ABL Agent, on behalf of itself and the ABL Lenders, agrees that
none of the Term Agent or the Term Lenders shall incur any liability as a result
of a sale, lease, license, application, or other disposition of the Collateral
or any part or Proceeds thereof, pursuant to the Term Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.

Section 5.2 Modifications to ABL Documents and Term Documents.

(a) The Term Agent, on behalf of itself and the Term Lenders, hereby agrees
that, without affecting the obligations of the Term Agent and the Term Lenders
hereunder, the ABL Agent and the ABL Lenders may, at any time and from time to
time, in their sole discretion without the consent of or notice to the Term
Agent or any Term Lender (except to the extent such notice or consent is
required pursuant to the express provisions of this Agreement), and without
incurring any liability to the Term Agent or any Term Lender or impairing or
releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the ABL Documents in any manner whatsoever, including, without limitation, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
ABL Obligations, and in connection therewith to enter into any additional ABL
Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the ABL Obligations; and

(vii) otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate.

 

25



--------------------------------------------------------------------------------

(b) The ABL Agent, on behalf of itself and the ABL Lenders, hereby agrees that,
without affecting the obligations of the ABL Agent and the ABL Lenders
hereunder, the Term Agent and the Term Lenders may, at any time and from time to
time, in their sole discretion without the consent of or notice to the ABL Agent
or any ABL Lender (except to the extent such notice or consent is required
pursuant to the express provisions of this Agreement), and without incurring any
liability to the ABL Agent or any ABL Lender or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the Term
Documents in any manner whatsoever, including, without limitation, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Term Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Term Obligations or any of the Term
Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Term Obligations, and in connection therewith to enter into any additional Term
Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Term Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Term Obligations; and

(vii) otherwise manage and supervise the Term Obligations as the Term Agent
shall deem appropriate.

(c) The ABL Obligations and the Term Obligations may be refinanced, in whole or
in part, in each case, without notice to, or the consent (except to the extent a
consent is required to permit the refinancing transaction under any ABL Document
or any Term Document) of the ABL Agent, the ABL Lenders, the Term Agent or the
Term Lenders, as the case may be, all without affecting the Lien Priorities
provided for herein or the other provisions hereof, provided, however, that the
holders of such refinancing Indebtedness (or an authorized agent or trustee on
their behalf) bind themselves in writing to the terms of this Agreement pursuant
to such documents or agreements (including amendments or supplements to this
Agreement) as the ABL Agent or the Term Agent, as the case may be, shall
reasonably request and in form and substance reasonably acceptable to the ABL
Agent or the Term Agent, as the case may be, and any such refinancing
transaction shall be in accordance with any applicable provisions of both the
ABL Documents and the Term Documents.

Section 5.3 Reinstatement and Continuation of Agreement.

 

26



--------------------------------------------------------------------------------

(a) If the ABL Agent or any ABL Lender is required in any Insolvency Proceeding
or otherwise to turn over or otherwise pay to the estate of any Borrower, any
Guarantor, or any other Person any payment made in satisfaction of all or any
portion of the ABL Obligations (an “ABL Recovery”), then the ABL Obligations
shall be reinstated to the extent of such ABL Recovery. If this Agreement shall
have been terminated prior to such ABL Recovery, this Agreement shall be
reinstated in full force and effect in the event of such ABL Recovery, and such
prior termination shall not diminish, release, discharge, impair, or otherwise
affect the obligations of the Parties from such date of reinstatement. All
rights, interests, agreements, and obligations of the ABL Agent, the Term Agent,
the ABL Lenders, and the Term Lenders under this Agreement shall remain in full
force and effect and shall continue irrespective of the commencement of, or any
discharge, confirmation, conversion, or dismissal of, any Insolvency Proceeding
by or against any Borrower or any Guarantor or any other circumstance which
otherwise might constitute a defense available to, or a discharge of any
Borrower or any Guarantor in respect of the ABL Obligations or the Term
Obligations. No priority or right of the ABL Agent or any ABL Lender shall at
any time be prejudiced or impaired in any way by any act or failure to act on
the part of any Borrower or any Guarantor or by the noncompliance by any Person
with the terms, provisions, or covenants of any of the ABL Documents, regardless
of any knowledge thereof which the ABL Agent or any ABL Lender may have.

(b) If the Term Agent or any Term Lender is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the Term Obligations (a “Term Recovery”), then the Term
Obligations shall be reinstated to the extent of such Term Recovery. If this
Agreement shall have been terminated prior to such Term Recovery, this Agreement
shall be reinstated in full force and effect in the event of such Term Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the Term
Agent, the ABL Lenders, and the Term Lenders under this Agreement shall remain
in full force and effect and shall continue irrespective of the commencement of,
or any discharge, confirmation, conversion, or dismissal of, any Insolvency
Proceeding by or against any Borrower or any Guarantor or any other circumstance
which otherwise might constitute a defense available to, or a discharge of any
Borrower or any Guarantor in respect of the ABL Obligations or the Term
Obligations. No priority or right of the Term Agent or any Term Lender shall at
any time be prejudiced or impaired in any way by any act or failure to act on
the part of any Borrower or any Guarantor or by the noncompliance by any Person
with the terms, provisions, or covenants of any of the Term Documents,
regardless of any knowledge thereof which the Term Agent or any Term Lender may
have.

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding in the United States at any time prior to the Discharge of ABL
Obligations, and the ABL Agent or the ABL Lenders shall seek to provide any
Borrower or any Guarantor with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or

 

27



--------------------------------------------------------------------------------

consent to any order for the use of cash collateral under Section 363 of the
Bankruptcy Code (each, a “DIP Financing”), with such DIP Financing to be secured
by all or any portion of the ABL Priority Collateral (including assets that, but
for the application of Section 552 of the Bankruptcy Code would be ABL Priority
Collateral) (it being understood that the ABL Agent and the ABL Secured Parties
shall not propose any DIP Financing with respect to the Term Priority Collateral
in competition with the Term Agent and the Term Secured Parties without the
consent of the Term Agent), then the Term Agent, on behalf of itself and the
Term Lenders, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of the Term Agent
securing the Term Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing), so long as
(i) the Term Agent retains its Lien on the Collateral to secure the Term
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the Term Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the case under the Bankruptcy Code and any Lien on Term Priority
Collateral securing such DIP Financing is junior and subordinate to the Lien of
the Term Agent on the Term Priority Collateral, (ii) all Liens on ABL Priority
Collateral securing any such DIP Financing shall be senior to or on a parity
with the Liens of the ABL Agent and the ABL Lenders securing the ABL Obligations
on ABL Priority Collateral and (iii) if the ABL Agent receives an adequate
protection Lien on post-petition assets of the debtor to secure the ABL
Obligations, the Term Agent also may seek to obtain an adequate protection Lien
on such post-petition assets of the debtor to secure the Term Obligations,
provided that (x) such Liens in favor of the ABL Agent and the Term Agent shall
be subject to the provisions of Section 6.1(c) hereof and (y) the foregoing
provisions of this Section 6.1(a) shall not prevent the Term Agent and the Term
Lenders from objecting to any provision in any DIP Financing relating to any
provision or content of a plan of reorganization.

(b) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding in the United States at any time prior to the Discharge of Term
Obligations, and the Term Agent or the Term Lenders shall seek to provide any
Borrower or any Guarantor with, or consent to a third party providing, any DIP
Financing, with such DIP Financing to be secured by all or any portion of the
Term Priority Collateral (including assets that, but for the application of
Section 552 of the Bankruptcy Code would be Term Priority Collateral) (it being
understood that the Term Agent and the Term Secured Parties shall not propose
any DIP Financing with respect to the ABL Priority Collateral in competition
with the ABL Agent and the ABL Secured Parties without the consent of the ABL
Agent), then the ABL Agent, on behalf of itself and the ABL Lenders, agrees that
it will raise no objection and will not support any objection to such DIP
Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of the ABL Agent securing the ABL
Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing), so long as (i) the ABL
Agent retains its Lien on the Collateral to secure the ABL Obligations (in each
case, including Proceeds thereof arising after the commencement of the case
under the Bankruptcy Code) and, as to the ABL Priority Collateral only, such
Lien has the same priority as existed prior to the commencement of the case
under the Bankruptcy Code and any Lien on ABL Priority Collateral securing such
DIP Financing is junior and subordinate to the Lien of the ABL Agent on the ABL
Priority Collateral, (ii) all Liens on Term Priority Collateral securing any
such DIP Financing shall be senior to or on a parity with the Liens of the Term
Agent and the Term

 

28



--------------------------------------------------------------------------------

Lenders securing the Term Obligations on Term Priority Collateral and (iii) if
the Term Agent receives an adequate protection Lien on post-petition assets of
the debtor to secure the Term Obligations, the ABL Agent also may seek to obtain
an adequate protection Lien on such post-petition assets of the debtor to secure
the ABL Obligations, provided that (x) such Liens in favor of the Term Agent and
the ABL Agent shall be subject to the provisions of Section 6.1(c) hereof and
(y) the foregoing provisions of this Section 6.1(b) shall not prevent the ABL
Agent and the ABL Lenders from objecting to any provision in any DIP Financing
relating to any provision or content of a plan of reorganization.

(c) All Liens granted to the ABL Agent or the Term Agent in any Insolvency
Proceeding, whether as adequate protection or otherwise, are intended by the
Parties to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement.

Section 6.2 Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Term Agent, on behalf of itself and the Term Lenders, agrees not
to seek relief from the automatic stay or any other stay in any Insolvency
Proceeding in respect of any portion of the ABL Priority Collateral without the
ABL Agent’s express written consent. Until the Discharge of Term Obligations has
occurred, the ABL Agent, on behalf of itself and the ABL Lenders, agrees not to
seek relief from the automatic stay or any other stay in any Insolvency
Proceeding in respect of any portion of the Term Priority Collateral without the
Term Agent’s express written consent. In addition, neither the Term Agent nor
the ABL Agent shall seek any relief from the automatic stay with respect to any
Collateral without providing 7 business days’ prior written notice to the other,
unless such period is agreed by both the ABL Agent and the Term Agent to be
modified or unless the ABL Agent or the Term Agent, as applicable, makes a good
faith determination that either (A) the ABL Priority Collateral or the Term
Priority Collateral, as applicable, will decline speedily in value, or (B) the
failure to take any action will have a reasonable likelihood of endangering the
ABL Agent’s or the Term Agent’s ability to realize upon its Collateral.

Section 6.3 No Contest. The Term Agent, on behalf of itself and the Term
Lenders, agrees that, prior to the Discharge of ABL Obligations, none of them
shall contest (or support any other Person contesting) (a) any request by the
ABL Agent or any ABL Lender for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(b) above), or (b) any
objection by the ABL Agent or any ABL Lender to any motion, relief, action, or
proceeding based on a claim by the ABL Agent or any ABL Lender that its
interests in the Collateral (unless in contravention of Section 6.1(b) above)
are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding), so long as any Liens granted to the ABL
Agent as adequate protection of its interests are subject to this Agreement. The
ABL Agent, on behalf of itself and the ABL Lenders, agrees that, prior to the
Discharge of Term Obligations, none of them shall contest (or support any other
Person contesting) (i) any request by the Term Agent or any Term Lender for
adequate protection of its interest in the Collateral (unless in contravention
of Section 6.1(a) above), or (ii) any objection by the Term Agent or any Term
Lender to any motion, relief, action or proceeding based on a claim by the Term
Agent or any Term Lender that its interests in the Collateral (unless in
contravention of Section 6.1(a) above) are not adequately protected (or any
other similar request under any law applicable to an

 

29



--------------------------------------------------------------------------------

Insolvency Proceeding), so long as any Liens granted to the Term Agent as
adequate protection of its interests are subject to this Agreement.

Section 6.4 Asset Sales. The Term Agent agrees, on behalf of itself and the Term
Lenders, that it will not oppose any sale consented to by the ABL Agent of any
ABL Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code (or
any similar provision under the law applicable to any Insolvency Proceeding) so
long as the proceeds of such sale are applied in accordance with this Agreement.
The ABL Agent agrees, on behalf of itself and the ABL Lenders, that it will not
oppose any sale consented to by the Term Agent of any Term Priority Collateral
pursuant to Section 363(f) of the Bankruptcy Code (or any similar provision
under the law applicable to any Insolvency Proceeding) so long as the proceeds
of such sale are applied in accordance with this Agreement. If such sale of
Collateral includes both ABL Priority Collateral and Term Priority Collateral
and the Parties are unable after negotiating in good faith to agree on the
allocation of the purchase price between the ABL Priority Collateral and Term
Priority Collateral, either Party may apply to the court in such Insolvency
Proceeding to make a determination of such allocation, and the court’s
determination shall be binding upon the Parties.

Section 6.5 Separate Grants of Security and Separate Classification. Each Term
Lender, the Term Agent, each ABL Lender and the ABL Agent acknowledges and
agrees that (i) the grants of Liens pursuant to the ABL Security Documents and
the Term Security Documents constitute two separate and distinct grants of Liens
and (ii) because of, among other things, their differing rights in the
Collateral, the Term Obligations are fundamentally different from the ABL
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the ABL Secured Parties and the Term Secured Parties
in respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the ABL Secured
Parties and the Term Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of ABL Obligation
claims and Term Obligation claims against the Credit Parties (with the effect
being that, to the extent that the aggregate value of the ABL Priority
Collateral or Term Priority Collateral is sufficient (for this purpose ignoring
all claims held by the other Secured Parties), the ABL Secured Parties or the
Term Secured Parties, respectively, shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest that is
available from each pool of Priority Collateral for each of the ABL Secured
Parties and the Term Secured Parties, respectively, before any distribution is
made in respect of the claims held by the other Secured Parties, with the other
Secured Parties hereby acknowledging and agreeing to turn over to the respective
other Secured Parties amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable under Section 510(a) of the Bankruptcy Code.

Section 6.7 ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:

 

30



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of any ABL Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or

(iv) any other circumstances that otherwise might constitute a defense (other
than payment in full of the ABL Obligations) available to, or a discharge of,
any Credit Party in respect of the ABL Obligations, or of any of the Term Agent
or any Credit Party, to the extent applicable, in respect of this Agreement.

Section 6.8 Term Obligations Unconditional. All rights of the Term Agent
hereunder, all agreements and obligations of the ABL Agent and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:

(i) any lack of validity or enforceability of any Term Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Term Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Term Obligations or any guarantee or guaranty
thereof; or

(iv) any other circumstances that otherwise might constitute a defense (other
than payment in full of the Term Obligations) available to, or a discharge of,
any Credit Party in respect of the Term Obligations, or of any of the ABL Agent
or any Credit Party, to the extent applicable, in respect of this Agreement.

Section 6.9 Adequate Protection. Except to the extent expressly provided in
Sections 6.1 and 6.3, nothing in this Agreement shall limit the rights of the
ABL Agent and the ABL Lenders, on the one hand, and the Term Agent and the Term
Lenders, on the other hand, from seeking or requesting adequate protection with
respect to their respective interests in the applicable Collateral in any
Insolvency Proceeding, including adequate protection in the form of a cash
payment, periodic cash payments, cash payments of interest, additional
collateral or otherwise; provided that (a) in the event that the ABL Agent, on
behalf of itself or any of the ABL Lenders, seeks or requests adequate
protection in respect of the ABL Obligations and such

 

31



--------------------------------------------------------------------------------

adequate protection is granted in the form of additional collateral comprising
assets of the type of assets that constitute Term Priority Collateral, then the
ABL Agent, on behalf of itself and each of the ABL Lenders, agrees that the Term
Agent shall have the right to seek or request a senior Lien on such collateral
as security for the Term Obligations and that any Lien on such collateral
securing the ABL Obligations shall be subordinate to the Lien on such collateral
securing the Term Obligations and (b) in the event that the Term Agent, on
behalf of itself or any of the Term Lenders, seeks or requests adequate
protection in respect of the Term Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute ABL Priority Collateral, then the Term Agent, on behalf
of itself and each of the Term Lenders, agrees that the ABL Agent shall have the
right to seek or request a senior Lien on such collateral as security for the
ABL Obligations and that any Lien on such collateral securing the Term
Obligations shall be subordinate to the Lien on such collateral securing the ABL
Obligations.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Rights of Subrogation. The Term Agent, for and on behalf of itself
and the Term Lenders, agrees that no payment to the ABL Agent or any ABL Lender
pursuant to the provisions of this Agreement shall entitle the Term Agent or any
Term Lender to exercise any rights of subrogation in respect thereof until the
Discharge of ABL Obligations shall have occurred. Following the Discharge of ABL
Obligations, the ABL Agent agrees to execute such documents, agreements, and
instruments as the Term Agent or any Term Lender may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
ABL Obligations resulting from payments to the ABL Agent by such Person, so long
as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Agent are paid by
such Person upon request for payment thereof. The ABL Agent, for and on behalf
of itself and the ABL Lenders, agrees that no payment to the Term Agent or any
Term Lender pursuant to the provisions of this Agreement shall entitle the ABL
Agent or any ABL Lender to exercise any rights of subrogation in respect thereof
until the Discharge of Term Obligations shall have occurred. Following the
Discharge of Term Obligations, the Term Agent agrees to execute such documents,
agreements, and instruments as the ABL Agent or any ABL Lender may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Term Obligations resulting from payments to the Term Agent by
such Person, so long as all costs and expenses (including all reasonable legal
fees and disbursements) incurred in connection therewith by the Term Agent are
paid by such Person upon request for payment thereof.

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or the Term Agent to exercise and enforce its rights and remedies
hereunder; provided, however, that no Party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 7.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a

 

32



--------------------------------------------------------------------------------

controversy or dispute, such Party may interplead any payment or distribution in
any court of competent jurisdiction, without further responsibility in respect
of such payment or distribution under this Section 7.2.

Section 7.3 Representations. The Term Agent represents and warrants to the ABL
Agent that it has the requisite power and authority under the Term Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Term Lenders and that this Agreement shall be a binding
obligation of the Term Agent and the Term Lenders, enforceable against the Term
Agent and the Term Lenders in accordance with its terms. The ABL Agent
represents and warrants to the Term Agent that it has the requisite power and
authority under the ABL Documents to enter into, execute, deliver, and carry out
the terms of this Agreement on behalf of itself and the ABL Lenders and that
this Agreement shall be a binding obligation of the ABL Agent and the ABL
Lenders, enforceable against the ABL Agent and the ABL Lenders in accordance
with its terms.

Section 7.4 Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Term Agent and the ABL Agent
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

ABL Agent: Bank of America, N.A.

     40 Broad Street

     Boston, MA 02109

     Attention: Kathleen Dimock

 

Term Agent: Bear Stearns Corporate Lending Inc.

     383 Madison Avenue

     New York, New York 10179

     Attention: Stephen O’Keefe

 

33



--------------------------------------------------------------------------------

Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations and the Discharge of Term
Obligations shall have occurred, (b) be binding upon the Parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Parties and their respective successors, transferees and assigns. Nothing
herein is intended, or shall be construed to give, any other Person any right,
remedy or claim under, to or in respect of this Agreement or any Collateral. All
references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the ABL Agent, any ABL Lender, the Term Agent, or any Term Lender may
assign or otherwise transfer all or any portion of the ABL Obligations or the
Term Obligations, as applicable, to any other Person (other than any Borrower,
any Guarantor or any Affiliate of any Borrower or any Guarantor (except as
provided in the ABL Credit Agreement or the Term Credit Agreement) and any
Subsidiary of any Borrower or any Guarantor), and such other Person shall
thereupon become vested with all the rights and obligations in respect thereof
granted to the ABL Agent, the Term Agent, any ABL Lender, or any Term Lender, as
the case may be, herein or otherwise. The ABL Secured Parties and the Term
Secured Parties may continue, at any time and without notice to the other
parties hereto, to extend credit and other financial accommodations, lend monies
and provide Indebtedness to, or for the benefit of, any Credit Party on the
faith hereof.

Section 7.8 Governing Law: Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

Section 7.10 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Lenders, Term Agent and Term Lenders. No other
Person (including any Borrower, any Guarantor or any Affiliate of any Borrower
or any Guarantor, or any Subsidiary of any Borrower or any Guarantor) shall be
deemed to be a third party beneficiary of this Agreement.

Section 7.11 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

34



--------------------------------------------------------------------------------

Section 7.12 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.13 Attorneys Fees. The Parties agree that if any dispute, arbitration,
litigation, or other proceeding is brought with respect to the enforcement of
this Agreement or any provision hereof, the prevailing party in such dispute,
arbitration, litigation, or other proceeding shall be entitled to recover its
reasonable attorneys’ fees and all other costs and expenses incurred in the
enforcement of this Agreement, irrespective of whether suit is brought and
whether incurred before or after judgment.

Section 7.14 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY ABL SECURED PARTY OR ANY TERM SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY ABL DOCUMENTS AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION

 

35



--------------------------------------------------------------------------------

7.5. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 7.15 Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the Original ABL Credit Agreement and the Original Term
Credit Agreement. Nothing in this Agreement shall be deemed to subordinate the
obligations due (i) to any ABL Secured Party to the obligations due to any Term
Secured Party or (ii) to any Term Secured Party to the obligations due to any
ABL Secured Party, in each case whether before or after the occurrence of an
Insolvency Proceeding, it being the intent of the Parties that this Agreement
shall effectuate a subordination of Liens but not a subordination of
Indebtedness.

Section 7.16 No Warranties or Liability. The Term Agent and the ABL Agent
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document or any Term Document. Except as
otherwise provided in this Agreement, the Term Agent and the ABL Agent will be
entitled to manage and supervise their respective extensions of credit to any
Credit Party in accordance with law and their usual practices, modified from
time to time as they deem appropriate.

Section 7.17 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Term Document, the
provisions of this Agreement shall govern.

Section 7.18 Information Concerning Financial Condition of the Credit Parties.
Each of the Term Agent and the ABL Agent hereby assume responsibility for
keeping itself informed of the financial condition of the Credit Parties and all
other circumstances bearing upon the risk of nonpayment of the ABL Obligations
or the Term Obligations. The Term Agent and the ABL Agent hereby agree that no
party shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Term Agent
or the ABL Agent, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other party to this Agreement, (a) it
shall be under no obligation (i) to provide any such information to such other
party or any other party on any subsequent occasion, (ii) to undertake any
investigation not a part of its regular business routine, or (iii) to disclose
any other information, (b) it makes no representation as to the accuracy or
completeness of any such information and (c) the party receiving such
information hereby indemnifies and holds harmless the other party from and
against any and all losses, claims, damages, liabilities and expenses to which
such receiving party may become subject arising out of or in connection with the
use of such information.

[Signature pages follow]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Lenders, and the Term Agent, for and on behalf of itself and the Term Lenders,
have caused this Agreement to be duly executed and delivered as of the date
first above written.

 

BANK OF AMERICA, N.A., in its capacity as the ABL Agent By:     Name:     Title:
    BEAR STEARNS CORPORATE LENDING INC., in its capacity as the Term Agent By:  
  Name:     Title:    



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the ABL Agent, the ABL Lenders, the Term Agent, and the Term Lenders
and will not do any act or perform any obligation which is not in accordance
with the agreements set forth in this Agreement. Each Borrower and each
Guarantor further acknowledges and agrees that it is not an intended beneficiary
or third party beneficiary under this Agreement and that the ABL Documents and
Term Documents remain in full force and effect as written.

 

BORROWER:           By:                           GUARANTORS:             By:  
 



--------------------------------------------------------------------------------

February 24, 2011

Bank of America, N.A.,

As ABL Agent

100 Federal Street

Boston, Massachusetts 02110

Ladies and Gentlemen:

We refer to the Intercreditor Agreement dated as of April 13, 2006 (as amended,
restated, supplemented or modified from time to time, the “Intercreditor
Agreement”) between (a) Bank of America, N.A., as ABL Agent and (b) Bear Stearns
Corporate Lending Inc., as Term Agent. Capitalized terms not defined herein
shall have the respective meanings provided for in the Intercreditor Agreement.

JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent for a
syndicate of lenders (the “New Term Agent”) is refinancing the Term Obligations
pursuant to a Credit Agreement (the “2011 Credit Agreement”) and other Loan
Documents (as defined in the 2011 Credit Agreement) (collectively, the
“Refinancing Documents”) of even date herewith. Pursuant to Section 5.2(c) of
the Intercreditor Agreement, the New Term Agent is obligated to, and does
hereby, bind itself and the other parties to the refinancing under the 2011
Credit Agreement and the other Refinancing Documents to the terms of the
Intercreditor Agreement.

In that regard, the parties hereto hereby acknowledge and agree that (a) all
references in the Intercreditor Agreement to the Term Agent shall mean and refer
to the New Term Agent, (b) all references in the Intercreditor Agreement to the
Term Credit Agreement shall mean and refer to the 2011 Credit Agreement, (c) all
other terms defined by with the prefix “Term” in the Intercreditor Agreement
shall refer to similar terms and concepts contained in the Refinancing Documents
and (d) the Intercreditor Agreement will continue in full force and effect.

[Signature Pages Follow]



--------------------------------------------------------------------------------

Very truly yours, JPMORGAN CHASE BANK, N.A., as Term Agent By:        Name:  
Title:

 

Acknowledged and Agreed to by: BANK OF AMERICA, N.A., as ABL Agent By:       
Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT M-1

FORM OF

NON-BANK TAX CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL

INCOME TAX PURPOSES)

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 2, 2011 (as modified, amended, supplemented or restated and in
effect from time to time, the “Credit Agreement”), by and among, among others,
the borrowers party thereto, the guarantors party thereto, the lenders party
thereto from time to time, and Bank of America, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and as collateral agent (in such
capacity the “Collateral Agent”, and collectively with the Administrative Agent,
the “Agents”) for its own benefit and the benefit of the other Secured Parties.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.23(e)(ii)(C) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate or the W-8BEN changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall furnish the Borrower and the Administrative Agent
a properly completed and currently effective certificate and W-8BEN in either
the calendar year in which payment is to be made by the Borrower or the
Administrative Agent to the undersigned, or in either of the two calendar years
preceding such payment.

[Signature Page Follows]

 

M-1-1

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

  [Lender]

By:       Name:   Title:

  [Address]

Dated: [    ], 2011

 

M-1-2

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT M-2

FORM OF

NON-BANK TAX CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL

INCOME TAX PURPOSES)

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 2, 2011 (as modified, amended, supplemented or restated and in
effect from time to time, the “Credit Agreement”), by and among, among others,
the borrowers party thereto, the guarantors party thereto, the lenders party
thereto from time to time, and Bank of America, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and as collateral agent (in such
capacity the “Collateral Agent”, and collectively with the Administrative Agent,
the “Agents”) for its own benefit and the benefit of the other Secured Parties.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.23(e)(ii)(D) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such Loan(s), (iii) neither
the undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate, the W-8IMY or any W-8BEN changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent in writing with a properly completed and currently
effective certificate, W-8IMY and W-8BENs in either the calendar year in which
each payment is to be made to the undersigned, or in either of the two calendar
years preceding such payments.

[Signature Page Follows]

 

M-2-1

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

  [Lender]

By:       Name:   Title:

  [Address]

Dated: [    ], 2011

 

M-2-2

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT M-3

FORM OF

NON-BANK TAX CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S.

FEDERAL INCOME TAX PURPOSES)

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 2, 2011 (as modified, amended, supplemented or restated and in
effect from time to time, the “Credit Agreement”), by and among, among others,
the borrowers party thereto, the guarantors party thereto, the lenders party
thereto from time to time, and Bank of America, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and as collateral agent (in such
capacity the “Collateral Agent”, and collectively with the Administrative Agent,
the “Agents”) for its own benefit and the benefit of the other Secured Parties.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.23(e)(ii)(D) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent share-holder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate or the W-8BEN changes, the undersigned
shall promptly so inform such Foreign Lender in writing and (2) the undersigned
shall have at all times furnished such Foreign Lender with a properly completed
and currently effective certificate and W-8BEN in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

M-3-1

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

  [Participant] By:       Name:   Title:   [Address]

Dated: [    ], 2011

 

M-3-2

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT M-4

FORM OF

NON-BANK TAX CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL

INCOME TAX PURPOSES)

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 2, 2011 (as modified, amended, supplemented or restated and in
effect from time to time, the “Credit Agreement”), by and among, among others,
the borrowers party thereto, the guarantors party thereto, the lenders party
thereto from time to time, and Bank of America, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and as collateral agent (in such
capacity the “Collateral Agent”, and collectively with the Administrative Agent,
the “Agents”) for its own benefit and the benefit of the other Secured Parties.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.23(e)(ii)(D) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate, the W-8IMY or any W-8BEN changes, the
undersigned shall promptly so inform such Foreign Lender in writing and (2) the
undersigned shall have at all times furnished such Foreign Lender with a
properly completed and currently effective certificate, W-8IMY and W-8BENs in
either the calendar year in which each payment is to be made to the
under-signed, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

M-4-1

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

  [Participant] By:       Name:   Title:   [Address]

Dated: [    ], 2011

 

M-4-2

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 2, 2011

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

as Lead Borrower

for

THE BORROWERS NAMED THEREIN

THE FACILITY GUARANTORS PARTY THERETO

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

WELLS FARGO CAPITAL FINANCE, LLC

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents

SUNTRUST BANK

U.S. BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

THE LENDERS

NAMED THEREIN

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO CAPITAL FINANCE, LLC

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO CAPITAL FINANCE, LLC

as Joint Bookrunners



--------------------------------------------------------------------------------

Schedule 1.1(a)

   -    Lenders and Commitments

Schedule 1.1(b)

   -    Business Segments

Schedule 1.1(c)

   -    Pending Real Estate Dispositions

Schedule 2.18(b)

   -    Credit Card Arrangements

Schedule 2.18(c)

   -    Blocked Account Agreements

Schedule 3.01

   -    Organization Information

Schedule 3.05(a)

   -    Title Exceptions

Schedule 3.05(b)

   -    Intellectual Property

Schedule 3.05(c)(i)

   -    Owned Real Estate

Schedule 3.05(c)(ii)

   -    Leased Real Estate

Schedule 3.06(a)

   -    Disclosed Matters

Schedule 3.06(b)

   -    Environmental Matters

Schedule 3.06(c)

   -    Superfund Sites

Schedule 3.06(d)

   -    Real Estate Liens

Schedule 3.10

   -    ERISA Matters

Schedule 3.12

   -    Subsidiaries; Joint Ventures

Schedule 3.13

   -    Insurance

Schedule 3.14

   -    Collective Bargaining Agreements

Schedule 6.01

   -    Existing Indebtedness

Schedule 6.02

   -    Existing Encumbrances

Schedule 6.04

   -    Existing Investments

Schedule 6.05

   -    Asset Sales

Schedule 6.07

   -    Affiliate Transactions



--------------------------------------------------------------------------------

Schedule 1.1(a)

Lenders and Commitments

 

Lender

   Commitment      Commitment Percentage  

Bank of America, N.A.

   $ 125,000,000.00         20.803333333 % 

Wells Fargo Bank, National Association

   $ 125,000,000.00         20.803333333 % 

JPMorgan Chase Bank, N.A.

   $ 80,000,000.00         13.333333333 % 

US Bank, National Association

   $ 75,000,000.00         12.500000000 % 

SunTrust Bank

   $ 65,000,000.00         10.833333333 % 

PNC Bank, National Association

   $ 43,000,000.00         7.166666667 % 

RBS Citizens Business Capital, a division of RBS Citizens, N.A.

   $ 37,000,000.00         6.166666667 % 

Capital One Leverage Finance Corp.

   $ 25,000,000.00         4.166666667 % 

TD Bank, N.A.

   $ 25,000,000.00         4.166666667 %    

 

 

    

 

 

 

TOTAL

   $ 600,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1(b)

Business Segments

 

1. Cohoes business

 

2. MJM Designer Shoes business



--------------------------------------------------------------------------------

Schedule 1.1(c)

Pending Real Estate Dispositions

 

1. Ventura, CA (store 323). A Purchase and Sale Agreement has been executed
between Burlington Coat Factory Realty of Ventura, Inc. and Chick-fil-A, Inc.
for the sale of 41,415 square feet of parking lot.

 

2. Dublin, CA (store 369). Letter of Intent signed for the sale of part of
property (35,000 SQ FT.) to Chick-fil-A.

 

3. Burlington, NJ (Store 820, Baby Depot Building). A Purchase and Sale
Agreement has been entered into between Burlington Coat Factory Warehouse
Corporation and 1242 Hamilton, LLC for the former Baby Depot Store on
approximately 59,000 square feet of land.



--------------------------------------------------------------------------------

Schedule 2.18(b)

Credit Card Arrangements

 

Loan Party

  

Credit Card Processor or
Clearinghouse

  

Contact Information

Burlington Coat Factory
Warehouse Corporation    Bank of America4   

Karen Wilkes
MI5-550-01-01

5829 Executive Drive, STE 3

Lansing, Michigan 48911

Phone # 517-367-8872

Burlington Coat Factory
Warehouse Corporation    American Express Travel Related Services Company, Inc.
and its Subsidiaries    Ann Taylor
Global Merchant Services
American Express Company
Phone/Fax: 1- 800-710-9654

 

4 

Bank of America is BCFWC’s sole processor of credit cards other than American
Express.



--------------------------------------------------------------------------------

Schedule 2.18(c)

Blocked Accounts

 

BCF #

  

CORPORATE NAME

   BANK NAME    ACCOUNT
NUMBER      BURLINGTON COAT FACTORY WAREHOUSE CORPORATION    BANK OF AMERICA   
  237017332712   

3

   BURLINGTON COAT FACTORY OF MASSACHUSETTS, LLC    BANK OF AMERICA     
79662-0219   

5

   BURLINGTON COAT FACTORY OF NEW JERSEY LLC    BANK OF AMERICA      9417553402
  

8

   GEORGETOWN FASHIONS, INC.    BANK OF AMERICA      9417553525   

12

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      650589612   

13

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      650612110   

14

   BURLINGTON COAT FACTORY WAREHOUSE OF ATLANTA, INC.    BANK OF AMERICA     
650589670   

15

   BURLINGTON COAT FACTORY OF GEORGIA LLC    BANK OF AMERICA      650589683   

22

   BURLINGTON COAT FACTORY OF CONNECTICUT, LLC    BANK OF AMERICA     
9417553242   

23

   BURLINGTON COAT FACTORY OF CONNECTICUT, LLC    BANK OF AMERICA     
9417553250   

26

   BURLINGTON COAT FACTORY OF ILLINOIS, LLC    BANK OF AMERICA      5800429937
  

27

   BURLINGTON COAT FACTORY OF MASSACHUSETTS, LLC    BANK OF AMERICA     
79652-1151   

32

   BURLINGTON COAT FACTORY WAREHOUSE OF MEMPHIS, INC.    BANK OF AMERICA     
0113929947   

35

   BURLINGTON COAT FACTORY OF IOWA LLC    BANK OF AMERICA      650589573   

42

   BURLINGTON COAT FACTORY OF NORTH CAROLINA, LLC    BANK OF AMERICA     
650611917   

43

   FAMOUS BRANDS OF DALLAS, INC.    BANK OF AMERICA      650612288   

44

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9417553541
  

46

   BURLINGTON COAT FACTORY OF KANSAS, LLC    BANK OF AMERICA      650589586   

47

   BURLINGTON COAT FACTORY WAREHOUSE OF SHELBY, INC.    BANK OF AMERICA     
0113929954   

50

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      650612107   

51

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9417553568
  

55

   BURLINGTON COAT FACTORY OF OKLAHOMA, LLC    BANK OF AMERICA      650596621   

62

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9417553576
  

65

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      650589599   

69

   BURLINGTON COAT FACTORY OF NEW MEXICO, LLC    BANK OF AMERICA      650596634
  



--------------------------------------------------------------------------------

BCF #

  

CORPORATE NAME

   BANK NAME    ACCOUNT
NUMBER  

74

   BURLINGTON COAT FACTORY OF NORTH CAROLINA, LLC    BANK OF AMERICA     
650611904   

80

   BURLINGTON COAT FACTORY WAREHOUSE OF EAST ST LOUIS, INC.    BANK OF AMERICA
     650589560   

91

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      650611988   

98

   BURLINGTON COAT FACTORY OF NEW JERSEY LLC    BANK OF AMERICA      9417553437
  

101

   BURLINGTON COAT FACTORY OF NEW HAMPSHIRE, LLC    BANK OF AMERICA     
9417553381   

102

   BURLINGTON COAT FACTORY OF MASSACHUSETTS, LLC    BANK OF AMERICA     
5734-2008   

104

   BURLINGTON COAT FACTORY OF NEW JERSEY LLC    BANK OF AMERICA      9417553445
  

108

   BURLINGTON COAT FACTORY WAREHOUSE OF SHELBY, INC.    BANK OF AMERICA     
0113929970   

110

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      650611975   

111

   BURLINGTON COAT FACTORY OF MISSOURI, LLC    BANK OF AMERICA      650596676   

113

   BURLINGTON COAT FACTORY OF MISSOURI, LLC    BANK OF AMERICA      650596663   

114

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618824
  

118

   BURLINGTON COAT FACTORY OF OREGON, LLC    BANK OF AMERICA      681619137   

119

   BURLINGTON COAT FACTORY OF WASHINGTON, LLC    BANK OF AMERICA      688249898
  

123

   BURLINGTON COAT FACTORY WAREHOUSE OF HICKORY COMMONS, INC.    BANK OF AMERICA
     0113929988   

126

   BURLINGTON COAT FACTORY OF CONNECTICUT, LLC    BANK OF AMERICA     
9417553269   

127

   BURLINGTON COAT FACTORY OF GEORGIA, LLC    BANK OF AMERICA      650589654   

128

   BURLINGTON COAT FACTORY OF SOUTH CAROLINA, LLC    BANK OF AMERICA     
650612411   

130

   BURLINGTON COAT FACTORY OF GEORGIA, LLC    BANK OF AMERICA      650589638   

131

   BURLINGTON COAT FACTORY OF ARKANSAS, LLC    BANK OF AMERICA      650589434   

134

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618837
  

138

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      681608041   

139

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      650612084   

146

   BURLINGTON COAT FACTORY OF ILLINOIS LLC    BANK OF AMERICA      5800429960   

148

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      650589421   

149

   BURLINGTON COAT FACTORY WAREHOUSE OF CHARLESTON, INC.    BANK OF AMERICA     
650612408   

160

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      650612071   

161

   BURLINGTON COAT FACTORY OF NORTH CAROLINA, LLC    BANK OF AMERICA     
650612136   



--------------------------------------------------------------------------------

BCF #

  

CORPORATE NAME

   BANK NAME    ACCOUNT
NUMBER  

162

   BURLINGTON COAT FACTORY OF ILLINOIS LLC    BANK OF AMERICA      5800429929   

164

   BURLINGTON COAT FACTORY OF SOUTH CAROLINA, LLC    BANK OF AMERICA     
650612398   

165

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      650612233   

166

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      650612220   

172

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      002373446713
  

175

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618840
  

176

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      650611959   

177

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      650612204   

179

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618853
  

182

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618866
  

183

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618879
  

188

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      650612068   

193

   BURLINGTON COAT FACTORY OF NEW JERSEY LLC    BANK OF AMERICA      9417553453
  

195

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618882
  

199

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      650612055   

200

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618895
  

203

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      650612181   

204

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9417553656
  

205

   BURLINGTON COAT FACTORY OF ILLINOIS LLC    BANK OF AMERICA      5800429978   

209

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      650589447   

212

   BCF DIRECT CORPORATION    BANK OF AMERICA      4287014953   

214

   BURLINGTON COAT FACTORY OF MISSOURI, LLC    BANK OF AMERICA      650596647   

215

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      650611946   

217

   BURLINGTON COAT FACTORY OF MAINE, LLC    BANK OF AMERICA      9417553285   

220

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9417553672
  

224

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618905
  

225

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618918
  

226

   BURLINGTON COAT FACTORY OF NEW JERSEY LLC    BANK OF AMERICA      9417553461
  



--------------------------------------------------------------------------------

BCF #

  

CORPORATE NAME

   BANK NAME    ACCOUNT
NUMBER  

228

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      650612178   

230

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      650589463   

232

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      650612165   

236

   BURLINGTON COAT FACTORY OF RHODE ISLAND, LLC    BANK OF AMERICA     
9417553760   

238

   BURLINGTON COAT FACTORY OF MASSACHUSETTS, LLC    BANK OF AMERICA     
9417553293   

239

   BURLINGTON COAT FACTORY OF NEVADA, LLC    BANK OF AMERICA      688249953   

255

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      650612149   

257

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9417553728
  

261

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      650589489   

264

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618934
  

265

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      650589515   

266

   BURLINGTON COAT FACTORY OF GEORGIA, LLC    BANK OF AMERICA      650589531   

267

   BURLINGTON COAT FACTORY WAREHOUSE OF HICKORY COMMONS, INC.    BANK OF AMERICA
     0113930002   

274

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618947
  

276

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      650596689   

277

   BURLINGTON COAT FACTORY WAREHOUSE OF HICKORY COMMONS, INC.    BANK OF AMERICA
     0113930010   

278

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618963
  

283

   BURLINGTON COAT FACTORY OF GEORGIA, LLC    BANK OF AMERICA      650589544   

285

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618976
  

286

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      650612123   

287

   BURLINGTON COAT FACTORY OF ARIZONA, LLC    BANK OF AMERICA      688249908   

288

   BURLINGTON COAT FACTORY OF ILLINOIS LLC    BANK OF AMERICA      5800429952   

290

   BURLINGTON COAT FACTORY OF GEORGIA, LLC    BANK OF AMERICA      650589557   

294

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618989
  

295

   BURLINGTON COAT FACTORY OF NEW JERSEY, LLC    BANK OF AMERICA      4601000042
  

298

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681618992
  

299

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681619001
  

300

   BURLINGTON COAT FACTORY OF NEW JERSEY, LLC    BANK OF AMERICA      9417553509
  



--------------------------------------------------------------------------------

BCF #

  

CORPORATE NAME

   BANK NAME    ACCOUNT
NUMBER  

301

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681619014
  

302

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      650504286   

303

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      650589117   

304

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      650504299   

305

   BURLINGTON COAT FACTORY OF ILLINOIS LLC    BANK OF AMERICA      5800429945   

306

   BURLINGTON COAT FACTORY OF NEW JERSEY, LLC    BANK OF AMERICA      9417553787
  

309

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681619027
  

310

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      681608054   

311

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      681608070   

313

   BURLINGTON COAT FACTORY OF ARKANSAS, LLC    BANK OF AMERICA      681608135   

314

   BURLINGTON COAT FACTORY OF NEVADA, LLC    BANK OF AMERICA      681618251   

316

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681619030
  

317

   BURLINGTON COAT FACTORY OF NEW JERSEY, LLC    BANK OF AMERICA      4104015904
  

319

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      693561105   

320

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681619043
  

322

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      681608096   

323

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681619108
  

324

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      681608119   

325

   BURLINGTON COAT FACTORY OF MISSOURI, LLC    BANK OF AMERICA      681608342   

326

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      681608122   

329

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9427758970
  

330

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681619111
  

331

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9427758954
  

335

   BURLINGTON COAT FACTORY OF CONNECTICUT, LLC    BANK OF AMERICA     
9412143869   

336

   BURLINGTON COAT FACTORY OF OKLAHOMA, LLC    BANK OF AMERICA      681618688   

338

   BURLINGTON COAT FACTORY OF KANSAS, LLC    BANK OF AMERICA      681618691   

340

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      681619056
  

343

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      681618701   



--------------------------------------------------------------------------------

BCF #

  

CORPORATE NAME

   BANK NAME    ACCOUNT
NUMBER  

344

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      681618769   

345

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      681618727   

347

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      681618714   

348

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      688249830   

349

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      688249843   

351

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      688249856
  

352

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      688249869   

353

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      688249872   

357

   BURLINGTON COAT FACTORY OF GEORGIA, LLC    BANK OF AMERICA      688250065   

358

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9428424040
  

359

   BURLINGTON COAT FACTORY OF NORTH CAROLINA, LLC    BANK OF AMERICA     
688250078   

361

   BURLINGTON COAT FACTORY OF NORTH CAROLINA, LLC    BANK OF AMERICA     
688250094   

362

   BURLINGTON COAT FACTORY OF CONNECTICUT, LLC    BANK OF AMERICA     
9428424059   

363

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9428424067
  

366

   BURLINGTON COAT FACTORY OF ARIZONA, LLC    BANK OF AMERICA      688250104   

367

   BURLINGTON COAT FACTORY OF ARIZONA, LLC    BANK OF AMERICA      688250117   

369

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      688250133
  

370

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      688250146
  

371

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      688250159   

373

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      688250162   

374

   BURLINGTON COAT FACTORY OF WASHINGTON, LLC    BANK OF AMERICA      688250175
  

375

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      688250188   

377

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      688250191   

378

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      688250256   

379

   BURLINGTON COAT FACTORY OF CONNECTICUT, LLC    BANK OF AMERICA     
9429156287   

381

   MJM DESIGNER SHOES OF TEXAS, INC    BANK OF AMERICA      688250353   

383

   MJM DESIGNER SHOES OF TEXAS, INC    BANK OF AMERICA      688250379   

386

   MJM DESIGNER SHOES OF FLORIDA LLC    BANK OF AMERICA      688250405   



--------------------------------------------------------------------------------

BCF #

  

CORPORATE NAME

   BANK NAME    ACCOUNT
NUMBER  

387

   MJM DESIGNER SHOES OF CALIFORNIA LLC    BANK OF AMERICA      688250418   

388

   MJM DESIGNER SHOES OF NEW JERSEY, INC    BANK OF AMERICA      9429156295   

390

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      688250421
  

392

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      688250434   

393

   BURLINGTON COAT FACTORY OF NORTH CAROLINA, LLC    BANK OF AMERICA     
688250612   

394

   BURLINGTON COAT FACTORY OF MAINE, LLC    BANK OF AMERICA      9429243102   

402

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      688250625   

403

   BURLINGTON COAT FACTORY WAREHOUSE OF HICKORY COMMONS, INC.    BANK OF AMERICA
     688250638   

404

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      688250641   

405

   BURLINGTON COAT FACTORY OF PENNSYLVANIA, LLC    BANK OF AMERICA     
9429243110   

406

   BURLINGTON COAT FACTORY OF OREGON, LLC    BANK OF AMERICA      688250654   

410

   MJM DESIGNER SHOES OF CALIFORNIA LLC    BANK OF AMERICA      688250667   

413

   MJM DESIGNER SHOES OF NEW YORK LLC    BANK OF AMERICA      9429243137   

415

   MJM DESIGNER SHOES OF NEW JERSEY, INC    BANK OF AMERICA      9429243129   

416

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      688250683   

419

   BURLINGTON COAT FACTORY OF GEORGIA, LLC    BANK OF AMERICA      688250696   

420

   MJM DESIGNER SHOES OF NEW YORK LLC    BANK OF AMERICA      9429344237   

424

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      693561118   

425

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      689545274   

427

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      689545261   

429

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9429273301
  

431

   BURLINGTON COAT FACTORY OF PENNSYLVANIA, LLC    BANK OF AMERICA     
9429340578   

433

   BURLINGTON COAT FACTORY OF RHODE ISLAND, LLC    BANK OF AMERICA     
9429340543   

434

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      693561121   

436

   BURLINGTON COAT FACTORY OF MASSACHUSETTS, LLC    BANK OF AMERICA     
9429340535   

437

   BURLINGTON COAT FACTORY OF GEORGIA, LLC    BANK OF AMERICA      693561134   

438

   BURLINGTON COAT FACTORY OF ILLINOIS LLC    BANK OF AMERICA      5800444738   

441

   BURLINGTON COAT FACTORY OF MASSACHUSETTS, LLC    BANK OF AMERICA     
9429340527   



--------------------------------------------------------------------------------

BCF #

  

CORPORATE NAME

   BANK NAME    ACCOUNT
NUMBER  

442

   BURLINGTON COAT FACTORY OF GEORGIA, LLC    BANK OF AMERICA      693561147   

443

   BURLINGTON COAT FACTORY OF MASSACHUSETTS, LLC    BANK OF AMERICA     
9429340519   

445

   BURLINGTON COAT FACTORY OF CONNECTICUT, LLC    BANK OF AMERICA     
9429364908   

446

   BURLINGTON COAT FACTORY OF WASHINGTON, LLC    BANK OF AMERICA      693561150
  

447

   BURLINGTON COAT FACTORY OF MASSACHUSETTS, LLC    BANK OF AMERICA     
9429340500   

448

   BURLINGTON COAT FACTORY OF NEVADA, LLC    BANK OF AMERICA      695674702   

449

   BURLINGTON COAT FACTORY WAREHOUSE OF POCONO CROSSING LLC    BANK OF AMERICA
     695674715   

450

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9429394916
  

451

   BURLINGTON COAT FACTORY OF WASHINGTON, LLC    BANK OF AMERICA      695674728
  

452

   BURLINGTON COAT FACTORY OF MISSOURI, LLC    BANK OF AMERICA      696218170   

453

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      695674731   

455

   BURLINGTON COAT FACTORY OF MASSACHUSETTS, LLC    BANK OF AMERICA     
9429344173   

456

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      695674744   

457

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9429364924
  

462

   BURLINGTON COAT FACTORY OF NORTH CAROLINA, LLC    BANK OF AMERICA     
655674760   

471

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      695681753   

475

   BURLINGTON COAT FACTORY OF CONNECTICUT, LLC    BANK OF AMERICA     
9429391500   

477

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      9429391519
  

478

   MJM DESIGNER SHOES OF NEW JERSEY LLC    BANK OF AMERICA      9429391527   

479

   BURLINGTON COAT FACTORY OF NEW HAMPSHIRE, LLC    BANK OF AMERICA     
9429391535   

480

   BURLINGTON COAT FACTORY OF CONNECTICUT, LLC    BANK OF AMERICA     
9429391543   

482

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      695680343   

485

   MJM DESIGNER SHOES OF NEW JERSEY LLC    BANK OF AMERICA      9429413239   

486

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      695680437   

487

   BURLINGTON COAT FACTORY OF OKLAHOMA, LLC    BANK OF AMERICA      654798043   

488

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      654798085   

489

   BURLINGTON COAT FACTORY OF NEW MEXICO, LLC    BANK OF AMERICA      654798124
  

490

   BURLINGTON COAT FACTORY OF WASHINGTON, LLC    BANK OF AMERICA      654798166
  



--------------------------------------------------------------------------------

BCF #

  

CORPORATE NAME

   BANK NAME    ACCOUNT
NUMBER  

493

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      695680479   

494

   BURLINGTON COAT FACTORY OF PENNSYLVANIA, LLC    BANK OF AMERICA     
654798247   

495

   BURLINGTON COAT FACTORY OF PENNSYLVANIA, LLC    BANK OF AMERICA     
654798289   

499

   MJM DESIGNER SHOES OF NEW JERSEY LLC    BANK OF AMERICA      654798328   

520

   BURLINGTON COAT FACTORY OF GEORGIA, LLC    BANK OF AMERICA      695679215   

524

   BURLINGTON COAT FACTORY OF KANSAS, LLC    BANK OF AMERICA      654799217   

529

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      2373431715   

531

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      654799097   

532

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      654799136   

533

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      654799178   

544

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      2373432167
  

546

   BURLINGTON COAT FACTORY OF CONNECTICUT, LLC    BANK OF AMERICA     
2373416154   

547

   BURLINGTON COAT FACTORY OF PENNSYLVANIA, LLC    BANK OF AMERICA     
2373427790   

549

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      2373432170
  

550

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      2373427787   

551

   COHOES FASHIONS OF CRANSTON, INC.    BANK OF AMERICA      2373416167   

552

   COHOES FASHIONS OF NEW JERSEY LLC    BANK OF AMERICA      2373416170   

554

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      2373445730   

555

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      2373432264   

556

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      2373432219   

557

   BURLINGTON COAT FACTORY OF ILLINOIS, LLC    BANK OF AMERICA      5800955584
  

558

   BURLINGTON COAT FACTORY OF SOUTH CAROLINA, LLC    BANK OF AMERICA     
2373432277   

559

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      2373432222   

561

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      2373432235   

562

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      695681672   

563

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      2373432183
  

564

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      2373432248   

565

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      2373432251   



--------------------------------------------------------------------------------

BCF #

  

CORPORATE NAME

   BANK NAME    ACCOUNT
NUMBER  

566

   BURLINGTON COAT FACTORY OF KANSAS, LLC    BANK OF AMERICA      2373432280   

568

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      2373432196
  

570

   BURLINGTON COAT FACTORY OF GEORGIA, LLC    BANK OF AMERICA      2373432293   

571

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA      2373432206
  

573

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237012889626   

575

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      237012889639   

576

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      237012889642   

577

   BURLINGTON COAT FACTORY OF MASSACHUSETTS, LLC    BANK OF AMERICA     
237012891892   

578

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      237012889590
  

579

   BURLINGTON COAT FACTORY OF SOUTH CAROLINA, LLC    BANK OF AMERICA     
655367525   

580

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      655367538   

581

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237012889600   

585

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      237015176158
  

586

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      237012891847
  

587

   BURLINGTON COAT FACTORY OF ARIZONA, LLC    BANK OF AMERICA      237012891931
  

589

   BURLINGTON COAT FACTORY OF NEVADA, LLC    BANK OF AMERICA      237012891928
  

590

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    BANK OF AMERICA      237012891944
  

593

   BURLINGTON COAT FACTORY OF DELAWARE, LLC    BANK OF AMERICA      237012891876
  

594

   BURLINGTON COAT FACTORY OF GEORGIA, LLC    BANK OF AMERICA      237012891915
  

596

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237012889613   

600

   BURLINGTON COAT FACTORY OF NEW JERSEY, LLC    BANK OF AMERICA     
237012891889   

731

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237012889626   

732

   BURLINGTON COAT FACTORY OF MICHIGAN, LLC    BANK OF AMERICA      237017339951
  

733

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      237012891863
  

737

   BURLINGTON COAT FACTORY OF NEW JERSEY, LLC    BANK OF AMERICA     
237015174082   

739

   BURLINGTON COAT FACTORY OF NORTH CAROLINA, LLC    BANK OF AMERICA     
237012891902   

741

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237015174024   

745

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237017339647   



--------------------------------------------------------------------------------

BCF #

  

CORPORATE NAME

   BANK NAME    ACCOUNT
NUMBER  

748

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237015174037   

749

   BURLINGTON COAT FACTORY OF ILLINOIS, LLC    BANK OF AMERICA      237015174079
  

750

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237015174040   

752

   BURLINGTON COAT FACTORY OF MASSACHUSETTS, LLC    BANK OF AMERICA     
237017332330   

755

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      237017333549   

756

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237017334671   

757

   BURLINGTON COAT FACTORY OF MARYLAND, LLC    BANK OF AMERICA      237017333559
  

758

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237017334684   

759

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237017334697   

760

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237017334707   

761

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237017334710   

762

   BURLINGTON COAT FACTORY OF ILLINOIS, LLC    BANK OF AMERICA      237017334613
  

763

   BURLINGTON COAT FACTORY OF FLORIDA, LLC    BANK OF AMERICA      237021749773
  

765

   BURLINGTON COAT FACTORY OF ILLINOIS, LLC    BANK OF AMERICA      237017339621
  

767

   BURLINGTON COAT FACTORY OF PENNSYLVANIA, LLC    BANK OF AMERICA     
237021743520   

769

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237017339634   

770

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      237017339618
  

776

   BURLINGTON COAT FACTORY OF VIRGINIA, LLC    BANK OF AMERICA      237021743494
  

777

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237021742822   

778

   BURLINGTON COAT FACTORY OF NEW JERSEY, LLC    BANK OF AMERICA     
237021744558   

780

   BURLINGTON COAT FACTORY OF CALIFORNIA, LLC    BANK OF AMERICA     
237021742835   

796

   BURLINGTON COAT FACTORY OF TEXAS, LP    BANK OF AMERICA      237021749825   

350

   BURLINGTON COAT FACTORY OF NEW YORK, LLC    JP MORGAN CHASE
BANK      530854597       BURLINGTON COAT FACTORY WAREHOUSE CORPORATION    JP
MORGAN CHASE
BANK      20014368       BURLINGTON COAT FACTORY WAREHOUSE CORPORATION    PNC   
  4600156226   



--------------------------------------------------------------------------------

Schedule 3.01

Organization Information

 

    

Name of Debtor/Grantor

   Type of Organization
(e.g.  corporation, limited
liability company, limited
partnership)    Jurisdiction of Organization/ Formation    Organizational
Identification Number    Federal
Taxpayer
Identification
Number 1.    BURLINGTON COAT FACTORY OF ALABAMA, LLC    LLC    ALABAMA   
DLL476-077    20-4632712 2.    BURLINGTON COAT FACTORY REALTY OF HUNTSVILLE LLC
   LLC    ALABAMA    DLL680-964    22-1970303 3.    BURLINGTON COAT FACTORY
WAREHOUSE OF ANCHORAGE, INC.    CORPORATION    ALASKA    46879-D    93-1046485
4.    BURLINGTON COAT FACTORY OF ARIZONA, LLC    LLC    ARIZONA    L-1270230-0
   20-4632763 5.    BURLINGTON COAT FACTORY REALTY OF DESERT SKY, INC.   
CORPORATION    ARIZONA    0990757-5    86-1031005 6.    BURLINGTON COAT FACTORY
REALTY OF MESA, INC.    CORPORATION    ARIZONA    0990747-3    86-1031006 7.   
BURLINGTON COAT FACTORY OF ARKANSAS, LLC    LLC    ARKANSAS    800079774   
20-4632817 8.    BABY DEPOT OF CALIFORNIA, LLC    LLC    CALIFORNIA   
200606610257    20-4633089 9.    BURLINGTON COAT FACTORY OF CALIFORNIA, LLC   
LLC    CALIFORNIA    2.00607E+11    20-4632887 10.    BURLINGTON COAT FACTORY
REALTY OF DUBLIN, INC.    CORPORATION    CALIFORNIA    C2345112    94-3399808
11.    BURLINGTON COAT FACTORY REALTY OF FLORIN, INC.    CORPORATION   
CALIFORNIA    C2345113    94-3399809 12.    BURLINGTON COAT FACTORY REALTY OF
VENTURA, INC.    CORPORATION    CALIFORNIA    C2163361    77-0518590 13.   
BURLINGTON COAT FACTORY OF SAN BERNARDINO, LLC    LLC    CALIFORNIA   
200606610270    20-4633016 14.    MJM DESIGNER SHOES OF CALIFORNIA, LLC    LLC
   CALIFORNIA    200606610266    20-4632945 15.    BURLINGTON COAT FACTORY OF
COLORADO, LLC    LLC    COLORADO    20061095258    20-4633153 16.    BURLINGTON
COAT FACTORY OF CONNECTICUT, LLC    LLC    CONNECTICUT    852066    20-4633202



--------------------------------------------------------------------------------

    

Name of Debtor/Grantor

   Type of Organization
(e.g.  corporation, limited
liability company, limited
partnership)    Jurisdiction of Organization/Formation    Organizational
Identification Number   Federal
Taxpayer
Identification
Number 17.    BURLINGTON COAT REALTY OF EAST WINDSOR, INC.    CORPORATION   
CONNECTICUT    293983   06-1391139 18.    COHOES FASHIONS OF CONNECTICUT, LLC   
LLC    CONNECTICUT    852154   20-4633634 19.    BURLINGTON COAT FACTORY
HOLDINGS, INC.    CORPORATION    DELAWARE    4091594   20-4607575 20.   
BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC.    CORPORATION    DELAWARE   
4139700   20-4663833 21.    BURLINGTON COAT FACTORY OF DELAWARE, LLC    LLC   
DELAWARE    4121176   20-4633728 22.    BURLINGTON COAT FACTORY OF TEXAS, INC.
   CORPORATION    DELAWARE    4121960   20-4633830 23.    BURLINGTON COAT
FACTORY OF TEXAS, L.P.    LIMITED
PARTNERSHIP    DELAWARE    4121984   20-4633782 24.    BURLINGTON COAT FACTORY
REALTY CORP.    CORPORATION    DELAWARE    2341129-8300   22-3246670 25.   
BURLINGTON COAT FACTORY WAREHOUSE CORPORATION    CORPORATION    DELAWARE   
2007098-8300 [ DE ]~


0100-1941-06 [ NJ ]

  22-1970303 26.    C.F.I.C. CORPORATION    CORPORATION    DELAWARE   
2029625-8300   51-0282085 27.    MJM DESIGNER SHOES OF DELAWARE, LLC    LLC   
DELAWARE    4121176   20-2681523 28.    BEE RIDGE PLAZA, LLC    LLC    FLORIDA
   L03000018462   02-0693864 29.    BURLINGTON COAT FACTORY OF FLORIDA, LLC   
LLC    FLORIDA    L06000026257   58-1975714 30.    BURLINGTON COAT FACTORY
REALTY OF CORAL SPRINGS, INC.    CORPORATION    FLORIDA    P02000011761  
03-0387530 31.    BURLINGTON COAT FACTORY REALTY OF ORLANDO, INC.    CORPORATION
   FLORIDA    P99000006521   59-3558218 32.    BURLINGTON COAT FACTORY REALTY OF
SARASOTA, INC.    CORPORATION    FLORIDA    P02000088442   22-3869014 33.   
BURLINGTON COAT FACTORY REALTY OF UNIVERSITY SQUARE, INC.    CORPORATION   
FLORIDA    P01000051213   59-3724802 34.    BURLINGTON COAT FACTORY REALTY OF
WEST COLONIAL, INC.    CORPORATION    FLORIDA    P02000131955   05-0550581



--------------------------------------------------------------------------------

    

Name of Debtor/Grantor

   Type of Organization
(e.g.  corporation, limited
liability company, limited
partnership)    Jurisdiction of Organization/Formation    Organizational
Identification Number    Federal
Taxpayer
Identification
Number 35.    K&T ACQUISITION CORP.    CORPORATION    FLORIDA    P 03000057694
   57-1176343 36.    MJM DESIGNER SHOES OF FLORIDA, LLC    LLC    FLORIDA   
L06000026261    60-0001903 37.    BURLINGTON COAT FACTORY OF GEORGIA, LLC    LLC
   GEORGIA    623548    22-2310204 38.    BURLINGTON COAT FACTORY REALTY OF
MORROW, INC.    CORPORATION    GEORGIA    K724782    58-2331013 39.   
BURLINGTON COAT FACTORY WAREHOUSE OF ATLANTA, INC.    CORPORATION    GEORGIA   
J007208    22-2310222 40.    BURLINGTON COAT FACTORY OF HAWAII, LLC    LLC   
HAWAII    54154 C5    26-0845470 41.    BURLINGTON COAT FACTORY OF IDAHO, LLC   
LLC    IDAHO    W48420    20-4633933 42.    BURLINGTON COAT FACTORY OF ILLINOIS,
LLC    LLC    ILLINOIS    0176-4276    20-4634340 43.    BURLINGTON COAT FACTORY
REALTY OF BLOOMINGDALE, INC.    CORPORATION    ILLINOIS    6163-095-5   
36-4446838 44.    BURLINGTON COAT FACTORY REALTY OF RIVER OAKS, INC.   
CORPORATION    ILLINOIS    5949-100-8    36-4171851 45.    BURLINGTON COAT
FACTORY WAREHOUSE OF EAST ST. LOUIS, INC.    CORPORATION    ILLINOIS   
5390-066-6    36-3384100 46.    BURLINGTON COAT REALTY OF GURNEE, INC.   
CORPORATION    ILLINOIS    5736-440-8    36-3898953 47.    BURLINGTON COAT
FACTORY OF INDIANA, LLC    LLC    INDIANA    1999011583    35-2086329 48.   
BURLINGTON COAT FACTORY REALTY OF GREENWOOD, INC.    CORPORATION    INDIANA   
2002041600017    36-4494986 49.    BURLINGTON COAT FACTORY OF IOWA, LLC    LLC
   IOWA    68214    42-1204776 50.    BURLINGTON COAT FACTORY OF KANSAS, LLC   
LLC    KANSAS    3909496    20-4634554 51.    BURLINGTON COAT FACTORY OF
KENTUCKY, INC.    CORPORATION    KENTUCKY    20996    62-1247906 52.   
BURLINGTON COAT FACTORY OF LOUISIANA, LLC    LLC    LOUISIANA    363136217K   
20-4634617 53.    BURLINGTON COAT FACTORY OF MAINE, LLC    LLC    MAINE   
20062857DC    20-4634794



--------------------------------------------------------------------------------

    

Name of Debtor/Grantor

   Type of Organization
(e.g.  corporation, limited
liability company, limited
partnership)    Jurisdiction of Organization/Formation    Organizational
Identification Number    Federal
Taxpayer
Identification
Number 54.    BURLINGTON COAT FACTORY OF MARYLAND, LLC    LLC    MARYLAND   
W11170941    20-4634824 55.    BURLINGTON COAT FACTORY OF MASSACHUSETTS, LLC   
LLC    MASSACHUSETTS    OOO919111    58-2669608 56.    COHOES FASHIONS OF
MASSACHUSETTS, LLC    LLC    MASSACHUSETTS    OOO919048    20-4634868 57.   
BURLINGTON COAT FACTORY REALTY OF NORTH ATTLEBORO, INC.    CORPORATION   
MASSACHUSETTS    43344507    04-3344507 58.    BURLINGTON COAT FACTORY OF
MICHIGAN, LLC    LLC    MICHIGAN    B89-81E    20-4635333 59.    BURLINGTON COAT
FACTORY WAREHOUSE OF DETROIT, INC.    CORPORATION    MICHIGAN    203-357   
38-2424219 60.    BURLINGTON COAT FACTORY WAREHOUSE OF GRAND RAPIDS, INC.   
CORPORATION    MICHIGAN    233-207    31-1045013 61.    BURLINGTON COAT FACTORY
WAREHOUSE OF REDFORD, INC.    CORPORATION    MICHIGAN    094-122    36-3251099
62.    BURLINGTON COAT FACTORY OF MINNESOTA, LLC    LLC    MINNESOTA   
1759580-2    20-4635381 63.    BURLINGTON COAT FACTORY OF MISSISSIPPI, LLC   
LLC    MISSISSIPPI    891254    20-4804503 64.    BURLINGTON COAT FACTORY OF
MISSOURI, LLC    LLC    MISSOURI    LC0725099    20-4635447 65.    BURLINGTON
COAT FACTORY REALTY OF DES PERES, INC.    CORPORATION    MISSOURI    464695   
43-1842990 66.    BURLINGTON COAT FACTORY OF MONTANA, LLC    LLC    MONTANA   
C172056    26-0845554 67.    BURLINGTON COAT FACTORY OF NEBRASKA, LLC    LLC   
NEBRASKA    10082751    20-4635566 68.    BURLINGTON COAT FACTORY OF NEVADA, LLC
   LLC    NEVADA    E0174112006-2    20-4635612 69.    BURLINGTON COAT REALTY OF
LAS VEGAS, INC.    CORPORATION    NEVADA    C13837-1993    88-0314073 70.   
BURLINGTON COAT FACTORY OF NEW HAMPSHIRE, LLC    LLC    NEW HAMPSHIRE    554119
   20-4635690 71.    BURLINGTON COAT FACTORY DIRECT CORPORATION    CORPORATION
   NEW JERSEY    0100-7090-48    22-3531725



--------------------------------------------------------------------------------

    

Name of Debtor/Grantor

   Type of Organization
(e.g.  corporation, limited
liability company, limited
partnership)    Jurisdiction of Organization/Formation    Organizational
Identification Number    Federal
Taxpayer
Identification
Number 72.    BURLINGTON COAT FACTORY OF NEW JERSEY, LLC    LLC    NEW JERSEY   
600263635    20-4635873 73.    BURLINGTON COAT FACTORY REALTY OF EDGEWATER PARK,
INC.    CORPORATION    NEW JERSEY    100854526    22-3815140 74.    BURLINGTON
COAT FACTORY REALTY OF PARAMUS, INC.    CORPORATION    NEW JERSEY   
0100-8580-31    22-3823189 75.    BURLINGTON COAT FACTORY REALTY OF PINEBROOK,
INC.    CORPORATION    NEW JERSEY    100877775    48-1266066 76.    BURLINGTON
COAT FACTORY WAREHOUSE OF EDGEWATER PARK URBAN RENEWAL CORP.    CORPORATION   
NEW JERSEY    100857531    22-3843958 77.    BURLINGTON COAT FACTORY WAREHOUSE
OF EDGEWATER PARK, INC.    CORPORATION    NEW JERSEY    100827123    22-3751945
78.    BURLINGTON COAT FACTORY WAREHOUSE OF NEW JERSEY, INC.    CORPORATION   
NEW JERSEY    0100-2278-14    22-2667705 79.    COHOES FASHIONS OF NEW JERSEY,
LLC    LLC    NEW JERSEY    O600263611    20-4635964 80.    MJM DESIGNER SHOES
OF MOORESTOWN, INC.    CORPORATION    NEW JERSEY    0100-9095-88    20-0156497
81.    MJM DESIGNER SHOES OF NEW JERSEY, LLC    LLC    NEW JERSEY    O600263614
   20-4635926 82.    SUPER BABY DEPOT OF MOORESTOWN, INC.    CORPORATION    NEW
JERSEY    0100-9213-63    20-0828544 83.    BURLINGTON COAT FACTORY OF NEW
MEXICO, LLC    LLC    NEW MEXICO    2706455    20-4771747 84.    BURLINGTON COAT
FACTORY OF NEW YORK, LLC    LLC    NEW YORK    3334873    20-4636047 85.   
BURLINGTON COAT FACTORY REALTY OF YONKERS, INC.    CORPORATION    NEW YORK   
2699107    13-4199049 86.    COHOES FASHION OF NEW YORK, LLC    LLC    NEW YORK
   3333958    20-4636764 87.    GEORGETOWN FASHIONS, INC.    CORPORATION    NEW
YORK    497545    11-2463441 88.    LC ACQUISITION CORP.    CORPORATION    NEW
YORK    n/a    22-2913067



--------------------------------------------------------------------------------

    

Name of Debtor/Grantor

   Type of Organization
(e.g.  corporation, limited
liability company, limited
partnership)    Jurisdiction of Organization/Formation    Organizational
Identification Number    Federal
Taxpayer
Identification
Number 89.    MJM DESIGNER SHOES OF NEW YORK, LLC    LLC    NEW YORK    3334627
   20-4636419 90.    MONROE G. MILSTEIN, INC.    CORPORATION    NEW YORK    n/a
   13-3150740 91.    BURLINGTON COAT FACTORY OF NORTH CAROLINA, LLC    LLC   
NORTH
CAROLINA    O833450    20-4636810 92.    BURLINGTON COAT FACTORY OF NORTH
DAKOTA, LLC    LLC    NORTH
DAKOTA    18410300    20-4680654 93.    BURLINGTON COAT FACTORY OF OHIO, LLC   
LLC    OHIO    1608178    20-4636839 94.    BURLINGTON COAT FACTORY WAREHOUSE OF
CLEVELAND, INC.    CORPORATION    OHIO    618863    34-1402739 95.    BURLINGTON
COAT FACTORY OF OKLAHOMA, LLC    LLC    OKLAHOMA    3512098693    20-4636882 96.
   BURLINGTON COAT FACTORY REALTY OF TULSA, INC.    CORPORATION    OKLAHOMA   
1912047182    20-1593400 97.    BURLINGTON COAT FACTORY OF OREGON, LLC    LLC   
OREGON    345349-82    93-1113593 98.    BURLINGTON COAT FACTORY WAREHOUSE OF
BRISTOL, LLC    LLC    PENNSYLVANIA    587846    20-4637002 99.    BURLINGTON
COAT FACTORY OF PENNSYLVANIA, LLC    LLC    PENNSYLVANIA    587918    20-4636915
100.    BURLINGTON COAT FACTORY REALTY OF LANGHORNE, INC.    CORPORATION   
PENNSYLVANIA    3086862    51-0420881 101.    BURLINGTON COAT FACTORY REALTY OF
WEST MIFFLIN, INC.    CORPORATION    PENNSYLVANIA    3031713    25-1900644 102.
   BURLINGTON COAT FACTORY REALTY OF WHITEHALL, INC    CORPORATION   
PENNSYLVANIA    3078350    52-2367723 103.    BURLINGTON COAT FACTORY WAREHOUSE
OF CHELTENHAM, INC.    CORPORATION    PENNSYLVANIA    2724269    52-2004601 104.
   BURLINGTON COAT FACTORY WAREHOUSE OF LANGHORNE, INC.    CORPORATION   
PENNSYLVANIA    2943330    22-3737338 105.    BURLINGTON COAT FACTORY WAREHOUSE
OF MONTGOMERYVILLE, INC.    CORPORATION    PENNSYLVANIA    2594393    23-2777799
106.    BURLINGTON COAT FACTORY WAREHOUSE INC.    CORPORATION    PENNSYLVANIA   
652488    52-1097225



--------------------------------------------------------------------------------

    

Name of Debtor/Grantor

   Type of Organization
(e.g.  corporation, limited
liability company, limited
partnership)    Jurisdiction of Organization/Formation    Organizational
Identification Number    Federal
Taxpayer
Identification
Number 107.    BURLINGTON FACTORY WAREHOUSE OF READING, INC.    CORPORATION   
PENNSYLVANIA    688957    22-2263811 108.    MJM DESIGNER SHOES OF PENNSYLVANIA,
LLC    LLC    PENNSYLVANIA    587835    20-4636967 109.    BURLINGTON COAT
FACTORY OF PUERTO RICO, LLC    LLC    PUERTO RICO    681    66-0697802 110.   
BURLINGTON COAT FACTORY OF RHODE ISLAND, LLC    LLC    RHODE ISLAND    155518   
20-4771799 111.    COHOES FASHIONS OF CRANSTON, INC.    CORPORATION    RHODE
ISLAND    76911    05-0478167 112.    BURLINGTON COAT FACTORY OF SOUTH CAROLINA,
LLC    LLC    SOUTH CAROLINA    n/a    20-4637038 113.    BURLINGTON COAT
FACTORY WAREHOUSE OF CHARLESTON, INC.    CORPORATION    SOUTH CAROLINA    n/a   
57-0903026 114.    BURLINGTON COAT FACTORY OF SOUTH DAKOTA, LLC    LLC    SOUTH
DAKOTA    DL014273    26-0845641 115.    BURLINGTON COAT FACTORY REALTY OF
MEMPHIS, INC.    CORPORATION    TENNESSEE    435536    71-0911391 116.   
BURLINGTON COAT FACTORY WAREHOUSE OF HICKORY COMMONS, INC.    CORPORATION   
TENNESSEE    321037    62-1664387 117.    BURLINGTON COAT FACTORY WAREHOUSE OF
MEMPHIS, INC.    CORPORATION    TENNESSEE    120237    62-1142888 118.   
BURLINGTON COAT FACTORY WAREHOUSE OF SHELBY, INC.    CORPORATION    TENNESSEE   
174558    62-1283132 119.    BURLINGTON COAT FACTORY REALTY OF BELLAIRE, INC.   
CORPORATION    TEXAS    01629123-0 0    76-0682036 120.    BURLINGTON COAT
FACTORY REALTY OF EL PASO, INC.    CORPORATION    TEXAS    80041406 5   
20-1985900 121.    BURLINGTON COAT FACTORY REALTY OF WESTMORELAND, INC.   
CORPORATION    TEXAS    01629122-0 0    75-2940553 122.    BURLINGTON COAT
FACTORY WAREHOUSE OF BAYTOWN, INC.    CORPORATION    TEXAS    01629125-0 0   
76-0682033 123.    BURLINGTON COAT REALTY OF HOUSTON, INC.    CORPORATION   
TEXAS    01316439-0 0    76-0442092 124.    BURLINGTON COAT REALTY OF PLANO,
INC.    CORPORATION    TEXAS    01274579-0 0    75-2491335 125.    M J M
DESIGNER SHOES OF TEXAS, INC.    CORPORATION    TEXAS    08000355-21   
26-0043872



--------------------------------------------------------------------------------

    

Name of Debtor/Grantor

   Type of Organization
(e.g.  corporation, limited
liability company, limited
partnership)    Jurisdiction of Organization/Formation    Organizational
Identification Number   Federal
Taxpayer
Identification
Number 126.    BURLINGTON COAT FACTORY OF UTAH, LLC    LLC    UTAH   
6151213-0160   20-4637069 127.    BURLINGTON COAT FACTORY OF VERMONT, LLC    LLC
   VERMONT      26-0845829 128.    BURLINGTON COAT FACTORY OF POCONO CROSSING,
LLC    LLC    VIRGINIA    0580451-3   46-0492681 129.    BURLINGTON COAT FACTORY
OF VIRGINIA, LLC    LLC    VIRGINIA    223959   22-2377376 130.    BCF CARDS,
INC    CORPORATION    VIRGINIA    0677329-5   26-0260474 131.    BURLINGTON COAT
FACTORY REALTY OF COLISEUM, INC.    CORPORATION    VIRGINIA    0559408-0  
54-2040601 132.    BURLINGTON COAT FACTORY REALTY OF FAIRFAX, INC.   
CORPORATION    VIRGINIA    0519368-5   54-2011140 133.    BURLINGTON COAT
FACTORY WAREHOUSE OF COLISEUM, INC.    CORPORATION    VIRGINIA    0559407-2  
54-2040603 134.    BURLINGTON COAT REALTY OF POTOMAC, INC.    CORPORATION   
VIRGINIA    0415209-6 /
001646436-8   52-1848892 135.    BURLINGTON COAT FACTORY OF WASHINGTON, LLC   
LLC    WASHINGTON    UBI #602594489   20-4637093 136.    BURLINGTON COAT FACTORY
REALTY OF FRANKLIN, INC.    CORPORATION    WASHINGTON    UBI # 602 123 773  
91-2131354 137.    BURLINGTON COAT FACTORY OF WEST VIRGINIA, LLC    LLC   
WEST VIRGINIA    83671   20-4637153 138.    BURLINGTON COAT FACTORY OF
WISCONSIN, LLC    LLC    WISCONSIN    B056578   20-4637125



--------------------------------------------------------------------------------

Schedule 3.05(a)

Title Exceptions

None.



--------------------------------------------------------------------------------

Schedule 3.05(b)

Intellectual Property

Trademark and Service Mark Registrations and Applications (all owned by
Burlington Coat Factory Warehouse Corporation (“BCFWC”))

U.S. Federal

 

Country

  

Trademark

  

Status

  

App/Reg. No.

  

App/Reg. Date

US    BCF    Pending    85/039,975    5/17/2010 US    B (HEART DESIGN)   
Registered    3,821,331    7/20/2010 US    BURLINGTON    Registered    3,836,659
   8/24/2010 US    BURLINGTON (and Design)    Registered    3,836,660   
8/24/2010 US    “B” (HEART LOGO BY ITSELF)    Registered    3,821,331   
7/20/2010 US    23RD ST.    Registered    3,994,195    7/12/2011 US    BABY
DEPOT    Registered    2,395,816    10/17/2000 US    BCF    Registered   
2,646,648    11/5/2002 US    BCF    Registered    3,910,595    1/25/2011 US   
BCF BURLINGTON COAT FACTORY (DESIGN)    Registered    2,976,498    7/26/2005 US
   BRAG ABOUT IT    Pending    85/248,471    2/22/2011 US    BRIGHT IDEAS   
Registered    3,083,858    4/18/2006 US    BURLINGTON    Registered    3,836,659
   8/24/2010 US    BURLINGTON, BRAG ABOUT IT    Pending ITU    85/203,054   
12/21/2010 US    BURLINGTON COAT FACTORY    Registered    1,850,094    8/16/1994
US    BURLINGTON COAT FACTORY (WITH HEART LOGO IN PLACE OF “B”)    Registered   
3,323,985    10/30/2007 US    BURLINGTON COAT FACTORY SELECT    Registered   
3,951,005    4/26/2011 US    BURLINGTON (WITH HEART LOGO IN PLACE OF “B”)   
Registered    3,836,660    8/24/2010 US    CHARLES KLEIN    Registered   
1,905,702    7/18/1995 US    COAT AUTHORITY    Pending    85/121,646    9/2/2010
US    COHOES (and Design)    Registered    1,314,745    1/15/1985 US    GOOD
GOOSE    Registered    3,143,696    9/12/2006 US    HOME DÉCOR    Registered   
3,314,976    10/16/2007



--------------------------------------------------------------------------------

Country

  

Trademark

  

Status

  

App/Reg. No.

  

App/Reg. Date

US    KID’S DEPOT    Cancelled    2,271,048    8/17/1999 US    LUXURY LINENS   
Registered    2,098,506    9/23/1997 US    MJM DESIGNER SHOES    Registered   
2,851,935    6/8/2004 US    OPERATION CAR SEAT    Registered    3,238,031   
5/1/2007 US    PROJECT CHECKPOINT    Registered    3,163,718    10/24/2006 US   
SENSATIONAL SILHOUETTES    Registered    2,565,931    4/30/2002 US    STYLES TO
LIVE FOR, PRICES TO DIE FOR    Registered    2,999,009    9/20/2005 US    THE
“B” WORD    Abandoned    77/158,356    4/8/2008 US    TRAVEL TRENDS   
Registered    2,957,472    5/31/2005

 

* Filed under intent to use provisions of U.S. Trademark Law

U.S. State

 

Country

  

Trademark

  

Status

  

Reg. No.

  

Reg. Date

U.S. State-California    BURLINGTON COAT FACTORY WAREHOUSE    Registered**   
39422    10/11/91 U.S. State-Georgia    BURLINGTON COAT FACTORY    Registered**
   S4473    7/17/81 U.S. State-Georgia    BURLINGTON COAT FACTORY WAREHOUSE   
Registered**    S4474    7/17/81 U.S. State-Maryland    BURLINGTON COAT FACTORY
   Registered**    2753    10/9/81 U.S. State-Maryland    BURLINGTON COAT
FACTORY WAREHOUSE    Registered**    798    11/9/81 U.S. State-Michigan   
BURLINGTON COAT FACTORY    Registered**    M36004    6/15/83 U.S. State-Ohio   
BURLINGTON COAT FACTORY WAREHOUSE    Expired**    5001    6/14/83

 

** Burlington Coat Factory Warehouse Corporation (“BCFWC”) does not intend to
maintain these state registrations, some of which may already have lapsed.

Internet domain name registrations (all owned by BCFWC)

 

1.      babydepot.com

  

20.    coatfactory.com

2.      babydepot.org

  

21.    cohoesfashions.com

3.      bcfdirect.com

  

22.    cohoesstores.com

4.      bcfdirect.net

  

23.    decelle.com



--------------------------------------------------------------------------------

5.      bcfdirect.org

  

24.    decelle.net

6.      bcfw.net

  

25.    decelle.org

7.      burlingtonbloodfactory.com

  

26.    luxurylinens.com

8.      burlingtoncoat.com

  

27.    luxurylinens.net

9.      burlingtoncoatfactory.com

  

28.    luxurylinens.org

10.    burlingtoncoatfactory.info

  

29.    mgmdesignershoes.com

11.    burlingtoncoatfactory.org

  

30.    mgmshoes.com

12.    burlingtoncoat.info

  

31.    mjmdesignershoes.com

13.    burlingtoncoat.net

  

32.    mjmshoes.com

14.    burlingtoncoat.org

  

33.    superbabydepot.biz

15.    burlingtondeathfactory.com****

  

34.    superbabydepot.com

16.    burlingtonholocaust.com****

  

35.    superbabydepot.net

17.    burlingtonkillfactory.com****

  

36.    superbabydepot.org

18.    burlingtonmurderfactory.com****

  

37.    totally4kids.com

19.    coat.com

  

 

**** Domain names acquired to prevent anti-fur activists from using BCFWC’s
registered trademark to direct internet users to their propagandist websites.



--------------------------------------------------------------------------------

Schedule 3.05(c)(i)

Owned Real Estate

 

Store #

  

Store Owner

  

Store Operator

  

Division

  

Type

  

Address/City/State/Zip Code

  

County

000/991/053    Burlington Coat Factory Warehouse of New Jersey, Inc., and
Burlington Coat Factory Warehouse Corporation    Same    Corp Office    Office
  

1830 Route 130 North

Burlington, NJ 08016-2016

   Burlington 001    Burlington Coat Factory Warehouse Corporation    Same   
Vacant      

1250 Route 130 North

Burlington, NJ 08016-2016

   Burlington 002    Burlington Coat Factory of Wisconsin, LLC    Burlington
Coat Factory of Wisconsin, LLC    BCF    Retail Store   

1501 W. Zellman Court

Milwaukee, WI 53221-5253

   Milwaukee 005    Burlington Coat Factory Warehouse of Flemington, Inc.    BCF
of NJ, LLC    BCF    Retail Store   

40 Route 46 West

Pinebrook, NJ 07058-9383

   Morris 007/813    Burlington Coat Factory Warehouse, Inc.   

7-BCF of PA, LLC

813-BCFW INC

   BCF    Retail Store   

Baltimore Pike & Oak Ave

Clifton Heights, PA 19018

   Delaware 055    Burlington Coat Factory Realty of Tulsa, Inc.    BCF OF OK,
LLC    BCF    Retail Store   

7030 Memorial Drive

Tulsa, OK 74133-2000

   Tulsa 070    Burlington Coat Factory Warehouse Corporation    BCF OF IL, LLC
   BCF    Retail Store   

8320 South Cicero Ave

Burbank, IL 60459-2801

   Cook 079    Burlington Coat Factory Warehouse Corporation    BCF OF UT, LLC
   BCF    Retail Store   

5976 South State Street

Murray, UT 84107-7223

   Salt Lake 111    Burlington Coat Factory Realty of Des Peres, Inc.    BCF OF
MO, LLC    BCF    Retail Store   

2101 Barrett Station Road

Des Peres, MO 63131-1606

   St. Louis 546    Burlington Coat Factory Realty of East Windsor, Inc.    BCF
OF CT, LLC    BCF    Retail Store   

10 Prospect Hill Terrace

East Windsor, CT 06088-9671

   Hartford 177    Burlington Coat Factory Warehouse Corporation    BCF OF TX,
LP    BCF    Retail Store   

5858 S. Padre Island Drive

Corpus Christi, TX 78412-3900

   Nueces 198    Burlington Coat Realty of Gurnee, Inc.    BCF OF IL, LLC    BCF
   Retail Store   

6104 Grand Avenue

Gurnee, IL 60031-1650

   Lake 199    Burlington Coat Realty of Potomac, Inc.    BCF OF VA, LLC    BCF
   Retail Store   

2700 Potomac Mills Circle Suite 445

Prince William, VA 22192-4625

   Prince William



--------------------------------------------------------------------------------

203    Burlington Coat Realty of Plano, Inc.    BCF OF TX, LP    BCF    Retail
Store   

121 West Parker Road

Plano, TX 75075-6901

   Collin 213    Burlington Coat Realty of Las Vegas, Inc.    BCF OF NV, LLC   
BCF    Retail Store   

5959 West Sahara Avenue

Las Vegas, NV 89146-3126

   Clark 232    Burlington Coat Realty of Houston, Inc.    BCF OF TX, LP    BCF
   Retail Store   

8415 FM 1960 Road W

Houston, TX 77070-5609

   Harris 288    Burlington Coat Factory Realty of River Oaks, Inc.    BCF OF
IL, LLC    BCF    Retail Store   

16895 S Torrance Road

Lansing, IL 60438-6019

   Cook 290    Burlington Coat Factory Realty of Morrow, Inc.    BCF OF GA, LLC
   BCF    Retail Store   

1516 South Lake Parkway

Morrow, GA 30260-3021

   Clayton 322    Burlington Coat Factory Realty of Orlando, Inc.    BCF OF FL,
LLC    BCF    Retail Store   

8204 S. Orange Blossom Trail

Orlando, FL 32809-7606

   Orange 323    Burlington Coat Factory Realty of Ventura, Inc.    BCF OF CA,
LLC    BCF    Retail Store   

4762 Telephone Road

Ventura, CA 93003-5200

   Ventura 333    Burlington Coat Factory Realty of North Attleboro, Inc.    BCF
OF MA, LLC    BCF    Retail Store   

310 Andover Street

Peabody, MA 01960-1524

   Essex 366    Burlington Coat Factory Realty of Mesa, Inc.    BCF OF AZ, LLC
   BCF    Retail Store   

6225 East Southern Avenue

Mesa AZ 85206-3714

   Maricopa 367    Burlington Coat Factory Realty of Desert Sky, Inc.    BCF OF
AZ, LLC    BCF    Retail Store   

7611 West Thomas Road

Phoenix, AZ 85033-5433

   Maricopa 369    Burlington Coat Factory Realty of Dublin, Inc.    BCF OF CA,
LLC    BCF    Retail Store   

6900 Amador Plaza Road

Dublin, CA 94568-2391

   Alameda 370 / 410    Burlington Coat Factory Realty of Florin, Inc.   

370-BCF OF CA, LLC

410-MJM OF CA, LLC

   BCF / MJM    Retail Store   

5601 Florin Road Store 101

Sacramento, CA 95823-2204

   Sacramento 372    Burlington Coat Factory Realty of Bloomingdale, Inc.    BCF
OF IL, LLC    BCF    Retail Store   

3 Stratford Square Mall

Bloomingdale, IL 60108-2287

   Dupage 373    Burlington Coat Factory Realty of Westmoreland, Inc.    BCF OF
TX, LP    BCF    Retail Store   

3662 West Camp Wisdom Road

Dallas, TX 75237-2570

   Dallas 374    Burlington Coat Factory Realty of Franklin, Inc.    BCF OF WA,
LLC    BCF    Retail Store   

5830 North Division Street

Spokane, WA 99207-1207

   Spokane 375    Burlington Coat Factory Realty of University Square, Inc.   
BCF OF FL, LLC    BCF    Retail Store   

2252 East Fowler Avenue

Tampa, FL 33612-5518

   Hillsborough



--------------------------------------------------------------------------------

377/861    Bee Ridge Plaza, LLC   

377-BCF OF FL, LLC

861-K&T ACQUISITION

   BCF    Retail Store   

3941 Cattlemen Road

Sarasota, FL 34233-5001

   Sarasota 392    Burlington Coat Factory Realty of Bellaire, Inc.    BCF OF
TX, LP    BCF    Retail Store   

300 Sharpstown Center

Houston, TX 77036-5041

   Harris 400    Burlington Coat Factory Realty of Huntsville LLC    BCF OF AL,
LLC    BCF    Retail Store   

6125 University Dr NW

Huntsville, AL 35806-1757

   Madison 402    Burlington Coat Factory Realty of Coral Springs, Inc.    BCF
OF FL, LLC    BCF    Retail Store   

6251 West Sample Road

Coral Springs, FL 33067-3175

   Broward 403    Burlington Coat Factory Realty of Memphis, Inc.    BCFW OF
HICKORY COMMONS, INC.    BCF    Retail Store   

4991 Stage Road

Memphis, TN 38128-5094

   Shelby 409    Burlington Coat Factory Realty of Greenwood, Inc.    BCF OF IN,
LLC    BCF    Retail Store   

7901 US Highway 31 South

Indianapolis, IN 46227-5906

   Marion 453    Burlington Coat Factory of West Colonial, Inc.    BCF OF FL,
LLC    BCF    Retail Store   

7475 W Colonial Drive

Orlando, FL 32818-6508

   Orange 486    Burlington Coat Factory Realty of El Paso, Inc.    BCF OF TX,
LP    BCF    Retail Store   

1144 Yarbrough Drive

El Paso, TX 79925

   El Paso 820    Burlington Coat Factory Warehouse Corporation    Same   
Tenant    Tenant Office   

1130 Route 130

Burlington, NJ 08016

   Burlington 820 A    Burlington Coat Factory Warehouse Corporation    Same   
Tenant    Willis Honda Building   

1200 Route 130

Burlington, NJ 08016

   Burlington 820 B    Burlington Coat Factory Warehouse Corporation    Same   
Tenant    Tenant Office   

1164 Route 130

Burlington, NJ 08016

   Burlington 505    Burlington Coat Factory Warehouse of Edgewater Park Urban
Renewal Corp.    BCFW OF EDGEWATER PARK, INC    Warehouse    Warehouse   

4287 Route 130 South

Edgewater Park, NJ 08010

   Burlington

 

320



--------------------------------------------------------------------------------

Schedule 3.05(c)(ii)

Leased Real Estate

Ground Leases:

 

Mortgaged

  

Store #

  

Tenant

  

Division

  

Type

  

Address

  

County

Yes    190    Burlington Coat Factory Warehouse Corporation    BCF   
Retail Store   

500 East Expressway #83

McAllen, TX 78503-1615

   Hidalgo Yes    401    Burlington Coat Factory Realty of West Mifflin, Inc.   
BCF    Retail Store   

3000 Mountain View Drive

West Mifflin, PA 15122-2430

   Allegheny Yes    415    Burlington Coat Factory Realty of Pinebrook, Inc.   
MJM    Retail Store   

44 US Highway 46

Pinebrook, NJ 07058-9383

   Morris Yes    422    Burlington Coat Factory Realty of Whitehall, Inc.    BCF
   Retail Store   

2661 McArthur Road

Whitehall, PA 18052-3818

   Lehigh No    512    Burlington Coat Factory Warehouse of San Bernardino, LLC
      Parking Lot    Mill Street & Waterman Avenue
San Bernardino, CA    San Bernardino

Leased Locations:

 

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    052    BCF of New York, LLC       Office    Office    1400 Broadway   
New York, NY    New York City No    501    BCFWC       Office    Office   
2 South Park Street    Lebanon, NH 03766    Grafton No    003   
BCF of Massachusetts, LLC       BCF    Retail Store    705 Granite Street   
Braintree, MA 21845-5328    Norfolk No    006    BCF of New Jersey, LLC      
BCF    Retail Store    651 Route 17 South Suite 2    Paramus, NJ 07652-3113   
Bergen No    008    GEORGETOWN FASHIONS, Inc.       BCF    Retail Store    2900
Middle Ctry Road    Lake Grove, NY 11755-2119    Suffolk No    009   
BCF of Pennsylvania, LLC       BCF    Retail Store    840 Scranton-Carbondale   
Eynon, PA 18403-1018    Lackawanna No    012    BCF of Maryland, LLC       BCF
   Retail Store    3200 Donnell Drive    Forestville, MD 20747-3290    Prince
George No    013    BCF of Virginia, LLC       BCF    Retail Store    3524 S.
Jefferson Street    Baileys Crossroads, VA 22041-3119    Fairfax No    014   
BCFW of Atlanta, Inc.       BCF    Retail Store    4166 Buford Highway   
Atlanta, GA 30345-1081    De Kalb



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    014    BCF of Georgia, LLC.    NOT OPEN    BCF    Retail Store   
5766 Buford Highway    Doraville, GA 30340    De Kalb No    015   
BCF of Georgia, LLC       BCF    Retail Store    1255 Roswell Road NE   
Marietta, GA 30062-3610    Cobb No    019    BCF of Illinois, LLC       BCF   
Retail Store    30 West Rand Road    Arlington Heights, IL 60004-3141    Cook No
   022    BCF of Connecticut, LLC       BCF    Retail Store    800 Barnum Ave
Cutoff    Stratford, CT 06614-5028    Fairfield No    023    BCF of Connecticut,
LLC       BCF    Retail Store    268-276 Bridge Approach    New London, CT 06320
   New London No    024    BCF of Michigan, LLC       BCF    Retail Store   
29720 Southfield Road    Southfield, MI 48076-2088    Oakland No    025    BCFW
of Detroit, Inc.       BCF    Retail Store    39200 Van Dyke Ave    Sterling
Heights, MI 48313-4617    Macomb No    026    BCF of Illinois, LLC       BCF   
Retail Store    174 W. Roosevelt Rd    Villa Park, IL 60181-3504    Du Page No
   027    BCF of Massachusetts, LLC       BCF    Retail Store    321 A. Speen
Street    Natick, MA 01760-1506    Middlesex No    032    BCFW of Memphis, Inc.
      BCF    Retail Store    5100 Park Ave    Memphis, TN 38117-5706    Shelby
No    034    BCF of Rhode Island, LLC       BCF    Retail Store    60 Newport
Ave Route 1    East Providence, RI 02916-2068    Providence No    035    BCF of
Iowa, LLC       BCF    Retail Store    4094 Merle Hay Road    Des Moines, IA
50310-1310    Polk No    041    BCFW of Cleveland, Inc.       BCF    Retail
Store    6875 Southland Drive    Middleburg Heights, OH 44130-3608    Cuyahoga
No    042    BCF of North Carolina, LLC       BCF    Retail Store    3022 High
Point Road    Greensboro, NC 27403-3653    Guilford No    043    BCF of Texas,
LP       BCF    Retail Store    400 North Town Mall    Dallas, TX 75234-2730   
Dallas No    044    Burlington Coat Factory of New York, LLC       BCF    Retail
Store    3333 W. Henrietta Rd    Rochester, NY 14623-3543    Monroe No    045   
BCFW of Redford, Inc.       BCF    Retail Store    9321 Telegraph Road   
Redford, MI 48239-1260    Wayne No    046    BCF of Kansas, LLC       BCF   
Retail Store    8225 E. Kellogg Drive    Wichita, KS 67207-1811    Sedgewick No
   047    BCFW of Shelby, Inc.       BCF    Retail Store    719 Thompson Lane Sp
20    Nashville, TN 37204-3624    Davidson No    048    BCF of Ohio, LLC      
BCF    Retail Store    20801 Miles Road, One Randall Park Mall Room 601    North
Randall, OH 44128-4527    Cuyahoga



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    049    BCF of Pennsylvania, LLC       BCF    Retail Store    2801 E.
Market Street    York, PA 17402-2406    York No    050    BCF of Virginia, LLC
      BCF    Retail Store    880 S. Military Highway    Virginia Beach, VA
23464-3521    City of Virginia Beach No    051    BCF of New York, LLC       BCF
   Retail Store    800 New Loudon Road    Latham, NY 12110-3902    Albany No   
058    BCF of Minnesota, LLC       BCF    Retail Store    3700 Highway 100 South
   Saint Louis Park, MN 55416-2516    Hennepin No    059    BCF of Minnesota,
LLC       BCF    Retail Store    2035 South Robert Street    West Saint Paul, MN
55118-3924    Dakota No    060    BCF of Wisconsin, LLC       BCF    Retail
Store    2025 Zeier Road    Madison, WI 53704-7419    Dane No    061    BCF of
Wisconsin, LLC       BCF    Retail Store    9040 N Greenbay Rd    Brown Deer, WI
53209-1205    Milwaukee No    062    BCF of New York, LLC       BCF    Retail
Store    1551 Niagara Falls Blvd    Amherst, NY 14228-2703    Erie No    063   
BCF of Kansas, LLC       BCF    Retail Store    20030 West 151 Street    Olathe,
KS 66061-7229    Johnson No    065    BCF of Maryland, LLC       BCF    Retail
Store    1025 West Patrick Street    Frederick, MD 21702-3903    Frederick No   
069    BCF of New Mexico, LLC       BCF    Retail Store    5001 Montgomery NE   
Albuquerque, NM 87109-1308    Bernadillo No    072    BCF of Pennsylvania, LLC
      BCF    Retail Store    2090 Lincoln Hwy E    Lancaster, PA 17602-3395   
Lancaster No    074    BCF North Carolina, LLC       BCF    Retail Store    1213
Buck Jones Road    Raleigh, NC 27606-3326    Wake No    078    BCF of Colorado,
LLC       BCF    Retail Store    8055 West Bowles Ave 1A    Littleton, CO
80123-3089    Jefferson No    080    BCFW of East St. Louis, Inc.       BCF   
Retail Store    One Plaza Drive    Fairview Heights, IL 62208-2025    St. Clair
No    082    BCF of Pennsylvania, LLC       BCF    Retail Store    4801 McKnight
Road    Pittsburgh, PA 15237-3423    Allegheny No    083    BCF of Pennsylvania,
LLC.       BCF    Retail Store    330 Mall Annex    Monroeville, PA 15146-2229
   Allegheny No    084    BCF of New York, LLC       BCF    Retail Store   
345-365 Rockaway Tpke UNIT #290    Lawrence, NY 11559-1030    Nassau



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    085    BCF of New Jersey, LLC       BCF    Retail Store    275 Hartz Way
   Secaucus, NJ 07094-1908    Hudson No    091    BCF of Maryland, LLC.      
BCF    Retail Store    6500 Reistertown Road    Baltimore, MD 21215    Baltimore
City No    092    BCF of Ohio, LLC       BCF    Retail Store    2122
Miamisburg-Centerville Road    Dayton, OH 45459-3815    Montgomery No    098   
BCF of New Jersey, LLC       BCF    Retail Store    989 Route 1 South    N.
Brunswick, NJ 08902-2712    Middlesex No    100    BCF of Ohio, LLC       BCF   
Retail Store    4790 Everhard Rd NW    Canton, OH 44718-2411    Stark No    101
   BCF of New Hampshire, LLC       BCF    Retail Store    51 Gusabel Avenue   
Nashua, NH 03063-3237    Hillsborough No    104    BCF of New Jersey, LLC      
BCF    Retail Store    1514 Willow Ave    Hoboken, NJ 07030-3410    Hudson No   
107    BCF of Louisiana, LLC       BCF    Retail Store    1239 Shreveport
Barksdale Hwy    Shreveport, LA 71105-2404    Bossier Parish No    108    BCFW
of Shelby, Inc.       BCF    Retail Store    1116 East Stone Drive    Kingsport,
TN 37660-3363    Sullivan No    110    BCF of Maryland, LLC       BCF    Retail
Store    6200 Greenbelt Road    Greenbelt, MD 20770-1091    Prince George’s No
   112    BCF of Wisconsin, LLC       BCF    Retail Store    12575 West Capitol
Drive    Brookfield, WI 53005-2469    Waukesha No    113    BCF of Missouri, LLC
      BCF    Retail Store    5330 Chouteau Trafficway    Kansas City, MO
64119-2510    Clay No    114    BCF of California, LLC       BCF    Retail Store
   899 Howard Street    San Francisco, CA 94103-3037    San Fraus No    117   
BCF of Michigan, LLC       BCF    Retail Store    4128 Baldwin Road #A 401   
Auburn Hills, MI 48326-1223    Oakland No    118    BCF of Oregon, LLC       BCF
   Retail Store    9125 S.W. Cascade Ave Suite 150    Beaverton, OR 97008-7175
   Washington No    119    BCF of Washington, LLC       BCF    Retail Store   
24111 Highway 99    Edmonds, WA 98026-9139    Snohomish No    121    BCF of
Michigan, LLC       BCF    Retail Store    22331 Eureka Road    Taylor, MI
48180-6016    Wayne No    123    BCFW of Hickory Commons, Inc.       BCF   
Retail Store    297 N. Seven Oaks Drive    Knoxville, TN 37922-2373    Knox No
   125    BCF of Wisconsin, LLC       BCF    Retail Store    697 Westhill Blvd
   Appleton, WI 54914-5784    Outagamie



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    126    BCF of Connecticut, LLC       BCF    Retail Store    1 Padanaram
Road    Danbury, CT 06811-4836    Fairfield No    127    BCF of Georgia, LLC   
   BCF    Retail Store    1329 Augusta West Pkwy    Augusta, GA 30909-6428   
Richmond No    128    BCF of South Carolina, LLC       BCF    Retail Store   
302 Bush River Road    Columbia, SC 29210-7311    Richland No    129    BCF of
Pennsylvania, LLC.       BCF    Retail Store    9167 Roosevelt Blvd   
Philadelphia, PA 19114-2204    Philadelphia No    130    BCF of Georgia, LLC   
   BCF    Retail Store    2525 Pionono Ave    Macon, GA 31206-3167    Macon-Bibb
No    131    BCF of Arkansas, LLC       BCF    Retail Store    9101 West Markham
St    Little Rock, AR 72205-2215    Pulaski No    134    BCF of California, LLC
      BCF    Retail Store    1600 Saratoga Ave    San Jose, CA 95129-5101   
Santa Clara No    137    BCF of Virginia, LLC       BCF    Retail Store    47100
Community Place Dr Suite 101    Sterling, VA 20164-1826    Loudoun No    138   
BCF of Florida, LLC       BCF    Retail Store    130-A East Altamonte Drive   
Altamonte Springs, FL 32701-4301    Sminole No    139    BCF of Virginia, LLC   
   BCF    Retail Store    6303 West Broad Street    Richmond, VA 28230-2009   
Henrico No    140    BCF of Illinois, LLC.       BCF    Retail Store    2425 S.
MacArthur Blvd    Springfield, IL 62704-4505    Sangamon No    141    BCF of
Ohio, LLC       BCF    Retail Store    7980 Plaza Blvd    Mentor, OH 44060-5517
   Lake No    143    BCF of Minnesota, LLC.       BCF    Retail Store    1729
Beam Avenue    Maplewood, MN 55109-1128    Ramsey No    146    BCF of Illinois,
LLC.       BCF    Retail Store    4208 West 211th Street    Matteson, IL
60443-2444    Cook No    147    BCF of Alabama, LLC.       BCF    Retail Store
   1615 Montgomery Hwy    Birmingham, AL 35216-4917    Jefferson No    148   
BCF of Florida, LLC       BCF    Retail Store    6000 Lake Gray Blvd Suite 29-30
   Jacksonville, FL 32244-5871    Jacksonville No    149    BCFW of Charleston,
Inc.       BCF    Retail Store    1401 Sam Rittenburg Blvd    Charleston, SC
29407-5031    Charleston No    156    BCF of Pennsylvania, LLC       BCF   
Retail Store    4000 Oxford Drive    Bethel Park, PA 15102-1840    Allegheny No
   159    BCF of Idaho, LLC       BCF    Retail Store    7201 Fairview Ave   
Boise, ID 83704-8510    Ada



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    160    BCF of Virginia, LLC       BCF    Retail Store    3750 Virginia
Beach Blvd Suite 26    Virginia Beach, VA 23452-3411    Virginia Beach No    161
   BCF of North Carolina, LLC       BCF    Retail Store    4020-160 Capital Blvd
   Raleigh, NC 27604-3450    Wade No    162    BCF of Illinois, LLC       BCF   
Retail Store    2614 Golf Road    Glenview, IL 60025-4744    Cook No    164   
BCF of South Carolina, LLC       BCF    Retail Store    20 Haywood Road   
Greenville, SC 29607-3476    Greenville No    165    BCF of Texas, LP       BCF
   Retail Store    4522 Fredricksburg Road    San Antonio, TX 78201-6521   
Bexar No    166    BCF of Texas, LP       BCF    Retail Store    4915 South
Cooper Street    Arlington, TX 76017-5930    Tarrant No    167    BCFW of
Anchorage, Inc.       BCF    Retail Store    1920 West Dimond Blvd    Anchorage,
AK 99515-1419    Anchorage Brough No    169    BCF of Pennsylvania, LLC      
BCF    Retail Store    4247 Union Deposit Road    Harrisburg, PA 17111-2802   
Dauphin No    171    BCF of Ohio, LLC       BCF    Retail Store    461
Boardman-Canfield    Youngstown, OH 44512-4704    Mahoning No    172    BCF of
New York, LLC       BCF    Retail Store    1895 South Road    Poughkeepsie, NY
12601-6031    Dutchess No    175    BCF of California, LLC       BCF    Retail
Store    7777 Edinger Street #128    Huntington Beach, CA 92647-3639    Orange
No    176    BCF of Maryland, LLC       BCF    Retail Store    3286 Crain
Highway    Waldorf, MD 20602-4813    Charles No    179    BCF of California, LLC
      BCF    Retail Store    4105 Century Blvd    Pittsburg, CA 94565-7102   
Contra Costa No    181    BCF of Arizona, LLC       BCF    Retail Store    2728
West Peoria Ave    Phoenix, AZ 85029-5202    Maricopa No    182    BCF of
California, LLC       BCF    Retail Store    99 Southgate Ave    Daly City, CA
94015-1415    San Mateo No    183    BCF of California, LLC       BCF    Retail
Store    1000 LaPlaya Drive    Hayward, CA 94545-2122    Alameda No    186   
BCF of Utah, LLC       BCF    Retail Store    340 East University Pkwy    Orem,
UT 84058-7602    Utah No    188    BCF of Virginia, LLC       BCF    Retail
Store    7685 Sudley Road    Manassas, VA 20109-2811    Prince William No    191
   BCF of Pennsylvania, LLC       BCF    Retail Store    339 Sixth Avenue   
Pittsburgh, PA 15222-2517    Allegheny



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    193    BCF of New Jersey, LLC       BCF    Retail Store    55 Brick Blvd
   Brick, NJ 08723-7922    Ocean No    195    BCF of California, LLC       BCF
   Retail Store    1201 South Baldwin Ave    Arcadia, CA 91007-7582   
LosAngeles No    197    BCF of Pennsylvania, LLC       BCF    Retail Store   
1563 Franklin Mills Circle    Philadelphia, PA 19154-3132    Philadelphia No   
200    BCF of California, LLC       BCF    Retail Store    21880 Hawthorne Blvd
#395    Torrance, CA 90503-7000    Los Angeles No    201    BCF of Oregon, LLC
      BCF    Retail Store    10506 SE 82nd Ave    Portland, OR 97266-7314   
Clackamas No    204    BCF of New York, LLC       BCF    Retail Store    5863
East Circle Drive Suite 10    Cicero, NY 13039-8625    Onondaga No    205    BCF
of Illinois, LLC.       BCF    Retail Store    4500 South Damen Ave    Chicago,
IL 60609-3013    Cook No    206    BCF of Texas, LP       BCF    Retail Store   
4500 San Bernardo Ave Suite A    Laredo, TX 78041-5718    Webb No    207    BCF
of Virginia, LLC       BCF    Retail Store    2060 Plank Road    Fredericksburg,
VA 22401-5104    Stafford No    209    BCF of Florida, LLC       BCF    Retail
Store    12801 West Sunrise Blvd    Sunrise, FL 33323-4020    Broward No    214
   BCF of Missouri, LLC.       BCF    Retail Store    9127 Hillcrest Road   
Kansas City, MO 64138-3744    Jackson No    215    BCF of Maryland, LLC      
BCF    Retail Store    1955 East Joppa Road Floor #2 Bldg B    Baltimore, MD
21234-2733    Baltimore No    217    BCF of Maine, LLC       BCF    Retail Store
   441 Western Avenue    South Portland, ME 04106-1705    Cumberland No    220
   BCF of New York, LLC       BCF    Retail Store    196 East Maine Street   
Patchogue, NY 11772-3159    Suffolk No    224    BCF of California, LLC      
BCF    Retail Store    1400 Great Mall Drive    Milpitas, CA 95035-8038    Santa
Clara No    225    BCF of California, LLC       BCF    Retail Store    1600
Asusa Ave Space #250    City of Industry, CA 91748-1674    Los Angeles No    226
   BCF of New Jersey, LLC       BCF    Retail Store    2495 US Route 1 Suite 1
   Lawrenceville, NJ 08648-4099    Mercer No    228    BCF of Texas, LP      
BCF    Retail Store    20740 Gulf Freeway Suite 90    Webster, TX 77598-4800   
Webster No    230    BCF of Florida, LLC       BCF    Retail Store    25813 US
Highway 19 N.    Clearwater, FL 33763-2034    Pinallas No    231    BCF of
Louisiana, LLC       BCF    Retail Store    9632 Airline Highway    Baton Rouge,
LA 70815-5505    East Baton Rouge Parish



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    235    BCF of New York, LLC       BCF    Retail Store    707 Sixth Ave   
New York, NY 10010-5105    New York No    236    BCF of Rhode Island, LLC      
BCF    Retail Store    2000 Diamond Hill Road    Woonsocket, RI 02895-1554   
Providence No    238    BCF of Massachusetts, LLC       BCF    Retail Store   
480 Boston Road    Billerica, MA 01821-2709    Middlesex No    239    BCF of
Nevada, LLC       BCF    Retail Store    4750 South Eastern Ave    Las Vegas, NV
89119-6195    Clark No    249    BCF of Indiana, LLC       BCF    Retail Store
   3919 Lafayette Road, Unit 400    Indianapolis, IN 46254-2531    Marion No   
253    BCF of Colorado, LLC       BCF    Retail Store    7325 West 88th Ave   
Westminster, CO 80021-6486    Jefferson No    255    BCF of Texas, LP       BCF
   Retail Store    6600 Middle Fiskville Road    Austin, TX 78752-4315    Travis
No    256    BCF of Louisiana, LLC       BCF    Retail Store    8924 Jewella
Road    Shreveport, TX 71118-2117    Caddo No    257    BCF of New York, LLC   
   BCF    Retail Store    296 Greece Ridge Center Drive    Rochester, NY
14626-2817    Monroe No    258    BCF of Louisiana, LLC       BCF    Retail
Store    3324 Williams Blvd    Kenner, LA 70065-3802    Jefferson No    259   
BCF of Washington, LLC       BCF    Retail Store    1101 Super Mall Way Suite
1126    Auburn, WA 98001-6511    King No    260    BCF of New Jersey, LLC      
BCF    Retail Store    229 Route 73 South    Marlton, NJ 08053-4122   
Burlington No    261    BCF of Florida, LLC       BCF    Retail Store    590
West 49th Street    Hialeah, FL 33012-3605    Dade No    264    BCF of
California, LLC       BCF    Retail Store    22835 Victory Blvd    West Hills,
CA 91307-3531    Los Angeles No    265    BCF of Florida, LLC       BCF   
Retail Store    9824 Atlantic Blvd    Jacksonville, FL 32225-6536    Duval No   
266    BCF of Georgia, LLC       BCF    Retail Store    2841 Greenbriar Pkwy SW
   Atlanta, GA 30331-2620    DeKalbl No    269    BCF of New Jersey, LLC      
BCF    Retail Store    1100 Berdan Ave    Wayne, NJ 07470    Passaic No    272
   BCF of Delaware, LLC       BCF    Retail Store    Rt 273 & Chapman Road   
Newark, DE 19702    New Castle



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    273    BCF of Illinois, LLC.       BCF    Retail Store    2208 South
Harlem Ave    North Riverside, IL 60546-1413    Cook No    274    BCF of
California, LLC       BCF    Retail Store    4777 Mills Circle    Ontario, CA
91764-5224    San Bernadino No    276    BCF of Maryland, LLC       BCF   
Retail Store    8661 Colesville Road    Silver Springs, MD 20910-3924   
Montgomery No    277    BCFW of Hickory Commons, Inc.       BCF    Retail Store
   6480 Winchester Avenue    Memphis, TN 38115-4241    Shelby No    278    BCF
of California, LLC       BCF    Retail Store    3962 Clairemont Mesa Blvd    San
Diego, CA 92117-2714    San Diego No    279    BCFW of Cheltenham, Inc.      
BCF    Retail Store    2385 Cheltenham Ave & Washington Lane    Philadelphia, PA
19150-1506    Cheltenham No    282    BCF of Pennsylvania, LLC       BCF   
Retail Store    47 Spring Street    Wilkes Barre, PA 18702-5565    Luzerne No   
284    BCF of Pennsylvania, LLC       BCF    Retail Store    654 Millcreek Mall
Unit 820    Erie, PA 16565-0604    Erie No    285    BCF of California, LLC   
   BCF    Retail Store    2753 Center Drive    West Covina, CA 91791    Los
Angeles No    286    BCF of Texas, LP       BCF    Retail Store    3000
Grapevine Mills Pkwy Suite 343    Grapevine, TX 76051-2008    Tarrant No    287
   BCF of Arizona, LLC       BCF    Retail Store    5000 Arizona Mills Circle
Suite 525    Tempe, AZ 85282-6433    Maricopa No    289    BCF of Indiana, LLC
      BCF    Retail Store    8315 Center Run Drive    Indianapolis, IN
46250-4504    Marion No    294    BCF of California, LLC       BCF    Retail
Store    1675 Willow Pass Road    Concord, CA 94518-2649    Contra Costa No   
295    BCF of New Jersey, LLC       BCF    Retail Store    6725 Black Horse Pike
   Egg harbor, NJ 08234-3904    Atlantic No    297    BCF of Alabama, LLC.      
BCF    Retail Store    7001 Crestwood Blvd    Birmingham, AL 35210-2332   
Jefferson No    298    BCF of California, LLC       BCF    Retail Store    11211
183rd Street    Cerritos, CA 90703-5417    Los Angeles No    299    BCF of
California, LLC       BCF    Retail Store    5630 N. Blackstone    Fresno, CA
93710-5004    Fresno No    300    BCF of New Jersey, LLC       BCF    Retail
Store    325 Route 202 & Church Street    Flemington, Hunterdon 08822-1730   
Hunterdon No    301    BCF of California, LLC       BCF    Retail Store    28452
Marguerite Parkway    Mission Viejo, CA 92692-3708    Orange



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    302    BCF of Maryland, LLC       BCF    Retail Store    2639 Housley Road
Bldg C    Annapolis, MD 21401-7030    AnneArundel No    303    BCF of Maryland,
LLC       BCF    Retail Store    600 N. Frederick Ave    Gaithersburg, MD
20877-2531    Montgomery No    304    BCF of Maryland, LLC       BCF    Retail
Store    118 Shawan Road    Hunt Valley, MD 21031-1381    Baltimore No    305   
BCF of Illinois, LLC       BCF    Retail Store    7061 West 159th Street   
Tinley Park, IL 60477-1603    Cook No    306    BCF of New Jersey, LLC       BCF
   Retail Store    3684 Route 9 North    Freehold, NJ 07728-8533    Monmouth No
   307    BCF of New Jersey, LLC       BCF    Retail Store    370 Route 130
South    Highstown, NJ 08520-2733    Mercer No    309    BCF of California, LLC
      BCF    Retail Store    1 Expressway Mall    Rohnert Park, CA 94928   
Sonoma No    310    BCF of Virginia, LLC       BCF    Retail Store    11284
James Stewart Circle    Fairfax, VA 22030    Fairfax No    311    BCF of
Florida, LLC       BCF    Retail Store    4650 S. Cleveland Ave Suite 13A   
Fort Myers, FL 33907-1308    Lee No    312    BCF of Alabama, LLC       BCF   
Retail Store    3168 Airport Road    Mobile, AL 36606-3803    Mobile No    313
   BCF of Arkansas, LLC       BCF    Retail Store    4220 East McCain Road   
North Little Rock, AR 72117-2515    Pulaski No    314    BCF of Nevada, LLC   
   BCF    Retail Store    4015 South Virginia Street    Reno, NV 89502-6007   
Washoe No    315    BCF of Louisiana, LLC       BCF    Retail Store    900
Manhattan Blvd    Harvey, LA 70058-4606    Jefferson No    316    BCF of
California, LLC       BCF    Retail Store    13550 Whittier Blvd Suite A   
Whittier, CA 90605-4413    Los Angeles No    317    BCF of New Jersey, LLC      
BCF    Retail Store    651 Kapkowsi Street    Elizabeth, NJ 07201    Union No   
318    BCF of North Carolina, LLC       BCF    Retail Store    8141 Concord
Mills Blvd    Concord, NC 28027-6457    Cabarrus No    319    BCF of Texas, LP
      BCF    Retail Store    5000 Katy Mills Circle    Katy, TX 77494-4402   
Fort Bend No    320    BCF of California, LLC       BCF    Retail Store    3870
Tyler Street    Riverside, CA 92503-3431    Riverside No    324    BCF of
Maryland, LLC       BCF    Retail Store    6901 Security Blvd    Baltimore, MD
21244-2412    Baltimore No    325    BCF of Missouri, LLC.       BCF    Retail
Store    4930 Christy Blvd    Saint Louis, MO 63116-1218    St. Louis



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    326    BCF of Florida, LLC       BCF    Retail Store    2415 N. Monroe
Street Suite 400    Tallahassee, FL 32303-4135    Leon No    327    BCF of New
Jersey, LLC       BCF    Retail Store    5901 Route 42 South    Turnersville, NJ
08012-1469    Gloucester No    328    BCF of New Jersey, LLC       BCF    Retail
Store    6940 Hadley Road    South Plainfield, NJ 07080    Middlesex No    329
   BCF of New York, LLC       BCF    Retail Store    650 Stewart Avenue   
Garden City, NY 11530-4780    Nassau No    330    BCF of California, LLC      
BCF    Retail Store    650 Sycamore Ave    Vista, CA 92083-7910    San Diego No
   331    BCF of New York, LLC       BCF    Retail Store    2001 Walden Avenue
   Cheektowaga, NY 14225-5113    Erie No    334    BCF of Ohio, LLC       BCF   
Retail Store    200 Cincinnati Mills Drive    Cincinnati, OH 45240-1252   
Hamilton No    335    BCF of Connecticut, LLC       BCF    Retail Store    940
Silver Lane    East Hartford, CT 06118-1235    Hartford No    336    BCF of
Oklahoma, LLC.       BCF    Retail Store    2898 NW 63rd Street    Oklahoma
City, OK 73116-4804    Oklahoma No    337    BCF of Illinois, LLC.       BCF   
Retail Store    6260 East State Street    Rockford, IL 61108-2516    Winnebago
No    338    BCF of Kansas, LLC       BCF    Retail Store    613 South Dugan
Road Suite 200    Wichita, KS 67209-2328    Sedgwick No    340    BCF of
California, LLC       BCF    Retail Store    140 Orangefair Mall    Fullerton,
CA 92832-3005    Orange No    343    BCF of Texas, LP       BCF    Retail Store
   13013 San Pedro Avenue Suite A    San Antonio, TX 78216-2050    Bexar No   
344    BCF of Maryland, LLC       BCF    Retail Store    7000 Arundel Mills
Circle Suite A1    Hanover, MD 21076-1298    AnneArundel No    345    BCF of
Texas, LP       BCF    Retail Store    6020 North Mesa Street Suite A    El
Paso, TX 79912-4606    El Paso No    346    BCF of Indiana, LLC.       BCF   
Retail Store    5652 Grape Road    Mishawaka, IN 46545-1246    St. Joseph No   
347    BCF of Florida, LLC       BCF    Retail Store    955 West Brandon Blvd   
Brandon, FL 33511-4905    Hillsborough No    348    BCF of Florida, LLC      
BCF    Retail Store    11301 NW 12th Street    Miami, FL 33172-6902    Dade No
   349    BCF of Florida, LLC       BCF    Retail Store    3950 South Dale Mabry
   Tampa, FL 33611-1404    Hillsborough



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    350    BCF of New York, LLC       BCF    Retail Store    5500 Sunrise
Highway    Massapequa, NY 11758-5399    Nassayu No    351    BCF of California,
LLC       BCF    Retail Store    7938 El Cajon Blvd    La Mesa, CA 91941-3605   
San Diego No    352    BCF of Texas, LP       BCF    Retail Store    2920 SW
Military Drive Suite A    San Antonio, TX 78224-1034    Bexar No    353    BCF
of Florida, LLC       BCF    Retail Store    7351 Seminole Blvd    Seminole, FL
33772-5939    Pinellas No    355    BCF of Michigan, LLC       BCF    Retail
Store    555 Center Drive NW    Grand Rapids, MI 49544-6900    Kent No    356   
BCF of Michigan, LLC       BCF    Retail Store    28746 Dequindre Road   
Warren, MI 48092-5607    Macomb No    357    BCF of Georgia, LLC       BCF   
Retail Store    5900 Sugarloaf Parkway Suite# 605    Lawrenceville, GA
30043-7853    Gwinnett No    358    BCF of New York, LLC       BCF    Retail
Store    1375 Ulster Avenue    Kingston, NY 12401-1514    Ulster No    359   
BCF of North Carolina, LLC       BCF    Retail Store    8310 Pineville Matthews
Road    Charlotte, NC 28226-4707    Mecklenburg No    361    BCF of North
Carolina, LLC       BCF    Retail Store    7770 North Point Blvd    Winston
Salem, NC 27106-3310    Forsyth No    362    BCF of Connecticut, LLC       BCF
   Retail Store    80 Boston Post Road    Orange, CT 06477-3219    New Haven No
   363    BCF OF New York, LLC       BCF    Retail Store    2500 Central Park
Avenue    Yonkers, NY 10710-1133    Westchester No    364    BCF of Texas, LP   
   BCF    Retail Store    2400 Boca Chica Blvd Suite A    Brownsville, TX
78521-2308    Cameron No    364    BCF of Texas, LP    NOT OPEN    BCF    Retail
Store    4755 E. Morison Road    Brownsville, TX 78520    Cameron No    365   
BCFof Ohio, LLC       BCF    Retail Store    510 Howe Avenue    Cuyahoga Falls,
OH 44221-4906    Summit No    371    BCF of Florida, LLC       BCF    Retail
Store    1205 Cortez Road West    Bradenton, FL 34207-1471    Lyon No    376   
MJM Designor Shoes of New York, LLC       MJM    Retail Store    2501 Hempstead
Turnpike    East Meadow, NY 11554-2149    Nassau No    378    BCF of Maryland,
LLC       BCF    Retail Store    14700 Baltimore Ave    Laurel, MD 20707-4844   
Prince Georges



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    379    BCF of Connecticut, LLC       BCF    Retail Store    533 South
Broad Street    Meriden, CT 06450-6661    New Haven No    381    BCF of Texas,
LLC       MJM    Retail Store    13013 San Pedro Avenue Suite B    San Antonio,
TX 78216-2050    Bexar No    383    BCF of Texas, LLC       MJM    Retail Store
   6020 North Mesa Street Suite B    El Paso, TX 79912-4606    El Paso No    386
   MJM Designor Shoes of Florida, LLC       MJM    Retail Store    951 West
Brandon Blvd    Brandon, FL 33511-4905    Hillsborough No    387    MJM Designer
Shoes of California, LLC       MJM    Retail Store    2001 McHenry Avenue
Suite 201    Modesto, CA 95350-3245    Stanislaus No    388    MJM Designor
Shoes of New Jersey, LLC       MJM    Retail Store    2495 US Route 1 Suite 16
   Lawrenceville, NJ 08648-4099    Mercer No    389    BCF of Pennsylvania, LLC
      BCF    Retail Store    1083 East Pittsburgh Street    Greensburg, PA
15601-3575    Westmoreland No    390    BCF of California, LLC       BCF   
Retail Store    2001 McHenry Avenue Suite 202    Modesto, CA 95350-3245   
Stanislaus No    393    BCF of North Carolina, LLC       BCF    Retail Store   
3500 North Roxboro Rd    Durham, NC 27704-2766    Durham No    394    BCF of
Maine, LLC       BCF    Retail Store    229 Springer Drive    Bangor, ME
04401-3622    Penobscot No    404    BCF of Virginia, LLC       BCF    Retail
Store    2935 Hershberger Road    Roanoke, VA 24017-1943    Roanoke No    406   
BCF of Oregon, LLC       BCF    Retail Store    833 Lancaster Drive NE    Salem,
OR 97301-2929    Marion No    407    BCF of Indiana, LLC       BCF    Retail
Store    101 N. Green River Road    Evansville, IN 47715-2403    Vanderburgh No
   408    BCF of Alabama, LLC.       BCF    Retail Store    5445 Atlanta Highway
   Montgomery, AL 36109-3325    Montgomery No    413    MJM Designor Shoes of
New York, LLC       MJM    Retail Store    210 Jericho Turnpike    Commack, NY
11725-3019    Suffolk No    416    BCF of Florida, LLC       BCF    Retail Store
   11250 St. Augustine Rd Suite 32    Jacksonville, FL 32257-1147    Duval No   
419    BCF of Georgia, LLC       BCF    Retail Store    2032 Lawrenceville
Highway    Decatur, GA 30033-4330    Dekalb No    420    MJM Designor Shoes of
New York, LLC       MJM    Retail Store    258-01 Union Turnpike    Glen Oaks,
NY 11004-1249    New York City No    423    BCF of Indiana, LLC       BCF   
Retail Store    3500 South US 41    Terre Haute, IN 47802    Vigo



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    424    BCF of Virginia, LLC       BCF    Retail Store    14346 Warwick
Blvd # B    Newport News, VA 23602-3814    City of New Port News No    425   
BCF of Florida, LLC       BCF    Retail Store    12151 East Colonial Drive   
Orlando, FL 32826-4708    Orange No    426    BCF of Wisconsin, LLC       BCF   
Retail Store    6905 Odana Road    Madison Heights, WI 53719-1017    Dane No   
427    BCF of Texas, LP       BCF    Retail Store    13739 Highway 183    North
Austin, TX 78750    Williamson No    428    BCF Kentucky, LLC       BCF   
Retail Store    2909 Richmond Road    Lexington, KY 40509-1764   
Lexington-Fayette No    429    BCF of New York, LLC       BCF    Retail Store   
258-01 Union Turnpike    Glen Oaks, NY 11004    New York City No    430    BCF
of Ohio, LLC       BCF    Retail Store    500 E Aurora    Macedonia, OH
44056-1804    Summit No    431    BCF of Pennsylvania, LLC       BCF    Retail
Store    1027 -1035 Market Street    Philadelphia (Center City), PA 19107-3022
   Philadelphia No    433    Johnston, Inc. BCF of Rhode Island, LLC       BCF
   Retail Store    1386 Atwood Avenue    Johnston, RI 02919-4904    Providence
No    434    BCF of Texas, LP       BCF    Retail Store    6715 I-35    South
Austin, TX 78744-4801    Travis No    435    BCF of Minnesota, LLC.       BCF   
Retail Store    7575 West 153rd Street    Apple Valley, MN 55124-7184    Dakota
No    436    BCF of Massachusetts, LLC       BCF    Retail Store    380 Cooley
Street    Springfield, MA 01128-1144    Hampden No    437    BCF of Georgia, LLC
      BCF    Retail Store    1485 Highway 138 SE    Conyers, GA 30013-1286   
Rockdale No    438    BCF of Illinois, LLC.       BCF    Retail Store    1555
South Lake Street    Mundelein, IL 60060-4210    Lake County No    439    BCF of
Illinois, LLC.       BCF    Retail Store    510 S Rt. 59 #1A    Naperville, IL
60540-1001 (Replaces #187)    Dupage No    440    BCF of New York, LLC       BCF
   Retail Store    601 Harrry Drive & Reynolds Road    Johnson City, NY
13790-1246    Broome No    441    BCF of Massachusetts, LLC       BCF    Retail
Store    287 Washington Street    South Attleboro, MA 02703-5537    Bristol No
   442    BCF of Georgia, LLC       BCF    Retail Store    3753 Austell Road, SW
   Austell, GA 30106-1106    Cobb No    443    BCF of Massachusetts, LLC      
BCF    Retail Store    344 Greenwood Street    Worchester, MA 01607-1728   
Worcester



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    445    BCF of Connecticut, LLC       BCF    Retail Store    74 Broad
Street    Stamford, CT 06901-2312    Fairfield No    446    BCF of Washington,
LLC       BCF    Retail Store    10420 59th Avenue, SW    Tacoma, WA 98499-2766
(Replaces #173)    Pierce No    447    BCF of Massachusetts, LLC       BCF   
Retail Store    339 Squire Road    Revere, MA 02151-4309    Suffolk No    448   
BCF of Nevada, LLC       BCF    Retail Store    570 North Stephanie Street   
Henderson, NV 89014-6612    Clark No    449    BCF of Pocono Crossing, LLC      
BCF    Retail Store    10400 Midlothian Turnpike    Richmond, VA 23235-4408
(Replaces #202)    Chaesterfield No    450    BCF of New York, LLC.       BCF   
Retail Store    444 Route 211 E    Middletown, NY 10940-2192    Orange No    451
   BCF of Oregon, LLC       BCF    Retail Store    1716 Jantzen Beach Center   
Portland, OR 97217-7845    Multnomah No    452    BCF of Missouri, LLC.      
BCF    Retail Store    5555 St. Louis Mills Blvd Suite 625    Hazelwood, MO
63042-4419 (Replaces #145)    St. Louis No    455    BCF of Massachusetts, LLC
      BCF    Retail Store    1000 Boston Turnpike    Shrewsbury, MA 01545-3380
(Replaces #271)    Worcester No    456    BCF of Texas, LP       BCF    Retail
Store    1330 N Town East Blvd    Mesquite, TX 75150-4156 (Replaces #133)   
Dallas No    457    BCF of New York, LLC       BCF    Retail Store    625
Atlantic Ave    Brooklyn, NY 11217-2169    Kings No    458    BCF of Illinois,
LLC.       BCF    Retail Store    4100 W Willow Knolls Drive    Peoria, IL
61615-4405    Peoria No    460    BCF of Massachusetts, LLC       BCF    Retail
Store    Campus Plaza Route 18    Bridgewater, MA 02324 (Replaces #243)   
Plymouth No    462    BCF of North Carolina, LLC       BCF    Retail Store   
2589 Eric Ln Ste A    Burlington, NC 27215-5479 (Replaces #40)    Alamance No   
463    BCF of Nebraska, LLC       BCF    Retail Store    12303 W Center Road   
Omaha, NE 68144-3925 (Replaces #76)    Omaha No    464    BCF of Ohio, LLC      
BCF    Retail Store    3575 W Dublin - Granville Road    Columbus, OH 43235-7900
(Replaces #38)    Columbus



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    465    BCF of Indiana, LLC.       BCF    Retail Store    10202 E.
Washington Street    Indianapolis, IN 46202-2670 (Replaces #21)    Indianapolis
No    468    BCF of Michigan, LLC       BCF    Retail Store    31940 Gratiot
Avenue    Roseville, MI 48066-4587 (Replaces #116)    Macomb No    471    BCF of
Texas, LP       BCF    Retail Store    14411 Westheimer Road    Houston, TX
77077-5243    Harris No    474    BCF of Illinois, LLC.       BCF    Retail
Store    125 W 87th Street    Chicago, IL 60620-1304    Cook No    475    BCF of
Connecticut, LLC       BCF    Retail Store    271 Cottage Grove Road   
Bloomfield, CT 06002-3148    Hartford No    476    BCF of Michigan, LLC      
BCF    Retail Store    5625 West Saginaw Highway    Lansing, MI 48917-2490
(Replaces #66)    Eaton No    477    BCF of New York, LLC       BCF    Retail
Store    1801 South Avenue    Staten Island, NY 10314-3646    New York City No
   478    MJM Designor Shoes of New Jersey, LLC.       MJM    Retail Store   
240 State Route 10    East Hanover, NJ 07936-2602    Morris No    479    BCF of
New Hampshire, LLC       BCF    Retail Store    50 Storrs Street    Concord, NH
03301-4837    Merrimack No    480    BCF of Connecticut, LLC       BCF    Retail
Store    475 Union Street    Waterbury, CT 06706-1292    New Haven No    481   
BCF of Colorado, LLC       BCF    Retail Store    1200 South Abeline Street   
Aurora, CO 80012-4629 (Replaces #37)    Arapahoe No    482    BCF of Virginia,
LLC       BCF    Retail Store    2110 Wards Road    Lynchburg, VA 24502-5312   
Campbell No    483    BCFW of Grand Rapids, Inc.       BCF    Retail Store   
3800 28th Street S. E.    Grand Rapids, MI 49512-1804 (Replaces #354)    Kent No
   485    MJM Designor Shoes of New Jersey, LLC       MJM    Retail Store   
2103 Route 35    Holmdel, NJ 07733-2743    Monmouth No    487    BCF of
Oklahoma, LLC       BCF    Retail Store    7401 S Shields Blvd.    Oklahoma
City, OK 73149-1516 (Replaces #144)    Oklahoma No    488    BCF of Texas, LP   
   BCF    Retail Store    12005 Northwest Freeway    Houston, TX 77092    Harris
No    489    BCF of New Mexico, LLC       BCF    Retail Store    3400 Calle
Cuervo NW    Albuquerque, NM 87114-9222    Bernalillo



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    490    BCF of Washington, LLC       BCF    Retail Store    7500 West Canal
Drive    Kennewick, WA 99336-7616    Benton No    491    BCF of Florida, LLC   
   BCF    Retail Store    1725 East Hallandale Beach Blvd    Hallandale, FL
33009-4621    Broward No    492    BCF of Ohio, LLC       BCF    Retail Store   
580 North Lexington Springmill Road Room # 105 A    Mansfield, OH 44906-3822   
Richland No    493    BCF of Texas, LP       BCF    Retail Store    3710 Irving
Mall    Irving, TX 75062-5156    Dallas No    494    BCF of Pennsylvania, LLC   
   BCF    Retail Store    3050 N. 5th Highway    Reading, PA 19605-2473
(Replaces #11 & #180)    Berks No    495    BCF of Pennsylvania, LLC       BCF
   Retail Store    323 Old York Road, Unit B    Jenkintown, PA 19046   
Montgomery No    496    BCF of Minnesota, LLC.       BCF    Retail Store    600
Northtown Drive    Blaine, MN 55434-4501    Auoka No    497    BCF of Indiana,
LLC       BCF    Retail Store    4120 Illionis Road    Fort Wayne, IN 46804-1208
   Allen No    499    MJM Designor Shoes of New Jersey, LLC       MJM    Retail
Store    6143 Hadley Road    South Plainfield, NJ 07080-1115    Middlesex No   
869    BCF Realty of Paramus, Inc.    Lease entire shopping center    Tenant   
Tenant Retail    651 Route 17 South Suite 2    Paramus, NJ 07652    Bergen Yes
   512    Burlington Coat Factory Warehouse of San Bernardino, LLC      
Warehouse    Warehouse    570-A East Mill Street    San Bernardino, CA 92408   
San Bernadino No    513    Burlington Coat Factory of California, LLC      
Warehouse    Warehouse    2200 Palmetto Avenue, Unit B    Redlands, CA
92374-5020    San Bernadino No    380    MJM Designer Shoes of West Oak, Inc.   
Attached to 206    MJM    Vacant          Webb No    382    MJM Designer Shoes
of South San Antonio, Inc.    Attached to 352    MJM    Tenant          Bexar No
   384    MJM Designer Shoes of Brownsville, Inc.    Attached to 364    MJM   
Tenant          Cameron



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    385    MJM Designer Shoes of Ft. Meyers, Inc.    Attached to 311    MJM   
Vacant          Lee No    520    BCF of Georgia, LLC       BCF    Retail Store
   14045 Abercorn Street    Savannah, GA 31419-1957    Chatham No    521    BCF
of Michigan, LLC       BCF    Retail Store    3175 Westbay Drive, Suite C   
Saginaw, MI 48604-2535    Saginaw No    522    BCF of New York, LLC       BCF   
Retail Store    3300 Chambers Road    Horseheads, NY 14845-1404    Chemug No   
523    BCF of Illinois, LLC       BCF    Retail Store    2031 Manheim Road   
Melrose Park, IL 60160-1003    Cook No    524    BCF of Kansas, LLC       BCF   
Retail Store    6451 Quivira Shawnee Mission Parkway    Shawnee Mission, KS
66216-2745    Johnson No    525    BCF of North Dakota, LLC       BCF    Retail
Store    4305 13th Avenue South    Fargo, ND 58103-3309    Cass No    526    BCF
of Michigan, LLC       BCF    Retail Store    16301 Ford Road    Dearborn, MI
48126-4146    Wayne No    527    BCF of Texas, LP       BCF    Retail Store   
103 W Loop 281    Longview, TX 75605    Greg No    528    BCF of Louisiana, LLC
      BCF    Retail Store    150 Northshore Blvd #50000    Slidell, LA
70460-6829    St Tammany Rarish No    529    BCF of Texas, LP       BCF   
Retail Store    4800 Texoma Parkway    Sherman, TX 75090    Grayson No    530   
BCF of Michigan, LLC       BCF    Retail Store    355555 Warren Road   
Westland, MI 48185-6440    Wayne No    531    BCF of Texas, LP       BCF   
Retail Store    300 S. Plano Road    Richardson, TX 75081-4505    Dallas No   
532    BCF of Texas, LP       BCF    Retail Store    5050 W Waco Drive    Waco,
TX 76710-7022    McLennan No    533    BCF of Texas, LP       BCF    Retail
Store    2322 San Jacinto Blvd    Denton, TX 76205-7532    Denton No    534   
BCF of Colorado, LLC       BCF    Retail Store    820 Citadel Drive East   
Colorado Springs, CO 80909    El Paso



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    536    BCF of Mississipi, LLC       BCF    Retail Store    550 Stateline
Road W    Southaven, MS 38671-1604    DeSoto No    537    BCF of Colorado, LLC
      BCF    Retail Store    1730 Briargate Blvd.    Colorado Springs, CO
80920-3443    El Paso No    538    BCF of Michigan, LLC       BCF    Retail
Store    6720 Ring Road    Portage, MI 49024-3576    Kalamazoo No    539    BCF
of Louisiana, LLC       BCF    Retail Store    3437 Masonic Drive    Alexandria,
LA 71301-3688    Rapides Parish No    540    BCF of Alabama, LLC.       BCF   
Retail Store    7201 Aaron Aronov Drive    Fairfield, AL 35064-1816    Jefferson
No    541    BCF of Illinois, LLC       BCF    Retail Store    1300 N. Larkin
Avenue    Joliet, IL 60435-3765    Will and Kendall No    542    BCF of Indiana,
LLC       BCF    Retail Store    1500 Greentree Blvd.    Clarksville, IN
47129-2208    Clark No    543    BCF of Texas, LP       BCF    Retail Store   
205 West Greens Road    Houston, TX 77067-4603    Harris No    544    BCF of
California, LLC       BCF    Retail Store    4400 California Avenue   
Bakersfield, CA 93309-1102    Kern No    545    BCF of New York, LLC       BCF
   Retail Store    1 Crossgates Mall Road Suite A108    Albany, NY 12203-5385   
Albany No    547    BCF of Pennsylvania, LLC       BCF    Retail Store    700 E
Hunting Park Avenue    Philadelphia, PA 19124-4827    Philadelphia No    548   
BCF of Ohio, LLC       BCF    Retail Store    5555 Youngstown - Warren Road Unit
#2    Niles, OH 44446-4821 (Replaces #109)    Trumbull No    549    BCF of
California, LLC       BCF    Retail Store    35900 Date Palm Drive    Cathederal
City, CA 92234-6657    Riverside No    550    BCF of Texas, LP       BCF   
Retail Store    5201 Houston Street    Ft. Worth, TX 76132-1906    Tarrant No   
551    Cohoes Fashions of Cranston, INC       BCF    Retail Store    156
Hillside Road    Cranston, RI 02920-5663    Providence No    552    Cohoes
Fashions of New Jersey, LLC       BCF    Retail Store    651 Kapkowsi Street   
Elizabeth, NJ 07201 (Replaces C #321)    Union



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    553    BCF of Michigan, LLC       BCF    Retail Store    3285 S Linden
Road    Flint, MI 48507-3005    Wayne No    554    BCF of Florida, LLC       BCF
   Retail Store    3800 US Highway 98 N, Suite 510    Lakeland, FL 33809-3866   
Polk No    555    BCF of Florida, LLC       BCF    Retail Store    3831 Vine
Street Suite #33    Kissimmee, FL 34741-4651    Osceola No    556    BCF of
Texas, LP       BCF    Retail Store    12001 East Freeway (I-10)    Houston, TX
77029-1915    Harris No    557    BCF of Illinois, LLC       BCF    Retail Store
   1710 N Kostner Avenue    Chicago, IL 60639-4073    Cook No    558    BCF of
South Carolina, LLC       BCF    Retail Store    7201 Two Notch Road   
Columbia, SC 29223-7527    Richland No    559    BCF of Texas, LP       BCF   
Retail Store    6537 NE Loop 820    North Richland Hills, TX 76180-6010   
Tarrant No    560    BCF of Mississipi, LLC       BCF    Retail Store    1395
Metrocenter Mall    Jackson, MS 39209-7520    Hinds No    561    BCF of Texas,
LP       BCF    Retail Store    4200 South Freeway, Suite 1700    Ft. Worth, TX
76115    Tarrant No    562    BCF of Virginia, LLC       BCF    Retail Store   
103 Marketplace Drive    Hampton, VA 23666-3163    Aberdeen No    563    BCF of
California, LLC       BCF    Retail Store    550 E Danenberg Drive    El Centro,
CA 92243    Imperial No    564    BCF of Texas, LP       BCF    Retail Store   
2201 South Western Street    Amarillo, TX 79109-1517    Potter-Randall No    565
   BCF of Texas, LP       BCF    Retail Store    6050 Brownfield Road   
Lubbock, TX 79407-3726    Lubbock No    566    BCF of Kansas, LLC       BCF   
Retail Store    1831 SW Wanamaker Road    Topeka, KS 66604-3822    Shawnee No   
567    BCF of Louisiana, LLC       BCF    Retail Store    4700 Millhaven Road   
Monroe, LA 71203-7032    Quachita Parish No    568    BCF of California, LLC   
   BCF    Retail Store    320 West Rancho Vista Blvd    Palmdale, CA 93551-3710
   Los Angeles



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    569    BCF of Idaho, LLC       BCF    Retail Store    1509 Nampa Caldwell
Blvd, Suite #31    Nampa, ID 83651-8509    Canyon No    570    BCF of Georgia,
LLC       BCF    Retail Store    2911 George Busbee Parkway   
Kennesaw, GA 30144-6812    Cobb No    571    BCF of California, LLC       BCF   
Retail Store    3702 East Hammer Lane    Stockton, CA 95212-2811    San Joaquin
No    572    BCF of Kentucky, LLC       BCF    Retail Store    3600 Bardstown
Road    Louisville, KY 40218-2206    Jefferson No    573    BCF of California,
LLC       BCF    Retail Store    3150 W Imperial Highway    Inglewood, CA 90303
   Los Angeles No    574    BCF of Puerto Rico, LLC       BCF    Retail Store   
65th Infantry Hwy, Rio Piedras    San Juan, PR    San Juan No    575    BCF of
Texas, LP       BCF    Retail Store    7517 NE Loop 1604 & Interstate 35   
Live Oak, TX 78266    Bexar No    576    BCF of Texas, LP       BCF    Retail
Store    591 East Trenton Road    Edinburg, TX 78541    Hidalgo No    577    BCF
of Massachusetts, LLC       BCF    Retail Store    50 Holyoke Street   
Holyoke, MA 01040-2709    Hampden No    578    BCF of Florida, LLC       BCF   
Retail Store    1008 International Speedway    Daytona, FL 32114    Volusia No
   579    BCF of South Carolina, LLC       BCF    Retail Store    1450 WO Ezell
Blvd    Spartanburg, SC 29301    Spartan No    580    BCF of Florida, LLC      
BCF    Retail Store    9839 Military Trail    Boynton Beach, FL 33436-3202   
Palm Beach No    581    BCF of California, LLC       BCF    Retail Store    6145
San Juan Avenue    Citrus Heights, CA 95601    Sacramento No    582    BCF of
Alabama, LLC.       BCF    Retail Store    900 Commons Drive Unit 414    Dothan,
AL 36306-2268    Houston No    583    BCF of Wisconsin, LLC       BCF    Retail
Store    5538 Durand Avenue    Racine, WI 53406-5056    Racine No    584    BCF
of New York, LLC       BCF    Retail Store    21182 Salmon Run Mall Loop   
Watertown, NY 13601    Jefferson



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    585    BCF of New York, LLC       BCF    Retail Store    710 Horatio
Street    Uticia, NY 13502    Oneida No    586    BCF of New York, LLC       BCF
   Retail Store    3240 Palisades Center Drive    Wet Nyack, NY 10994   
Rockland No    587    BCF of Arizona, LLC       BCF    Retail Store    3140 S
4th Avenue    Yuma, AZ 85364    Yuma No    588    BCF of Ohio, LLC       BCF   
Retail Store    5325 Airport Highway    Toledo, OH 43615    Lucas No    589   
BCF of Nevada, LLC       BCF    Retail Store    4906 South Carson Street   
Carson City, NV 89701    Carson City No    590    BCF of New York, LLC       BCF
   Retail Store    275 Main Street    White Plains, NY 10601-2410    Westchester
No    591    BCF of Ohio, LLC       BCF    Retail Store    22400 Shore Center
Drive    Euclid, OH 44123    Cuyahoga No    592    BCF of Ohio, LLC       BCF   
Retail Store    5245 Ridge Road    Cincinnati, OH 45213    Hamilton No    593   
BCF of Delaware, LLC       BCF    Retail Store    Interstate 95 & Naamans Road
   Claymont, DE19703    New Castle No    594    BCF of Georgia, LLC       BCF   
Retail Store    1901 Terrell Mill Road    Marietta, GA 30067    Cobb No    595
   BCF of Puerto Rico, LLC       BCF    Retail Store    200 Rafael Cordero
Avenue - Suite 1360    Caguas, PR 00725    Caguas No    596    BCF of
California, LLC       BCF    Retail Store    2840 S Bristol Street    Santa Ana,
CA 92704    Orange No    597    BCF of Pennsylvania, LLC       BCF    Retail
Store    300 Lycoming Mall Cyrcly Suite 3021    Pennsdale, PA 17756-9802   
Lycoming No    598    BCF of Pennsylvania, LLC       BCF    Retail Store    1368
Main Mall Run Road Space 100    Uniontown, PA 15401    Fayette No    599    BCF
of Pennsylvania, LLC       BCF    Retail Store    864 Chambersburg Mall   
Chambersburg, PA 17202    Franklin No    600    BCF of New Jersey, LLC       BCF
   Retail Store    155 Route 130 South Suite K    Cinnaminson, NJ 08077   
Burlington



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    731    BCF of Maryland, LLC       BCF    Retail Store    3701 Branch
Avenue    Hillcrest Heights, MD 20748-1401    Prince George No    732    BCF of
Michigan, LLC       BCF    Retail Store    18000 Vernier Road    Harper Woods,
MI 48225    Wayne No    733    BCF of Maryland, LLC       BCF    Retail Store   
7700 Ritchie Highway    Glen Burnie, MD21061    Anne Arundel No    734    BCF of
Kentucky, LLC       BCF    Retail Store    9070 Dixie Highway    Louisville, KY
40258    Jefferson No    735    BCF of Kentucky, LLC       BCF    Retail Store
   4293 Winston Avenue Suite 2    Covington, KY 41015-1709    Kenton No    736
   BCF of Ohio, LLC       BCF    Retail Store    6055 East Main Street   
Columbus, OH 43213    Franklin No    737    BCF of New Jersey, LLC       BCF   
Retail Store    3848 S. Delsea Drive    Vineland, NJ 08360    Cumberland No   
738    BCF of Ohio, LLC       BCF    Retail Store    5120 Salem Avenue   
Dayton, OH 45426-2042    Montgomery No    739    BCF of North Carolina, LLC   
   BCF    Retail Store    2516 North Sardis Road    Charlotte, NC 28227-7723   
Mecklenburg No    740    BCF of New Jersey, LLC       BCF    Retail Store   
2301 State Route 66    Ocean Township, NJ 07712    Ocean No    741    BCF of
California, LLC       BCF    Retail Store    6900-6902 Chestnut Street #A-1   
Gilroy, CA 95020    Santa Clara No    742    BCF of Wisconsin, LLC       BCF   
Retail Store    6748 Greenfield Avenue    West Allis, WI 53214    Miliwaukee No
   744    BCF of Illinois, LLC       BCF    Retail Store    North Second Street
   Machesney Park, IL 61115    Winnebago No    745    BCF of California, LLC   
   BCF    Retail Store    233 East Compton Blvd    Compton, CA 90221   
Los Angeles No    746    BCF of Illinois, LLC       BCF    Retail Store    4701
N. Harlem Avenue    Harwood Heights, IL 60706    Cook No    747    BCF of Iowa,
LLC       BCF    Retail Store    1431 Kimberly Road    Bettendorf, IA 52722   
Scott



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    748    BCF of California, LLC       BCF    Retail Store    39835 Alta
Murietta Drive    Murrieta, CA 92563    Riverside No    749    BCF of Illinois,
LLC       BCF    Retail Store    250 S Randall Road    Elgin, IL 60123    Kane
No    750    BCF of California, LLC       BCF    Retail Store    1264 East
Gibson Road    Woodland, CA 95776    Yolo No    751    BCF of Texas, LP      
BCF    Retail Store    800 Almeda Mall    Houston, TX 77075    Harris No    752
   BCF of Massachusetts, LLC       BCF    Retail Store    181 Mariano S Biship
Blvd    Fall River, MA 02721-2368    Bristol No    753    BCF of Indiana, LLC   
   BCF    Retail Store    2652 E 79th Avenue    Merrillville, IN 46410-5765   
Lake No    754    BCF of Arizona, LLC       BCF    Retail Store    3595 E
Broadway Blvd    Tucson, AZ 85716-5405    Pima No    755    BCF of Texas, LP   
   BCF    Retail Store    4101 E 42nd Street    Odessa, TX 79762-7179    Ector
No    756    BCF of California, LLC       BCF    Retail Store    720 N Main
Street    Corona, CA 92880-1439    Riverside No    757    BCF of Maryland, LLC
      BCF    Retail Store    7735 Eastpoint Mall    Baltimore, MD 21224-2118   
Baltimore No    758    BCF of California, LLC       BCF    Retail Store    2021
Harbison Drive    Vacaville, CA 95687-3904    Solano No    759    BCF of
California, LLC       BCF    Retail Store    555 I Street    Chula Visa, CA
91910-5317    San Diego No    760    BCF of California, LLC       BCF    Retail
Store    9175 E Stocton Blvd    Elk Grove, CA 95624-9505    Sacramento No    761
   BCF of California, LLC       BCF    Retail Store    12625 Frederick Street -
Suite [__]    Moreno Valley, CA 92553    Riverside No    762    BCF of Illinois,
LLC       BCF    Retail Store    11640 S Marshfield Avenue    Chicago, IL
60643-4903    Cook/ DuPage No    763    BCF of Florida, LLC       BCF    Retail
Store    3333 North Stare Road 7    Lauderdale Lakes, FL 33319    Broward



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    764    BCF of Puerto Rico, LLC       BCF    Retail Store    18400 Stare
Road #3    Canovanas, PR 00729    Canovanas No    765    BCF of Illinois, LLC   
   BCF    Retail Store    13120 Rivercrest Drive    Crestwood, IL 60445    Cook
No    766    BCF of California, LLC       BCF    Retail Store    5517
Philadelphia Street    Chino, CA 91710    San Bernardino No    767    BCF of
Pennsylvania, LLC       BCF    Retail Store    400 S State Road (US-1)   
Springfield, PA 19064    Delaware No    768    BCF of California, LLC       BCF
   Retail Store    19131 Bear Valley Road    San Bernardino, CA 92308    San
Bernardino No    769    BCF of California, LLC       BCF    Retail Store    1350
Fitzgerald Drive    Pinole, CA 94564    Contra Costa No    770    BCF of
Virginia, LLC       BCF    Retail Store    4200 Portsmouth Blvd    Chesapeake,
VA 23321    Northampton No    771    BCF of Puerto Rico, LLC       BCF    Retail
Store    Miguel a Pou Blvd. KM 26.4    Ponce, PR 00731    Ponce No    772    BCF
of California, LLC       BCF    Retail Store    13092 Harbor Boulevard    Garden
Grove, CA 92843    Orange No    773    BCF of California, LLC       BCF   
Retail Store    285 N Moorpark Road    Thousand Oaks, CA 91360-4304    Ventura
No    774    BCF of Colorado, LLC       BCF    Retail Store    14500 W Colfax
Avenue, Unit 365    Lakewood, CO 80401-3245    Jefferson No    775    BCF of
California, LLC       BCF    Retail Store    303 Newpark Mall    Newark, CA
95460    Alameda No    776    BCF of Virginia, LLC       BCF    Retail Store   
10101 Brooks Road    Glan Allen, VA 23059    Henrico No    777    BCF of
California, LLC       BCF    Retail Store    1520 Industrial Park Avenue   
Redlands, CA 92374    San Bernardino No    778    BCF of New Jersey, LLC      
BCF    Retail Store    8101 Tonnelle Avenue    North Bergen, NJ 07047    Hudson
No    779    BCF of Puerto Rico, LLC    NOT OPEN    BCF    Retail Store    SR 2
and Main Avenue    Bayamon, PR 00960    Bayamon



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    780    BCF of California, LLC       BCF    Retail Store    2245 East
Magnolia Boulevard    Burbank, CA 91506    Los Angeles No    786    BCF of
Florida, LLC    NOT OPEN    BCF    Retail Store    8944 W State Road 84   
Davie, FL 33324    Broward No    787    BCF of Texas, LP    NOT OPEN    BCF   
Retail Store    4400 North Freeway    Houston, TX    Harris No    789    BCF of
New York, LLC    NOT OPEN    BCF    Retail Store    96-05 Quenns Boulevard   
Rego Park, NY    Queens No    796    BCF of Texas, LP    NOT OPEN    BCF   
Retail Store    9470 FM 1960    Humble, TX    Harris No    803    BCF of Puerto
Rico, LLC    NOT OPEN    BCF    Retail Store    PR State Road 149    Manati, PR
00674    Cotto Ward No    809    BCF of Louisiana, LLC    NOT OPEN    BCF   
Retail Store    3300 Ambassador Caffert Parkway    Lafayette, LA 70506-7522   
Lafeyette Prish No    810    BCF of New York, LLC    NOT OPEN    BCF    Retail
Store    700 Exterior Street    Bronx, NY 10451    New York No    811    BCF of
Florida, LLC    NOT OPEN    BCF    Retail Store    10101 Southern Boulevard   
Royal Palm Beach, FL 33411-4336    Palm Beach No    814    BCF of Texas, LP   
NOT OPEN    BCF    Retail Store    2812 Business Center Drive    Pearland, TX
77584-2189    Brazoria No    815    BCF of Pennsylvania, LLC    NOT OPEN    BCF
   Retail Store    424 W Oregon Avenue    Philadelphia, PA 19148-4605   
Philadelphia No    816    BCF of Texas, LP    NOT OPEN    BCF    Retail Store   
455 South Bibb Avenue    Eagle Pass, TX 76652    Maverick No    817    BCF of
North Carolina, LLC    NOT OPEN    BCF    Retail Store    4716 South Blvd   
Charlotte, NC 28217    Mecklenburg No    818    BCF of Puerto Rico, LLC    NOT
OPEN    BCF    Retail Store    SR 2 and Main Avenue    Bayamon, PR 00960   
Bayamon No    819    BCFW of Anchorage, Inc.    NOT OPEN    BCF    Retail Store
   3101 Penland Parkway    Anchorage, AK 99519    Anchorage No    820    BCF of
Georgia, LLC    NOT OPEN    BCF    Retail Store    2911 Airport Thruway, Suite A
   Columbus, GA 31909    Muscogee



--------------------------------------------------------------------------------

Mortgaged

  

Store
No.

  

Tenant

  

Comments

  

Division

  

Type

  

Address

  

City/State/Zip Code

  

County

No    821    BCF of Michigan, LLC    NOT OPEN    BCF    Retail Store    1950
Pipestone Road    Benton Harbor, MI 49022    Berrien



--------------------------------------------------------------------------------

Schedule 3.06(a)

Disclosed Matters

None.



--------------------------------------------------------------------------------

Schedule 3.06(b)

Environmental Matters

All matters and conditions set forth in the “Summary of Conclusions” section of
the report entitled “Environmental Review of Certain Burlington Coat Factory
Warehouse Corporation Facilities,” prepared by ENVIRON International Corporation
and dated February 2006, are incorporated herein by reference. The inclusion of
this item on this Schedule is not an admission by any of the Loan Parties that
this item represents a Material Adverse Effect for purposes of, or is required
to be disclosed under, the Credit Agreement for which this Schedule was
prepared.



--------------------------------------------------------------------------------

Schedule 3.06(c)

Superfund Sites

None.



--------------------------------------------------------------------------------

Schedule 3.06(d)

Real Estate Liens

None.



--------------------------------------------------------------------------------

Schedule 3.10

ERISA Matters

None.



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries; Joint Ventures

 

Issuer

  

Record Owner

  

Class of
Shares

   Number of
Shares held
by Record
Owner      Number of
Issued and
Outstanding
Shares      Percentage
of Shares
held by
Record
Owner   Burlington Coat Factory of Alabama, LLC    Burlington Coat Factory
Warehouse Corporation    Units      1,000         1,000         100 % 
Burlington Coat Factory Realty of Huntsville LLC    Burlington Coat Factory
Realty Corp    Units      1,000         1,000         100 %  Burlington Coat
Factory Warehouse of Anchorage, Inc.    Burlington Coat Factory Warehouse
Corporation    Common      1,000         1,000         100 %  Burlington Coat
Factory of Arizona, LLC    Burlington Coat Factory Warehouse Corporation   
Units      1,000         1,000         100 %  Burlington Coat Factory Realty of
Mesa, Inc.    Burlington Coat Factory Realty Corp.    Common      1,000        
1,000         100 %  Burlington Coat Factory Realty of Desert Sky, Inc.   
Burlington Coat Factory Realty Corp.    Common      1,000         1,000        
100 %  Burlington Coat Factory of Arkansas, LLC    Burlington Coat Factory
Warehouse Corporation    Units      1,000         1,000         100 % 
Burlington Coat Factory of California, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  Burlington Coat
Factory of San Bernardino, LLC    Burlington Coat Factory Warehouse Corporation.
   Units      1,000         1,000         100 %  Baby Depot of California, LLC
   Burlington Coat Factory Warehouse Corporation    Units      1,000        
1,000         100 %  MJM Designer Shoes of California, LLC    Burlington Coat
Factory Warehouse Corporation    Units      1,000         1,000         100 % 
Burlington Coat Factory Realty of Dublin, Inc.    Burlington Coat Factory Realty
Corp.    Common      1,000         1,000         100 %  Burlington Coat Factory
Realty of Florin, Inc.    Burlington Coat Factory Realty Corp.    Common     
1,000         1,000         100 %  Burlington Coat Factory Realty of Ventura,
Inc.    Burlington Coat Factory Realty Corp.    Common      1,000         1,000
        100 %  Burlington Coat Factory of Colorado, LLC    Burlington Coat
Factory Warehouse Corporation    Units      1,000         1,000         100 % 



--------------------------------------------------------------------------------

Issuer

  

Record Owner

  

Class of
Shares

   Number of
Shares held by
Record Owner      Number of
Issued and
Outstanding
Shares      Percentage
of Shares
held by
Record
Owner   Burlington Coat Factory of Connecticut, LLC    Burlington Coat Factory
Warehouse Corporation    Units      1,000         1,000         100 %  Cohoes
Fashions of Connecticut, LLC    Burlington Coat Factory Warehouse Corporation   
Units      1,000         1,000         100 %  Burlington Coat Realty of East
Windsor, Inc.    Burlington Coat Factory Realty Corp.    Common      1,000      
  1,000         100 %  Burlington Coat Factory Warehouse Corporation   
Burlington Coat Factory Investments Holdings, Inc.    Common      1,000        
1,000         100 %  Burlington Coat Factory Investments Holdings, Inc.   
Burlington Coat Factory Holdings, Inc.    Common      1,000         1,000      
  100 %  Burlington Coat Factory Realty Corp.    Burlington Coat Factory
Warehouse Corporation    Common      1,000         1,000         100 % 
Burlington Coat Factory of Delaware, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  MJM Designer Shoes
of Delaware, LLC    Burlington Coat Factory Warehouse Corporation    Units     
1,000         1,000         100 %  C.F.I.C. Corporation    Burlington Coat
Factory Warehouse Corporation    Common      100         100         100 % 
Burlington Coat Factory of Texas, Inc.    Burlington Coat Factory Warehouse
Corporation    Common      1,000         1,000         100 %  Bee Ridge Plaza,
LLC    K&T Acquisition Corp.    Membership Interests     


 

$

Capital


Contribution

7,900,000.00

  


  

  

     N/A         100 %  Burlington Coat Factory of Florida, LLC    Burlington
Coat Factory Warehouse Corporation    Units      1,000         1,000         100
%  MJM Designer Shoes of Florida, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  Burlington Coat
Factory Realty of University Square, Inc.    Burlington Coat Factory Realty
Corp.    Common      1,000         1,000         100 %  Burlington Coat Factory
Realty of Coral Springs, Inc.    Burlington Coat Factory Realty Corp.    Common
     1,000         1,000         100 %  Burlington Coat Factory Realty of West
Colonial, Inc.    Burlington Coat Factory Realty Corp.    Common      1,000   
     1,000         100 %  Burlington Coat Factory Realty of Orlando, Inc.   
Burlington Coat Factory Realty Corp.    Common      1,000         1,000        
100 %  Burlington Coat Factory Realty of Sarasota, Inc.    Burlington Coat
Factory Realty Corp.    Common      1,000         1,000         100 %  K&T
Acquisition Corp.    Burlington Coat Factory Warehouse Corporation    Common   
  1,000         1,000         100 % 



--------------------------------------------------------------------------------

Issuer

  

Record Owner

  

Class of
Shares

   Number of
Shares held
by Record
Owner      Number of
Issued and
Outstanding
Shares      Percentage
of Shares
held by
Record
Owner   Burlington Coat Factory of Georgia, LLC    Burlington Coat Factory
Warehouse Corporation    Units      1,000         1,000         100 % 
Burlington Coat Factory Warehouse of Atlanta, Inc.    Burlington Coat Factory
Warehouse Corporation    Common      200         200         100 %  Burlington
Coat Factory Realty of Morrow, Inc.    Burlington Coat Factory Realty Corp.   
Common      1,000         1,000         100 %  Burlington Coat Factory of
Hawaii, LLC    Burlington Coat Factory Warehouse Corporation    Units      1,000
        1,000         100 %  Burlington Coat Factory of Idaho, LLC    Burlington
Coat Factory Warehouse Corporation    Units      1,000         1,000         100
%  Burlington Coat Factory of Illinois, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  Burlington Coat
Factory Warehouse of East St. Louis, Inc.    Burlington Coat Factory Warehouse
Corporation    Common      1,000         1,000         100 %  Burlington Coat
Realty of Gurnee, Inc.    Burlington Coat Factory Realty Corp.    Common     
1,000         1,000         100 %  Burlington Coat Factory Realty of
Bloomingdale, Inc.    Burlington Coat Factory Realty Corp.    Common      1,000
        1,000         100 %  Burlington Coat Factory Realty of River Oaks, Inc.
   Burlington Coat Factory Realty Corp.    Common      1,000         1,000      
  100 %  Burlington Coat Factory of Indiana, LLC    Burlington Coat Factory
Warehouse Corporation    Units      1,000         1,000         100 % 
Burlington Coat Factory Realty of Greenwood, Inc.    Burlington Coat Factory
Realty Corp.    Common      1,000         1,000         100 %  Burlington Coat
Factory of Iowa, LLC    Burlington Coat Factory Warehouse Corporation    Units
     1,000         1,000         100 %  Burlington Coat Factory of Kansas, LLC
   Burlington Coat Factory Warehouse Corporation    Units      1,000        
1,000         100 %  Burlington Coat Factory of Kentucky, Inc.    Burlington
Coat Factory Warehouse Corporation    Common      1,000         1,000        
100 %  Burlington Coat Factory of Louisiana, LLC    Burlington Coat Factory
Warehouse Corporation    Units      1,000         1,000         100 % 
Burlington Coat Factory of Maine, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  Burlington Coat
Factory of Maryland, LLC    Burlington Coat Factory Warehouse Corporation   
Units      1,000         1,000         100 % 



--------------------------------------------------------------------------------

Issuer

  

Record Owner

  

Class of
Shares

   Number of
Shares held
by Record
Owner      Number of
Issued and
Outstanding
Shares      Percentage
of Shares
held by
Record
Owner   Burlington Coat Factory of Massachusetts, LLC    Burlington Coat Factory
Warehouse Corporation    Units      1,000         1,000         100 %  Cohoes
Fashions of Massachusetts, LLC    Burlington Coat Factory Warehouse Corporation
   Units      1,000         1,000         100 %  Burlington Coat Factory Realty
of North Attleboro, Inc.    Burlington Coat Factory Realty Corp.    Common     
1,000         1,000         100 %  Burlington Coat Factory of Michigan, LLC   
Burlington Coat Factory Warehouse Corporation    Units      1,000         1,000
        100 %  Burlington Coat Factory Warehouse of Detroit, Inc.    Burlington
Coat Factory Warehouse Corporation    Common      1,000         1,000        
100 %  Burlington Coat Factory Warehouse of Redford, Inc.    Burlington Coat
Factory Warehouse Corporation    Common      100         100         100 % 
Burlington Coat Factory Warehouse of Grand Rapids, Inc.    Burlington Coat
Factory Warehouse Corporation    Common      1,000         1,000         100 % 
Burlington Coat Factory of Minnesota, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  Burlington Coat
Factory of Mississippi, LLC    Burlington Coat Factory Warehouse Corporation   
Units      1,000         1,000         100 %  Burlington Coat Factory of
Missouri, LLC    Burlington Coat Factory Warehouse Corporation    Units     
1,000         1,000         100 %  Burlington Coat Factory Realty of Des Peres,
Inc.    Burlington Coat Factory Realty Corp.    Common      1,000         1,000
        100 %  Burlington Coat Factory of Montana, LLC    Burlington Coat
Factory Warehouse Corporation    Units      1,000         1,000         100 % 
Burlington Coat Factory of Nebraska, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  Burlington Coat
Factory of Nevada, LLC    Burlington Coat Factory Warehouse Corporation    Units
     1,000         1,000         100 %  Burlington Coat Realty of Las Vegas,
Inc.    Burlington Coat Factory Realty Corp.    Common      1,000         1,000
        100 %  Burlington Coat Factory of New Hampshire, LLC    Burlington Coat
Factory Warehouse Corporation    Units      1,000         1,000         100 % 
Burlington Coat Factory of New Jersey, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  MJM Designer Shoes
of New Jersey, LLC    Burlington Coat Factory Warehouse Corporation    Units   
  1,000         1,000         100 % 



--------------------------------------------------------------------------------

Issuer

  

Record Owner

  

Class of
Shares

   Number of
Shares held
by Record
Owner      Number of
Issued and
Outstanding
Shares      Percentage
of Shares
held by
Record
Owner   Cohoes Fashions of New Jersey, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  Burlington Coat
Factory Direct Corporation    Burlington Coat Factory Warehouse Corporation   
Common      1,000         1,000         100 %  MJM Designer Shoes of Moorestown,
Inc.    Burlington Coat Factory Warehouse Corporation    Common      1,000      
  1,000         100 %  Super Baby Depot of Moorestown, Inc.    Burlington Coat
Factory Warehouse Corporation    Common      1,000         1,000         100 % 
Burlington Coat Factory Realty of Edgewater Park, Inc.    Burlington Coat
Factory Realty Corp.    Common      1,000         1,000         100 % 
Burlington Coat Factory Realty of Paramus, Inc.    Burlington Coat Factory
Realty Corp.    Common      1,000         1,000         100 %  Burlington Coat
Factory Realty of Pinebrook, Inc.    Burlington Coat Factory Realty Corp.   
Common      1,000         1,000         100 %  Burlington Coat Factory Warehouse
of Edgewater Park (Urban Renewal) Corp.    Burlington Coat Factory Realty Corp.
   Common      1,000         1,000         100 %  Burlington Coat Factory
Warehouse of Edgewater Park, Inc.    Burlington Coat Factory Warehouse
Corporation    Common      1,000         1,000         100 %  Burlington Coat
Factory Warehouse of New Jersey, Inc.    Burlington Coat Factory Warehouse
Corporation    Common      200         200         100 %  Burlington Coat
Factory of New Mexico, LLC    Burlington Coat Factory Warehouse Corporation   
Common      1,000         1,000         100 %  Burlington Coat Factory of New
York, LLC    Burlington Coat Factory Warehouse Corporation    Units      1,000
        1,000         100 %  MJM Designer Shoes of New York, LLC    Burlington
Coat Factory Warehouse Corporation    Units      1,000         1,000         100
%  Cohoes Fashions of New York, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  Georgetown Fashions
Inc.    Burlington Coat Factory Warehouse Corporation    Common      100 shares
        100 issued         100 %  Monroe G. Milstein, Inc.    Burlington Coat
Factory Warehouse Corporation    Common      200 shares         200 issued      
  100 %  LC Acquisition Corp.    Burlington Coat Factory Warehouse Corporation
   Common      200         200         100 %  Burlington Coat Factory Realty of
Yonkers, Inc.    Burlington Coat Factory Realty Corp.    Common      1,000      
  1,000         100 %  Burlington Coat Factory of North Carolina, LLC   
Burlington Coat Factory Warehouse Corporation    Units      1,000         1,000
        100 % 



--------------------------------------------------------------------------------

Issuer

  

Record Owner

  

Class of
Shares

   Number of
Shares held
by Record
Owner      Number of
Issued and
Outstanding
Shares      Percentage
of Shares
held by
Record
Owner   Burlington Coat Factory of North Dakota, LLC    Burlington Coat Factory
Warehouse Corporation    Units      1,000         1,000         100 % 
Burlington Coat Factory of Ohio, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  Burlington Coat
Factory Warehouse of Cleveland, Inc.    Burlington Coat Factory Warehouse
Corporation    Common      100         100         100 %  Burlington Coat
Factory of Oklahoma, LLC    Burlington Coat Factory Warehouse Corporation   
Units      1,000         1,000         100 %  Burlington Coat Factory Realty of
Tulsa, Inc.    Burlington Coat Factory Realty Corp.    Common      1,000        
1,000         100 %  Burlington Coat Factory of Oregon, LLC    Burlington Coat
Factory Warehouse Corporation    Units      1,000         1,000         100 % 
Burlington Coat Factory of Pennsylvania, LLC    Burlington Coat Factory
Warehouse Corporation    Units      1,000         1,000         100 %  MJM
Designer Shoes of Pennsylvania, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  Burlington Coat
Factory Warehouse of Bristol, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  Burlington Coat
Factory Warehouse of Montgomeryville, Inc.    Burlington Coat Factory Warehouse
Corporation    Common      1,000         1,000         100 %  Burlington Coat
Factory Warehouse of Cheltenham, Inc.    Burlington Coat Factory Warehouse
Corporation    Common      1,000         1,000         100 %  Burlington Coat
Factory Warehouse of Langhorne, Inc.    Burlington Coat Factory Warehouse
Corporation    Common      1,000         1,000         100 %  Burlington Coat
Factory Realty of West Mifflin, Inc.    Burlington Coat Factory Realty Corp.   
Common      1,000         1,000         100 %  Burlington Coat Factory Realty of
Langhorne, Inc.    Burlington Coat Factory Realty Corp.    Common      1,000   
     1,000         100 %  Burlington Coat Factory Realty of Whitehall, Inc   
Burlington Coat Factory Realty Corp.    Common      1,000         1,000        
100 %  Burlington Factory Warehouse of Reading, Inc.    Burlington Coat Factory
Realty Corp.    Common      100         100         100 %  Burlington Coat
Factory Warehouse Inc.    Burlington Coat Factory Warehouse Corporation   
Common      100         100         100 %  Burlington Coat Factory of Puerto
Rico, LLC    Burlington Coat Factory Warehouse Corporation    Units      1,000
        1,000         100 % 



--------------------------------------------------------------------------------

Issuer

  

Record Owner

  

Class of
Shares

   Number of
Shares held
by Record
Owner      Number of
Issued and
Outstanding
Shares      Percentage
of Shares
held by
Record
Owner   Burlington Coat Factory of Rhode Island, LLC    Burlington Coat Factory
Warehouse Corporation    Units      1,000         1,000         100 %  Cohoes
Fashions of Cranston, Inc.    Burlington Coat Factory Warehouse Corporation   
Common      1,000         1,000         100 %  Burlington Coat Factory of South
Carolina, LLC    Burlington Coat Factory Warehouse Corporation    Units     
1,000         1,000         100 %  Burlington Coat Factory Warehouse of
Charleston, Inc.    Burlington Coat Factory Warehouse Corporation    Common     
1,000         1,000         100 %  Burlington Coat Factory of South Dakota, LLC
   Burlington Coat Factory Warehouse Corporation    Units      1,000        
1,000         100 %  Burlington Coat Factory Warehouse of Memphis, Inc.   
Burlington Coat Factory Warehouse Corporation    Common      1,000         1,000
        100 %  Burlington Coat Factory Warehouse of Shelby, Inc.    Burlington
Coat Factory Warehouse Corporation    Common      2,000         2,000        
100 %  Burlington Coat Factory Warehouse of Hickory Commons, Inc.    Burlington
Coat Factory Warehouse Corporation    Common      1,000         1,000        
100 %  Burlington Coat Factory Realty of Memphis, Inc    Burlington Coat Factory
Realty Corp.    Common      1,000         1,000         100 %  Burlington Coat
Factory Warehouse of Baytown, Inc.    Burlington Coat Factory Warehouse
Corporation    Common      1,000         1,000         100 %  MJM Designer Shoes
of Texas, Inc.    Burlington Coat Factory Warehouse Corporation    Common     
1,000         1,000         100 %  Burlington Coat Realty of Plano, Inc.   
Burlington Coat Factory Warehouse Corporation    Common      1,000         1,000
        100 %  Burlington Coat Realty of Houston, Inc.    Burlington Coat
Factory Realty Corp.    Common      1,000         1,000         100 % 
Burlington Coat Factory Realty of Westmoreland, Inc.    Burlington Coat Factory
Realty Corp.    Common      1,000         1,000         100 %  Burlington Coat
Factory Realty of Bellaire, Inc.    Burlington Coat Factory Realty Corp.   
Common      1,000         1,000         100 %  Burlington Coat Factory Realty of
El Paso, Inc.    Burlington Coat Factory Realty Corp.    Common      1,000      
  1,000         100 %  Burlington Coat Factory of Utah, LLC    Burlington Coat
Factory Warehouse Corporation    Units      1,000         1,000         100 % 
Burlington Coat Factory of Vermont, LLC    Burlington Coat Factory Warehouse
Corporation    Units      1,000         1,000         100 %  Burlington Coat
Factory of Virginia, LLC    Burlington Coat Factory Warehouse Corporation   
Units      1,000         1,000         100 % 



--------------------------------------------------------------------------------

Issuer

  

Record Owner

  

Class of
Shares

   Number of
Shares held
by Record
Owner      Number of
Issued and
Outstanding
Shares      Percentage
of Shares
held by
Record
Owner   Burlington Coat Factory of Pocono Crossing, LLC    Burlington Coat
Factory Warehouse Corporation    Units      1,000         1,000         100 % 
BCF Cards, Inc.    Burlington Coat Factory Warehouse Corporation    Common     
1,000         1,000         100 %  Burlington Coat Factory Warehouse of
Coliseum, Inc.    Burlington Coat Factory Warehouse Corporation    Common     
1,000         1,000         100 %  Burlington Coat Realty of Potomac, Inc.   
Burlington Coat Factory Realty Corp.    Common      1,000         1,000        
100 %  Burlington Coat Factory Realty of Fairfax, Inc.    Burlington Coat
Factory Realty Corp.    Common      1,000         1,000         100 % 
Burlington Coat Factory Realty of Coliseum, Inc.    Burlington Coat Factory
Realty Corp.    Common      1,000         1,000         100 %  Burlington Coat
Factory of Washington, LLC    Burlington Coat Factory Warehouse Corporation   
Units      1,000         1,000         100 %  Burlington Coat Factory Realty of
Franklin, Inc.    Burlington Coat Factory Realty Corp.    Common      1,000   
     1,000         100 %  Burlington Coat Factory of West Virginia, LLC   
Burlington Coat Factory Warehouse Corporation    Units      1,000         1,000
        100 %  Burlington Coat Factory of Wisconsin, LLC    Burlington Coat
Factory Warehouse Corporation    Units      1,000         1,000         100 % 
Burlington Coat Factory of Texas, L.P.    Burlington Coat Factory Warehouse of
Baytown, Inc.    General Partnership Interest      N/A         N/A         1 % 
   Burlington Coat Factory of Texas, Inc.    Limited Partnership Interest     
N/A         N/A         99 % 



--------------------------------------------------------------------------------

Schedule 3.13

Insurance

 

LOGO [g232292g94f27.jpg]

 

Schedule 3.13

Insurance

Burlington Coat Factory ECBM, LP

Schedule of Insurance 300 Conshohocken State Rd, Suite 405

As of 08.12.2011 West Conshohocken, PA 19428

Phone: (610) 668-7100 Fax: (610)667-2208

Coverage Limits Effective Date Expiration Date Deductibles Company Policy Number
Comments

Commercial Property-Primary 4/1/11 4/1/12 Lexington 84144088 All Risk of Direct
Physical Loss

Per Occurrence Limit Certain Real Property On

Replacement Cost of Real & Pers Prop File: $500,00

Selling Priice for Inventory Unscheduled Locs:

No Coinsurance $15,000,000.00 $1,000,000 Per

Occurrence

Wind: $1,000,000 Per

Occurrence except 5% of

TIV for Florida& Tier 1

Named Storm: 5% of the

TIV at each location

subject to $1 MM minimum

Equipment Breakdown incl Business

Interruption $15,000,000.00

SFHA Flood Annual Aggregate $5,000,000.00 Greater of 5% of TIV at

Each Loc or min.

$1,000,000

Flood Annual Aggregate $15,000,000.00 $1,000,000

Earthquake Per Occurrence $15,000,000.00 $1,000,000

Greater of 5%of TIV at

Each Loc or min.

PR Earth Quake Annual Aggregate $5,000,000.00 $1,000,000

Greater of 5%of TIV at

Each Loc or min.

CA & AK Earthquake Annual Agg $7,500,000.00 $1,000,000

Extra Expense $10,000,000.00

Newly Acquired Propery $10,000,000.00 90 Days to Report

Inland Transit $10,000,000.00 $250,000

EDP—Incl. Media $10,000,000.00

Fine Arts $10,000,000.00

Accounts Receivable $10,000,000.00

Valuable Papers $10,000,000.00

Loss of Rental Income $10,000,000.00

Service Interruption-24 hr waiting period $2,500,000.00

Miscellaneous Unnamed Locations $10,000,000.00

Limited Pollution Coverage $100,000.00

Leasehold Coverage $2,500,000.00

Pollution Cleanup $500,000.00

Equipment Breakdown Sublimits

Expediting Expense $250,000.00

Hazardous Substances $250,000.00

Perishable Goods/Spoilage $250,000.00

CFC Refrigerants $250,000.00



--------------------------------------------------------------------------------

LOGO [g232292g50a64.jpg]

 

Burlington Coat Factory ECBM, LP

Schedule of Insurance 300 Conshohocken State Rd, Suite 405

As of 08.12.2011 West Conshohocken, PA 19428

Phone: (610) 668-7100 Fax: (610)667-2208

Coverage Limits Effective Date Expiration Date Deductibles Company Policy Number
Comments

EDP $250,000.00



--------------------------------------------------------------------------------

LOGO [g232292g00b38.jpg]

 

Burlington Coat Factory Schedule of Insurance As of 08.12.2011 ECBM,LP 300
Conshohocken State Rd, Suite 405 West Conshohocken, Pa 19428 Phone:
(610)668-7100 Fax: (610)667-2208

Coverage Limits Effective Date Expiration Date Deductibles Company Policy Number
Comments

Commercial Property—Excess 4/1/2011 4/1/2012 Excess of Primary Zurich
ERP3700630-09

Annual Aggregate $135,000,000.00

Earth Movement $60,000,000.00

California Locations $2,500,000.00

Zone 1 other than CA $10,000,000.00

Zone 2 $20,000,000.00

Flood $60,000,000.00

Locations within 100 year flood plain $5,000,000.00

Locations within 500 year flood plain $15,000,000.00

Named Storrn Wind $135,000,000.00

Wind Zone 1 or 2 $25,000,000.00

Extra Expense $15,000,000.00

Premises Not Described

Earth Movement/Flood/Wind $2,500,000.00

Difference In Conditions—CA Quake 4/1/2012 4/1/2012 Endurance CPN10003053500
Excess CA Quake

Policy Limit $20,000,000.00

(Excess of $10,000,000)

Excess Flood 4/1/2011 4/1/2012 Alterra MAX2XP0052080 Excess Zone A Flood

Policy Limits $5,000,000.00 RSUI NHD371103



--------------------------------------------------------------------------------

LOGO [g232292g72x14.jpg]

 

Burlington Coat Factory Schedule of Insurance As of 08.12.2011 ECBM,LP 300
Conshohocken State Rd, Suite 405 West Conshohocken, Pa 19428 Phone:
(610)668-7100 Fax: (610)667-2208

Coverage Limits Effective Date Expiration Date Deductibles Company Policy Number
Comments

Commercial Auto “All States” 12/1/2010 12/1/2011 C.N.A. 2076308962

Combined Single Limit Liability $1,000,000.00 $0

Uninsured Motorist Compulsory Includes:

Medical Payments Statutory Drive Other Car

Broadened PIP for Named Officers

Hired Auto Liability

Commercial Auto—Massachusetts 12/1/2010 12/1/2011 C.N.A. 2078500024

Combined Single Limit Liability $1,000,000.00 $0

Medical Payments $5,000.00

Uninsured Motorist $1,000,000.00

Underinsured Motorist $1,000,000.00

General Liability 12/1/2010 12/1/2011 Hartford 39ECSR30202

General Aggregate $25,000,000.00 $500.000(SIR)

Per Occurrence $500,000.00

Products / Completed Opps Aggregate $2,000,000.00

Bodily Injury & Property Damage $500,000.00

Personal Advertising Injury $500,000.00

Fire Legal $500,000.00

Employee Benefits Liability $500,000.00

Workers Compensation—“All States” 12/1/2010 12/1/2011 Hartford 39WNR30200

Workers Compensation Limits Statutory $500.00

Injury Per Accident $1,000,000.00 Includes:

Injury By Disease Per Policy $1,000,000.00 Stop Gap

Injury By Disease Per Employee $1,000,000.00 Voluntary Compensation

Foreign Voluntary Compensation

Injury Per Accident $1,000,000.00

Injury By Disease Per Policy $1,000,000.00

Injury By Disease Per Employee $1,000,000.00

Repatriation Per Employee $25,000.00



--------------------------------------------------------------------------------

LOGO [g232292g15u82.jpg]

 

ECBM,LP 300 Conshohocken State Rd, Suite 405 West Conshohocken, Pa 19428 Phone:
(610)668-7100 Fax: (610)667-2208

Limits Effective Date Expiration Date Deductibles Company Policy Number Comments

12/1/2010 12/1/2011 Hartford 39WBRR30201

Statutroy $500,000 Includes:

$1,000,000.00 Voluntary Compensation

$1,000,000.00

$1,000,000.00

12/1/2010 12/1/2011 Chartis 15972646

$25,000,000.00 $0

12/1/2010 12/1/2011 Firemans Fund SHX23971682

$25,000,000.00 $0

4/13/2006 4/13/2012 Zurich DOC9681945-00 6 Year Tail Purchased

$15,000,000.00 $100,000 4/13/2006

$5,000,000.00

2/4/2011 2/4/2012 $1,000 C.N.A. OC244396

$2,000,000.00

$25,000.00

4/28/2010 4/28/2012 Chartis 01-817-13-52

$22,000,000.00 $1,000,000

8/1/2011 8/1/2012 National Union 03-156-54-61

$10,000,000.00 $100,000

$10,000,000.00 $100,000

$10,000,000.00 $100,000

$10,000,000.00 $100,000

$10,000,000.00 $100,000

$100,000.00 $1,000

$10,000.00 $100



--------------------------------------------------------------------------------

Schedule 3.14

Collective Bargaining Agreements

Collective Bargaining Agreements

1. Collective Bargaining Agreement by and between United Food and Commercial
Workers, Local 1776 and Burlington Coat Factory effective July 1, 2008. This
Collective Bargaining Agreement was set to expire on June 30, 2011 but is still
in effect as it is currently being renegotiated.

2. Collective Bargaining Agreement by and between United Food and Commercial
Workers, Local 919 and Burlington Coat Factory of Connecticut, LLC effective
February 7, 2010 and expiring February 3, 2013.

Management Incentive Plan

Burlington Coat Factory Holdings, Inc. (“Holdings”) has entered into that
certain 2006 Management Incentive Plan, which provides for grants of stock
options to designated employees subject to the terms and conditions set forth in
the plan. Holdings is party to various restricted stock agreements and option
agreements pursuant to which grants of restricted stock and options have been
made pursuant to the Plan. Shares of Holdings have been reserved for issuance
under the 2006 Management Incentive Plan.

Burlington Coat Factory Warehouse Corporation maintains Annual Incentive Plans
for its Store, Merchandising and Corporate organizations.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

1. Loan Agreement between Burlington Coat Factory Warehouse of Edgewater Park
Urban Renewal Corp. and Burlington County Board of Chosen Freeholders dated
December 5, 2001 in the original principal amount of $2,000,000, with a current
outstanding balance of $100,000.

 

2. Loan from Juniper Properties Ltd. to Burlington Coat Factory Warehouse, Inc.
as evidenced by that certain Note executed by Burlington Coat Factory Warehouse,
Inc. on January 11, 2006 in the original principal amount of $470,132, with a
current outstanding balance of $38,135.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Encumbrances

 

1. Scents of Value, Inc. consignment liens for certain cosmetic and fragrance
products, as filed in the various jurisdictions in which each Loan Party is
incorporated.

 

2. UCC-1 Financing Statement No. 200225386112 filed in the State of Washington
naming Burlington Coat Factory as Debtor and Solid Waste Systems, Inc. as
Secured Party and listing a refurbished compaction container as collateral.

 

3. Mortgage on distribution facility located in the township of Edgewater Park,
County of Burlington and State of New Jersey securing a loan in the original
principal amount of $2,000,000 from Burlington County Board of Chosen
Freeholders.

 

4. Deductible and Paid Loss Retrospective Rating Agreement, dated as of December
1, 2003, between Burlington Coat Factory and Zurich American Insurance Company
providing for collateral in the amount of $8,500,000 and pursuant to which BCFWC
maintains an investment account #02-38B005007 at National City Bank of which
Zurich is the beneficiary.

 

5. State of New York state tax liens in the amounts of $8,332.48 filed on
November 6, 2007, $7,426.16 filed on 3/25/2009 and $12,722.75 filed on
7/19/2010.

All exceptions to title as set forth on Schedule B of each of the following
title commitments:

 

1. Store #000/991/053: Policy No. G47-2752312, insuring Burlington Coat Factory
Warehouse of New Jersey, Inc., and Burlington Coat Factory Warehouse Corporation
as fee owner.

 

2. Store #001: Policy No. G47-2752312, insuring Burlington Coat Factory
Warehouse Corporation as fee owner.

 

3. Store #002: Policy No. G47-348270, insuring Burlington Coat Factory of
Wisconsin, LLC as fee owner.

 

4. Store #005: Policy No. G47-2752314, insuring Burlington Coat Factory
Warehouse of Flemington, Inc. as fee owner.

 

5. Store #007: Policy No. PH193822HS, insuring Burlington Coat Factory
Warehouse, Inc. as fee owner.

 

6. Store #055: Policy No. G47-3652046, insuring Burlington Coat Factory Realty
of Tulsa, Inc. as fee owner.

 

7. Store #070: Policy No. 10840425, insuring Burlington Coat Factory Warehouse
Corporation as fee owner.



--------------------------------------------------------------------------------

8. Store #079: Policy No. G47-0320908, insuring Burlington Coat Factory
Warehouse Corporation as fee owner.

 

9. Store #111: Policy No. C0602366-701-19268-LLT, insuring Burlington Coat
Factory Realty of Des Peres, Inc. as fee owner

 

10. Store #546: Policy No. G47-2951148, insuring Burlington Coat Realty of East
Windsor, Inc. as fee owner.

 

11. Store #177: Policy No. 1211003568, insuring Burlington Coat Factory
Warehouse Corporation as fee owner.

 

12. Store #198: Policy No. 10840430, insuring Burlington Coat Realty of Gurnee,
Inc. as fee owner.

 

13. Store #199: Policy No. G52-0485048, insuring Burlington Coat Realty of
Potomac, Inc. as fee owner.

 

14. Store #203: Policy No. 1211003568, insuring Burlington Coat Realty of Plano,
Inc. as fee owner.

 

15. Store #213: Policy No. 08500037, insuring Burlington Coat Realty of Las
Vegas, Inc. as fee owner

 

16. Store #232: Policy No. 1211003568, insuring Burlington Coat Realty of
Houston, Inc. as fee owner.

 

17. Store #288: Policy No. 10840432, insuring Burlington Coat Factory Realty of
River Oaks, Inc. as fee owner.

 

18. Store #290: Policy No. G47-3369415, insuring Burlington Coat Factory Realty
of Morrow, Inc. as fee owner.

 

19. Store #322: Policy No. G51-0191603, insuring Burlington Coat Factory Realty
of Orlando, Inc. as fee owner.

 

20. Store #323: Policy No. 09502265, insuring Burlington Coat Factory Realty of
Ventura, Inc. as fee owner.

 

21. Store #333: Policy No. C9655-LP-1, insuring Burlington Coat Factory Realty
of North Attleboro, Inc. as fee owner.

 

22. Store #366: Policy No. 01523342, insuring Burlington Coat Factory Realty of
Mesa, Inc. as fee owner.

 

23. Store #367: Policy No. 01523521 insuring Burlington Coat Factory Realty of
Desert Sky, Inc. as fee owner.



--------------------------------------------------------------------------------

24. Store #369: Policy No. 08-012250, insuring Burlington Coat Factory Realty of
Dublin, Inc. as fee owner.

 

25. Store #370: Policy No. 06008674, insuring Burlington Coat Factory Realty of
Florin, Inc. as fee owner.

 

26. Store #372: Policy No. 10840424, insuring Burlington Coat Factory Realty of
Bloomingdale, Inc. as fee owner.

 

27. Store #373: Policy No. 1211003568, insuring Burlington Coat Factory Realty
of Westmoreland, Inc. as fee owner.

 

28. Store #374: Policy No. 20214502, insuring Burlington Coat Factory Realty of
Franklin, Inc. as fee owner.

 

29. Store #375: Policy No. G51-0246645, insuring Burlington Coat Factory Realty
of University Square, Inc. as fee owner.

 

30. Store #377/861: Policy No. G51-0246648, insuring Bee Ridge Plaza, LLC as fee
owner.

 

31. Store #392: Policy No. 1211003568, insuring Burlington Coat Factory Realty
of Bellaire, Inc. as fee owner.

 

32. Store #400: Policy No. G41-0004745, insuring Burlington Coat Factory Realty
of Huntsville LLC as fee owner.

 

33. Store #402: Policy No. G51-0246641, insuring Burlington Coat Factory Realty
of Coral Springs, Inc. as fee owner.

 

34. Store #403: Policy No. MP030546, insuring Burlington Coat Factory Realty of
Memphis, Inc. as fee owner.

 

35. Store #409: Policy No. M-283994-1, insuring Burlington Coat Factory Realty
of Greenwood, Inc. as fee owner.

 

36. Store #453: Policy No. G51-0246861, insuring Burlington Coat Factory of West
Colonial, Inc. as fee owner.

 

37. Store #486: Policy No. 1211003568, insuring Burlington Coat Factory Realty
of El Paso, Inc. as fee owner.

 

38. Store #820: Policy No. G47-2752312, insuring Burlington Coat Factory
Warehouse Corporation as fee owner.

 

39. Store #820 A: Policy No. G47-2752312, insuring Burlington Coat Factory
Warehouse Corporation as fee owner

 

40. Store #820 B: Policy No. G47-2752312, insuring Burlington Coat Factory
Warehouse Corporation as fee owner.



--------------------------------------------------------------------------------

41. Store #505: Policy No. G47-2752312, insuring Burlington Coat Factory
Warehouse of Edgewater Park Urban Renewal Corp. as fee owner.

 

42. Store #190: Policy No. 1211003568, insuring Burlington Coat Factory
Warehouse Corporation as leasehold owner.

 

43. Store #401: Policy No. G47-2466422, insuring Burlington Coat Factory Realty
of West Mifflin, Inc. as leasehold owner.

 

44. Store #415: Policy No. G47-2752314, insuring Burlington Coat Factory of
Realty of Pinebrook, Inc. as leasehold owner.

 

45. Store #422: Policy No. 10-840-561, insuring Burlington Coat Factory Realty
of Whitehall, Inc. as leasehold owner.

 

46. Store #512: Policy No. 09100889, insuring Burlington Coat Factory Warehouse
of San Bernardino, Inc. as leasehold owner.



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

Subsidiaries:

Investments in subsidiaries listed on Schedule 3.12.



--------------------------------------------------------------------------------

Schedule 6.05

Asset Sales

The Real Estate described on Schedule 1.1(c).



--------------------------------------------------------------------------------

Schedule 6.07

Affiliate Transactions

Indemnification Agreements dated as of October 20, 2005

 

1. Paul Tang    4. Brad Friedman 2. Robert LaPenta    5. Michael Prince 3. Mary
Rose Bilello    6. Melissa Walsh    6.

Management Incentive Plan. See Schedule 3.14 for additional details.